                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 1 of 156


                                                                                                                                                                          13
              JONATHAN MARSHALL; SR.                                                                                                                                      741
(
               Name/ REG. NO.#: 17040 - 077
              USP LEAVENWORTH -                                                                                                                               2020
              SATELLITE CAMP
              P.O. BOX 1000

              LEAVENWORTH, KS 66048
              Address

                                                  UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF KANSAS

              .JONATHAN MARSHALL; SR.     , Plantiff
              (FuUName)A/K/ A - JOE MARSHALL
                                                                                                 CASE NO.                 d\0-2,,~ o-sAc_,
                                                                                                                     (To be supplied by the Clerk)

                                         V.

         MS. N. C. ENGLISH, et al. AND,Defendant(s)                                                         CIVIL RIGHTS COMPLAINT
                                                                                                             PURSUANT TO 42 U.S.C.
         [2] - [ 253 ] , P.AGE 1 -                  50        - ALL INFRA.                                            §1983


                                                                               A. JURISDICTION

                 1)      JONATHAN MARSHALL; SR.                                                 , is a citizen of _ __A.TEX     ......s.________
                                                                                                                       .........A
                                                           (Plaintiff)                                                               (Stale)

                      who presently resides at USP LEAVENWORTH . .;. SATELLITE CAMP, P.O. BOX 1000
                                                                                                            (Mailing address or place
                      LEAVENWORTH, KS 66048
                      of confinement.)



            [_!] 2) Defendant           MS. N. C. ENGLISH - INDIVIDUAL & OFFICIAL                is a citizen of
                                                    (Name offirs t defendant) CAPACITY {I/0)
                      PHYSICAL ADDRESS: 1300 METROPOLITAN AVENUE - PHONE: (913) 682 - 8700
                       P, ~- •- ffT 'BOX·•'lT
                                            OOO ,· LEAVENWORTH. KS 66048                     , and 1s employed as
                                                           (Ci(Y, State)


                      _FO_RME
                          __R_W_ARD
                                 -=--:E--=Nc:.. . . .0-=F----=-
                                                     :: U=      SP=--=L=EA
                                                                        ==VE=NW:..:. .=OR
                                                                                        =TH                               ......E...._._C=A=MPL.L.-- -' At the time the
                                                                                          =-/L___!S=A=T,. .,E"""L"""L.. _IT
                                                           (Position and title, if any)

                      claim(s) alleged in this complaiht
                                                      ., arose, was this defendant acting under the color of state
                                                      .' .                               FEDERAL
                      law? Yes [!J No 0- Ifyot.fr answer is "Yes", briefly explain·: OFFICIAL (F/0)

    +ANDEM-CONTINUING-INTERLOCKING / INEXTRICABLY INTERTWINED STATE                                                                  AND FEDERAL

    AUTHORITIES ON CIVIL RIGHTS CONSPIRA.CY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.
    FED.R.CIV.P. ; 65(a) - MOTION FOR TRO ;AND PI ON CIVIL RIGHTS COMPLAINT ·_: DEFENDANTS:
    A.    JURISDICTION / PLAINTIFF / DEFENJ)ANT: •.                                                                                            PAGE 1 OF 1

             XE-2 8/82                                     CIVIL RIGHTS COMPLAINT§ I 983
                                                               PAGE _1_ OF 741
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 2 of 156
                                                                                                                                                 11'
                                                                                                                                PAGE .M_ OF 741
      [~] 3) Defendant MR. J. DYER - INDIVIDUAL CAPACITY (I)                                                              is a citizen of
                                                               (Name of second defendant)

                 P. O. BOX 1000, LEAVENWORTH, KS 66048                                                           , and is employed as
                                                    (City, state)
                 PHYSICAL ADDRESS: 1300 METROPOLITAN AVENUE - PHONE: (913) 682 - 8700
                 CAMP ADMINISTRATOR / UNIT MANAGER                  . At the time the
                                        (Position and title, if any)

                claim (s) alleged in this complaintarose was this defendant acting under the color of state
                                                                                                           FEDERAL-
                law? Yes            [!J No O. If your answer is "Yes", briefly explain:                    OFFICIAL (F/0) --

       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTIJINED STATE                                                    AND.FEDERAL

           AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200~'000.00 DOLLARS.

                (Use the back of this page to furnish the above information for additional defendants.)
                        [ SEE PAGES: _L OF ~ -- ..2!!_ OF ~ --- ALL INFRA ]

             4) Jurisdiction is invoked pursuant to 28 U.S.C. § 1343(3); 42 U.S.C. §1983. (If you wish to

                · assert jurisdiction under different or additional statutes, you may list them below.)
                     II                 11
              S_~E        BIVENS             (28 U.S.C. § 1331), PAGE-123, and any ACTS OF CONGRESS provid-

     "":!.l!g _:f.o:i;: the PROTECTION OF CIVIL RIGHTS - NOTED IN SUPPORT:                                       A - COURT'S SUJ}JECT

                                              11                    11
       MATTER JURISDICTION,                        MOTION                ,   PAGES: 151 - 154 ;     11   BRIEF    11 ,   171   -   174   , AND

                           11
     " MEMORl\NDUM              ,     186 - 189           -- ALL INFRA.

                                                            B. NATURE OF THE CASE

            l) Briefly state the background of your case:

            The PROCEDURAL HISTORY of this CASE (CAUSE or CONTROVERSY) span_ a perio.d of

 more than 39 YEARS (1980'S - Close To Four(4) DECADES) - TODATE. The Hundred-And-

 One Percent (101%) of which is described in CASE AT HAND - TRINITY - A GRmre DF

 THREE TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY:._INTERTIHNED STATE AND FEDERAL

 AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                           (1)    84-09218-Z (STATE - CHILD SUPPORT);

     (2)     ~R3 87-086-T; AND                     (3)    A06 CR 067 LY (BOTH FEDERAL - TAXES). • • WITH reguire--

 ment of PRISON.LITIGATION REFORM ACT OF                                           1995 ("PI.RA")   on tbe EXHAUSTION REQUIREMENT.

                                CONTINUED PAGE               11.'.3          OF   741    (INFRA)                                          2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENll~S:
B.   xl1'£1H OF THE CASE:                          c1v1L RIGHTS COMPLAINT§ 1983                                      PAGE - 1- oF __J_
                                                            PAGE              2    OF    741
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 3 of 156

                                                                               IN            THE              PAGE    OF
                                       UNITED   S T AT E S                                   D I S T R I C T C-O-UR T                                       --
                                   FOR  THE  DI S T R I CT                                   0 F   TOPEKA,       KANSAS


                                              PAGE:                                  C IT E:
                                                                                                                                                                                     \
                                                                                                                        TAB:


  (1)
            I~
             C/ll'lj
                       0

                              -
                                            .i    -
                                                      A
                                                          xi                     i       -
                                                                                             A

                                                                                                 xi
                                                                                                       .
                                                                                                                        2        -
                                                                                                                                     1
                                                                                                                                         12
                                                                                                                                                                         (1)


  (2)                                             -                                          -                                                                           (2)
                   CDI

                   I-'
                                              1           2                          1           2                  13           -       14
                   ~
                   00
                   w                                             TAB       -         S HE E T           ONLY                                   '                 -

                                   --                                                                         -
   -
  (3)
       '
                   t::i
                   t:z:I
                              '              3    -       50                     3       - 50                           15 -             62
                                                                                                                                                                     (3)
                                                                                                                                                                         '   -




                 I tll



  (4)
                      ("')
                                             51 -         58                    51       -       58                63            -       70                          (4)
            ~~
            H Cl.I
            Ht:z:I
            0
                                                                UNCOUNTED                         PAGE
            !210
                       1-rj
                                                                                                                                                                     '       -

  (5)
            §~
            c:I H
                                            59    -       119                   59       -       119               71            -       131                         (5)

            HO
            ~~

  (6)       ~                           120       -       121                  120       -       121              132            -       133                         (6)
            ~~

            ~~
            H Cf.I
                                                                TAB    -       S HE E T                ONLY
            t:z:IH
            "::l
            >         t:,d
 (7)        Q~                          122       -       123                  122       -       123              134            -       135                         (7)
            ~~
            !21 tll
           tll
                     ("')

 (8)       t:i.;~
           H Cl.I
                                        124       -       132                  124       -       132              136            -       144                         (8)
           H t:z:I                      I


 --·- ·
           i~
            --                --


 (9)       ~~                           133       -       134                  133       -       134              145        -           146                     (9)

           ~~
           HH
                                                                UNCOUNTED                         PAGE
           t:z:I
           "::l                                                                                                             --            --- ·-·   -   -                        -
                t::i
           "::l t:z:I                   135       -                                      -
           ;~
(10)                                                      148              135                   148              147        -- 160                          (10)

                 FED.R:CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
           ....._H
           "'d 0 § 1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):      PAGE 1 OF 2
           H!Zi
                                                                 PAGE            OF
                                                                 - --                    --
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 4 of 156
                                                                                                                                       /5
                                                                                                                   ~ . 1 2 _ OF _ill_
           3/B) Defendant        MR. J. BAILY - INDIVIDUAL CAPACITY (I)                                            is a citizen of
    []]                                                        (Name ofsecond defendant)

                 _1_3_0_0_ME_TR_O_P_O_L_I_TAN _ _~•-L_EA~VENW--'-==OR=TH=•~K=S~66=0~4~8~--' and is employed as
                                          __A_VENUE
                                                (City, state)


                -CAMP
                  ~ --~CASE
                        =~    = = = ~ - - - - - - - - - - - - - -. At the time the
                            MANAGER
                                    (Po s iIi on and title,   if any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                      FEDERAL-
                law? Yes [iJ No            D. lf your answer is "Yes", briefly explain: OFFICIAL                      (F/0) __

     TANDEM-CONTINUJ~G-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

     AfJTHORITIES -ON CIVIL RIGHTS CONSPIRACY• AM,OUNT OF CLAIM - $100,000,00 DillJ,ARS.


           3/C) Defendant MR. RODERICK - INDIVIDUAL CAPACITY (I)                                                 is a citizen of
   [!!;]                             ·  (Name ofsecond defendant)


               _1_3_00_ME_TR_O_P~O_L_IT=AN~~A=VENU~~E~•-L=EA=VE~NW=O=R=TH=,_,_K=S~6=6~0=4=8~_, and is employed as
                                              (City, state)


               -CAMP~~-~C-A~S~E~M~A~N~A=G~E~H~--------------· At the time the
                                  (Position and title,    if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                     FEDERAL-
               ]aw? Yes      [i] No D. If your answer is "Yes", briefly explain:                     OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   . AUTHOBITIES ON CIVIL RIGHTS CONSPIRACY·                                   AMOUNT OF CLAIM - $100,000.00 DOLLARS.



         3/D) Defendant        MR. T. RAWLS - INDIVIDUAL CAPACITY (I)                                            is a citizen of
  [2,J                                                    (Name of second defendant)

               _13_0_0_ME_TR_O_P_O_L_I_T_AN:_:_:A=-VENUE:..===:.L'-'L=EA=VENW==OR=TH=,~K,.,,S~66~0~4~8!..____ , and is employed as
                                             (City, state)

                 _ _-_C_O_RRE--:::-_CT_I,--O_N_AL--,-----:-C_O-:::UN_S_EL_O.:._R
               _CAMP                                                           ___________.            At the time the
                                  (Position and title,   if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                    FEDERAL-
               law? Yes [i] No D. If your answer is "Yes", briefly explain~·oFFI.CIAL (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  . .AIITHORITTES ON CJVTT. RIGHTS CQNS£IRAcy; AMOUNT OF CLAJ;M - $100,000.00 DOLLARS. 2
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
    XE-2 8/82                                 CIVIL RIGHTS COMPLAINT§ 1983                              PAGE      1      OF
                                                                                                                              -48- -
                                                   PAGE            3    OF      741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 5 of 156


                                                                           PAGE 16 OF
                                                                                                                      16   741
           3/E) Defendant DR. WELLS - INDIVIDUAL & OFFICIAL CAPACITY (I/0) is a citizen of
   [~]                                               (Name of second defendanl)


               -1300
                 --- METROPILITAN-AVENUE,
                      - - - - -(City,
                                    -state)
                                       ~--  LEAVENWORTH,
                                              - - - ~ - KS   ~ - - -, and is employed as
                                                         - -66048

                RDAP COORDINATOR - CAMP                . At the time the
               ----=------"--'----------------------
                          (Position and til/e, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
               law? Yes [i] No D. If your answer is "Yes", briefly explain:oFFICIAL (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AU'.fHORITIES ON CIVIL RICRTS CONSPIRAGY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.


         3/FJ Defendant JOHN DOE - REGIONAL COUNSEL - INDIVIDUAL & OFFic-is a citizen of
   [.Z.]                              (Name of second defendant) IAL CAPACITY (I/ 0)
               BOP' S REGIONAL DIRECTOR / COUNSEL, N. CENTRAL REGION, and is employed as
                                      (C/JJI.,_ state)
               AL OFFICE, 400 STATE AVENUE, KANSAS CITY, KS 66101
               REGIONAL COUNSEL/ DIRECTOR - REMEDY COORDINATOR    . At the time the
                          (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
               law? Yes [!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



       3/G) Defendant MR. B. GRELICK                     - INDIVIDUAL       &     OFFICIAL CAPACITY is a citizen of
   [,!!]                                           (Name of second defendant)                (I/0)
              _4_2_0_5_H_IG_HW_A_Y_6_6_WE_S_Tc.-,_EL __O...c_,_OK_7_3_0_3_6_ _ _ _ _ _ , and is employed as
                                                  __REN
                                     (City, stme)

               WARDEN OF CAMP - EL RENO, OK 73036
              -------------------'---"-~---=---=-=-=---=---------- . At the time the
                          (Po s i Iion and lit le, if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                 FEDERAL-
              law? Yes [j] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM-                                  S4oo,ooo.oo   DOLLARS. 2
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                               _PA:_G_E _2_ OF ~
    XE-2 8/82               CIVIL RIGHTS COMPLAINT§ l 983
                                            PAGE          4   OF        741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 6 of 156


                                                                                                                        PAGE        17    OF
                                                                                                                                               17  741
      3/H) Defendant          MS. K. ZOOK - INDIVIDUAL CAPACITY (I)                                                    1'sac!tizen of
    [2]                                                   (Name of second defendant)

            _,_4=20=5:c_.:H=I=GHW=A=Y=-...,6"---'6'---'-'WE=ST=-z_,-=EL==---=REN=O=--z__,----'O=K=-=--7-=3=-03~6~------' and is employed as
                                            (City, state)

             A/W OPERATIONS - CAMP                                   . At the time the
            -==!__:..C..--=--=--=--="-----"-=-c__--"----------------
                                 (Position and title,   if any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                           FEDERAL-
            Jaw? Yes       [iJ No D. If your answer is "Yes", briefly explain:                             OFFICIAL {F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AIITBOBITIES ON CJVJT. RIGHTS CONSPIRACY• AAMOUNT OF CLAIM - $200,000.00 DOLLARS.


      3/T) Defendant MS. K. FREEMAN - CAMP UNIT MANAGER - INDIVIDUAL                                                  is a citizen of
   [10]                                                 (Name of second defendanl)             CAPACITY (I)

            4205 HIGIDJAY 66 WEST, EL RENO, OK 73036
           ---'-="-"-=--'-~'----"===----=-=---'--'~~---~--~~------ , and is employed as
                                          (City, stale)

            CAMP UNIT MANAGER                       . At the time the
           -=-=='-==--=-c====--------------------
                       (Position and title, if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                        FEDERAL-
           law? Yes [i) No            O.      If your answer is "Yes", briefly explain: OFFICIAL {F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.




        3/J) Defendant MR. N. GAMBEL - INDIVIDUAL CAPACITY (I)                                                        is a citizen of
   [.!_!]                            (Name of second defendant)

           _4~2=0=5_H=I=GHW==A=Y'-=6=-6---'WE=Sc..=Tc.z,-=EL=---cREN==O~,---=OK=----c7'--.e3C..C0=3=6_ _ _ _ _ _ , and is emp Ioyed as
                                          (City, state)


           - CASE
             ~ -MANAGER    - - - - - - - - - - - - - - - - - . At
                  - - - ---CAMP                                                                                 the time the
                               (Position and title.   if any)

           cla.im (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                         FEDERAL-
           law? Yes [j] No D. If your answer is "Yes", briefly explain: :_OFFICIAL (F/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY; AMOUNT OF CLAIM - $200,000.00 DOLLARS.
                                                                                                                                               2
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT~ DEFENDANTS:
                                                                                                             PAGE       3     OF     48
    XE-2 8/82                             CIVIL RIGHTS COMPLAINT§ I 983
                                               PAGE 5 OF                     741
                                               -----
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 7 of 156
                                                                                                                                                                           1t)
                                                                                                                                                                           -,J, {;


                                                                                                                                            PAGE          18          OF   741
       3/K) Defendant MS. TURNAGE - INDIVIDUAL CAPACITY {I)                                                                                 7sac1t1zen of
                                                                 (Name of second defendan!)


             --=:,4c,,,2~0~5-'H~I~G"-"HW=A,..,_Y_6=6"--'WE=S=T.L,__cEL~--"REN==o.i..,_O=K=-...,7_,,,3=0=3=6_ _ _ _ _ _ , and is employed as
                                                    (City, state)

             -----===-===-==----==::___
               CASE MANAGER - CAMP ______________                                                                                . At the time the
                                        (Position and title, if any)

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                FEDERAL-
             law? Yes [!] No D, If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    ~UTHORITIES ON CIVIL RIGHTS CONSPIRACY· AMOUNT OF CLAIM - $200,000.00 DOLLARS.


     3/L) Defendant MR. J. LEPRID - INDIVIDUAL CAPACITY (I)                                                                                  \s a citizen of
                                                               (Name of second defendant)
   [13]

           -4205
             - - ' -HIGHWAY
                     - - - - -66
                              - -WEST,
                                 - - - -EL  - -RENO,
                                 (City, state)
                                               - " - -OK ~ ~ - - - - - - - - -, and is employed as
                                                      - -73036

           ____      __________________
           CORRECTIONAL COUNSELOR - CAMP
                              __::__     _                                                                                     . At the time the
                                       (Position and title,   if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                               FEDERAL-
           law? Yes [!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

   TANDEM-~TINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE                                                                          AND FEDERAL

   AJITRQRJTIES ON CIVIL RIGHTS CONSPIRACY• AMOUNT OF CLAIM - $200,000.00 DOLLARS.



     3/M) Defendant             MR. McCORMICK - INDIVIDUAL CAPACITY (I)                                                                     is a citizen of
                                                              (Name of second defendant)
   [14)
           _4=2,,,__,0"""5~H=I,_,,,G_,..fill..,A""Y~6,__,,6'-----"-WE=ST"'",L_..OcELe=__=REN=O=,.___,,O=K'----'---7,,,_30,,__,3=6"------------' and is emp Joyed as
                                                 (City, state)


           -RETIRED
             ----     - - - - - - - - - - - - - - - - - - - . At the time the
                    CORRECTIONAL COUNSELOR - CAMP
                      (Position and title, if any)

           cla.im (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                           FEDERAL-
           law? Yes[!] No                   D. If your answer is "Yes», briefly explain: OFFICIAL                                               (F/0) __

   TANDEM-CO~INUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AUTHORITIES ON CIVIL RIGHTS CONSPIRAGY: AMOUNT OF CLAIM - $200,000.00 DOLLARS• 2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT•- DEFENDANTS:
                                                               PAGE-· 4 OF 48
    XE-2 8/82                                     CIVIL RIGHTS COMPLAINT§ 1983
                                                       PAGE 6 OF                          741
                                                       -----
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 8 of 156


                                                                     PAGE 19 OF 741
      3/N) Defendant DR. AVRITT - INDIVIDUAL & OFFICIAL CAPACITY (I/0) is a citizen of - -
                                    (Name of second defendant)
   [15]
           _4..:..:2::..:0:.-=5:........:::H=I=GHW=A=Y::__:::6:...::6__:_:_WE=S=T=,<-----=E=L'-=REN=c...O~,~Oc....K~73~0~3~6~-----' and is employed as
                                              (City, state)

            RDAP COORDINATOR - CAMP                                                                                 . At the time the
                                  (Position and title,    if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                 FEDERAL-
           law? Yes        [j] No D. If your answer is "Yes", briefly explain:oFFICIAL (F/0) __
    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   ~WflORITIES ON CIVIL RIGHTS CONSPIRi\CY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.


      3/0) Defendant MR. WATSON - INDIVIDUAL CAPACITY (I)                                                                      is a citizen of
                                                         (Name of second defendant)
   [16]
          _::,4""2""-0~5H~I"-'G=HW=A""-Y6=6~WE=S=T_,__,~EL~-"REN==O.i-,_O=K=----.,7_,,3=0=3=6_ _ _ _ _ _ , and is emp Ioyed as
                                            (City, slale)

           R&D / RECEIVING OFFICER - CAMP                               &   MEDIUM                                . At the time the
                                (Position and title,   if any)

          claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                             FEDERAL-
          law? Yes Ci] No O. If your answer is ''Yes", briefly explain:oFFICIAL (F/0) --

   TANDEM~CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY• AMOUNT OF CLAIM - $200.000.00 DOLLARS.



      3/P) Defendant MR. TOWER - INDIVIDUAL CAPACITY (I)                                                                      is a citizen of
                                                         (Name of second defendant)
   [17]
           4205 HIGHWAY 66 WEST, EL RENO, OK 73036
          ---------(C-ity-.~s1-a1-e),----~----------
                                                                                                                    , and is employed as

          R&D RECEIVING / INMATE SYSTEM MGR. - CAMP                                           &   MEDIUM . At the time the
                               (Position and title,    if any)

          claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                FEDERAL-
          law? Yes [%] No             O. If your answer is "Yes", briefly explain:                              OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.                                                                         2
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
    XE-2 8/82               CIVIL RJGHTS COMPLAINT§ 1983       PAGE_2._ O F ~

                                                 PAGE _7_ OF                     741
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 9 of 156


                                                                                                                                 PAGE~ OF                      741
         3/Q) Defendant JOHN DOES - MAILROOM OFFICERS - INDIVIDUAL                                                        c ~ is a citizen of
 [1 8 _ 19 ]    [ TW0( 2 ) _ DOES]                               (Nameofseconddefendan1J                          ACITTES (I)

                _:_4=20.::.:5:::.___:H=I=-=G=HW=AY:::..__:6,c_.:6:.__:,WE=S=T.L,----"EL==----=-RE=N-=--0.z._,-=O=K~7-""3-=0=36=---------' and is employed as
                                                   (City, state)

                MAILROOM OFFICERS - CAMP & MEDIUM       . At the time the
                ====~~==--"=='----"'-====----------
                           (Position and title, if any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                        FEDERAL-
                ]aw? Yes CK] No               D. If your answer is "Yes", briefly explain: OFFICIALS                                        (F/0) --

        TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                                    [TW0(2) AT $200,000.00 EACH]
     ____AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -$400,000.00 DOLLARS.


       3/R) Defendant JOHN DOE - REGIONAL COUNSEL - INDIVIDUAL & QFFJc-is a citizen of
     [20]                           (Name of second defendanl} JAL CAPACITY (I/0)

               -4205
                ---   - - - - - (City, ' - - - - - ~ - - - - - - - - - , and is employed as
                     HIGHWAY 66 WEST, EL RENO, OK 73036
                                - -state)

               - -----      - - - - - - - - - - - - - - - - - - . At the time the
               REGIONAL COUNSEL FOR BOP - OKLAHOMA
                          (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                     FEDERAL-
               law? Yes        [!] No D. If your answer is "Yes", briefly explain:oFFICIAL,:(F/0) --
       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

       AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



      3/S) Defendant MR. MYRON L. BATTS - INDIVIDUAL                                              &   OFFICIAL CAPAc-is a citizen of
    [21]                           (Name of second defendanl)                                             ITY (I/0)

               _1_9_0_0_S_IML     _ _~•_B_I_G_S_P_R_IN_G~,_TX_~7~9~7=2~0_ _ _ _ _ _ , and is employed as
                          __E_R_A_VENUE
                                                 (City, stale)


               EX-WARDEN
               - -----   OF-F.-C.  -I. ~BIG   ~~         - ~ - - - - - - - - - - . At the time the
                                                     SPRING
                          (Posit 10 n and title, if any)

               cla.im (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                    FEDERAL-
               law? Yes[!] No D. If your answer.is "Yes", brief1y explain:oFFICIAL (F/0) --

       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                     2
       AUTHORITIES ON:CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $400,000.00 DOLLARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                                         PAGE 6             OF      48
     XE-2 8/82                                    CIVIL RlGHTS COMPLAINT § 1983                                          - ---
                                                       PAGE _8_ OF                    741
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 10 of 156


                                                                                                                                    PAGE 21 OF 741
    *   3/T) Defendant THE HONORABLE GREG ABBOTT - INDIVIDUAL                                                                    OFFICIALis a citizen
                                                                                                                                      &                                         or-
    [221                                                                 (Name of second defendant)                       CAPACITY (I/0)
                   GOVERNOR THE STATE OF TEXAS -
                   P.O. BOX 12548, AUSTIN, TEXAS 78711                                                                                            , and is employed as
                                                           (City, slate)

                                                                                                                                                .....,_)_ _ , At the time the
                 ---"'F=O=RME=R=---.,TX~_,,,Jt..,.,.,T_.,.,_TY~G.,_,ENE~,,,,RAI~,~<N=O=--c.Wc....,,--=GO=-VE.:..--=cRN=O=Rc.......=O=-F~T,,,_,EXAS~·
                                             (Position and title,       if any)

                 claim (s) alleged in this complaint arose was this defendant acting under the co'lor of state
                                                                                                                                             STATE-
                 law? Yes [I) No                     O. If your answer is "Yes", briefly explain: OFFICIAL                                                         (S/0) __

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    _ AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $800,000.00 DOLLARS.



     * 3ftJ)    Defendant THE HONORABLE KEN PAXTON - INDIVIDUAL                                                          & OFFICIAL                         is a citizen of
                                                                       (Name of second defendant)                     CAPACITY (I/0)
    [23]
                 300 W. 15TH STREET - ATTORNEY GENERAL, STATE OF TEXAS and is employed as
                                  (City, Slate) AUSTIN, TX 78701

                TEXAS ATTORNEY GENERAL - AUSTIN, TX 78701
               -------------==="-------"=-~'--'--=~----    . At the time the
                           (Po s i Iion and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                            STATE-.
               law? Yes            [iJ No D. If your answer is "Yes", briefly explain:                                                      OFFICIAL (S/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

     AIITHQRJTIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $800,000.00 DOLLARS.



      3/V) Defendant MS. J. MOORE - INDIVIDUAL CAPACITY (I)                                                                                                is a citizen of
    [24]                           (Name of second defendant)

               _1~9_0_0_S_IML_Ec_R__;:A=VENUE'--===.c==•-=B=IG-=-------.:S=P=-=R=I=N=G.J':7---=-TX=-.'---'79ce.c7,__,2:::..,0"----------' and is employed as
                                                        (City, state)

               --=RE=T-=I=RED=----"UN=I=T------'MAN==A.:.=G=E=R,_____-------'F"--'."----'C=.'--"'I'--'-.-=BI"'-'G"--------'S~P---"'R~I~N""-G-----· At the time the ·
                                          (Positron and lltle.       if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                 ·                                                                        FEDERAL-
               law? Yes [iJ No                    O. If your answer is ''Yes", briefly explain: OFFICIAL                                                       (F/0) --

     TANDEM-~ONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                                  2
    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLADI - $200,000.00 DOIJ,ARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
    XE-2 8/82                                            CIVIL RJGHTS COMPLAINT§ 1983                                                          PAGE _ 7_            OF _AfL_
                                                               PAGE _9_ OF                           741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 11 of 156


                                                                                                                                           PAGE       ...zL   OF   741:J.l.
       3/W) Defendant MR. TOMMY HALE - INDIVIDUAL CAPACITY (I)                                                                               is a citizen of       --
    [25 J                                                        (Name of second defendant)

                _1~9_0_0_SIML
                          __E_R_A_VENUE                     __7~9~7_2_0_ _ _ _ _ _ , and is employed as
                                  _ _~,_B_I_G_S_P_R_I_N_G~,_TX
                                                   (City, state)


             ---=C=AS='=E-'MANA:==G=E=R~(N=O=--.,Wc:..,,~RE==T=IRED==---)'-------=--F-"---.c-=..•=-..,I=---c.'-----=B=I=G_S=P~R=I=N~G_ _ , At the time the
                                      (Position and title,    if any)

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                            FEDERAL-
             ]aw? Yes         [!] No D. If your answer is "Yes", briefly explain:                                           OFFICIAL (F/O) __

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    __ ADTBORT.TIES ON CTVTT. RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.



      3/1:J Defendant MR. A. PREITO - INDIVIDUAL CAPACITY (I)                                                                              is a citizen of
                                                              (Name of second defendant)
    [26]
            _1_9_0_0_S_IML
                        __ ER_A_VENUE
                                _ _~,_B_I_G_S_P_R_I_N_G~·,_TX
                                                            __79_7_2_0_ _ _ _ _ _ , and is employed as
                                                 (City. state)

             CORRECTIONAL COUNSELOR (NOW, RETIRED) - F.C.I. BIG . At the time the
                        (Position and title, if any)      SPRING

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                        .       FEDERAL-
            ]aw? Yes [!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


      ATITIJORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000. 00 DOLLARS.



      3/Y.) Defendant MR. ROBERT FLORES - INDIVIDUAL CAPACITY (I)                                                                         is a citizen of
                                                             (Name of second defendant)
    [27]
            _1_9_0_0_S_IML
                        __ ER_A_VENUE_-c-~'-B_I_G_S_P_R_I-'-N_G~,--"TX'----=--79=-7=--=2=0=-------' and is employed as
                                                (City, state)

             CORRECTIONAL COUNSELOR (NOW, RETIRED) - F.C.I. BIG . At the time the
                        (Position and title, if any)     SPRING

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                         FEDERAL-
            law? Yes [j] No D. [f your answer is ''Yes", briefly explain: OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM                                                                  $100,000.00 DOLLARS. 2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:

    XE-2 8/82                                    CIVIL RIGHTS COMPLAINT§ 1983                                              PAGE       .J!__ OF _AL
                                                                                         741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 12 of 156

                                                                                                                                                                                   ·')~
                                                                                                                                                         PAGE     23    OF 741 o:-..._
       3/Z) Defendant MR. C. BRAMER - INDIVIDUAL                                              & OFFICIAL                              CAPACITY -i-sa citizen o f -
                                                                         (Name of second defendanl)                                      (I/0)
    [28]
                1900 SIMLER AVENUE, BIG SPRING, TX 79720                                                                                             , and is employed as
                                                          (City, state)


                SUPERVISOR OF EDUCATION (SOE) - F.C.I. BIG SPRING                                                                                   . At the time the
                                           (Position and title,        if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                 FEDERAL -
              law? Yes [!] No D. If your answer is "Yes"., briefly explain:OFFICIAL (F/0) --

      TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    _ AUTHORITIES ON CIVIL RIGHTS CONSPIRACY· AMOUNT'.OF CLAIM -$200,000.00 DOLLARS.


     l/AA) Defendant MR. LOUIS WILLIAMS II - INDIVIDUAL                                                               & OFFICIAL CAP-:1s a citizen of
                                                                       (Name of second defendant)                  ACITY (I/0)
   [29]
            -=-lL.90=0,c__,S-cc,IML=~E=R'--A=VENUE===•'----"'B=I=G'-=SP=--R=I=N:.:..:Gcc..,,'--"T=EXAS==--7:__9c..c7c....:2_0_ _ _ _ , and is em pIoyed as
                                                        (Clly state)


           ASSOC.I.ATE.                WARDEN (A. W. ) - F. C. I. BIG .SPRING                                                                      . At the time the
                                         (Position and title,        if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                             FEDERAL-
           law? Yes             [iJ No D. If your answer is "Yes", briefly explain:                                                          OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

     AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $200,000.00 DOLARS.



     3/BB) Defendant MR. VIALPANDO - INDIVIDUAL & OFFICIAL CAPACITY                                                                                        is a citizen of
   [30]                            (Name of second defendant) (I/ 0)

                                                          .,,NUE==•'---"'B""'I"""G'---"'S=-PR=I=N=G=,,._,T=EXAS==-~79;<....7,__,2=0=-------' and is employed as
           __._l...,_90""'0,,,__,S,,_,IML~,,,,E..,R~AVE'-'--'.
                                                       (City, state)


           ____...UN,.......IT........,MAuu.oN..._A....G...,,E.,,,R,__-_F~.C=•!...aI.,_.,.'-----"B"""I=G'--"'S~PR,,,,I='N=G,,___ _ _ _ _ _ _ _ .   At the time the
                                        (Position and title, if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                           FEDERAL-
           law? Yes [iJ No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                              2
     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -$200,000.00 DOLLARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT_, __ DEFENDAN)l'S:

    XE-2 8/82                                          CIVIL RIGHTS COMPLAINT §1983                                                           ~-.:'.2..._ OF ~
                                                             PAGE            11        OF            741
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 13 of 156


                                                                                                                                    PAGE 24 OF                                741
     3/CC) Defendant                  MS. PATTON - INDIVIDUAL                          & OFFICIAL                          CAPACITY -.. -isacifizen                          or-
  [3l]                                                                (Name of second defendant)                                 (I/0)

                --=1=9--=-0=0--'S=IML==E=R=--=A=--=-VENUE==-='"---=B=--=I=--=G'---=S=P=R=IN=G-=-----,----'T=E:XAS==--=---7=-9-'--'72=0~----' and is empl_oyed as
                                                        (City, state)

              ---=UN---'--'-I_cccT_MAN=---=A!:,_.c_G=--=E=c..R__,(~"--=-UN"-'-'-IT=----TEAM'---'-------=-'~>-.,;._F-"--.c-"----'-.I_.~B=I~G~S~PR_I~N~G~--· At the time the
                                          (Position and title,       if any)                                    ·

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                         FEDERAL-
             law? Yes             [j] No D. If your answer is "Yes", briefly explain:                                                    OFFICIAL (F/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
   -------·=--=-·-------------------------------

   _AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.



     3/DJ) Defendant MR. MONTEZ - INDIVIDUAL                                         & OFFICIAL                         CAPACITY                         is a citizen of
                                                                    (Name of second defendant)                                (I/0)
  [32]
                                 _ _~,_B_IG_S_P_R_I_N_G-•~T~E:XAS~~7~9~7~2~0_ _ _ _ , and is employed as
            ~1~9~0_0_S_IML_E_R_A_VENUE
                                                      (City, state)

           CORRECTIONAL COUNSELOR ("UNIT-TEAM") - F.C.I. BIG                                                                              . At the time the
                       (Position and title, if any)  SPRING

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                      FEDERAL-
            law? Yes           [!] No D. If your answer is "Yes", briefly explain:oFFICIAL                                                                  (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.




     3/EE.) Defendant MR. STAHLEY - INDIVIDUAL & OFFICIAL CAPACITY                                                                                      is a citizen of
  [ 33 ]                            (Name of second defendant) (I/0)

           ~1=9c..c0"-"0'--=S=IML==ER=-::A=VENUE'-===•-""B=IG=--:S,:,,P"""R:::cl=:cN=-"G""'--=T~EXAS=~7'..-=9'..."7-=-2~0:.___ _ _ , and is emp Joyed as
                                                     (City, slate)

           UN=I=T~MAN==A!=G=ER=c:-.,.__('_,'UN=I=T~-__,,,T=EAM'=~').,___-__,,F'-"·.~C,_,,.""I'-'-._B~Icec:G"--'S~P~R~I""N~G:.___ _ . At the time the
                           ·          (Position and title,        if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                     FEDERAL-
           law? Yes [iJ No                     O. If your answer is "Yes", briefly explain: OFFICIAL                                                        (F/0) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AJITHQBJTJRS ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS. 2
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
    XE-2 8/82                                        CIVIL RIGHTS COMPLAINT§ l 983                                                         PAGE _!Q._ OF                     48
                                                           PAGE           12       OF            741
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 14 of 156

                                                                              PAGE .....2.5_ OF 741
                                                                                                                                                                                                    Js
    * 3/FF) Defendant JUDGE LINDA THOMAS - INDIVIDUAL & OFFICIAL CAP- is a citizen of -
   [34]                           ~Name of second defendant) ACITY (I/0)
             GEORGE L. ALLEN, SR. CRT. BLDG. --
            600 COMMERCE STREET. DALLAS, TEXAS 75202                     , and is employed as
                                                                      (City, stale)
     th PROMOTED TO TEXAS APPL. CRT., DALLAS COUNTY, TEXAS -
  25&= JUDICIAL DISTRICT COURT - FAMILY COURT (" SDJC ") -                                                                                                     . At the time the
                      (Position and title, if any) DALLAS COUNTY, TEXAS

                         claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                     STATE-
                         law? Yes             [!] No D.                    If your answer is "Yes", briefly explain: OFFICIAL (S/0) --

       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
     ·-·----

    .AUTHORITIES.ON CIVIL RIGHTS CONSPIRACY• AMOUNT OF CLAIM - $600,000.00 DOLLARS.


   *     3/GG) Defendant JUDGE WILLIAM                                             c.
                                                   MARTIN - INDIVIDTTAT. & OFFICIAL is a citizen of
  [J 5 ]                                                          CAPACITY (I/O)   (Name of second defendant}
                          GEORGE L. ALLEN, SR. CRT. BLDG. --
                         600 COMMERCE STREET, DALLAS, TEXAS 75202         _ _ _ , and is employed as
                                                                    (City. state)

               th
 ....:2.::..5.::..6_-___....:JUD~c...:I~C:.=IAL=:._D=IS=-TR=I=C=T=---=C=O=UR=T_------'F"""'AM"""""I~L..,.-:Y"-----"'C""'OUR=T,.,___{,__'_'_..S<i.D=.J....,r:.___"J-)_ _ _ _ . At the time the
                                                                (Position and tille, if any) DALLAS COUNTY, TEXAS

                        claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                           STATE-
                        law? Yes [iJ No D. If your answer is "Yes", briefly explain: OFFICIAL {S/0) --

      TANDEM-CON~INUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  _ AJITHQRTTIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $600,000.00 DOLLARS.



   * 3/HH) Defendant              JUDGE BRENDA G. GREEN - INDIVIDUAL & OFFICIAL                 is a citizen of
 [36]                                           (Name of second defendant} CAPACITY (I/0)
                         GEORGE L. ALLEN, SR. CRT. BLDG. --
                         600 COMMERCE STREET, DALLAS, TEXAS 75202                       , and is employed as
                                                                    (City. state)
     th
_2_5_&=
     __JUD_=I_C_IAL
                __  D_I_STR_I_C_T------'C--'-O--"-UR=T_--.--::F=-=AM=I=-=L=-=Y:__::C.:::.O.:::.UR=T"'-(~'-'--"S~D=Jc-=cC'.. . .___".L.)_-_ _ . At the time the
                                 (Position and 11tle. rJ any) DALLAS COUNTY, TEXAS

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                          STATE-
                       law? Yes [iJ No D. If your answer is ''Yes", briefly explain: OFFICIAL (S/0) --

  ., TANDEM-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                                                2
     AJITBDRIIIES ON CIVIL RIGHTS CONSPIRACY:_ AMOUNT OF CLAIM - $1,000,000.00 DOLLARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                               PAGE _!L OF 48
    XE-2 8/82               CIVIL RIGHTS COMPLAINT § 1983
                                                                           PAGE         _!2_. OF                    741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 15 of 156

                                                                                                                                 PAGE        26    OF   741
   * 3/Ili)       Defendant JUDGE DAVID LOPEZ - INDIVIDUAL                                        & OFFICIAL CAP- - 1 -s. a citizen o f - -
                                                                  (Name of second defendant)      ACITY (I/0)
  [37]            GEORGE L. ALLEN, SR., CRT. BLDG --
                  600 COMMERCE STREET, DALLAS, TEXAS 75202                                                                  , and is employed as
                                                   (City, state)
         th
      25~ JUDICIAL DISTRICT COURT - FAMILY COURT (" SDJC ") _            . At the time the
                       (Position and title, if any) DALLAS COUNTY, TEXAS

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                        STATE-
                law? Yes         [!] No D. If your answer is "Yes", briefly explain: OFFICIAL                                             (S/0) --

   TANDEM-CQNTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  .AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.


   * 3/JJ) Defendant               MR. GEORGE WHITE - INDIVIDUAL CAPACITY (I)                                                        is a citizen of
                                                              (Name of second defendan1)
  [38]
                                  [ II LAST-KNOWN II]
                DALLAS, TEXAS [123 W. IRVING BLVD. IRVING, TX 75060), and is employed as
                                                  (City. stale)

              P_R_I_V_.N._T_E_.N._T_TO_RNEY       __C_O_UNTY_~•~T=EX=A=S~------· At the time the
                                     _ _ _-_D_AL_LAS
                                      (Position and title, if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                      STATE-
              law? Yes         [!l No O. If your answer is "Yes", briefly explain:                                    OFFICIAL (S/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  _AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $800,000.00 DOLLARS.




  *   3/KK) Defendant MR. W. J. "BILL" MORRIS - INDIVIDUAL CAPACIIT                                                                 is a citizen of
  [39]                                                       (Name of second defendant)                           (I)

              -DALLAS
               -----~ TEXAS [ -"LAST
                       --.---  '----nKNOT.nT" ] __________,
                                       _ n____.,____                                                                       an d IS
                                                                                                                                · emp Ioye d as
                                                 (City. state)


              _P_R_I_V~.N._T=E-'.N.=T=T=O=RNEY==---~D=AL=LAS"""""'----"C'""O,.,,,UNTY""-A....,__,_,~IEX'"""'uAJ.LS.___ _ _ _ _ . At the time the
                                     (Position and title, if any)

              claim (s) alleged-in this complaint arose was this defendant acting under the color of state
                                                                                                                     STATE-
              law? Yes [i] No               D. If your answer is ''Yes", brieny explain:                             OFFICIAL (S/0) --

  TANDEM-C.Cl~TINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                         2
  AJITBORITIES ON CIVIL RIGHTS CON~PIRACY: AMOUNT OF CLAIM                                                         $800,000.00 DOLLARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT,- DEFENDANTS:

      XE-2 8/82                                   CIVIL RIGHTS COMPLAINT§ l 983                                          PAGE __g_ OF .AL_
                                                      PAGE ...!L_ OF                  741
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 16 of 156
                                                                                                               "I H.-
                                                                                                              d. !
                                                                                    PAGE                27 OF 741
     *   3/LL) Defendant     TW0(2) - JOHN DOES    · DALLAS COUNTY DEPUTIES ,...       is a citizen of
[40 - 41]                              (Name of second defendanl) INDIVIDUAL CAPACITIES (I/0)
                  133 N. RIVER FRONT BLVD., DALLAS TEXAS 75207
                 500 COMMERCE STREET, DALLAS, TEXAS 75202                      , and is employed as
                                          (City, state)

                 DALLAS COUNTY SHERIFF'S DEPARTMENT (DCSD)                            .   At the time the
               ------ ------------------
                    (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                     STATE-
               ]aw? Yes    [iJ No D. If your answer is "Yes", briefly explain:oFFICIAL            {S/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                            [ TW0(2)@ $100,000.00 DOLLARS]
  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



  *      3/MM) Defendant FOUR{4) - JOHN DOES - DALLAS COUNTY JAIL GUARDS -is a citizen of
[42 - 45]                             (Name of second defendant) INDIVIDUAL CAPACITIES (I/0)
                133 N. RIVER FRONT BLVD., DALLAS, TX 75207 --
               500 COMMERCE STREET, DALLAS, TEXAS 75202                   _ _ , and is employed as
                                         (Clly state)


                - - - - -(Po
                          -s-      - ~ ~ ~ - - - - - - - - - - - - . At the time the
              DALLAS COUNTY JAIL {DCJ) UNDER DCSD
              -              i Ii on and title, if any)


               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                    STATE-
               law? Yes   [!] No D. If your answer is "Yes", briefly explain:       OFFICIAL (S/0) --

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                                                    [ FOUR{4)@ $100,000.00 DOLLARS]
 AIITHQBJTIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.




 *   3/NN) Defendant THREE(3) - JOHN DOES - DALLAS COUNTY JAIL OFFI:..; is a citizen of
[46 - 48]                          (Name of second defendant) CIALS - INDIVIDUAL CAPACITIES (I/0)
 -     -   133 N. RIVER FRONT BLVD., DALLAS, TEXAS 75207
          500 COMMERCE STREET. DALLAS, TEXAS 75202                          , and is employed as
                                         (City. slate)


              ~D=AL=LA=S~CO~UNTY=~~J=A=I=L~(D=J=C=--)~UND==E=R~D=C=SD=---------·      At the time the
                              (Position and 111/e,   if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                    STATE-
              law? Yes [i] No       D. If your answer is ''Yes", briefly explain:OFFICIAL        (S/0) --

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                                               [ THREE(3)@ $200,000.00 DOLLARS        J
                                                                                                                   2
AUTHORITIES QN CIVTT. RIGHTS CONSPTBACY: AMOUNT OF CLAIM - $600,000.00 DOLLARS.

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE _!L OF ~
    XE-2 8/82               CIVIL RIGHTS COMPLAINT § 1983
                                              PAGE~            OF     741
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 17 of 156

                                                                                                                                                                                      PAGE_l!L_ OF -1.il_
                                                                                                                                                                                                                ~8
      E/00} Defendant JUDGE SAM R. CUMMINGS - INDIVIDUAL & OFFICIAL                                                                                                                       is a citizen of
   [49]                             (Name o/secondde/endan1t:,APACITY (I/0)

              _,, U., , SD=C,, __,.__.,N'-".'""'D~.J_•~P~.,._,Oe<...!.'---"'B=O,,.,X~l=2=1=8,_,,,'---=AB=IL=E=NE~,~TX=--7"--'9"-'6~0~4~---' and is em p Ioy ed as
                                                                  (City, stale)

                JUDGE AT USDC, N.D. OF TEXAS, P.O. BOX 1218, ABILKNE.,At the time the
                           (Posilion and title, if any) TX 79604

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
              law? Yes [iJ No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $400,000.00 DOLLARS.


    E/PP) Defendant JUDGE REED C. O' CONNOR - INDIVIDUAL & OFFICIAL                                                                                                                     is a citizen of
  [50]                            (Name of second defendant) CAPACITY (I/0)

           U=S=D=C=•-------=N~•=D~,~P~.O~-~B=O=X~l=2=1=8~,~AB=I=L=ENE=~•~TX~~7~96~0~4~----' and is employed as
                                                               (C11y s1a1e)

            JUDGE AT USDC, N.D. OF TEXAS, P. 0. BOX 1218, ABILENEf._t the time the
                        (Posi//on and tilie, if any) TX 79604

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                                    FEDERAL-
            Jaw? Yes                [iJ No D. If your answer is "Yes", briefly explain:                                                                             OFFICIAL (F/0) --

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


 AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.



    E/QQ) Defendant JOHN AND/OR JANE DOE CLERK - INDIVIDUAL & OFFIC- is a citizen of
 [51]                             (Name of second defendanl) IAL CAPACITY (I/0)

           ~JJ~SD=C~,,,___...N~-~Dc.a•~,_..,_P_._.___,O.,_."-=-"B""O=X._., l_,, 2_,, _l"""8_._,_,AB==I""'L""'ENE=ci•--=-TX=--7~9"'"'6=0"---4,______ _ , and is emp Ioy ed as
                                                              (City, Slale)


           -=C=L=ERK=.>..-'(SCC..)'--=A=T=-------=U=S=D--=-C.L,_:N::.:. :•=--------=D=----=·----=O--=-F-=-TEXA==S~P:._:.:._____c:o----=·-=-B-=-OX=----l::..:2=--:l=--:8::.. ., c. .____, At the time the
                                             (Posilion and litle, if any) ABILENE, TX 79604

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                                FEDERAL-
           Jaw? Yes [iJ No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                                                                2
 AUTHORITIES ON CIVIL RIGHTS CONS~IRACT: AMOUNT OF CLAIM - $200,000.00 DOLLARS.
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                                                                                       PAGE 14                       OF    48
    XE-2 8/82                                                  CIVIL RIGHTS COMPLAINT§ 1983                                                                            - ---
                                                                      PAGE             16          OF                741
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 18 of 156


                                                                                                                                                                              PAGE -12_ OF 741
                                                                                                                                                                                                      :29
      3JRR) Defendant JUDGE EARL LEROY (LEE) YEAKEL,III - INDIVTDUAT. & is a citizen o f - -
   [52]                             (Name of second defendanl) OFFICIAL CAPACITY (I/0)

                 _5_0_1_W_._s-=_t_h_STRE                  __7_8_7_0_1_ _ _ _ _ _ _ _ , and is employed as
                                     __E_T_,_A_U_S_T_IN_,_TX
                                                                (City, s1a1e)


                 _U_SD_C--=--,_w_._D_-~,_u_._s_._C'--O_UR~TH=O~U=S=E~,~A=U=S=T=I=N~,~TX~~7=8~70=1~--· At the time the
                                               (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                            FEDERAL-
               law? Yes               [!]        No      D. If your answer is "Yes", briefly explain: OFFICIAL                                                                       (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $1,000,000.00 DOLLARS.


      3/SS) Defendant U.S. MAG. JUDGE ROBERT PITTMAN - INDIVIDUAL CAP- is a citizen of
   [53]                             (Name of second defendant) ACITY (I)

             _5_0_1_W_._s-=c.. .t_h------"S'---"TREc..c==E=T__,,_,~A=U=S=T=I=N'-"1C--"'TX~L--'78=7,___,0=l,.___ _ _ _ _ _ _ , and is emp Ioyed as
                                                             (City, s1Q/e)


             _U_SD_C~,_w_._D_-~,_u_._s_._C_O~UR~TH~O~U=S=E~,~A=U=S=T=I=N~,~IX~~Z8_7~0~1~--· At the time the
                                             (Position and title, if any)

             claim (s) alleged i.n this complaint arose was this defendant acting under the color of state
                                                                                                                                                           FEDERAL-
             law? Yes               [!] No O. If your answer is "Yes", briefly explain:                                                                    OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AU',J1IORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.



     3/TT) Defendant U.S. MAG. JUDGE ANDREW                                                          w.      AUSTIN - INDIVIDUAL                                             is a citizen of
                                                                            (Name of second defendant)                CAPACITY (I)
  [54]
            _50_1_W_._s-=_t_h_S_TRE_E_T--,-,':---A_U_S_T_I_N__c__,_TX_----'7----'8:....;:7---=0'--"1=----------' and is employed as
                                                            (City, stale)

            _U_SD_C_,c___W_._D_.-:-"-,_U_._S_.----,C----'O'----UR_c.:TH:..c.:____:_O.. c.U=-SE=--z_,---=A=U=-=S:..::T=--=I::-=:N:2.,______:::TX=-7-'---'8,:c.:7,__,0~l'.:___ . At the time the
                                (Position and title, if any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                          FEDERAL-
            ]aw? Yes              [iJ No D,                       ff your answer is ''Yes", brief1y explain: OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUUIORITJES ON ~IVI~ RIGHTS CONSP~RACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.                                                                                                                         2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                               PAGE 15   OF 48
     XE-2 8/82                                               CIVIL RIGHTS COMPLAINT§ 1983                                                                  -            --                       --
                                                                    PAGE _!,L_ OF                               741
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 19 of 156


                                                                                                                                                                                           PAGE              30
                                                                                                                                                                                                                   30
                                                                                                                                                                                                                  OF 741
       3/TJU) DefendantMS. ELIZABETH COTTINGHAM, AJTSA                INDIVIDUAL CAP- isa citizen o f - -
   [55]                                    (Name of second defendanl) ACITY (I}
               FROST BANK PLAZA --
              - - -CONGRESS
              816  - - - - - ~AVE.,
                               - - - -SUITE#
                                       - ' ~ ~1000,
                                                 ~~~     AUSTIN,
                                                            ~ ~ ~TX   ~~   ~ ~ - - , and is employed as
                                                                        78701
               UN IT ED STATES ATTff~•es OFFICE -
                816  CONGRESS AVE., SUITE# 1000, AUSTIN, TX 78701
                -------'--'---"-----'--''-'-'---"~--"-::--=:=-~~~~==~~~~~-- . At the time the
                                                 (Position and title,              if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                   FEDERAL-
              law? Yes [iJ No                               D.
                                         If your answer is "Yes", briefly explain: OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTBORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.


      3/VV') Defendant MS. MICHELLE McELROY, AUSA - INDIVIBUAL CAPAC-    is a citizen of
   [56]                             (Name of second defendant) ITY (I)
             FROST B4NK PLAZA-:--::
             816 CONGRESS AVE., SUITE# 1000, AUSTIN, TEXAS 78701 , and is employed as
                                                                 (Cuy slate)
                UNITED STATES ATTORNEY'S OFFICE --
             _:8~1~6:.___,:C::.::cO:::,N~G:c::RE=SS"'---'A"""'VE'--=-'.,___.,.____,, S'-"'U~I__,, _TE"""#"---cl"'--'O,_.O,_, O,__,,L.Ja!A,., U., .S., . T. .,IN~,~TX~_,7_..8._,.7_...0CJ..1__ . At the time the
                                                (Position and title, if any)

             claim (s) alleged i.n this complaint arose was this defendant acting under the color of state
                                                                                                                                                                        FEDERAL-
             law? Yes                 [!]         No      D. If your answer is "Yes", briefly explain:                                                                  OFFICIAL (F/O)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTBORITIES ON CIVIL RIGHTS CONSPIRACY:                                                            AMOUNT OF CLAIM - $400,000.00 DOLLARS.



     3/WW) Defendant MR. WILLIAM H. IBBOTSON - INDIVIDUAL CAPACITY (l)is a citizen of
  [57]                             (Name of second defendanl)
           ONE COMMODORE PLAZA --
           800 BRAZOS STREET, SUITE# 490, AUSTIN, TX 78701       , and is employed as
                                                                 (City, state)
             ASST. PUBLIC DEFENDER --
                    __O_S~S~TRE~E~T=•~S~U~I=TE=/1~4~9~0~,~AU=S=T=I=N~,~~TX~7~8=7~0~1~-· At the time the
            _8_0_0_BRAZ
                                               (Position and title,              if any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                FEDERAL-
            law? Yes [j] No                               O.
                                       lfyour answer is ''Yes", briefly explain:OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTBORITI~S ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.                                                                                                                                        2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                               PAGE _1&._ OF Al_
     XE-2 8/82               CIVIL RIGHTS COMPLAINT §1983
                                                                                                                         741
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 20 of 156


                                                                                                                                            PAGE         31
                                                                                                                                                                :3i
                                                                                                                                                               OF 741
      3/XX) Defendant MR. RENEE MALDONADO - INDIVIDUAL CAPACITY·• (I)         isa citizen o f - -
   [58]                             (Name of second defenda·nt)
             ONE COMMODORE PLAZA --
            -800
              - -BRAZOS
                  ----   STREET,
                           - ~ -SUITE/I
                                 ----    490,     - - - -TX
                                           - -AUSTIN,            ~ ~ - - , and is employed as
                                                                ~78701
                                                     (City, state)
                  PUBLIC DEFENDER'S INVESTIGATOR --
                 _8-'-0_0-'B-'--RAZ--="---=O'-"S'----=S=TRE==ET=.......,_,S=U=I=TE=ll~4~9=0~,~A~Il~S~T~I~N...,,,~TK~.µ78....7,_.Q..,_1.____. At the time the
                                        (Position and title,     if any)

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                               FEDERAL-
             law? Yes            [xl No D. If your answer is "Yes", briefly explain:                                           OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.



     3/YY) Defendant MS. JANE DOE - INDIVIDUAL CAPACITY (T)                                                                                  is a citizen of
  [59 J                            (Name of second defendanl)
            ONE COMMODORE PLAZA --
                     __O_S_S_TRE_E_T~,~S_U_I~TE~#~49~0~,~A=U=S=T=I=N,_,_,-TX_7~8=7~0~1~-' and is emp Joyed as
            _80_0_B_RAZ
                                                   (City, s1a1e)
            PUBLIC DEFENDER'S INVESTIGATOR --
                     __O_S_S_TRE_E_T~,--'S=-'U'--=I=T=E=#__,_4=-90=----,_,,A=U=S=T'-""I=N~,~TX-~78'-L-7~0~1~--· At the time the
            _8_0_0_B_RAZ
                                       (Position and title,    if any)

            claim (s) alleged i-n this complaint arose was this defendant acting under the color of state
                                                                                                                            FEDERAL-
            law? Yes           [x]      No D. If your answer is "Yes", briefly explain:oFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.




    3/zz·) Defendant MR. JOSEPH H. GAY •.TR.,. A!}SA ·- INDIVIDUAL CAP-                                                                     is a citizen of
 [60]                              (Name of second defendant) ACITY {I)

             601 N. W. LOOP 410, SUITEfh600, SAN ANTONIO, TX 78216and is employed as
                                                  (City, slate)
             UNITED STATES ATTORNEY'S OFFICE
            601 N. W. LOOP 410, SUITE# 600, SAN ANTONIO, TX 78216At the time the
                                      (Position and title,    if any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                             FEDERAL-
            law? Yes          [i] No D. If your answer is "Yes", brieOy explain:                                             OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400 1 000.00 DOLLARS.                                                                                  2

FED. R. CIV. P. 65 ( a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:

     XE-2 8/82                                     CIVIL RIGHTS COMPLAINT §1983                                              ~ _u_                 OF -4.8...__
                                                         PAGE        19       OF           741
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 21 of 156


                                                                                   32 OF 741                                                                                                            PAGE
                                                                                                                                                                                                                          3t
      3/AAM) Defendant UNITED STATES MARSHALS SERVICE - INDIVIDUAL &        Isa citizen o f - -
   [61]      GENERAL COUNSEL / TORT ri~vrs1oif°~_defendan1JOFFICIAL CAPACITY (I/0) ,
               2604 JEFFERSON DAVIS HWY, ALEXANDRIA, VA 22301                                                                                                                                      , and is employed as
                                                                           (City, slate)
               DEPARTMENT OF JUSTICE (DOJ) --
                .,,;26""~0~4:r.:.).:. , J. , E. .,F-"F_,_.Ew.R....                          I S>---LJHWY.....,.,~,-A~U..,.,EXJ......,A'liWD-RrlIJ.c1:1A,.,....,--v-,V..1tt\-a2{,--;2"-=3ttOt-:1li:----' At the time the
                                                               SQ,.,_Nll-. JDLUA:,. .,V.__.....
                                                               (Position and title, if any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                     FEDERAL-
                law? Yes [i] No                                     D.
                                           If your answer is "Yes", briefly explain: OFFICIAL (F /0)

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

 AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS


       3/BBB) Defendant FOUR (4) JOHN DOE U.S. MARSHALS - INDIVIDUAL CAP- is a citizen of
[ 62 _ 65]                             (Name of second defendanl) ACITimr:(I)

               AUSTIN, WACO, AND BIG SPRING, TX    , and is employed as
              ------=-------------"---"-----------
                                (CI ty, slate)

              U.S. DEPARTMENT OF JUSTICE (DOJ)        , At the time the
              - - - - - -(Position
                           ---       ---~-~---------
                                   and title, if any)

              claim (s) alleged i.n this complaint arose was this defendant acting under the color of state
                                                                                    FEDERAL-
              law? Yes Ci] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0)

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                         [ FOUR(4)@ $100,000.00 DOLLARS]
 AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: AMOUNT OF CLAIM -$400,000.00 DOLLARS.



      3/ccc) DefendantMR.. WILLIAM C. PUTNICKI - CLERK - INJUVIDTIAT. &              is a citizen of
   [66]      CLERK OF COURT --        (Name of second defendanl) OFFICIAL CAPACITY (I/0)
                       th
             501 W. 5= STREET, AUSTIN, TX 78701                              , and is ernployed as
                                                                        (City, swte)

              _U...c._S_D___c_,C_,,_,_W'-'----'----.---=D::....:"'---------"U'--="-"'S-=-·-----=CO,,_UR=TH=O,._,,U=S,._,,,E~,-AUMaS.,_T
                                                                                                                                     .....I..,N,._,.,_·......,TX...il.-..L7.u8.L.70LLI-1_ _ _ .   At the time the
                                                    (Position and title,                  if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
              law? Yes [!J No O, If your answer is ''Yes", briefly explain: OFFICIAL (F/0)

 TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

 AUTHORITIES QN_CIYIL RIGHTS CONSPIRACY· AMOUNT OF CLAIM - $200,000.00 DOLLARS.                                                                                                                                            2

  FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                               ~_!!!_ OF ...A.B__
      XE-2 8/82               CIVIL RIGHTS COMPLAINT §1983
                                                                                                                                       741
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 22 of 156


                                                                                    PAGE 33 OF 741
                                                                                                             J3
      3/DDD) Defendant MS. BRENDA HEENEY - SPECIAL AGENT OF IRS - TNDIV- is a citizen of
   [67]                               (Name of second defendant) ffiUAL CAPACITY (I/0)
             SAN ANTONIO FIELD OFFICE --
             9430 RESEARCH BLVD., BLDG. 1, #303, -~ITSTIN, Tx:'78759, and is employed as
                                         (City, slate)
               CRIMINAL INVESTIGATION DIVISION (CID) --
               9430 RESEARCH BLVD., BLDG. 1, #303, AUSTIN, TX 78759 At the time the
                          (Position and ti lie, if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
              law? Yes [ii No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0)

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

 AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $800,000.00 DOLLARS.


     3/EEE) Defendant MR. JOHN<"CORNELIUS, ·IRS' SIA - INDIVIDUAL CAPAC- is a citizen of
  [68]                              (Name of second defendant) ITY (I/0)
            SAN ANTONIO FIELD OFFICE --
            9430 RESEARCH BLVD., BLDG. 1, 1/303, AUSTIN, TX78759·;·andisemployedas
                                        (City, state)
             CRIMINAL INVESTIGATION DIVISION (CID) --
             9430 RESEARCH BLVD., BLDG. 1 • #303, AUSTIN, TX 78759· At the time the
                         (Position and title, if any)

             claim (s) alleged i.n this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
             law? Yes [!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM -·$500,000.00 DOLLARS.



     3/FFF) Defendant MS. ANN TIMMINS, IRS' SPECIAL AGENT (S/A) - INDiv..is a citizen of
  [69]                              (Name of second defendan/) ffiUAL CAPACITY (I/0)
            SAN ANTONIO FIELD OFFICE --
            9430 RESEARCH BLVD,, BLDG. 1, #303, AUSTIN, TX 78759, and is employed as
                                       (City. state)
             CRIMINAL INVESTIGATION DIVISION (CID) --
            9430 RESEARCH BLVD., BLDG. 1, /1303, AUSTIN, TX 78759. At the time the
                            (Posilion and lit le, if any)

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  FEDERAL-
             law? Yes [iJ No D. If your answer is "Yes", brief1y explain: OFFICIAL (F/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTHORITIES ON CIVIL RIGHTS CONSPJBACYt AMOUNT OF CLAIM - $600,000.00 DOLLARS.                               2

  FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFEND.ANTS:
                                                                PAGE 19 OF 48
      XE-2 8/82               CIVIL RIGHTS COMPLAINT §1983                   ---  ---
                                             PAGE 21        OF   741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 23 of 156
                                                                                                                3'f,
                                                                                  PAGE 34 OF 741
    3/GGG) Defendant MR. BOBBY SMITH, IRS UNDERCOVER INFORMANT "" IND- is a citizen o f - -
[ 70]      SPECIAL AGENT (S/A) --
                                        (Nameo/secondde/endant) IVIDUAL CAPACITY (I/0)

           HOO COMMERCE ST. - INTERNAL REVENUE SERVICE (IRS)                 , and is employed as
                             (City. state) DALLAS, TEXAS 75242
            DALLAS COUNTY JAIL (DCJ) --
            500 COMMERCE STREET, DALLAS. TX 75202                          . At the time the
                                (Position and title, if any)

                 claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                       FEDERAL-
                 law? Yes   [!] No O. If your answer is "Yes", briefly explain:        OFFIGIAL (F/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                          AMOUNT OF CLAIM - $400,000.00 DOLLARS.



   3/HHH) Defendant JOHN DOES, IRS UNDERCOVER INFORMANT - INDIVIDUAL is a citizen                         of
[71)                               (Name of second defendant) CAPACITIES (I/0)
 -        DALLAS COUNTY JAIL (DCJ) --
          9430 RESEARCH BLVD. 1, #303, AUSTIN, TX 78759                 , and is employed                 as
                                          (City, stale)
                INTERN~ REVENUE SERVICE (IRS) - HOO COMMERCE ST., DALLAS. TX 75242
                 500 COMMERCE STREET, DALLAS TX. 75202            . At the time the
                               (Position and title, if any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                       FEDERAL-
                law? Yes [i] No       D. If your answer is "Yes", briefly explain:     OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:                           AMOUNT OF CLAIM - $200,000.00 DOLLARS.




       3/III)   Defendant JOHN DOES. IRS INFORMANT IN DCJ - INDIVIDUAL CAP- is a citizen of
[72)                                   (Name of second defendant) ACITIES (I/0)
                DALLAS COUNTY JAIL (JCJ) --
                llOO COMMERCE STREET - IRS - DALLAS, TX 75242                  ,         and is employed as
                                          (City, state)
                 IRS INFORMAT DCJ --
                _5_0_0_CO~MME
                          _ _R~C_E~STRE~=E=T~•~DAL=LAS=~•~TX~7~5=2=0=2~--~D~C=J~---·    At the time the
                               (Posit/On and title. if any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                      FEDERAL-
                law? Yes [i] No      D. If your answer is "Yes", briefly explain:     OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHO~I~IES ON CIVIL RIGHTS CONS~IRACY.: AMOUNT OF CLAIM - $200,000.00 DOLLARS.                                2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                             . PAGE .1.Q_ OF ___AfL
       XE-2 8/82                           CIVIL RIGHTS COMPLAINT §1983
                                               PAGE       22   OF      741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 24 of 156

                                                                                    PAGE 35 OF 7 41
    31,JJJ) Defendant MR. PHILIP J. LYNCH - INDIVIDUAL CAPACITY (I)·                    citizen o f - -                      Isa
 [73]                                         (Name of second defendani)
            FEDERAL BUILDING - HEMISFAIR PARK -
            727 E. DURANGO BLVD., SUITE# B-207, SAN ANTONIO,. TX , and is employed as
                                  (City, state)                          78206-1278
            SAN ANTONIO·, TX. UNDER AUSTIN, TX -
            ASSISTANT PUBLIC DEFENDER OF WESTERN DISTRICT APPELL-At the time the
                        (Position and title, if any) ATE - USCA5, NEW ORLEANS, LA. 70130

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                FEDERAL-
            law? Yes l rl No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) __

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE                                                          AND FEDERAL

   ATITBQBITIES QN CIVIL RIGHTS CONSPIRACY:                                 AMOUNT OF CLAIM - $400,000.00 DOLLARS.


     3/KKK) Defendant MS. KAREN MITCHELL, C~ERK _- INDIVIDUAL & OFFICIAlis a citizen of
 [7 4]                              (Name of second defendant)CAPACITIY: (I/0)

           _,.l,_,.l,.,,O=O_C,,,,O,,,MMER-=C=E_S""TRE~=E,.,.TJ.,_D,,,,AL=LA~S..,,,~TEXA..,,..,="S"--'7'-'5~2=4.,,,,.2_ _ _ _ _ , and is employed as
            CLERK OF THE             couif~ty'J.&11p 1452             -
            USDC N. D. OF TEXAS, tlOO'~COMMERCE~STREET. DALLAS,                                                   . At the time the
                       (Position and title, if any) TEXAS 7 5242

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                               FEDERAL-
           law? Yes [!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AIJTHORTTTES ON CIVIL RIGHTS CONSPIRACY:                                  AMOUNT OF CLAIM - $300,000.00 DOLLARS.



 * 3/LLIJ Defendant MR. BILL LONG, CLERK - INDIVIDUAL & OFFICIAL CAP-'-is a citizen of
[75]                              (Name of second defendant) ACITY (I/0)

            600 COMMERCE STREET, DALLAS, TEXAS 7 5202                                                              , and is employed as
                                            (City, state)
           CLERK OF THE DISTRICT COURTS - DALLAS COUNTY, TEXAS -
          600 COMMERCE STREET, DALLAS, TEXAS 75202             . At the time the
                                 (Position and title, if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                               STATE-
           law? Yes [!] No             O. If your answer is "Yes", briefly explain:                            OFFICIAL (S/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


 AUTHO~I~IES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM - $200,000.00 DOLLARS.                                                                        2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:

    XE-2 8/82
                                                              PAGE 21 OF
                                             CIVIL RJGHTS COMPLAINT§ 1983
                                                                            48
                                                                                                                ---                       ---
                                                  PAGE      --11-..   OF         741
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 25 of 156

                                                                              PAGE 36 OF 741
     3/MMW Defendant MR.· CHARLES FULBRUGE,III, CLERK - INDIVIDUAL &              citizen o f - -                            tsa
 [J6]                               (Name ofseconddefendanl) OFFICIAL CAPACITY (I/0) ,

             .!<6-=-00=----.cS,:__.c..__::MAE==S=TR=Ic_=._PLA=C=E=,"---"NEW=---=-O=RL=EAN==S=--,'--"'LA=.----=7----=0=1=3=0_____ , and is employed as
                                               (Ctty Slate)
               CLERK OF THE COURT, FIFTH CIRCUIT (USCA5) -
               600 S. MAESTRI PLACE, NEW ORLEANS, LA. 70130                                                         . At the time the
                         (Posi//on and 111/e, 1/ any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                FEDERAL-
            law? Yes Ci] No O. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   ADTIIDRITIES     QN    CIVIL RIGHTS CONSPIR~CY· AMOUNT OF CLAIM - $300,000.00 DOLLARS.


   3/NNN) Defendant MS ...CLAUDIA FARRINGTON - INDIVIDUAL_ CAPACITY (I) is a citizen of
[77]                                (Name of second defendanl)

           6=0~0~S----=·-MAE==S~TR~I~P=LA=C=E~,~NEW~_O_RL_EAN~~S-,_LA~-~7~0-1~3~0_ _ _ _ , and is employed as
                                              (City. slate)
           ASST. CLERK OF THE COURT. FIFTH CIRCUIT (USCA5) -
           6=0"-'0c:..___.:,S~--MAE==S=TR=Ic----=P=LA=C=E=-'----='NEW=_O=RL=EAN==S~,_LA=~·----=7~0=1=3=0_ _ _ _ . At the time the
                                      (Position and lille, if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                               FEDERAL-
           law? Yes [i] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORITIES\ ON CIVIL RIGHTS CONSPIRACY; AMOUNT OF CLAIM - $300,000.00 DOLLARS.



   3/000) Defendant MR. WILLIAM K. SUTER, CLERK - INDIVIDUAL & OFFIC- is a citizen of
[78]                               (Name of second defendanl) IAL CAPACITY (I/0)

          ONE FIRST STREET, N.W., WASHINGTON. D. C. 20543                                                           , and is employed as
                                             (City, state)
          CLERK OF THE UNITED STATES SUPREME COURT - SCOTUS -
          ONE FIRST STREET, N. W., WASHINGTON. D.C. 20543                                                        . At the time the
                                 (Posilion and lille,   if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                       FEDERAL-
           law? Yes[!] No D. If your answer is "Yes", briefly explain: OFFICIAL (F/0) _

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORirIES ON CIVIL RIGHTS CONSPIRAGY; AMOUNT OF CLAIM - $400,000.00 DOLLARS.                                                                        2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE 22 OF 48
    XE-2 8/82               CIVIL RJGHTS COMPLAINT§ 1983                                                       -----                      --
                                                                                  741
                    Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 26 of 156

                                                                                                                                                  · PAGE          37       OF 741
                                                                                                                                                                                   :3'7
    3/PPP) Defendant JUDGE ROBERT B. MALONEY - INDIVIDUAL & OFFICIAL                                                                                Isa citizen o f - -
  [79]                              (Name of second defendanl) . CAPACITY (I/O)

                    _,D=AL~LAS""""c.2_•---=TX"'---_----=-U.=-SD=C_-~N=·=D'-".----=TX~_-_l~l,._,0.,_.0,,__,,C~0=MMEU..U.,,.,.R""CE.....___ _ _ _ , and is employed as
                                                          {Ctty state)

     _JUD_G_E_---=--l_l_0_0_C_O_MME_~R~C=E-'S~T"-'.~D=AL=LA=S~,~TX~----------· At the time the
                                             (Position and title,     tf any)

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                      FEDERAL-
                    law? Yes         [i]      No D. If your answer is "Yes", briefly explain:oFFICIAL (F/O)

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


 . AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -


      3/QQQ) Defendant JUDGE SAM A. LINDSAY - INDIVIDUAL & OFFICIAL                                                                                  is a citizen of
  [ 8 0]                              (Name of second defendant) CAPACITY (I/O)

                -""D=AL=LA=S_,__,_TX~_---"U-=S=D-=C_-~N=-=cc.D~-'--"'TX=-_-~l=l..,,.O=0~C...,,0=MME~~=R~C=E~----' and is emp Ioyed as
                                                        (City state)

    _JUD
     __  GE_----=l=-=l=-=0=-=0---=C-=-O=MME=R=C::.cE=-=S~Tc...:._.,--"'DAL=LA=S=•L__,!T...,E.,,XA~S'----------· At the time the
                ·                          (Position and title,     tf any)

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                     FEDERAL-
                law? Yes [!] No                    D. If your answer is ''Yes", briefly explain: OFFICIAL                                                 (F/O)

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:                                                  AMOUNT· OF CLAIM -



   3/RRR) Defendant JUDGE JANE BOYLE - INDIVIDUAL & OFFICIAL CAP-        is a citizen of
 [81]                             (Name of second defendant) ACITY (I/O)

                _,,D=AL=LA=S.i..,_TX~_-_U_SD_C-=-------=N.::..:•-=-D--=-•--=TX==----.:1:::..:1::.,0:c..::0c__o:C'..-'='.0'."-'MME=~RC~E'=!....__ _ _ _ , and is emp Joyed as
                                                       (City, state)

   -=-JUD-'-'-'-G=-=E=----=l-=-10.::..0::__:C=.::O::::MME==R:::.CE~S::.:T~.~D~AL~LA~S~,~Tc':'EXA~S~_.:____ _ _ _ _ _ . At the time the
                                          (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state

               law? Yes [!] No                    D. [f your answer is "Yes", briefly explain: ~~i_~                                                    W/O) __
  TANDEM-CONTINUING-INTERLOCKING / INEXTRI_CABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                                                     2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE 23   OF  48
    XE-2 8/82               CIVIL RIGHTS COMPLAINT §1983                                                                           -----                          --
                                                                                                  741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 27 of 156
                                                                                                                              3$
                                                                                                      PAGE     38     OF 741
     3/SSS) Defendant JUDGE CAROLYN D. KING - INDIVIDUAL & OFFICIAL                                  7sa citizen o f - -
  [S 2 ]                            (Name of second defendant) CAPACITY (I/0)

            DALLAS, TX - USDC - N.D. TX - 1100 COMMERCE          , and is employed as
            ---------------'-----'"-----'--=-=-=---=--=-====----
                               (City, state)

    JUDGE - aoo COMMERCE ST., .BALMS, TEXAS               'At the time the
    -:------------~---.:.:...---=---==-~-=-===-----------
                               (Position and title,   if a11y)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                        FEDERAH-
            law? Yes     [!]    No D.         If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

   TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:


   3/TTT) Defendant JUDGE BARABARA M. G. LYNN - INDIVIDUAL & OFFICIAL is a citizen of
 [ 831                             (Name of second defendant) CAPACITY (I/O)

            DALLAS, TX - USDC - N. D. TX - 1100 COMMERCE , and is employed as
            ------=-~'-'=---------'-----=~~~==~---
                                        (City, state)

    JUDGE~ 1100 COMMERCE ST., DALLAS, TEXAS                                                  . At the time the
                             (Position and title,   if any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                            FEDERAL -
            law? Yes [!] No         O. [f your answer is "Yes", briefly explain:            OFFICIAL (F/0) --

   TANDEM-CONTINUING-INTERLOCK.ING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY:



   3/UUU) Defendant JUDGE HENRY H. KENNEDY - INDIVIDUAL & OFFICIAL       is a citizen of
 [84]                             (Nameofseconddefendanl) CAPACITY (I/0)

           _W_A_S_H_IN_G_T_O_N~•c..__D_._c---'-._-_U_S_D_C_W_A_S_H_IN_G_T_O_N~,,__D_._c_._ _ _ _ _ , and is employed as
                                        (Ciry, state)

   _JUD_G_E_-_U_S_D_C_W_A_SH_I_N_G_T_O_N~,_D_._c_.- - - - - - - - - - - - - - · At the time the
                             (Posllion and title,   if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                           FEDERAL-
           law? Yes [!] No         D. If your answer is "Yes", briefly explain: OFFICIAL                 (F/0) --

  TAND:{IB.-CONTINUING-INTERLOCK.ING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                                                 2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                            ~_.1JJ__OF~
    XE-2 8/82                            CIVIL RIGHTS COMPLAINT§ 1983
                                                                    741
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 28 of 156

                                                                                    PAGE 39 OF 741
                                                                                                                                                                            19
     3/VVV) Defendant U • S • MAG. JUDGE JEFF KAPLAN - INDIVIDUAL & OFF1c.:...,,t~ a citizen o f - -
   [85]                                 (Name of second defendanl) IAL CAPACITY (I/O)

                     _D_AL_LA~S~,-'TX~_-_U_S_D_C_-_N'--.D_._TX~·~l=l~OO~C=O=MMER==C=E_ _ _ _ _ , and is employe_d as
                                                           (City. slate)

         U.S. MAGISTRATE - llOO COMMERCE, DALLS, TX.                        . At the time the
         ~--=-...:;_;.;;=-------=-~=--=-==--==--====--'---==:.c::2~~-------
                                (P osition and ti/le, if any)

                     claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                     FEDERAL-
                     law? Yes Ci] No                  D . l f your answer is "Yes", briefly explain: OFFICIAL                                           ( F /O)    __

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  . AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -


     3/ww.w) Defendant U.S. MAG. JUDGE WM. F. SANDERSON - INDIVIDUAL & is a citizen of
  [ 86 ]                             (Name of second defendant) OFFICIAL CAPACITY (I/O)

                   DALLAS, TX - USDC - N. D. TX - llOO COMMERCE STREET                                                                 , and is employed as
                                                         (City, slate)

                • . . .;MA:~G_I_S---=T'--RA:=T-=E_-__:l::.:1::.:0::.. :0:..___::C:.:::O:::cMME==-=RC-=cE=-,_.::cD~:AL=LA=S_z_,_TX=._ _ _ _ _ _ . At the time the
        _U_._S..:...
                                            (Position and title,    if any)

                  claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                      FEDERAL-
                  law? Yes [i] No D. If your answer is ''Yes", briefly explain: OFFICIAL ( F/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                 AMOUNT OF CLAIM -



   3/XXX )'       DefendantU.S. MAG. JUDGE JOHN B. TOLLE - INDIVIDUAL                                                             &               is a citizen of
 [87]                                                                (Name of second defendant)             OFFICIAL CAPACITY (I/O)

                  DALLAS, TX - llOO COMMERCE ST. - USDC - N.D. TEXAS                                                                  , and is employed as
                                                        (City, state)


        _u_._s_._MA:_G_I_S_T_RA_T_E_---:-::---'1-'1=...co'--'o'---=c-"-o=MME=R-:-C"'--'E=,,._•---=D=Af.=··=LA=S_,_,_TX=-------· At the time the
                                          (Position and title,     if any)

                 claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                    FEDERAL-
                 law? Yes [jJ No O. If your answer is "Yes", briefly explain: OFFICIAL (F/O) _
  TANDfil1:-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                                              2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFEND.ANTS:
                                                                                                                                               25
    XE-2 8/82                                           CIVIL RJGHTS COMPLAINT§ 1983                                               PAGE _-               OF _!!L_
                                                             PAGE          27      OF          741
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 29 of 156

                                                                                                                               PAGE     ~         OF 1741   Cf()
       3/YY.Y) Defendant U.S. MAG. JUDGE PAUL D. STICKEY - INDIVIDUAL &                                                           is a citizen of
    [88]                                                          (Name of second defendam) OFFICIAL CAPACITY (I/0)                          .

                   DALLAS, TX - U.S. D.C. - N.D. TX , 1100 COMMERCE ST. , and is employed as
                                                    (City   state)

       U.S. MAGISTRATE - 1100 COMMERCE STREET                                                                         . At the time the
                                         (Pos11ion and title.    if any)

                   claim (s) alleged in this complaint arose was this defendant acting under the color of state

                   ]aw? . Yes L!J
                              fv7
                                  No           0      . l f your answer .1s "Y es " , bne
                                                                                        . fl Y exp Iam:
                                                                                                     . OFFICIAL
                                                                                                        FEDERAL-
                                                                                                                 ( F/O) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  . AUTHORITIES          ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -


      3/ZZZ) DefendantJOHN DOE U.S. MAG. JUDGE - INDIVIDUAL & OFFICIAL                                                          is a citizen of
   [ 891                             (Name of second defendant) CAPACITY (I/O)

                  WACO, TX - U.S.                 MAGISTRATE                                                          , and is employed as
                 - - - - - - - -(CI
                                 -ty,-state)
                                        --------------

      U.S. MAGISTRATE - WACO, TEXAS - IRS SEARCH                                        &   SEIZURE(2006) At the time the
                                       (Posilwn and title.   if any)

                 claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                  FEDERAL-
                 law? Yes       [!] No D. If your answer is "Yes", briefly explain:                               OFFICIAL ( F/O)                --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                      AMOUNT OF CLAIM -



  3/4-A'S) Defendant CITY OF. DALLAS - TORT                                                                                    is a citizen of
[90]                                (Name of second defendanl)

                DALLAS, TX - 1500 MARILLA ST. //SEN, DALLAS, TX 75210, and is employed as
                                                 (City. state)


     --'-CI;::;.TY:::.::.......::O=-=F--=-D=AL=LA=S~O~R=--N~AMED==--~O'.=F~F-=IC~IAL~:U(~S....,_)_ ______:__ _ _ _ _ _ _ . At the time the
                                     (Posllion and title. if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                TORT'-
               law? Yes        D       No   D. [f your answer is "Yes", briefly explain: OFFICIAL                                ( T/0) __

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                            2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
    XE-2 8/82                                                ~_lLOF.ML_
                            CIVIL RJGHTS COMPLAINT§ l 983
                                                     PAGE        ~         OF      741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 30 of 156

                                                                                                                     PAGE      41      OF 741 f
                                                                                                                                                 '1<1
     3/4-B'SJ Defendant         COUNTY OF DALLAS - TORT                                                              7sa citizen o f - -
    [91]                                                    (Name a/ second defendant)

               _D_AL_LAS-"-__,,_,_TX==-_-_4:...::l=l--=ELM=-=S=--cT=--c.-----"-fl=2~50~,~D=AL=LA=S~,~TX~~7~5=2-0-2_ _ , and is employed as
                                              (C,ry s1a1e)

        COUNTY OF DALLAS AND OFFICIAL(S) WITH DALLAS COUNTY .TAU,                                           . At the time the
                                   (Posi/lon and lltle.    if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                          TORT-
               law? Yes      D      No D, If your answer is "Yes", briefly explain: OFFICIAL (T/0)                                    __

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    . AUTHORITIES ON CIVIL RIGHTS CONSPIRAGY: ~OUNT OF CLAIM -


*  3/4-C' S) Defendant MR. CRAIG WATKINS = INDIVIDUAL & OFFICIAL                                                      is a citizen of

    -
 [ 921                               (Name ofsecond de/endanl)

              DALLAS, TX - DALLAS COUNTY PROSECUTOR
              - - - - - ~ - -(Ci-  ---------------
                                ry Stale)
                                                               CAPACITY (I/O)

                                                                                                            , and is employed as


         - -~-----           - - - - - - - - - - - - - - - - - - . At the time the
         DALLAS COUNTY PROSECUTOR
                         (Po s I I w n and uile. if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                         STATE-
              law? Yes[!] No            O. If your answer is·"Yes", briefly explain: OFFICIAL                            (s/o)
    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE,AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                              AMOUNT OF CLAIM -



*   3/4-D' S Defendant SHERIFF JIM BOWLES (EX) - INDIVIDUAL & OFFICIAL                                               is a citizen of
[ 9 )]                               (Nameofseconddefendanl)CAPACITY (I/O)

                                                            _ _ _ _ _ _ _ _ _ , and is employed as
             D_AL_LA_S_,_TX_-_S_H_E_R_I_F_F_O_F_D_AL_LA_S_C_OUNTY
                                           (Ciry, state)

         SHERIFF OF DALLAS COUNTY OVER DALLAS COUNTY JAIL (DCJ)                                          , At the time the
                                (Pos1/lon and /Ille. if any)

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                        STATE-
             law? Yes     [jJ    No   D.       If your answer is "Yes", briefly explain: OFFICIAL ( S/0) --
    TANDEf1-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                 2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                             .PAGE_n__ OF ...All_
    XE-2 8/82               CIVIL RJGHTS COMPLAINT§ 1983
                                                                              741
                            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 31 of 156

                                                                                                                                                                      PAGE~ OF-1..4.L
                                                                                                                                                                                               1~
 *    3/4-E' s) Defendant MS. SHIRELY BACCUS-LOBEL - INDIVIDUAL                                                                                                          is a citizen of
     [94}                               (Name of second defendanl) CAPACITY (I

                           DALLAS, TX                   - ATTORNEY                                                                                          , and is employed as
                         - - - - - - - -(-    ---------------
                                         Ci ry s1a1e)

            STATE ATTORNEY _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __
           --.=.......:=-.:=--=-::=::::._                                                                                                                . At the time the
                                          (Posillon and 111/e, if any)

                         claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                     STATE-
                         /aw? Yes            [i]       No D. If your answer is "Yes", briefly explain:oFFICIAL aJ/O)

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     . AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: AMOUNT OF CLAIM -


 * 3/4-F' S)           Defendant MR. PETER L. HARLAN - INDIVIDUAL                                                              OFFICIAL
                                                                                                                               &                                      is a citizen of
 [2_;5]                                                                         (Name of second defendanl)                  CAPACITY (I/O)

                       D
                       ""'""AL""'LA""""S"-',,___,TXS,Q.__-_,A=S=S.,_,I._,,S,..,T""ANT~_....ST                                          .....o...,R------' and is employed as
                                                                                           ....Au..T,__,E'-'--"P-.LRu..O=S.. .,E. .,Cc0UT
                                                                  (C,ry staie)


          _ASc..:. . =. S-=IS:::.. T:;;.;ANT=::.__::S'-"T=A=T=E'---=PR.i=O,,_,S, _,E, ,C. _,UT~O=R~F..,.OR.. .___,D=A=Tu..,T_..,,,__.TX........_.
                                                                                                                                .                _ _ _ _ ~ - - - - . At the ti me the
                                                   (Posil10n and 111/e, if any)

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                   STATE-
                      ]aw? Yes [iJ No                       D. If your answer is "Yes", briefly explain: OFFICIAL                                                          ( S/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                           AMOUNT OF CLAIM -



*3/ 4-G I S.:0 Defendant                      MR. CARL HADIGIAN - illNDIVIDUAL & OFFICIAL                                                                            is a citizen of
[~]                                                        (Name of second defendanl) CAPACITY (I/O)

                      _D_AL_LA_S~,_TX_-_P_UB_L_I_C_D_EF_E_ND_E_R_I_N_F'--AM-=I=L=-Y=------=C:....:O:....:UR=T:...___ _ _ , and is employed as
                                                                (C,ry. stale)


        PUBLIC DEFENDER FOR FAMILY COURT - DALLAS,.TEXAS                                                                                             , At the time the
                                                  (Pos111on and t//le. if any)

                     claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                    STATE-
                     law? Yes [i] No                      D. If your answer is ''Yes", briefly explain: OFFICIAL                                                         ( S/O)--

     TANDEM-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                                                              2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:

       XE-2 8/82                                                CIVIL R.IGHTS COMPLAINT§ 1983                                                      - - 28
                                                                                                                                                       -
                                                                                                                                                  . PAGE                     OF
                                                                                                                                                                                   -48
                                                                                                                                                                                     --
                                                                                                             741
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 32 of 156

                                                                                                                                                               PAGE          43   OF 741   {e.J
 * 3/4-H' s:~          Defendant MR. ROBERT G. DAVIS - INDIVIDUAL CAPACITY (I)                                                                                 7sa citizen o f - -
   [97]                                                                       (Name of second defendanl)

                       -=D-=AL=LA===--S?.. .,_:TX::'.::'.:.._-~P~R=IV~A~T~E~A~T"""T,..,,,O""'RNEYS!,ll,!C,L____ _ _ _ _ _ _ _ _ _ , and is employed as
                                                                (City s1a1e)


           _RE----'--TA=I=NED=--=-F-=--OR=-:S=--=E=VE=---===RAL=_Y=EAR==S'---=B""'Y---'J"'-'O"'"'E"------"'MAR==S,,,HAL~L...____ _ _ _ _ _ . At the time the
                                                  (Pos//10n and 111/e.       1/ any)

                      claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                 STATE-
                      law? Yes            [jJ No D. lfyour answer is "Yes", briefly explain:oITICIAL (                                                                   S/O)     __

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  . AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: AM~O~UNT~·~o~F~C~LA~IM,!;,!_-_ _ _ _ _ _ _ __


 * 3/4-I' s)         Defendant MR. THOMAS BARRON - INDIVIDUAL & OFFICIAL CAP-                                                                                   is a citizen of
 [98]                                                                       (Name ofseconddefendanl)                    ACITY (I/O)
                      DALLAS, TX -· FEDERAL APPOINTED ATTORNEY                                                                                     , and is employed as
                    - - - - - - - -(-    ---------------
                                    C, ty slale}


          _A_T_TO_RNEY.._.:. :.--"--.::.. :AP::_..:__:__PO.::.. :I=N=T=-=E=D-=-ON=--=MAR==S:.:::BAL=L=-.,'S~§~2=2'-"-4.,,,_l~B,,_,Y~F,._,,,E...,D""'S_ _ _ _ . At the time the
                                                (Pos1/1on and 111/e. if any)

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                             FEDERAL-
                    law? Yes [iJ No D. ff your answer is "Yes", brieOy explain: OFFICIAL ( F/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                        AMOUNT OF CLAIM -



*3/4-J'S) Defendant MR. GARY A. UDASBEN - INDIVIDUAL CAPIUHTY (I)                                                                                             is a citizen of
[ 99]                            (Name of second defendanl)

                  _D_AL_LA_S~'--=TX=-=-_-_F::...:ED=-=E=RAL=::.___::;AP=P=O.::c:INT=ED~~A""T""'T""O~RNEY=~-_,AP~P2 EAL~!,___-' and is employed as
                                                            (City, s/a/e)

        FEDERAL APPOINTED ATTORNEY FOR APPEAL - 1987                                                                                          . At the time the
                                              (Pos111on and 111/e. if any)

                  claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                           FEDERAL-
                  law? Yes Ci) No                     D. 1f your answer is "Yes", brieny explain: OFFICIAL                                                       (F/0) __

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -                                                                                                                            2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFEND.ANTS:
    XE-2 8/82                                               CIVIL RJGHTS COMPLA[NT §1983
                                                                                                                                             PAGE 29
                                                                                                                                             - ---                   OF
                                                                                                                                                                            -48-
                                                                 PAGE _JJ_ OF                          741
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 33 of 156


      3/4-K's) Defendant MR. CRAIG FERRELL-INDIVIDUAL                                                OFFICIAL CAP-
                                                                                                           &
                                                                                                                                                  PAGE         44
                                                                                                                                                  tsa citizen o f - -
                                                                                                                                                                        OF 741   tf:f-
     [100]                                                                 (Name of second de/endam)  ACITY {I/0)

                       -DALLAS,
                         - - - -TX
                                =----  - - - - - - - - - - - - - - - - - - -, and is employed as
                                    (City. state)


            IRS' EMPLOYEE/ UNDERCOVER PERSON                                                                                           . At the time the
                            (Position and title, if any)

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                    FEDERAL-
                       law? Yes[!] No                   O. If your answer is "Yes", briefly explain:oFFICIAL                                               {F/0)

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    . AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: ~OUNT OF CLAIM. -


    3/4-L' S9 Defendant JOHN DOE IRS' BT.IND GUY _ INDIVIDUAL                                           & OFFICIAL                                 is a citizen of
[lOl]                                                                  (Name of second defendant) CAPACITY (I/O)

                                  _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                     _D_AL_LA_S~,_TX
                                                           (City, state)


          -=I=R:::..S. . .;':.. .:EMP='--"L=O'--"Y=E=E:.
                                  ·                                                                                 ,ON..___ _ _ _ _ _ _ _ _ _ . At the time the
                                                        . . .L/_UND==E""'R=C=O'--"VE'-'-""R.. . . ._P.. ,ER.. ,S. . ......
                                              (Position and title, if any)

                     claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                   FEDERAL-
                     law? Yes CK] No                  O. If your answer is "Yes", briefly explain: OFFICIAL                                            (

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                AMOUNT OF CLAIM -




   3/4-M' S) Defendant TEN(lO) JOHN & JANE DOES OF IRS - INDIVIDUAL & is a citizen of
__ 3 /4-V' S)                                           (Name of second defendanrJ              OFFICIAL CAPACITY (I/O)
   [102]
              _D_AL_LA_S-"--,_A_U_S_T_I_N~•-S-,AN:--AN__::......,_:T:::...cO----=N_I....::O~,---=T=EXAS=~--------' and is employed as
   UH]                                      (City, slate)


               _ _A_G_ENT_S___,_/--=EMP==LO:::..Y=E:::..:E::..c:S'.-....L/_A~IJD=I"-"T"-"O"""R"'S'-------------· At the time the
        _S_P_EC_IAL
                                             (Posit10n and title, if any)

                   claim (s) alleged in this complaint arose was this defendant acting under the color of state

                   law? Yes          Lxl      No    D. ff your answer is "Yes", briefly explain: OFFICIAis (J!/o)                                                  __

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:AMOUNT OF CLAIM. -                                                                                                             2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                                                   ~_.lQ_ OF----4.8.._
        XE-2 8/82                                         CIVIL RIGHTS COMPLAINT§ l 983
                                                                                                741
                          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 34 of 156

                                                                                                                                                   PAGE _li_ OF__lll_           t;..s
  * 3/4-W' S ~         Defendant MR. LEE JACKSON - COMMISSIONER, - INDIVIDTJAT.                                                            &         is a citizen of
  [112]                                                                    (Name of second defendant)
                                                                                                                                             OFICIAL CAPACITY (I/0)
                      DALLAS, TX - ..411 ELM ST. 11250, DALLAS, TX 75202                , and                                                      is employed as
                       -------------=--=---=~--=--"----'----==-"----'==-----'---==-=---
                                            ( C, ty stale)


             JUDGE - COUNTY COMMISSIONER OF DALLAS COUNTY
           ---:.~..;;,:;;;,,...__c::_:::..::.:::==.---=.====='---=:;.._;:===-~==-""------- . At the time the
                                                (Posit Ion and /ltle. tf any)

                      claim (s) alleged in this complaint arose was .this defendant acting under the color of state
                                                                                                                                     STATE-
                      law? Yes[!] No                   D. If your answer is "Yes", briefly explain:oFFICIAL                                             (S/0)          --

     TANDEM~CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   . AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM


 * 3/4-X' S) Defendant MR. JOHN WILEY PRICE - COMMISSIONER _ INDTVTDJTAT. is a citizen of
 [l1 3 ]                             (Name of second defendant)& OFFICIAL CAPACITY (I/O)

                     --=D:::.:AL=LA=S:2,~TX=---------=-4-=-1=-1--=E=LM==-.....:S=-=T:...=.___::_ff=-2==-50=.z._,--'D=AL=LA=S=•-=TX=--'-'75=2=0=2~-' and is em p Io yed as
                                                          (City   state)

         --=:C-=.OUNTY==-"'--'C::..:Oc.:cMM=I'-"'S""'S""'I"""ONE=R~O"""F'--"D""AL~LA=S-'C,,_,0...,UNTY,,,,,_,._,__ _ _ _ _ _ _ _ _ . At the time the
                                             (Pos1/lon and /Ille, 1/ any)

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                   STATE-
                    law? Yes Ci] No                  D. If your answer is "Yes", briefly explain: OFFICIAL (s/o) --
    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                AMOUNT OF CLAIM -



  *3/4-Y' s) Defendant FOUR(4) JOHN                                &    JANE DOES - COMMISSIONERS              INDrv-is a citizen of
-- 3 / 4-Z' S AND                                                      (Name of second defendamJ IDUAL CAPAC I TIES (I/ 0)

   3/5-A'S         DALLAS, TX - 411 ELM ST. /1250, DALLAS, TX 75202                                                                   , and is employed as
-- 3/5-B'S                                              (City.state)

 [114]             .....,C=O=UNTY==-----:C=O=MM=I=S=S=IO=NE=R=S'----""O=--F_,D=AL=LA=S'----=CO~UNTY=~------· At the time the
                                           (Pos//lon and utle. ,Jany)
 [117]
                  claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                           .                                                     STATE-
                  law'.i Yes [jJ No D. ffyour~nswer is "Yes", brieny explain: OFFICIALS(S/01) __
    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AUTHORITIES ON CIVIL. RIGHTS CONSPIRACY:AMOUNT OF CLAIM -                                                                                                                2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                                                  PAGE 31               OF     48
     XE-2 8/82                                          Cf VIL RJGHTS COMPLAINT§ 1983                                             -  --                       ---
                                                                                              741
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 35 of 156

                                                                                                                                                                  PAGE        ~     OF____ill_ 1/,:   6
   3/5-C' s) Defendant MR. CHARLES B. HENDRICKS - INDIVIDUAL (I)                                                                                                     is a citizen of
 [118]                               (Name of second defendant)

                   DALLAS, TX - ATTORNEY
                   - - - ~ - - - -(CI-ty -   - - - - - - - - - - - - - - , and
                                         S/a/e)
                                                                                                                                                                  is employed as


                     LAWYER FOR STATE OR FEDERAL ?
                    .-.c==:=.:..;=-==-=-=-='-=-===--=co=----=c-===~---------- . At the time the
                                  (Posit 1on and title 1/ any)

                  claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                   STATE-
                  law? Yes             [iJ       No     D. lfyour answer is "Yes", briefly explain:oFFICIAL                                                             ( s/o) __

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  . AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AM~O~UNT~~·o~F~CLA~IM!,ll_~---------


  3/5-D' s) Defendant                   CINNAMON ORNELAS - INDIVIDUAL CAPACITY (I)                                                                                is a citizen of
[Hg]                                                 (Name of second dejendanl) CAPACITY (I/O)

                  AUSTIN, TX                                                                                                                         ,   and is employed as
                - - - - - - - -(City
                                - -slate)
                                     --------------

                -"A=U::..:S::.::T::.::I=N=--'..::::Sc-=-P::.::RO.::::B=A=T==-=I::.::O:..::N.:. . . .::,Oc.c:cF=F=I-""C., , _E_/L-,P,_.S=I,,___ _ _ _ _ _ _ _ _ . At the ti me the
                                            (Position and 111/e. tf any)

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                               FEDERAL-
            law? Yes [iJ No D. If your answer is "Yes", briefly explain: OFFICIAL (F/o)

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:                                                       AMOUNT OF CLAIM -



 *3/5-E' s) Defendant MS. ZELMA WILLIS - TNDIVIDUAL & OFFICIAL CAPAC-                                                                                           is a citizen of
[lZO]                               (Nal'IJe of second defendant) ITY (I/O)

           D_AL"--=LA--'---"S-",--=TX=--------------------' and is employed as
                                                         (City, state)

           ~TEXAS===--.---=C=H==I=L=D_-=-SUP=P"-'O,,.,R~T"-----"D'-"I'-"V-=-I""'S""'IO~N~_ _ _ _ _ _ _ _ _ _ , At the time the
                                          (Position and tll/e, if any)

           claim (s) alleged in this complaint arose was this defendant acting under the color of state

                      ~ ·N o O . f'1 your answer 1s
           Iaw.? y es L!J                        . " y es',' brie
                                                               . fl y exp 1ain:
                                                                            . STATE-
                                                                                OFFICIAL ( S/O) --

  TANDEM-CONTINUING-INTERLOCKING / ';INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTH9.RITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM '.""                                                                                                                         2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
    XE-2 8/82                                            CIVIL RJGHTS COMPLA1NT § l 983                                                        PAGE        -1L          OF _41L_
                                                               PAGE _J!L. OF                           741
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 36 of 156

                                                                                                           '1(1
                                                                                             PAGE 47       OF 741
   3/5-F' S) Defendant :!jll. ARTHUR H. BOELTER - INDIVIDUAL CAPACITY (!)                    ISa citizen o f - -
                                                      (Name of second defendant)
 [121]
                                                                              _ _ _ _ _ _ , and is employed as
             ~S=EA;=T=TL=E~,~W=A=S=H=I=N=GT=O=N~(...,LA=S=T~KN~O=WN~l---~_T_TO_RNEY
                                        (C,ry, state)

  LAWYER, CONSULTANT       / RETAINER -                WIZARD SERVICES / JOE MARSH*· At the time the
                             (Position and title,   if any)              ALL'S COMPANIES,
             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                PRIVATE-
             law? Yes [!] No D. If your answer is "Yes", briefly explain: CITIZEN (P/C)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AurHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $300,000.00 DOLLARS.


   3/5-G'S) Defendant MS. SHARON JONES - INDIVIDUAL CAPACITY (I)                              is a citizen of
 [122]                                              (Name of second defendanl)

             IRVING, TEXAS (LAST KNOWN)                                               , and is employed as
                                      (Ciry, state)

 CLIENT, RENTER,' ASSOCIATE - WIZARD SERVICES / JOE MARSHALL AND. At the time the
                        (Posi1ion and title, if any) COMPANIES,
            claim (s) alleged ir.1 this complaint arose was this defendant acting under the color of state
                                                                                  PRIVATE-
            law? Yes [i] No D. If your answer is "Yes", briefly explain: CITIZEN :(.P/C)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTHORITIES ON CIVIL RIGHTS CONSPIRACY; AMOUNT OF CLAIM - $100,000.00 DOLLARS.



   3/S~H' s) Defendant _MS. GLORIA CROSS-BROWN - INDIVIDUAL CAPACITY (I) is a citizen of
[123]                                               (Name of second defendant)


            _D~AL=LA=S~•-T=EXAS=~~<=LA=S=T_KN=O=WN=)~-----------' and is employed as
                                      (Ciry, state)

 CLIENT, RENTER, ASSOCIATE - WIZARD SERVICES / JOE MARSHALL AND . At the time the
                       (Position and title. if any)
                                                    COMPANIES,
            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                 PRIVATE-
            law? Yes [i] No D. lf your answer is ·'Yes", briefly explain: CITIZEN (P/C)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.                                   2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              ~ _ l l _ OF-4a__
     XE-2 8/82               CIVIL RJGHTS COMPLAINT§ 1983
                                                                         741
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 37 of 156


                                                                                                            PAGE 48       OF 741
                                                                                                                                   Si~
     3/5-I'S)       Defendant     MR. CHARLES E. ERWIN, JR. -                       INDIVIDUAL CAPACITY !Sa citizen       of-
  [ 124]                                                    (Name of second defendant)            (I)

                    ....,D~AL=LA=S:.i.•-=TEXA==S"------'(""LAS==T'--""KN=O""--WN='--')'-------------'   and is employed as
                                              (City, state)

   CLIENT, ASSOCIATE, STAKEHOLDER
   ,.;:.==;;;,.::;,_~~~-==~:::_:....c._;__;_  ___       - _ WIZARD
                                                               ___ SERVICES
                                                                    _ _ ____:_/ _JOE
                                                                                  _ _ __ . At             the time the
                                     (Position and title, if any)     MARSHALL'S COMPANIES,

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                   PRIVATE-
                    law? Yes [i] No       D. If your answer is "Yes", briefly explain:             CITIZEN (P/C) --


        TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


        AJITHDRITIES QN CIVIL RIGHTS CONSPIRACY: AMOUNT Of CLAIM - $200,000.00 DOLLARS.


   3/5-J'g~)    Defendant       MS. LAURIE L. CARR -                  INDIVIDUAL CAPACITY (I)                is a citizen of
                                                        (Name of second defendant)
[125]

                    DALLAS, TEXAS (LAST KNOWN)                                                     ,   and is employed as
                                             (City. staw)

     CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE . At the time the
    -----,:;,.._------=-------------'------------------
                       (Position and title, if any)                            MARSHALL'S COMPANIES,

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                 PRIVATE-
                law? Yes [i] No          D. If your answer is "Yes", briefly explain:            CITIZEN (P/C) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: Af1.0UNT OF CLAIM -                                 $200,000.00 DOLLARS.



   3/5-K'S)     Defendant       MS. JOAN HONEGGER -                 INDIVIDUAL (I)                          is a citizen of
[ 126]                                                 (Name of second defendant)

               ~D=AL=LA=S_.__,_T=EXA==Se...__,(--=LA=S...c::T_KN=O::..:WN=)'---------------'           and is employed as
                                            (City, state)


 -----'--,-----------~------------- At the time the
  CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE
                       (Position and title, if any)
                                                                      .

                                                    MARSHALL'S COMPANIES,
               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                 PRIVATE-
               law? Yes Ci] No          O. If your answer is ''Yes", briefly explain:            CITIZEN {P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHO_RITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM -                                  $200,000.00 DOLLARS.            2

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                 PAGE 34         OF
        XE-2 8/82                           CIVIL RIGHTS COMPLAINT§ 1983                         - ---                -48-
                                                 PAGE _3-(i__ OF              741
                            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 38 of 156


                                                                                                                                                                   PAGE             49   OF 741
    3/5-L's) Defendant MR. HONEGGER - INDIVIDUAL CAPACITY (I)                                                                                                     7sa citizen o f - -
  [127}      HUSBAND OF JOAN HONEGGEJ:iName of second defendant)

                                         _ _ _(~LA_S_T_KN_O_WN~)~------------' and is employed as
                           _D_AL_LA_S~,_TEXAS
                                                                    (Ciry, state)

                                                 __H_O_LD------'--E_R_-__cWcc._I_Z-.:::ARD=---=S=E=RV-'-I=C=E=S~/----=J---=O=E'---_ _ . At the time the
    _C_L_I_ENT~~,_AS..,.,,,..s_o_C_IA_T_E=-,_S_T_AKE
                                                (Position and title, if any)                 MARSHALL'S COMPANIES,
                           claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                     PRIVATE-
                           law? Yes           [!) No D. If your answer is "Yes", briefly explain:                                                    CITIZEN (P/C) __

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


      AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOT.LARS.



  3/5-M' S) Defendant                            GLADYS GIPSONS - INDIVIDUAL CAPACITY (I)                                                                           is a citizen of
[128 J                                                                          (Name of second defendant)

                         _DAL_LA_S~,~T_EXA
                                        __ s _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                                                  (City, slate)

   _C_L_I_E_NT---=-,_AS_S_O_C_IA_T_E-'-,_S_T_AK_E_H~O~LD=-=E=R'----W=I=ZARD=~~S=E=RV~IC=E=S~L~J=O=E~--· At the time the
                                            (Position and title, if any)
                                                                            MARSHALL'S COMPANIES,
                         claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                   PRIVATE-
                         law? Yes [i] No                     O. If your answer is "Yes", briefly explain:                                          CITIZEN (P/C) __

      TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   . AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.



  3/5-N' S ) Defendant                          MR. JAMES WILLIAMS, JR. - INDIVIDUAL CAPACITY                                                                      is a citizen of
[129)                                                        (Name of second defendant)     (I)

                        =AL~LA=S~•~T=EXA==s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                        D
                                                                 (Ciry, Slate)

  _C_L_IENT_~,~A:.::S.;::.S.;;._OC.;;._IA=T:.::E~,_.;::.S.;:;;TAKEH;,,=:=O:.::L=D-=ER.:.:.,---.,-:W:..::I:.::ZARD=~Sc:c:E'.'.C!R"-'V~I~-C~E~S_,/~J~O'...!:E~_ _ . At the time the
                                                             (Position and title, if any)
                                                                                                                         MARSHALL'S COMPANIES,
                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                PRIVATE-
                       law? Yes [i] No                     O. If your answer is "Yes", briefly explain: CITIZEN                                                     (P/C) __

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


    AUTHO_RITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.                                                                                                         2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE 35   OF 48
         XE-2 8/82                                                CIVIL RJGHTS COMPLAINT§ 1983                                                    ----                              --
                                                                                                              741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 39 of 156

                                                                                              PAGE    50    OF 741
    3/5-0'~ Defendant MS. RHONDA WILLIAMS - INDIVIDUAL CAPACITY (I)                           7sa citizen of-~
  [ 130]                                               (Name of second defendant)

                 DALLAS
                 ~ ~~'-1TEXAS
                          ._~~"'-----------------------,                                  and is employed as
                              (City, state)

    CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE                , At the time the
                        (Position and title, if any) MARSHALL I S COMPANIES,

                 claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                       PRIVATE -
             law? Yes      [i] No D, If your answer is "Yes", briefly explain:         CITIZEN (P/C) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.


  3/5-P' S) Defendant MS. CARLA ELLISON - INDIVIDUAL CAPACITY (I)                             is a citizen of
[131]                               (Name of second defendant)

             DALLAS        TEXAS                                                        , and is employed as
                                       (City, state)

    CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE            . At the time the
                       (Position and title, if any) MARSHALL I S COMPANIES,

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                      PRIVATE-
            /aw? Yes [iJ No D. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

    AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.




   3/5-Q'S) Defendant MR. BRUGE LOGGSTON - INDIVIDUAL CAPACITY (I)                            is a citizen of
[ 132]                             (Name of second defendant)


            . . .D~A~I~-I=.A~S~•_...T....
                                     EX  ....A ~ S ~ - - - - - - - - - - - - - - - - - ' and is employed as
                                      (City, state)

    CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE            , At the time the
                       (Position and title, if any) MARSHALL I S COMPANIES,

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                     PRIVATE-
            law? Yes [j] No        O. If your answer is "Yes", briefly explain:      CITIZEN (P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHO_RI_TIES ON CIVIL RIGHTS CONSPJ:RACY:                      AMOUNT OF CLAIM - $200,000.00 DOLLARS.       z
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                      ~ -1fi_ OF ____ML
     XE-2 8/82                        CIVIL RIGHTS COMPLAINT§ l 983
                                           PAGE _3lL OF                  741
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 40 of 156

                                                                                                                  Si
                                                                                               PAGE 51 OF 741
  3/S-R'S) Defendant MR. LEE CARTER                      INDIVIDUAL CAPACITY (I)               isa citizen o f - -
f 133]                                              (Name of second defendant)

              ...l.D~AL=LA=s~,--"'T='EXA=S,,____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                     (City, state)

    CLIENT, TURNED IRS INFORMANT - WIZARD SERVICES / JOE
   ..:::.===-~;...=-===---===-----==--=--====-..,....;.:.c==:..-=-=='-'-=~~~~---- . At the time the
                            (Position and title, if any)            MARSHALL'S COMPANIES,
              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  PRIVATE-
              law? Yes [i] No D. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  . AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.


   3/S-S' S) Defendant    MS. CHERYL D. ABERCROMBIE - INDIVIDUAL CAPACITY is a citizen of
[ 134]                                          (Name of second defendant)          (I)

                                                                                          , and is employed as
             - - - - - - - -(Ciry,
                             - -state)
                                   --------------

    CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE
   ..=.:;;==-~=-==-===~=-=====--,---.-:..::.c:.==---==-=--'--==~-------"'-=---. At the time the
                         (Position and title, if any)              JOE MARSHALL'S COMPANIES,
             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                 PRIVATE-
             law? Yes [iJ No O. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AIITHQRTTIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



  3/S-T'S) Defendant MR. JACKIE ROBINSON - INDIVIDUAL CAPACITY (I)                              is a citizen of
[135]                                          (Name of second defendant)

             =D=AL=LA=S=-----~T=EXA==s_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                    (City, state)

   CLIENT, .ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE             . At the time the
          ·"           (Position and title, if any) MARSHALL'S COMPANIES,

            claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                PRDZATE-
            law? Yes W No O. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $100,000.00 DOLLARS.                                  2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE -1L OF _M_
    XE-2 8/82               CIVIL RIGHTS COMPLAINT§ l 983
                                                                       741
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 41 of 156

                                                                                                                                                                           5;2.
                                                                                                                                                 PAGE~ OF 741
     3/5-U'§) Defendant MR. TRAVIS JOHNSON: ESTATE OF - INDIVIDUAL                                                                                 is a citizen o f - -
 [136]                                                                    (Name of second defendant)           CAPACITY (I)


                        -DALLAS,
                          ---=   TEXAS
                                   ----   - - - - - - - - - - - - - - - - -, and is employed as
                                       (City, state)

       CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE             . At                                                               the time the
                           (Position and title, if any) MARSHALL' S COMPANIES,

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                    PRIVATE-
                       law? Yes          [iJ No D. If your answer is "Yes", briefly explain:                                        CITIZEN (P/C) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                               AMOUNT OF CLAIM - $200,000.00 DOLLARS.



  3 / 5-V' S) Defendant _ _..,MR""'-"--._T....,O.,..MM~I.._..E.__.,TURNE'""""'....,..,R..,.;~E....SL..aT~A.....
                                                                                                            T..,.E'-"'O.L..F_-_I~ND~I~V~I~O=TT~AJ~,_ _ _ is a citizen of
[1J 7 ]                                                              (Name of second defendant)                                     CAPACITY (I)

                      _,D=AL=LAS=:..ott-=T=EXA=S"--------------------'                                                                  and is employed as
                                                           (City, state)

      CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE         . At the                                                                    time the
                         (Position and title, if any) MARSHALL'S COMPANIES,

                      claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                 PRIVATE-
                      law? Yes [i] No D. If your answer is "Yes", briefly explain:cITIZEN (P/C) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


     ATITHORJTIES ON CIVTT. RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.




    3/5-W' S          Defendant MR. FORREST RICHARDSON: ESTATE OF - INDIVIDUAL                                                                   is a citizen of
[138]                                                                  (Name of second defendan!)                          CAPACITY (I)

                     ~Il~A-l~J.-A~S-,~I-EX-A...,S..______--:-=-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                                          (City, state)

      CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE            . At                                                              the time the
                         (Position and title, if any) MARSHALL'S COMPANIES,

                     claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                 PRIVATE-
                     law? Yes [jJ No                 D. If your answer is "Yes", briefly explain: CITIZEN                                         (P/C) --

    TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


   AUTHOR.ITIES ON CIVIL RIGHTS CONSPI~CY:                                               AMOUNT OF CLAIM - $200,000.00 DOLLARS.· 2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:

        XE-2 8/82                                          CIVIL RIGHTS COMPLAINT§ 1983
                                                                                                                                 -~          --
                                                                                                                                              38        OF
                                                                                                                                                              -48
                                                                                                                                                               --
                                                                                                 741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 42 of 156

                                                                                                    PAGE
                                                                                                                      S3
                                                                                                         53 OF---1!!.1__
   3/5-X'S Defendant MR. STEVE WOLFSON - INDIVIDUAL CAPACITY (I)                                   Isa citizen of
                                                         (Name of second defendanl)
 [139]
                 DALLAS, TEXAS (LAST KNOWN)                       - ATTORNEY                  , and is employed as
                                           (Cily, s/ale)

     LAWYER, CONSULTANT / RETAINER - WIZARD SERVICES / JOE
     ===~=-=-=-=.c:.===--.,c.___-=::.c.::=-.=-'--'-"-'-'--c----=-'-'-'----_c__--'-'-----~---- . At the time the
                                (Position and title, if any)        MARSHALL'S COMPANIES,
              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  PRIVATE-
              law? Yes [!] No D. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.


  3/5-Y'S) Defendant. MR. HOWARD WEINB___ERGER - INDI.Ilil_UAL CAPACITY (I) is a citizen of
                                                     (Name of second defendant) -
[140]
               DALLAS, TEXAS (LAST KNOWN) - ATTORNEY
              __::...:...;:__--'--':__.e_---='-'------.a..__------------- , and is employed as
                                  (City: state)

   LAWYER, CRIMINAL DEFENSE OF WIZARD SERVICES / JOE MARSHALL~ sAt the time the
                     (Position and title, if any) & COMPANIES,

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                  PRIVATE-
             law? Yes [iJ No D. If your answer is "Yes", briefly explain: CITIZEN (P/C) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

   AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



   3/5-Z' S) Defendant MR. CHARLES SHAFER - INDIVIDUAL CAPACITY (I)                                 is a citizen of
[ 141]                              (Name of second defendanl)

             DALLAS, TEXAS (LAST KNOWN)                        - ATTORNEY                   , and is employed as
                                         (City, state)

  LAWYER, CRIMINAL DEFENSE OF WIZARD SERVICES / JOE MARSHALL                               . At the time the
                      (Position and title, if any) & COMPANIES,

             claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                 PRIVATE-
             law? Yes [i] No D. If your answer is ''Yes", briefly explain: CITIZEN (P/C) --

  TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  AUTHORI~IES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $300,000.00 DOLLARS.                                      2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                              PAGE_..19...._ O F ~
    XE-2 8/82                             CIVIL RJGHTS COMPLAINT§ 1983
                                                                            741
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 43 of 156


                                                                        PAGE 54       OF 741
   3/6-A' S) Defendant MR. WILLIE BERRY: ESTATE:UF - INDIVIDUAL CAPACITY is a citizen of
[142]                                                   (Name of second defendant)       II)
                __
                DALLAS,     ____________________
                           TEXAS
                    ___'.:__                                                                    , and is employed as
                                          (City, state)

   CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES/ JOE MARSH-· At the time the
                        (Position and title, if any) ALL'S COMPANIES.

                claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                           PRIVATE-
                law? Yes   [!]    No   D. If your answer is "Yes", briefly explain:        CITIZEN {P/C)

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


 AlJTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $200,000.00 Dffi,LARS.



   3/6-B'S) Defendant       MR:   ALFRED HUNTSBERRY: ESTATE OF - INDIVIDUAL                           is a citizen of
[ l4J]                                      (Name of second defendant) CAPACITY (I)

               DALLAS, TEXAS
               _ _ _::_____c______c_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __                          , and is employed as
                                         (Ciry, state)


  eLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE                . At the time the
                       (Position and title, 1f any) MARSHALL I S COMPANIES.

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                         PRIVATE-
               law? Yes    [!] No D. If your answer is "Yes", briefly explain: CITIZEN                 (P/C) __

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:AMOUNT OF CLAIM                               $200,000.00 DffiJARS.




  3/6-C'S) Defendant MS. VICKY McGRUDER: ESTATE OF - INDIVIDUAL                                      is a citizen of
[144]                              (Name of second defendant) CAPACITY (I)

               DALLAS, TEXAS                                                                   , and is employed as
                                        (City. state)

   CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE               . At the time the
                       (Position and title, if any) MARSHALL'S COMPANIES.

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                          PRIVATE-
               ]aw? Yes [xJ No     D. lf your answer is ''Yes", briefly explain:          CITIZEN (P/C) __

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                        2
AUTHORITIES QN. CIVJI, BIGHTS CONSPIRACY: AMOUNT OF CLAIM                            $200,QQQ.QO DffiJ.ARS.
FED. R. CIV. P. 65 (a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
                                                                  PAGE-4LL OF _48._
        XE-2 8/82                        CIVIL RIGHTS COMPLAINT§ 1983
                                             PAGE 42 OF                    741
                                             -----
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 44 of 156
                                                                                                                  5S
                                                                                                    PAGE    55    OF 741
         3/6-D'S) Defendant DR. WHITTLESEY: ESTATE OF - INDHZIDUAL CAPACITY                         isa citizen o f - -
      [14S]                               (Name of second defendanl) (I)

                    :::cDAL=LAS=:::__;•L____CTc.:::EXAS==-------------------' and is employed as
                                                (C1ry s1a1e)

          . LEASOR, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE                 . At the time the
                                (Position and title, if any) MARSHALL I S COMPANIES.

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                            PRIVATE-
                    law? Yes    [jJ No D. If your answer is "Yes", briefly explain:C1TIZEN             (PlC) --

        TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


        AJJTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $400,000.00 DOLLARS.



        3/6-E'S} Defendant MS. MATTIE COOK: ESTATE OF - INDIVIDUAL CAPACITY is a citizen of
                                         (Name of second defendant) (I)
      [146]
                 DALLAS, TEXAS
                    _ _ __c.___ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ __    , and is employed as
                                              (C1ry s1ateJ


         CLIENT, ASSOCIATE, STAKEHffiJlER                     WIZARD SERVICES / JOE       · At the time the
                                   (Posit10n and ti lie,   if any)      MARSHALL' s COMPANIES.

                   claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                           PRIVATE-
                   law? Yes[!] No D. If your answer is "Yes", briefly explain:crnZEN (P/C) --

       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


       AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $200,000.00 DOLLARS.



'.3/GF' s--3/6-0 1 S) Defendant TEN(lO) JOHN & JANE DOES: ESTATE OF - INDIVIDUAL is a citizen of
 [14 7]      [1 ]                             (Name of second defendanl)CAPACITIES (I)
               56
                    DALLAS, WACO, AND TEMPLE - KNOWN & UNKNOWN                                , and is employed as
                                              (Ciry, srate)

         CLIENT, ASSOCIATE, STAKEHOLDER - WIZARD SERVICES / JOE                             . At the time the
                             (Position and title, if any) MARSHALL Is COMPANIES.

                   claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                            PRIVATE-
                   law? Yes    [iJ No D. If your answer is ''Yes", brieny explain:          CITIZENS (P/G) __

       TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL_
                                                      [TEN(lO) @ $200.000,.00 =$2.0. MILLIONS]
       AUTHORITU$ QN CIVIL RIGJITS_CONSPJRACY• AMOUNT OF CLAIMS :u:_$2.0 __ MILLION DOLLARS. 2

       FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                     PAGE 41 OF 48
           XE-2 8/82               CIVIL RJGHTS COMPLAINT §1983                   --        ----
                                                                           741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 45 of 156

                                                                                                                     S6
                                                                                                   PAGE    56    OF   741
            3/6-P' S) Defendant MR. MITCHELL MARSHALL - INDIVIDUAL CAPACITY (I)                    isa citizen o f - -
         [ 15 7]                              (Name of second defendant)

                       TEMPLE, TEXAS    / FAMILY MEMBERS                         , and is employed as
                       --------''---____:c__---'-----====----===='--------------
                                           (City, state)

          BROTHER, CLIENT, STAKEHOLDER - WIZARD SERVICES / JOE MARSH-                        , At the time the
                               (Position and title, if any) ALL I S COMPANIES.

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                            PRIV.ATE-
                       ]aw? Yes   [iJ No D. If your answer is "Yes", briefly explai_n:      BITIZEN (P/0) --

         TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


         AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:AMOUNT OF CLAIM                       $200,000.00 DOLLARS.


  3/6-Q'S -- ) Defendant TWENTY(20) - FAMILY MEMBERS - INDIVIDUAL CAPAC-                            is a citizen of
  3/6-Z'S; ·   JOHN AND JANE DOES __ (Nameofseconddefendanl)ITIES (I)
3/7-A'S --
     '                DALLAS, HOUSTON, TEMPLE, AND LULIN~7 -'.IIBJAS                         , and is employed as
3/7-J S; AND                                 (City state)
[15fJ]        [177]
          RELATIVES, CLIENTS, ASSOCIATES, STAKEHOLDER - WIZARD SERVICES At the time the
                              (Position and title, if any) / JOE MARSHALL• S COMPANIES.

                      claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                          PRIVATE-
                      ]aw? Yes    [iJ No D. If your answer is "Yes", briefly explain: CITIZENS        (P/0) --

         TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
          ..                               [TWENTY(20) @ $200,000.00 = $4.0 MILLIONS]
         AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $4.0 MILLION DOLLARS.




  3/7-K' S -- ) DefendantTWENTY-FIVE(25) JOHN AND JANE DOES - ESTATE OF                       is a citizen of
  3/7-Z'S;                                    (Nameofseco nd defe ndanl)FAMILY - INDIVIDUAL CAPACITIES (I)
  3/8-A'S --
  J / 8- I , S ,· AND DALLAS , TEMPLE, SAN ANTONIO, TEXAS                             , and is employed as
                                             (City, state)
[178] -- [202]
 -  RELATIVES, CLIENTS, ASSOCIATES, . STAKEHOLDER - WIZARD SERVICES . At the time the
                         (Position and title, if any) / JOE MARSHALL'S COMPANIES.

                      claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                         PRIVATE-
                      law? Yes [i] No     D. If your answer is "Yes", briefly explain:CITIZENS        (P/0) --

     TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                   [TEWNTY(25)@ $200,000,00 = $6.25 MILLION DOLLARS]
                                                                                                                      2
     AUTHORITIES QN .. CIVJT. RIGJITS _C.ONSPIR ACY •AMOUNT OF CLAIM -             $6. 25 MILLION DOLLARS.
         FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                       PAGE _AZ_ OF _4!L
             XE-2 8/82               CIVIL RIGHTS COMPLAINT§ 1983
                                                  PAGE       44   OF   741
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 46 of 156

                                                                                                                         ,57
                                                                                                       PAGE 57       OF 741
             3/8-J' S) Defendant    MR. JAMES ARNOLD GIBSON - INDIVIDUAL CAPACITY (I)isa citizen of-~
              [ 203]                                           (Name of second defendant)

                        LULING, TEXAS                      , and                                        is employed as
                        --------==------------------------
                                      (City, stale)

             , CLIENT, ASSOCIATES, STAKEHOLDER - WIZARD SERVICES / .TOE                          , At the time the
                                   (Position and title, if any) MARSHALL, s COMPANIES.

                        claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                 PRIVATE -
                        law? Yes   Ix I No D. If your answer is "Yes", briefly explain_:_        CITIZEN (P/C)

        TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


        AUTHORITIES ON CIVIL RIGHTS CONSPIRACT:AMOUNT OF CLAIM                              $100,00Q,OO DOLLARS.


   3/8-K'S --) Defendant TWENTY(20) JOHN AND JANE BOES - INDIVIDUAL CAP- is a citizen of
   3/8-Z'S;                            (Name of second defendant) ACITIES { l)
   3/9-A'S --
   319_D'S· ANDDALLAS, TEMPLE, SAN ANTONIO, LULING, TEXAS                      , and is employed as
                  •                            (City, state)
[204]   0
            ~-- [223]
             CLIENTS, ASSOCIATES, STAKEHOLDERS - WIZARD SERVICES/ JOE                           . At the time the
                                  (Position and title, if any) MARSHALL'S COMPANIES.

                        claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                              PRIVATE-
                        law? Yes   [i] No D.       If your answer is ''Yes", briefly explain: CITIZENS (P/C)

        TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                         [TWENTY(20)@ $IOO,OOO.OO = $2.0 MILLIONS DOLLARS]
        AUTHORITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - $2.0 MILLION DQTJ.ARS.



  3/9-E' S -- ) Defendant TWENTY(20) JOHN AND JANE DOES - INDIVIDUAL AND/oRiS a citizen of
  3 / 9-X, S; AND                       (Name of second defendant) OFFICIAL CAPAC I TIES

[ 224 ] -- [ 243 ] DALLAS, AUSTIN, CHICAGO - USA                                                 , and is employed as
                                               (Citv, state)
            EX-CEO'S / OWNERS_/ MANAGERS. OF MAJOR CORPORATIONS
            il,IENTS, ASSOCIATES, CONTRACTORS, STAKEHQT.UERS                WIZARD SER- , At the time the
                                  (Position and title, if any) VICES / JOE MARSHALL, S COMPANIES

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                               PRIVATE-
                       law? Yes    [!]   No D. If your answer is "Yes", brieDy explain: CITIZENS (P/C)

    TANDEM-CONTINUING-INTERLOCKING/ INEXTR~CABLY-INTERTWINED STATE AND FEDERAL
                              [TWENTY(20)@ $400,000.00 = $8.0 MILLION DOLLARS]
                                                                                                                          2
    .AUTHORITIES         QN_CIVU RIGHTSCONSPIRAGY•AMOUNT OF CLAIM -$8.0 MILLION DOLLARS.
        FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                      PAGE __A3_ OF 48
            XE-2 8/82               CIVIL RIGHTS COMPLAINT§ 1983
                                                                                  741
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 47 of 156

                                                                               PAGE 58 OF 741
                                                                                                                                                                                               S't
   3/9-Z' s) Defendant THE STATE BAR OF TEXAS - INDIVIDUAL AND OFFICTAT7s°a citizen o f - -
     [244]                           (Name of second de/endanl) CAPACITY (I/O)

                        AUSTIN, TEXAS                                                                                                                       , and is employed as
                       - - - - - - - -(City.
                                       --       --------------
                                             slate)
                       JOHN DOE -

                                                                                        • .z_•-=A=U=--=S=T=I=N~,~T=X,, _,.!-.. L7__,, 8CL.7--..l. . __l-~2~4~8,.,_7_ _ . At the time the
     _PR_E_S_I_D_E_N_T_-_1=-4.:...:lc....:4:.........=C-=-OL=O=RAD=:..::O:____:::S-=-T--=-
                                                     (Position and 1i!le, if any)

                       claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                       STATE/ TORT -
                       law? Yes            [i] No D. If your answer is "Yes", briefly explain:oFFICIAL (                                                        S/O) __

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

  . AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $5 MILLION DOLLARS.


 3/10-A'S) Defendant AMERICAN BAR ASSN. (ABA) - INDIVIDUAL AND OFFic.:;,, _~ a citizen of
  [ 245 ]                          (Name ofsec6nddefendan1) IAL CAPACITY (I/O)

                                                             I I,...I...,,I-"NcuOe-<.T....,S_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                     _., ,C,.,.H""I_,., .Ci\~.G=O..,_, ___........
                                                1

                     JA~ BB'{i: '.":'                           (City state)

    _P_RE_Sl_D_ENT--'_-_.=3-"-2=1-'N'-=--.--'C=LARK==--=S-=T_,,_._C=H=I=C=A:=G=O~I-L=L-IN-O=I~5~6=Q~6~J~O~--· At the time the
                                                    (Posilion and Ii/le, if any)

                    claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                     STATE/ TORT -
                    law? Yes [j] No D. If your answer is "Yes", briefly explain: OFFICIAL ( _S/0) --

   TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:                                                             AMOUNT OF CLAIM - $5 MILLION DOLLARS.



3/10-B'S) Defendant STATE                    OF TEXAS                          is a citizen of
                                         ~~~-=--------==-=-,-----------------
                                                    (Name of second defendanl)
  [246]
                   ,.,A,,,,,U.,,,,ST~I=N"'-,,__,T"""EXAS~,.,__---::::---:--------------' and is employed as
                                                              (City, slale)

   _T_O_RT_C....cLA~IM;;;,;;...,D::.I::.V.:..:I::.:S:.:I:.::O:.::N~,_.:P::...:..:.0::.:-~B:!'.O~X~l2==5!.:4~8"..,!,~A~U~ST~IyN!.>,t____.,!TX~._7[j8:l.J7~1Jl_ _ . At the time the
                                                (Posil1on and !i!le. if any)

                   claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                   TORT-
                   law? Yes            [iJ No O. [f your answer is "Yes", briefly explain: OffiCIAL ( s/o) __
  TAND~-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


  AUTH~RITIES ON CIVIL RIGHTS CONSPIRACY: AMOUNT OF CLAIM - ~20 MILLION DOLLARS.                                                                                                           2

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                             . PAGE 44 OF 48
    XE-2 8/82               CIVIL RJGHTS COMPLAINT§ 1983                                                                                           ----                             --
                                                                                                            741
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 48 of 156

                                                                                                                                      sq
                                                                                                                PAGE 59          OF 741
3/10 -C'S) Defendant           INTERNAL REVENUE SERVICE (IRS)                                                   7sa citizen o f - -
                                                        (Name of second defendant)
  [247]
               -'W.,,AS=H~I=N=G=T=O,,,N_._,~D~._ , C , , _ , . ~ - - - - - - - - - - - - - - - - ' and is employed as
                                             (Cily. slate)

   TORT - INTERNAL REVENUE SERVICE (IRS)           . At the time the
  ~---~-----------------------------
                      (Position and title, if any)

               claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                      TORT-
               !aw? Yes      [iJ No D. If your answer is "Yes", briefly explain:                      OFFICIAL--'GTfOH--

 TANDEM-CONTINUING-INTERLOCKING / INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: AMOUNT OF CLAIM - $30 MILLION nmJ.ARS



3/ 10-D' s ) Defendant .....,B=UREA==U-=O"'--F~P=R=I=S=O=N=S~-------------- is a citizen of
                                                       (Name of second defendant)
 [248]
              _..W""A"'"SH.,.I. .,NrnG.....T.., O, _, N4 •'----"D'-"-._...C~-_ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                            (Cily. state)

  TORT - BUREAU OF PRISONS                                                                             . At the time the
 ~~~~~~~~-=:::~(P~o.c:.:si.c::.tio-n-an-d-;--t-:-itl;--e.----:-if;:-a-ny----:-)------------

              Claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                       TORT-
                                                                                                       --
              law? Yes      [!J No O. If your answer is "Yes", briefly explain:                        OFFICIAL (T/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACT: AMOUNT OF CLAIM - $10 MIT.LION nm.T.ARS



3/ 10-E' S ) Defendant U.S. DEPARTMENT OF JUSTICE                                                                is a citizen of
  [249]                                                (Name of second defendant)

              _W_AS_H_I_N_G_T_O_N_,_D_._C_._ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ , and is employed as
                                            (Ci1y, state)


 --=-TO=-R=T=----=U:....:•-=s-=·-D=-E=-P-=AR.:;__TME
                                                __   NT.;.....,O=F==JU==S=T=IC=E~------------· At the time the
                                 (Position and title, if any)

              claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                      TORT-
              law? Yes [j] No          D. If your answer i~ "Yes", briefly explain:                   OFFICIAL (T/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                       2
AUTHORITIES QN CIVIL RIGHTS CONSPIRACY -!AMOUNT OF CLAIM - $5 MILLION DOLLARS.
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                                                                      ~_&_OF_~
     XE-2 8/82                               CIVIL RlGHTS COMPLAINT§ 1983
                                                                            741
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 49 of 156


                                                                                                                                                                      PAGE _ML OF
                                                                                                                                                                                                    60
                                                                                                                                                                                                    741
 3/10-F'S) Defendant                             FEDERAL BUREAU OF INVESTIGATION (FBI)                                                                                   is a citizen o f - -
   [250]                                                                          (Name of second defendant)

                         WASHINGTON, D.C. / DALLAS, TEXAS                , and is employed as
                        -=====~---=---'=-==---===-L._..;=-===-----------
                                          ( City, stale)


   .__T_O_R_T_·_-_F=lill.,..,.E=RAL===--=B:...=UR=EA=U_O=F,,___.I~NVE,__,__.,~S~T~I~G~AT~I~D=N"----'(,..F......B....I7) _ _ _ _ _ _ _ . At the time the
                                                   (Position and title, if any)

                        claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                           TORT-
                        law? Yes            [!]       No D. If your answer is "Yes", briefly explain:                                                      OFFICIAL (T/0)

 TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRAcY: AMOUNT OF CLAIM - $ 5 MTTJ.JQN DOI.LARS.


 3/10-G'~ DefendantEXECUTIVES OFFICES FOR U.S. ATTORNEYS-· OFFICIAL                                                                                                    is a citizen of
                                  (Name of second defendant) CAPACITY (0)
  [251]
                       _W=A=S=H=I=N=G=T=O=N:.i.•--=D~.C,, __._.,.____,,D, , A....L.....L....,A...,S~~~A=U
                                                                                                        ....Su.. T.__,I._._N._., _______.. S,. .A.... ...T,.,.o~N~I"icO,---' and is em p Ioyed as
                                                                                                                                                  N_AaW
                                                                  (City, state)


 __..,.TO~R""'T,_-___.R""'Xu;R...,C,..,UT..J...LIVJLE1:uS.,__.Q..uE-'-'E:..il...l.C~E..:>S~FO..,.R..._,l.,_,J.,_,_S.....,.L-LJAu.T_._T_...,ORu.N.,._EY~s"---------· At the time the
                                                   (Position and title, if any)

                       claim (s) alleged in this complaint arose was this. defendant acting under the color of state
                                                                                                                 TORT-
                       law? Yes            [!]       No     D.         If your answer is "Yes", briefly explain: OFFICIAL (T/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL


AUTHORITIES ON CIVIL RIGHTS CONSPIRACY:



 3/10-H'~ Defendant ADMINISTRATIVE OFFICE FOR U.S. COURTS                                                                                                              is a citizen of
   [252]                          (Name of second defendant)

                      _W_A_S_H_I_N_GT_O_N__,::...-D..a....c==.='-/_D=AL=LA=S~-----------' and is employed as
                                                                 (City, stale)


 _T_O_R_T_-_AD_M_I_N_I_S_T_RA__:_T_I_VE_O=F"-'F=----=I=C=--=E=---=F--=O=R=-------=U-=--.S"'-"-._,C=O=UR'--"""'T'-"'S'--·_ _ _ _ _ _ _ , At the time the
                                                   (Position and title, if any)

                      claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                                                                                     TORT-
                      law? Yes            [i] No D. If your answer is "Yes", briefly explain:                                                        OFFICIAL (T/0)

TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL

                                                                                                                                                                                                    2
AUTHORITIES ON CIVU.. RIGHTS CONSPIB~CY•
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS:
                                                             ~ _A_n__ OF ...li.8_
    XE-2 8/82               CIVIL RIGHTS COMPLAINT§ 1983
                                                                         PAGE       .....4JL OF                741
                    Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 50 of 156


                                                                                                                         PAGE 61       OF--1.!t.L
 3/10-I'S) Defendant UNITED STATES OF AMERICA (USA)                                                                      isa citizen of
   [253]                           (Name of second defendanl)

                     WASHINGTON, D.C. - 950 PENNSYLVANIA AVENUE N.W.
                     ~~~~~~~~~~==~~~=""-"'!..Lll..."----             , and is employed as
                                                   ( Ci ry, state)


      '-''T~OL!RyT,_:::_!!UN!UIT.!a.!ED~~S~Te.£'};._uT,J;E,.QSc.__\lOK_F_,AwME:'.l.£<!R~I~C,JjAL.---:-------------· At the time the
                                        (Position and title, if any)

                     claim (s) alleged in this complaint arose was this defendant acting under the color of state
                                                                                        TORT-
                     law? Yes [!] No O . If your answer is "Yes':, briefly explain: OFFICIAL (T/0)

  TANDEM CONTINUING-INTERLOCKING/ INEXTRICABLY-INTERTWINED STATE AND FEDERAL
                                                                                        ·. t

 AUTHORITIES ON CIVIL RIGHTS CONSPTRACT: AMOUNT OF CLAIM - $10 MILLION DOLLARS.
                            BACKGROUND                               /    INTRODUCTION --

       This MATTER comes before the Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER

(" TRO ") AND PRELIMINARY INJUNCTION(" PI") using the DEFENDANTS:"[!]" - "[20]",

PAGE      1    OF --1!!:l._ - PAGE~ OF ____I!tL (INFRA). [1] 2) DEFENDANT, [2] 3) DEFENDANT --

3/10-I'S) DEFENDANT [253] [NOTE Unique order o f ~ - ~ , ?,AGE _1_ OF                                                                   741

- PAGE        50     -     741      ] are all" Facsimiles" of" Court Forms" for filing a COMP-

LAINT under the EIVIL RIGHTS ACT, 42 U.S.C.                                      §    1983 and BIVENS-ACTIONS [SEEPAGE~

OF     741         - , -134 OF         741      ] • MARSHALL address in the " OPERATIVE COMPLAINT ":

PAGES:        51     OF     741      - PAGE _134, OF                     741         with named " DECLARATIONS ", " MOTION ",

"BRIEF"," MEMO" and" ORDERS                               11
                                                               [     PAGE        135 OF          741   -    263     OF    741   ]; AND

ATTACHMENTS: ONE(l)-A - FIVE(5)-E. MARSHALL will gleam from FA~ES:                                                       1   OF __Iil_ -

 263        OF --1!!l__ tising the selected pages on" ORDER TO SHOW CAUSE" to be served on

DEFENDANTS: [l]              - [20] By UNITED STATES MARSHALS                                  on setviee    of a Prisoner proceed

ing IN FORMA PAUPERIS (IFP) [                        PAGE 207               OF    741          - 226 OF      741    ]•
                                    ---              - - --                      ---            --         --
      MARSHALL with TRO to persuade the JlJDGE(S) to sign an order and schedule a hearing

and immediately serve the" ORDER" personally on the adverse parties [ "[!]" -

"[20]"] with enough-time to permit the Court to schedule a PRELIMINARY INJUNCTION (PI)

HEARI~G [ PAGE 199 OF 741 - 206 OF 741 J - ALL INFRA.
          - - - - CONTINUED N~AGE, PAGE 50 OF 741 (INFRA)
     FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- DEFENDANTS: 2
           XE-2 8/82                                CIVIL RIGHTS COMPLAINT§ 1983                                   ~ SL OF            _AfL

                                                                                        741
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 51 of 156
                                                                       PAGE 62 OF                                                                             741

    CONTINUED FROM PAGE 49 OF                                                - 3/10-I'S DEFENDANTS: [l] - [253] -- - -                                    ·   7·d-
                                                                                                                         11        II           11
           This   II        LAWSUIT         11   [        EXCERPTED BELOW]              was in     II
                                                                                                             BOX-4            Or        BOX-5        in a BROWN-

     FOLDER:           2½      X 11½                 X 10½           - ABOUT _L LBS with Thousands-Of-Dollars in COSTS
    ----- -- --
     and Tens-Of-Thousands-Of-Hours in PRODUCTION. SEE 2) REQUEST FOR RELIEF, PAGE-l 20,

     and F.       REQUEST FOR RELIEF, PAGE _!TI_ OF                                        741          -- BOTH INFRA~_•_ _

            THIS CAUSE SHOULD BE JUST FILED SUBJECT TO PRISON LITIGATION REFORM ACT (PLRA)

     PROVISIONS GOVERNING SUCH RELIEF; THE ISSUES ARE VERY CLEAR-CUT - E.G.: The Constit-

    ution; Statutes; Regulations; Or Well-Established Administrative Practices. Also,

    (¾REENLAW V. UNITED STATES, 544 U.S. 237, 243, 128 S. CT. 2559, 171 L.Ed.2d 399
                       11                                                                 II
     (2008) -               :Principle Of P.arty Presentanion                                  in our Adversary System.

                     I~ THE UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF TEXAS
                               DALLAS DIVISION
  JONATHAN (JOE) MARSHALL·.;_ SR       * PRISONER'S AND/OR PR IVATE-C ITIZl1N, s
                                                                         I



            PLAINTIFF,                 *
                                       *     -CIVIL BIGHTS. COMPLAHlL
                                       *
             - VS-                     *       JURISDICTION INVOKED:
  INTERNAL REVENUE SERVICE (IRS), **          • 42 u.s.c. § 1983;
                AND                    *            BIVENS "·                                  •        II                         l



            ET ,At.,                   *      • fASES / CONTROVERSIES AND
                                       *      • CIVIL RIGHTS.CONSPIRACY;
            DEFENDANTS.                *
                                       *
                                       *               WI T H
           "SHORT CAPTION"             *             JURY TRIAL
N O T E: IN " BOX-4   OR ~          A :11            11             11       --
                                                       DEMAND.
BROWN-FOLDER ABOUT                     2½        X         ll½11    X         lO½   *
                                                                                II KIND.,-OF-RtLIEF- ,,
                                                                       *
                                                          ***************************
                                  11
    COMPLAINT -                        §-1983"                     AND" BIVENS"/" CASES" OR" CONTROVERSIES                                                          d

       COMPLAINT / .JURY TR I-AL D E-M A.ND E-D
            CIVIC  R.I G HTS COMP.LA INT
 -- - --                    ------- ----- __._ - --- - -- - -- -- - - --
 COMPLAINT -
             -


                             "§        1983" I "BIVENS"/ "CONTROVERSIES                                        11
                                                                                                                     -        COVER:       PAGE--,--    •F-iO-
                                            OF. 478
                                               -~-                       -1
                                          E N.D   OF
                             DEFENDANTS: [l]                 [253].
  FE'D. R. CIV. P. 65 {a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS: 2
                                              ·,                     PAGE _!!L OF ~
        XE-2 8/82                  CIVIL RIGHTS.COMPLAINT§ 1983
                                                                   PAGE -5{L OF            741
                         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 52 of 156

                                                                                                 I N           THE                PAGE _ _ OF
                                                        UN I T E D   S T A T E S                               DI S TR I CT      COURT
                                                    FOR  T H E   D I S T R I C T                               0 F       TOPEKA,     KANSAS


                                                           PAGE:                                       CITE:                              TAB:
                  nH
                                                                   A

                 I!                                                                                                        .
                                                                                                               A                                   1
          (1)                                                                                                                                                                              (1)
                                                          -i   -       xi                          i       -       xi                     2        -        12
                  C/l >-:,j
                             ..   . . . ,.,   . .
          (2)          IOI

                       ~
                                                           1       -    2                              1       -    2                    13        -         14
                                                                                                                                                                                           (2)
                       ~
                       00
                       w
                                                                                  TAB        -         S H E E T               0 NL Y
                                                                                                                                                                      ..
                                  ,
           -.
          (3)          ~                                   J   -       50                          3       - 50                           15 -              62                             -.
                                                                                                                                                                                           (3)


                       I
                       C/l



          (4)
                 ~t
                         n                                 51 -        58                         51       -       58                    63    -            70                             (4)
                 H       C/l
                 H
                 0
                         trj
                                                                                 -U N C O U N T E D                     PA G. E                                                                      I
                 ~o
                  l'zj                                I
                                                                                                                                                       --

          (5)
                 §ij                                      59   -       119                        59       -       119                   71    -            131                            (5)       j
  _)             c:::1 H
                 HO
                 ~~                                                                                                                                                                              I
                 >zj

          (6)    ~~
                                                      120      -       121                       120       -       121                  132    -            133                            (6)

                 ~~
                 H C/l                                                           TAB     -        S H E E T               ONLY
                 ~H

         (7)    Q~                                   122       -       123                       122       -       123              134       -             135                        (7)
                ~!;J
                !2l     C/l
                C/l
                                                                                                                                                                                             --
                        n
         (8)    ~t
                H       Cll
                                                     124       -       132                       124       -       132              136       -             144                        (8)
                H       trj


       ·---·-
                i~
                 . . .                                                                                                                                                                               I
         (9)    ;~                                   133       -       134                       133       -       134              145       -             146                        (9)

                ~~
                HH
                                                                                  UNCOUNTED                              PAGE
                t"l
                l'zj
                                                                                                                                                                                             -

                ~;
                                                                                                                                                              -- -·            - --    -
       (10)
                        t:::1
                                                     135       -       148                   135           -       148              147       --            160                       (10)

(_ )            ~H FED.R~CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                --...H
                '"d 0             §           1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):                                            PAGE 1 OF                    2
                H!z:
                                                                                         -
                                                                             I
                                                                                  PAGE             OF
                                                                                  - - -- -                 --
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 53 of 156


                                                                   C. CAUSE OF ACTION

                 1) I allege that the following of my constitutional rights, privileges or immunities have been

                       violated and that the following facts form the basis for my allegations: (If necessary you

                       may attach up to two additional pages (8h" x 11 ") to explain any allegation or to list

                       additional supporting facts.)

                                                II                           II              II
                       A) (1) Count I: THE           POLICYMAKERS                 AND             BAR ENTERPRISES   11
                                                                                                                         ["   GOVERNMENT         11
                                                                                                                                                      ]



  [AVE NEGLECTED OR CONVENIENTLY MISINTERPRETED; WHETHER IT WAS MERE INDIFFERENT OR

  INTENTIONAL FRAUD, MAJ!.SHJµ,L HAS BEEN CHEATED OUT OF LIFE, LIBERTY AND PROPERTY.


                          (2) Supporting Facts: (Include all facts you consider important, including names of

                          persons involved, places and dates. Describe exactly how each defendant is involved.

                          State the facts clearly in your own words without citing legal authority or argument.):
                  II                  II
        TBE            GO~RNMENT           WITH TACIT AGREEMENT [ CONSPIRACY [ ~ONEOUS RENDITION WERE

  ABRIDGING AND VIQLATING CONSTITUTIONAL RIGHTS, PRIVILEGES OR IMMUNITIES OF A U.S.

 ~ITIZEN OF L!FE, LIBERTY AND PROPERTY TO END ENORMOUS LEGITIMATE: ECONOMIC, POL-

 ,ITICAL, SOCIAL AND COMMERCIAL APPLICATIONS/ OPERATIONS OF JOE MARSHALL                                                           OR

 ALTER EGO - WIZARD SERVICES. GO'::TO ATTACHED, l)A) (1), PAGES: 52 - 53 -- INFRA.
   ~                                                           ~




                       B) (1) Count II:    II   COINTELPRO          II   -   TBE COUNTERINTELLIGENCE PROGRAM OF TBE

 FBI - FROM THE EARLY 1980'S TO TBE PRESENT, THE IRS (CID) INITIATED A.•~ PBQGBAM                                                           11




                                                                                   II
 TBAT TBE FBI USED IN THE LATE 1960'S flALLED                                               COINTELPRO   II
                                                                                                              A PROLOGUE/      CONSP!~-
                                                          11                      11
                          (2) Supporting Facts:                COINTELPRO               -    RUN BY THE IRS, THERE WAS ALWAYS

                                                                                                                              II
 WILLING ASSI_§TANCE OF STATE AND FEDERAL EMPLOYEES OR AGENTS; MOSTLY THE                                                          STATUS

       II         II                                 II
 QUO        OR         Wl:IITfr·MAIN-STREAM               OF AMERICA TO END ENORMOUS LEGITIMATE: POLITICAL, ·

 ~~9~0MIC, SOCIAL AND COMMERCIAL APPLICATION OF JOE MARSHALL ( WIZARD SEERVICES )-

 Co TO ATTACHED, l)B)(l), PAGES: 54 - 55 -- INFRA.
FED.R.CIV.P.65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF                                                                3
ACTION - A)(l) AND ~)(l) OF COUNT: I & I,. I AND (2) SUPPORTING FACTS ALL CONTINUE ON
ATTACHED 2-PAGES:                                                        PAGE 1 OF 2
       XE-2 8/82                                CIVIL RIGHTS COMPLAINT §1983
                                                     PAGE ....2L O F ~
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 54 of 156


                                                                                 PAGE        64   OF -1!!!_
                 CIVIL            RIGHTS           COMPLIANT                §   1 9 8 3 --
       1)   A)     ( 1) _COUNT
            ---=---~-...__      I _-'---"-----<------,;;___:_.......:::........:::_;:__;:__-=--~~=----=:..:.
                           ______  /      ( 2)         SUPPORTING                            FACTS:
                                 C.       CAUSE          OF     ACTION:

         MARSHALL using ATTACHED: l)A)(l) - COUNT I                   / (2) SUPPORTING FACTS on C.            CAUSE

  OF ACTION Restates JJN¾E 51             , PARAGRAPH (,[): 1) ) (1) - COUNT I               in coming before

  this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER(" TRO ") AND PRELIMINARY

  INJUNCTION (" PI ") _using DEFENDANTS: "[_!]" - "[20]" under RULE 65(a), FED.R.CIV.P.

  for filin.g.a, COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                    §   1983 AND BIVENS-ACT-
                                                                                        II
  IONS. MARSHALL, Further, addresses in the" OPERATIVE Ctl~l.AINT                            with NAMED: . • .
  11                       11
       DECLARATIONS";           MOTIONS";" BRIEF";" MEMORANDUM"; and" ORDERS". SEE" CAP-

  TION", NAMED DEFENDANTS: "[_!]" - "[20]". FURTHER, The ALLEGATIONS and ADDITIONAL

  SUPPORTING FACTS are NAMED: ATTACHMENT-ONE(l)-A; ATTACHMENT-TW0(2)-B; ATTACHMENT-

  THREE(3)-C; ATTACHMENT-FOUR(4)-D; and ATTACHMENT-FIVE(5)-E -- ALL INFRA.

       MARSHALL, RESTATES, the ABOVE           AS: EFFECTIVE IMMEDIATELY, AND PENDING THE HEARING

AND DETERMINATION OF THIS MATTER [ See ORDER, PAGE~ O F ~ - INFRA]; But

with the CIVIL RIGHTS CONSPIRACY(IES) . . . CIVIL RIGHTS COMPLAINT - PRISONER'S AND/

OR PRIVATE-CITIZENS'S [ JURISDICTION INVOKED: _PA_G_E _2_ OF _7_4_1_ and PAGE _..!11.._ OF

~ - BOTH INFRA ] , ™f-SHALL (PETITIONER / PLAINTIFF / MOVANT) stress FOOTNOTE~.


   \.10/
   V WIZARD SERVICES/ JOE MARSHALL'S COMPANIES:
            WIZARD_SERVICES - A Multi-Business Management Company in Tax
and Financial Consultant - Income Development, Bookkeeping, Marketing,
Tax Preparation, Business Planning, and Computer Set-Up and Design for
the Lower_to_Middle~Class_Working_Individuals with Uncoromon_Support.
     (A) Wizard_Services was the" Umbrella_Compaoy" a sole propriet-
orship owned by Joe Marshall and business service company businesses'
receipts totaling several million dollars a year. Since 1975, Joe
Marshall had poured hundred of thousands of dollars and countless hours
of time in " Sweat Equity. " in to its services and clients.
                         CONTINUED PAGE 53 OF 741 (INFRA)
  FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT-                           C. CAUSE OF
  ACTION - A)(l) COUNT 1 AND (2) SUPPORTING FACTS.- ATTACHED 2-PAGES:                             PAGE 1 OF 2     3
                                           PAGE     52    OF    741
                                      (
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 55 of 156



   MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
   UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D: PAGE~ OF 741

  1)   A) (1) COUNT I / (2) SUPPORTING FACTS - CONT'D:        PAGE   2   OF   2 --


The Case-in-Point, FOOTNOTE~, PAGE-52 - _1l._ O F ~ of close to FOUR(4)-DECADES

[ THE BEST WAS (1) A-1 COMPUTERS (CIRCA 1980. ] as a PRIVATE-CITIZEN'S/ PRISONER'S CIVIL
                          i
RIGHTS COMPLAINT from the early 1980'S To The Present .with Pro Se Federal Court's

Complaint Forms and Standardized-Forms taken from the Federal judicial center and

PRISONER'S SELF-HELP LITIGATION MANUEL, PAGE _1_ O F ~ - ...J:J:]__ (INFRA) for
                          ,
damages against STATE an~ FEDERAL DEFENDANTS: PAGE ..!_ O F ~ - _2Q___ O F ~

[ SOME TWO-HUNDRED-AND-FiFTY-THREE (253) - NAMED AND ADDRESSED INDIVIDUALS] WITH JURY
                          I
TRIAL DEMAND ON FURTHER '~ KIND-OF-RELIEF " IN A CIVIL RIGHTS CONSPIRACY COMPLAINT.
                          I




       ~ WIZARD SERVICES/ JOE MARSHALL'S COMPANIES - CONT'D:


           (i) A-1 COMPUTERS (CIRCA 1980);
          (ii) ASSOCIATES BUSINESS SERVICES (CIRCA 1980);
         (iii) THE TOWNCRIER (CIRCA 1980)
          (iv) D. ABE & ASSOCIATES (CIRCA 1996)
           (v) GOLDBERG FINANCIAL SERVICES (CIRCA 1994);
         (vi) ABILITY BUSINESS PROBLEM SOLVING (ABPS) (CIRCA 1997)
        (vii) MEELS - MORTGAGES, EDUCATION, EMPLOYMENT, & LOAN SOURCE -
               {CIRCA 1997 - REGISTRA'!:ION - MARCH 01, 2_004_):
          (viii)   1-ALPHA COMPUTER SERVICES - CONTRACTING OUTSOURCING CO. (CIRCA 2004) -
                   SIX(6)-FIGURE CONTRACT(S) WITH ACCENTURE PLC/LTD~ OUTSOURCING AFTER
                   HURRICANES KATRINA AND .RITA, ACCENTURE TURNED OVER DATA FOR: FOOD STAMPS,
                   LOW-INCOME HOUSING, M:EbICAL AND WELFARE ON TEXAS, LOUISIANA, AND ANAL-
                   YSIS ON WESTERN T~PS OF MISSISSIPPI, ALABAMA, GEORGIA AND FLORIDA.
                                                                     , ,

        OTHER_PRINCIPAL_BUSINESS OR_PROFESSIONAL ACTIVITY_CODES:
      DOCUMENT PREPARATION SERVICES; DRINKING PLACES: ENTERTAINMENT/
  PROMOTIONS; CEMENT & GENERAL CONTRACTING; JOE MARSHALL CONSTRUCTION·
  AND COMPUTER SPECIALTIES - FROM MAY 09, 2003 TO APRIL 10, 2006.    '

   FED.R.CIV. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT- C. CAUSE OF
                                                                                       3
   ACTION - A)(l) COUNT 1 AND (SUPPORTING FACTS - ATTACHED 2-PAGES:    PAGE 2 OF 2

                                   _PA_G_E _5_3_ OF _liL
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 56 of 156


                                                                     PAGE~ OF __l!L
                     CIVIL   RIGHTS                 COMPLIANT § 1 9 8 3 --
   1)         B)     ( 1 ) COUNT I I                 / ( 2 ) S U P P O R T I N G F A C T S:
                                     C.    CAUSE           OF         ACTION:

             MARSHALL using ATTACHED: l)B)(l) - COUNT II                     / (2) SUPPORTING FACTS on C.             CAUSE

   OF ACTION Restates PAGE 51              , PARAGRAPH (11): 1) ) (1) - COUNT II                     in coming before

   this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER(" TRO ") AND PRELIMINARY
                                                                      11
   INJUNCTION(" PI") using DEFENDANTS: "[_!]" -                            [20] 11 under RULE 65(a), FED.R.CIV.P.

   for filing a COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                               §   1983 AND BIVENS-ACT-
                                                               II
   IONS. MARSHALL, Further, addresses in the                        OPERATIVE COMPLAINT" with NAMED: • • •
   11                    11                           11       11                  11                            II
        DECLARATIONS          ;   "MOTIONS";" BRIEF        ;        MEMORANDUM          ;   and" ORDERS". SEE         CAP-

   TION", NAMED DEFENDANTS: "[_!]" - "[20]". FURTHER, The ALLEGATIONS and ADDITIONAL

   SUPPORTING FACTS are NAMED: ATTACHMENT-ONE(l)-A; ATTACHMENT-TW0(2)-B; ATTACHMENT-

   THREE(3)-C; ATTACHMENT-FOUR(4)-D; and ATTACHMENT-FIVE(5)-E -- ALL INFRA.

             The CASE-IN-POINT. FOOTNOTES: \;1/°and             't,V',       PAGE-54 - ---22__ OF _z1!_ -Respect-

  ively - The IRS in MARCH, 1984              [ See PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF,

   (a) FIRST PETITION, NO.#: CA-3-84-0503F, N. D. OF TX - DALLAS DIVISION, PAGE __JJ_ OF

  _z1!_] with a Search Warrant for Search                  &   Seizure ( 11 S/S ") and lOO'S of Hand-Writ-
  ten Subpoenas and telling JOE MARSHALL'S or WIZARD SERVICES' CLIENT [ SEE PAGE-52 -

  ~ OF ~ - FOOTNOTE~ ] that " Marshall Was Going To Leave Town Soon. "


o/'' CQHH!WO. ' -
         '
                                    IME · COUNTERIJU~!~:.IGENCE. PROGIR.~M OF THE FRI -
        .,   From the early 1980's to th~ PRESENT, the IRS ~CID) initiated
   O d PROGRAM" on MARSHALL that.the FBI.used in the lat~ 1960's [ A
   NATIO.~~l COVERT COUNTERINTELLIGENCE PROGRAM CALLED .r, COINTELJJRO " L
   Run ·bt the IRS., there was :always willing assistance of State and                               .
   Federal Emplo¥ees or Agents; ·-M,ostly the "STATUS QUO" or "WHITE-MAIN-
   ST~EAM",        or
                   Ameri.ca .[ SEE FOOTNOTE-. , ,·, PROLOGUE / CONSPIRACY ", PAGES: 51 - 53
 :_{fNPR-A) ::'] to end ENO!fflOI.IS,.::t1EGitftfl\Al£: '.~~'J:Jficiii):''E°t'o'~offirc;::·.sociof'ond-,-
  l?~~~RC~A~- ~~~ ICATIO_N~ O~~-J~I~-~MA~~ALL ( WIZARD. SERVICES ) ,                            .     .
                           CONTINUED PAGE 55 OF 741 (INFRA)
   FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
                                                                                      3
   ACTION - B)(l) COUNT II AND (2) SUPPORTING FACTS - ATTACHED - PAGES: PAGE 1 OF 2

                                             PAGE _2!!__ OF           741
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 57 of 156


      MOTION FOR TEMPORARY RESTRAINING ORDER ( 11 TR.011 ) AND PRELIMINARY INJUNCTION ("PI") -
      UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:         PAGE_§]__ OF _llL
      1)    B) (1) COUNT II/ (2) SUPPORTING FACTS - CONT'D:                                             PAGE       2        OF        2

  [ UNTRUTHFULLY ] • SEE                       II    COINTELPRO   11
                                                                       ,   PAGE   ~     OF ~ , FOOTNOTE\;..!::. In a Divorce

 and Jfankruptcy from 1984 - 1986, wife's attorney GEORGE WHITE ("[38]") and [MY]

  attorney w.J. "BILL" MORRIS ( 11 [39) 11 ) and a State Judge JOHN DOE or WILLIAM C. MARTIN

  ("[35)" acting for JUDGE LINDA THOMAS ( 11 [34) 11 ) in CASE/I:                                      84-9218-Z              made sure that

                                    k 1·n the DALLAS COUNTY JAIL (DCJ) after a time-
 MARSHALL would spend at 1 east 2 wees
                                                                                             11                             11
  ly appearance in State Court in JUNE, 1985. I.D.:                                               COINTELPRO , ~                 and DEFENDANTS,

  PAGE-13 -             14        OF   741           -- ALL INFRA.
                                                                                                                       11
           MARSHALL show the above as a CONSPIRACY as all the DEFENDANTS:                                                   [.!] 11        -
                                                                                                                                               11
                                                                                                                                                    [253) 11

 of about FOUR(4)-DECADES OF VIOLATIONS OF: Constitution; Statutes; Regulations; or
                                                                                        II                                            11
 Well-Established Administrative Practices [ See                                             MOTION FOR TRO AND PI                         ,   A - COURT'S

 SUBJECT-MATTER JURISDICTION, PAGE-151 -                                     154   OF        741    ). The DEFENDANTS take a
 11                          II
      Little-Chip                 with very harmful results. COMPARE the subtle 2 weeks in DCJ and NOW,

 with CONTEMPT (Operating in a hidden and usually injurious way: INSIDIOUSLY on 23-

 YEARS - ~ - ) Or COMPARE: The interference with LEGAL ACTIVITIES using FOOTNOTES:

~          - '¥- NOT IMMEDIATELY CLEAR, ATTACHMENT-ONE(l)-A,                                         COS and AFFIDAVIT, PAGE-7 -

      12   OF         ll5    • • • THEN, THIS PAST YEAR THE CONFISCATION OF LEGAL MATERIAL IN

•~-~OX-4
                 11
                      AND "       BOX-5
                                          11
                                                    and the BROWN-FOLDER marked " LAWSUIT                 11
                                                                                                               •   SEE BELOW ~ .
-------                                                                      -- .ALL INFRA.
 \1_22/
 V          11
            COINTELPRO - TBE . COUNTERINTELLIGENCE,PROGRAM . OF.Tl:IE.FBI_AND_ITS,OFFSliOOT 11 -
       From the early 1980 1 8 to the ?RESENT, the IRS' (CID)initiated a II PROGRAM II on MARSHALL
  that the FBI used in the late 1960 1 S ( A NATIONAL COVERT COUNTERINTELLIGENCE PROGRAM called
                II
 "COINTELPRO       l which sought to neutralize, B'l ANY MEANS NECESSARY, an array of .Blackleaders
 and Potential Blackleaders who were considered to be Potential MESSIAHS~ AGENTS were to act
 to discredit groups and individuals within the" Responsible-Negro-Community or Negro-Radicals,
 and also White-Liberals II who have sympathy for the alleged II Militant~Black-Nationalhts ".
      This" OFFSHOOT" run by the IRS, there were always willing assistance ( Public/ Judicial
Officials, Unofficials Opposition, Lawyers, Businesses and Just Private-Citizens .•• l of
STATE and FEDERAL EMPLOYEES or AGENTS ("GOVERNMENT") mostly the" STATUS:-QUO" or the
II UU                                                                                -
    KnITE-MAIN-STREAM" of America directed against Blacks (African-Americans) or Groups as
an Organizations• .. COINTELPRO: Sabotage 1 "Dirty-Tricks,", Serious Prison Sentences 1 Even Death.

  FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION -B) (1) COUNT II AND (2) SUPPORTING FACTS .,. . ATTACHED 2-PAGES: PAGE 2 OF 2 3
                       Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 58 of 156

 MOTION FOR TEMPORARY RES
                          TRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")
                                                           , •   PAGE 68 OF 741
                                                                                                                                    6- •0
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONTD.      __ -          -"'-·_
  C.      CAUSE OF ACTION - CONT'D:

                        C) (I) Count III; CASE-AT-HAND - TRINITY - A GROUP OF THREE(3) CLOSELY RE-

                                              "                                      (1)     84-09218-Z (STATE - CHILD-
  LAT'&])_MEMBERS, "UNION OF THREE(3) INTO ONE :

            (2.) CR3-87 086 T•, AND (3) A06 CR-067-LY (BOTH FEDERAL - TAXES).
    SUP~OR!_!)t~;i-JlL~J::.!'[]_::_~~;_;__~~___i:~~~~~'!_!__~~==-==-=-'-------
                                                                                 2
            (2) Supporting Facts: MARSHALL RESTATES B. NATURE OF THE CASE [ PAGE

   OF         741         (INFRA) ] ON THE TRINITY-CONTINUING-INTERLOCKING / INEXTRICABLY,=:,IN-~-

   TERTWINED STATE AND FEDERAL~ORJTIE_S ON. <:;IVII._ RIGHTS ,C_QNSPIJµ\CY JilTH~~-
   --"~-----· -~-- ··--·-       - . ·-· . .
  11   CONTINUIN~CUSTODY" FROM ABOUT APRIL 22, 1996 TO THE PRESENT,

           MARSHALL BRIEFLY RESTATE THE BACKGROUND OF THIS CASE ON: B.                                      NATURE OF THE

   CASE, PAGE _1_ OF ---1!!__, CIVIL RIGHTS COMPLAINT§ 1983 pursuant to 28 U.S.C.i-L

   1343(3); 42 U.S.C. § 1983; AND B NATURE OF THE CASE pursuant to 28 U.S.,C. §

   1331(3) - BEVINS ACTION, PAGE _!.?1_ OF ---1!!_. ALSO, NOTE IN SUPPORT: Any ACT OF

   CONGRESS              providing for the PROTECTION OF CIVIL RIGHTS: A - COURT'S SUBJECT-MATTER
   --------·-·-'-~--                                                                           -,

                                                                    ~
                                              11
  .JURISDICTION, " MOTION                          ,   PAGE-151 -           OF ---1!!_; " BRIEF ", PAGE-171 -             174   OF

  ...li!_; AND" MEMORANDUM", PAGE-186 -                             189      OF      741     - ALL INFRA.
           MARSHALL STRESS THE" TRINITY" of close to FOUR(4)-DECADES as a PRIVATE-CIT-

   IZEN'S and a PRISONER'S CIVIL RIGHTS COMPLAINT from the early 1980'S to the PRE-

   SENT with Pro Se Federal Court's Complaint Forms: PAGE _1_ OF ---1!!_ --                                       227     OF    741

   [ INFRA J for damages against STATE and FEDERAL DEFENDANTS.                                       SEE PAGE    1   OF     741;

  AND PAGE               122   OF     741          - BOTH INFRA. FURTHER, with MOTIONS REQUESTS on District
   Court's              Forms and access to Standardized Forms taken from the Federal Judicial

   Center and a PRISONER'S SELF-HELF LITIGATION MANUEL ALL IMMEDIATE ACTION on the

   DEFENDANTS: "[_!J" - "[20)" are FED.R.CIV.P. 65(A) AND 65(b)(l). SEE 2) REQUEST FOR
   RELIEF, PAGE ___gQ_ OF                     741 INFRA.
                                     CONTINUED PAGE 57 OF 741                      (INFRA)
FED.R.CIV.P.65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION - Ci;) (1) 'COUNT III (2) SUPPORTING FACTS - CONTINUE ON ATTACHED 2-PAGES:                                               4
                                                                       PEGE 1 OF 3'

        XE-2 8/82                                      CIVIL RIGHTS COMPLAINT § 1983
                                                       PAGE   -2.L OF   --1!!1._
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 59 of 156


                                                                           PAGE~OF --1!!!_
                   C I V I L R I GHT S                       C OM PLIANT § l 9 8 3 --
1)     C)         ( l )   C OU NT I I I                      / ( 2)  SUPPORTING       FACTS:
                                           C.   CAUSE                  OF                ACTION:

       MARSHALL using ATTACHED: l)C) (1) - COUNT III / (2) SUPPORTING FACTS on C.,                                                              CAUSE

OF ACTION Restates PAGE 56                      , PARAGRAPH (,I): 1) ) (1) - COUNT III                                       in coming before

this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER(" TRO ") AND PRELIMINARY
                                                                 11
INJUNCTION ( 11 PI") using DEFENDANTS:                                [_!] 11       -
                                                                                         11
                                                                                              [20] 11 under RULE 65(a), FED.R.CIV.P.

for filing a COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                                                   §        1983 AND BIVENS-ACT-
                                                                           II                                           II
IONS. MARSHALL, FurtJ;ier, addresses in the                                         OPERATIVE COMPLAINT                      with NAMED:
11                        11        11               11                                                            II                      II
     DECLARATIONS              ;         MOTIONS";        BRIEF"; "MEMORANDUM"; and                                     ORDERS". SEE            CAP-

TION    11
             ,   NAMED DEFENDANTS: "[_!]" - "[20]". FURTHER, The ALLEGATIONS and ADDITIONAL

SUPPORTING FACTS are NAMED: ATTACHMENT-ONE(l)-A; ATTACHMENT-TW0(2)-B; ATTACHMENT-

THREE(3)-C; ATTACHMENT-FOUR(4)-D; and ATTACHMENT-FIVE(S)-E -- ALL INFRA.

      ADDITIONALLY, The essence of the TRO and PI of close to FOUR(4) DECADES as a

PRIVATE-CITIZEN'S and a PRISONER'S CIVIL RIGHTS COMPLAINT [ See PREVIOUS LAWSUIT

AND ADMINISTRATIVE RELIEF, PAGE-59 - PAGE _!_!2_ OF _Li!_; and PLAINTIFF'S MOTION

FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -                                      §       1983 AND BIVENS ACTIONS, CAPTION,

PAGE-149 - ---12Q__ O F ~ , and PAGE-151 O F ~ -- ALL INFRA) with Constitution-

ally Protected Rights and Protected Liberty Interests are a treacherous nature to

Marshall [ See CASE-AT-HAND, FOOTNOTE 13                                   , PAGE _2!!_ OF _Li!_ and I.D.: at PAGE-59

- PAGE _!_!2_ OF                   741    -- ALL INFRA) which includes the use OF: CONSPIRACY BY BOP
                                                                                                                    '



STAFFS OF CRIMINAL OFFENSES AND CRIMES.

      CONVERSELY, The strategic use of 28 U.S.C.                                          §    1915A under the established FED.R.

CIV.P. 6S(a) - PLAINTIFF'S APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND

AFFIDAVIT BY A PRISONER ON CIVIL RIGHTS COMPLAINT -                                               §   1983 AND BIVENS ACTIONS,

PAGE-207 -          217            O F ~ ; And PLAINTIFF'S MOTION TO PROCEED IN FORMA PAUPERIS (IFP)

ON TEMPORARY RESTRAINING ORDER ON CIVIL RIGHTS COMPLAINT -                                                 §   1983 AND BIVENS ACTIONS,
                                           CONTINUED PAGE 58 OF 741 (INFRA)
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF 314
ACTION - C) (1) COUNT III AND (2) SUPPORTING FACTS.:_ ATTACHED 2-PAGE: PAGE 2 OF 3

                                                 PAGE       57           OF             741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 60 of 156
                                                                                                                           7o
         MOTION FOR TEMPORARY RESTR~JNING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")_
         UNDER FED.R. CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT   CONT'D: PAGE 70     OF 741.
         1) C) (1) COUNT III / (2) SUJ,>PORTING FACTS                  CONT'D:                     PAGE -2-0;-;:- -- - -

         PAGE-281 - ~ O F ~ using DEFENDANTS: "[!]" - "[20]" is the IMMEDIATE ACTION

         for Court's Preliminary Review under 28 U.S.C.                       §   1915A [IFP] under RULE 65(a), FED.

         CIV.P. and a PRELIMINARY INJUNCTION ("PI") - FED.R.CIV.P. 65(b)(l) -- SET FORTH

         IMMEDIATELY! - EMPHASIS ADDED. SEE ORDER, PAGE-224 -                            225       OF   741; AND PLAINTIFF'S

         ORDER TO SHOW CAUSE AND TRO ON CIVIL RIGHTS COMPLAINT                                 §   1983 AND BIVENS ACTIONS,

         PAGE-201 -     205    OF        741   -- ALL INFRA.

             ON SUMMARY: CASE-AT-BAND - TRINITY - FOOTNOTE}~; Petitions, Applications or
         Motions Proceeding - STATE and FEDERAL - About FOUR(4) DECADES from 1980'S To The
         Present.NOTING --                     WIZARD SERVICES, FOOTNOTE~, PAGES-52 -                         53 OF   741;
                        II          II                11
         " COINTELPRO        AND         OFFSHOOTS         ,   FOOTNOTES: \ ~ AND ~ , PAGES-5~ 55                     OF
         ~ - Respectively; Petitions, Applications Or Motion Proceedings (I.D.: PAGES-59
         - 111) At abo~t 'I'II!RTY-SIX(36) • • • BUT, Petitions that equals Seven-Hundreds
     (100,' S) " PLEADINGS ", Hundreds-Of-Thousands-Hours-Of-Time; And Hundreds-Of-Thousands-
     Of-Dollars of expenses.
           CONTINUED PAGE-124 - 131 OF 741 - COUNT I~ - VI AND SUPPORTING FACTS -- ALL INFRA


         ~ CASE-AT-BAND -- TRINI~ - A GROUP OF THREE(3) CLOSELY RELATED MEMBERS:
                                  th
         LOWER COURTS STATES: 256    FAMILY COURT (SDJC), STATE'S APPELLATE COURT (DALLAS,
     TEXAS); HIGHEST STATE COURT: TEXAS SUPREME COURT (AUSTIN, TEXAS) on several occass-
     ions. LOWER FEDERAL COURTS (USDC): EL PASO, DALLAS, AUSTIN, ABILENE, TEXAS; TOPEKA,
     KS; and WASHINGTON, D. C•• FEDERAL APPELLATE COURTS (USCA): NEW ORLEANS, LA (USCA5);
     WASHINGTON, D. C. CIRCUIT (USCA-D.C.); and DENVER, CO (USCAlO). HIGHEST COURT: THE
     UNITED STATES SUPREME COURT (SCOTUS) - Several times since about 1999 on both State's
     and Federal Cases (USDC'S in MAY 1996 - 2012). COMMUTATION OF SENTENCE - OFFICE OF
     PARDON ATTORNEY - WASHINGTON, D. C. (APRIL 30, 2013), and CLEMENCY PROJECT 2014 -
     Both application for President's Executive Clemency Powers: To Commute Or Reduce
     Sentence. COMPASSIONATE RELEASE/ REDUCTION IN SENTENCE PROCEDURES FOR IMPLEMENT-
     ATION - 18 U.S.C. § § 3582(c)(l)(A) AND 4205(g) - BOP - EXTRAORDINARY OR COMPELL-
     ING CIRCUMSTANCES (APRIL 15, 2014); ALSO, 18 U.S.C. §§ 3582(c)(l)(A) - NON-MEDICAL
     CIRCUMSTANCES - ELDERLY INMATES. CLAIM FOR DAMAGE, DEATH, OR INJURY - BOP'S DELAYS
     causing Inmate MARSHALL lO'S-OF-1,000'S-OF-DOLLARS in Extra Litigation Expenses of
     Delays, Time with Defaults.



     -                                           =------ -----. -- .    ---   - ----------------   .
-     FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PlillfCIVIL RIGHTS COMPLAINT .:..· c:--CAUSE OF J/
                                                                                                 4
    ACTION - C(l) COUNT III AND SUPPORTING FACTS---ATTACHED 2-PAGES:           PAGE 3 OF 3 .

                                                  PAGE~ OF             741
                             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 61 of 156

                                                                                        I N            THE                PAGE _ _ OF
                                                    U N I T E D   S T A T E S                          DI S TRI CT       COURT
                                               F OR   T H E   D I S T R I C T                          0 F       TOPEKA,     KANSAS


                                                      PAGE:                                   CITE:                             TAB:
                  C"1I        1-3
                                                              A                                        A
                                                                                                                  .
                 I!
                                                                                                                                            1
          (1)                                                                                                                                                                        (1)
                                                      i   -       xi                      i        -       xi                  2        -       12
                  Ul          ~
..      --·-

          (2)                                             -                                                                                                                          (2)
                         ""
                         I-'
                                                      1           2                           1    -       2                 13         -       14
                         IO
                         00
                         w                                              TAB         -         S H E E T           0 NL Y
                                                                                                                                                 ·-
           -.
          (3)
                          t:::i
                          trj
                                      '               3   -       50                      3        - 50                         15 -            62                                   -.
                                                                                                                                                                                     (3)


                     I   Ul


                                                                  58                               -                                    -
                  ~~
         (4)                                          51 -                               51                58               63                  70                                   (4)
                  H Ul
                  H trj                                                 UNCOUNTED                               PAGE
                  0                                                                                                                                         •
                  i;z:0
                              1-z:j
                                                                                                                                                            .   .
                                                                                                                                                                              ----

         (5)
                 §ij
                  c::::I H
                                                     59   -       119                    59        -       119              71          -       131
                                                                                                                                                                                     (5)
                                                                                                                                                                                                I
                  HO
                  H ~                                                                                                                                                                           I
                  Ul Cl)
                  ~
         (6)      ~?-1                           120      -       121                   120        -       121             132          -       133                                  (6)

                  ~~
                  H Ul
                                                                        TAB     -        S H E E T               0 NL Y
                  trj        1-3
                  1-z:j                                                                                                                                                                         I
                 b>          t,d
         (7)      ~~                             122      -       123                   122        -       123             134          -       135                                  (7)
                 ~!il
                 !21         Cll
                 Cll                                                                                                                                                                       ..
                             C,

         (8)     ~~                              124
                                                 I
                                                          -       132                   124        -       132             136          -       144                                  (8)
                 H tll
                 H trj
                 0
                 !z: ~
     - ·---- -


         (9)     ~~
                 ~ ,0
                                                 133      -       134                   133        -       134             145      -           146                                  (9)        I
                 ;~
                 Hl-3
                 trj
                                                                        UNCOUNTED                              PAGE
                 1-z:j
                                                                                                                           ... . ·- .            ···- -·-           ..   --
                            t:::i
     (10)
                 1-z:j t:j                      135       -       148                   135       -        148            147       --          160                           (10)


                 :i
                 -.....H
                 ""d 0
                 H ~
                                          FED.K.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                                          § 1983 AND BIVENS ACT~ONS - MOTION/ TAB-TEMPLATE(ONE):      PAGE 1 OF 2

                                                                         PAGE                 OF
                                                                         ---                       --
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 62 of 156

              CI VI L                  R I GHT S           C O MP L A I N T               §      1 9 8 1 --
                                                                                                           PAGE _l!_ OF                                  741

                                 D. PREVIOUS LAWSUITS AND ADMfNISTRATIVE RELIEF

            I) Have you begun other lawsuits in state or federal court dealing with the same facts

               involved in this action or otherwise relating to the conditions of your imprisonment?

               Yes [jJ NoO . If your answer if"Yes", describe each lawsuit. (If there is more than

               one lawsuit, describe the additional lawsuits on another piece of paper, using the same

               outline.)

                      a) Parties to previous lawsuit:

                           Plaintiffs:     JONATHAN (JOE) MARSHALL; SR.

                Defendants: MS. N.C. ENGLISH WARDEN   USP LEAVENWORTH - CAMP • • •
ET AL.: BILL BARR - ATTY GEN. OF USA; MS. HAWK-SAWYER - BOP; AND MR. PAXTON - ATTY GEN.
 OF TX.      b) Name of court and docket number_:
CASE NO.#: 5:19-CV-03113-JWL - USDC DISTRIC'1· OF TOPEKA, KS - 444 S. E. QUINCY, ROOM 490.
                           TOPEKA, KANSAS ~613J_ -~- _

                      c) Disposition (for example: Was the case dismissed? Was it appealed? ls it still

                           pending?) CASE DISMISSED ON ABOUT AUGUST 26, 2019 TD BE APPEALED

  IN USCAlO (TEN CIRCUIT), DENVER, CO. 80257 1823 ON ABQIIT OCTOBER )9, 2019.
                                                     ***   N OT I CE * * *
      N O     MO R E             HA B EA S             A T T A CK S O N -c- o: N'                 'if -1   :c :'1'. I :o N :s:                OR
      SENTENCES                          FROM          PRISONS                AS          OF       MAY               O 1, 2 0 2 0 --
                       s     BOP'S PROJECTED RELEASE: 08-09-2021 - VIA GCT REL;
                             a        HOME DENTENTION / HALFWAY HOUSE: 08-09-2020;
                                           @     CORONAVIRUS [ 11 COVID -19          11
                                                                                          J.
      MARSHALL qualifies and [h]asbeen accepted and verified by UNIT TEAM (BOP OFFICIALS)
                                          II
for   II
           IMMEDIATE TRANSFER                  and protocal for CORONAVIRUS [ 11 COVID-19                        11
                                                                                                                         ]        CARE ACT HOME
                                                                                II                                           11        11           11
CONFINEMENT under BOP'S CARE ACT AUTHORITY to go to                                  QUARANTINE-SITE                               [        UPTOP        -


at USP LEAVENWORTH, KANSAS 66048] for 14-DAYS and BROTHER (FAMILY) can Pick-Me-Up
                 II              II                                      II                                     11
and take me            HOME           for HOME CONFINEMENT.        SEE        BRIEF IN SUPPORT                       ,       D. ARGUMENT -

POINT-ONE(l), PAGE-177 -                       179    OF ~ , ALSO, SEE         11
                                                                                     ***       NOTICE      *** ", BOTTOM-OF-PAGE,
                                                                                                                   --- -- ~ = - ~
 PAGE-60 -- ALL INFRA.

            XE-2 8/82                                 CIVIL RJGHTS COMPLAINT § 1983                                                                      4
                                                                                        COMPLAINT - D. PREVIOUS
  _!F~ED~-~R~.~CfIV~.~P~-~615{!(a~)~-JM~O~T~I~O~N;F~O~R~TR~O~AND~_:P~I=O:N~C~I~V~I:L:R~I~GH~T.:::.S_;:;==--~PAGE 1 OF 60
  LAWSUITS AND ADMINISTRATIVE RELIEF, d) Issues Raised:

                                                        PAGE
                                                        - --~59- OF       ~
                                                                              741
            ~-----------------                                                                                                                                 --------
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 63 of 156


    MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
                                                                                                                           72
    UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:       PAGEE_ OF 741
                       D.      PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                  d}        Issues Raised (1)    " ELIGIBLE ELDERLY OFFENDER ":

      PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY -- CONT'D:
      LEGAL ARGUMENT/ SEPARATE MEMO - CONT'D:                        PAGE 19 OF                                       34
                 ( E )     ARGUMENT    AND  ST AND ARD    OF REVIEW --
                                  ARGUMENT - 0 NE    ( 1) --
                       ( 1 )  "EL I GIB LE ELDERLY     OFFENDER":
          MARSHALL IS BEING ARBITRARILY DENIED UNDER THE TERM" ELIGIBLE ELDERLY OFFENDER"
      - Which means an OFFENDER in the custody of the BOP over the AGE OF 65 and have
      served: "The greater of 10-YEARS or 75 PERCENT(%) of the terms of imprisonment to
      which the OFFENDER was SENTENCED. ". (Emphasis Added).
                                                  E-1            FACTS:
                                        *************
           _5.     MARSHALL is being arbitrarily denied under the term" ELIGIBLE ELDERLY OFF-

      ~         ". This is all with " None Response ", ,No Unit-Team Meeting. See PAGES: .! -                                        .1.
      - BP-9, PAGES: A-11. - A-23 ••• ,. -Ignoring BOP' S POLICY and PROCEDURE~ on REVIEH of

      INMATES (MARSHALL) and restating i n ( ~ ) theftrelating to Destruction, Retaliation,

      and Estoppel at USP Leavenworth - ~ -                           SEE E-2   FACTS, PAGE-22 - INFRA •
                                                      . -

    WRIT OF HABEAS CORPUS - 28 U.S.C.            §   2241 - (E) ARGUMENT(l)             - "ELIGIBLE ELDERLY
    OFFENDER"    PAGE 1 OF 3
                                                      19         OF     161

                              * * * NOT I CE * * *
              F ACT UAL AND P ROCE DURAL                   G R O U N D S:
      MARSHALL (PLAINTIFF) is proceeding PRO SE and filing the FIRST CIVIL LAWSUIT in
FEDERAL COURT [ SEE PAGE-1 - _l_, 4) JURISDICTION, B. NATURE OF THE CASE; and PAGE-122
-    123   OF     741, 4) JURISDICTION, B. NATURE OF THE CASE and asserting A - COURT'S SUB-
                                                            11
JECT-MATTER JURISDICTION, I.D. AT: ITEMS                         (32'S) - HISTORICAL NOTE - BRIEF and MEMO-
RANDUM, PAGES: 174 and     189 OF 741 - RESPECTIVELY - ALL INFRA] -- NOTING:
Monetary Damages, TRO and PI Relief, Expedited Declaratory Relief, And Putative Class-
Action surrounding about 2,000 Individuals between the Time-Period-Of-Middle-1980'S.
TO THE PRESENT -- Emphasis Added - SEE"*** NOTICE***, PAGE-61 -- ALL INFRA.
       ADMONITION __ - 16,!E __ ADMENDMENT (XVI) - 1913 - INCOME TAXES with PRIVILEGES AND
                         ili      ili   ili                                                                  .
    IMMUNITIES: 13-, 14-, 15- - AMENDMENTS;there should be a comprehensible chall-
    enge to" AC'rUAL INNOCENCE" and alternative grounds that are adequately incorpor-
    ated in the RECORD - I.E.: " DECLARATIONS 11 , ITEM// 19., PAGE-142 OF 741 ; AND
    RIMBERT V. ELI LILLY &Co., 647 F.3d 1247, 1256 (10th CIR. 20ll)(CII,OMITTED).
FED.R.CIV. P • 65()
                 a   MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE - 2 OF 60
                              PAGE ___filL OF _ill_
                                                                                          - -   --~   ·---   ----   ~--   -- -----
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 64 of 156

     MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINAJW INJUNCTION ("PI") -                                                       73
     UNDER FED.R.CIV.P, 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:      PAGE 73 OF 741
                                                                                                           ----
                               D.       PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                          d)            Issues Raised (2) FINAL EXHAUSTION OF ADMINISTRATIVE REMEDIES ON

     FEDERAL WRIT OF-HABEAS CORPUS - ELDERLY OFFENDER PROGRAM:

         PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY~- CONT'D:
         LEGAL ARGUMENT/ SEPERATE MEMO - CONT'D:
                                            ( E )       A R G U ME N T -             T W0        ( 2) --
            ( 2 )               F I NAL                 EXHAUS T I ON                OF         A DMI N I S T R A T I V E
     R   E ME     D       I E       S    ON     F   E   DE   R   AL     WR I T        0 F        HA BEAS        CORP US
                                    -     ELDERLY                OFFENDER                 PROGRAM:
         MARSHALL HAS DONE FINAL EXHAUSTION OF ADMINISTRATIVE REMEDY ON FEDERAL WRIT OF
     HABEAS CORPUS - ELDERLY OFFENDER PROGRAM: FORMALLY QUALIFIED WITH CALCULATION FOR
     HALFWAY HOUSE ABOUT JANUARY 10, 2019 AND HOME DETENTION JUNE 10, 2019. AND BOP'S
     UNIT TEAM AND HIGH-LEVEL OFFICIALS ARE BEING DISINGENUOUS ON STATUS AND RIGHTS ON
     MARSHALL WITH A LONG HISTORY OF DISINGENUOUSNESS.
                                                                 E-2     FACTS:
                                                                 *************
            3,            MARSHALL AVERS UNSPOKEN APPROVAL MU TACIT PERMISSION OF THE BOP: The False;

     Improper; Illegal; and Intentional use of RDAP PROGRAM in _ill, FOOTNOTE°\;1/", APPX.-D,

     PAGES: D-16 - D-18" {HE] has been bullied in Estoppel in Two(2) Federal Institutions
     { EL RENO, OK and LEAVENWORTH, KS], Plus the Federal Transfer Center_(" FTC"), OKC,
     OK for over a year ( May, 2018 to about June 11, 2019] ". See E-2 STANDARD OF RE-
     ~ . PAGE-24 -- ALL INFRA.
     WRIT OF HABEAS CORPUS - 28 U.S.C. § 2241 - (E) ARGUMENT(2) - FINAL EXHAUSTION OF
     ADMINISTRATIVE REMEDY ON§ 2241\- ELDERLY OFFENDER PROGRAM:            PAGE 1 OF 3
                                                                   22   OF-1.fil__

                                                  * * * N 0-T ICE * * *
 ~ . BACKGROUND                 •        08-09-2020 -- VIA GCT REL / HOME CONFINM'T                  o    [" COVID-19      11    ]        •


         MARSHALL makes References To: COMPLETELPAGES:                               59     -    62; and PAGES:       63         -        72,
 as latest WRIT OF HABEAS CORPUS - 28 U.S.C.                               § §   2241 / 2254 [       n   WORK-IN-PR;;S               II   from
 about MARCH 12, 2012 TO DATE - about 8-YEARS] with" (a) FIRST-PETITION                                           n   to    11       (kk)
                          PAGES: _JJ:_ - _!!2_ OF ~ - PREVIOUS LAWSUITS AND ADMINISTRATIVE ; -
                 11
 PETITION             ,


 LIEF [ NOTE LD.: d) Issues Raised - CONCLUSION - PAGE-119 ] about FOUR(4)-DECADES Or
 FORTY(40)--YEARS -- ALL INFRA.

11
    NOTHING, As-Far-AS: BACKGROUND; COVID-19 - BOP'S CARES-ACT about acceptance and
                     II
  IMMEDIATE-RELEASE     on about MAY 06, 2020; Still being 11 Spinned" on confiscating of
LEAGAL-MATERIALS by "OFFENDERS" with no Boxes or LAWSUIT-MATERIAL as late as WEDNESDAY,
MAY 12, 202Q • • • SHOULD STOP THE TRO AND PI ON IRREPARABLE-HARM_ IMMEDIATELY!
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 3 OF 60
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 65 of 156



  MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
  UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:      PAGE -1..!±_ OF 741
                        D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                                                         11
                   d)        Issues Raised    J3)             DECLARATORY JUDGMENT   II
                                                                                          ON   II
                                                                                                    IMMEDIATE RE-
             II                              II
  LEASE           FROM BOP FACILITY ON            REQUIREMENT OF JUSTICE ••• OR END OF JUSTICE::

      PETITION FOR WRIT OF HABEAS CORPUS BY A PERSON IN FEDERAL CUSTODY -- CONT'D:
  LEGAL ARGUMENT / SEPARATE MEMO - CONT'D:                                                     ·~        ~   OF _lL
                               ( E )    ARGUM E NT -                  T HR E E       ( 3 )
  ( 3 )           "DECLARATORY                      JUDGMENT"               0   N    TRANSFERRING
                                  AND        LEGAL                 MATER I A L.S:
     MARSHALL'S" CLAIMS" that are ripe give MARSHALL an" IMMEDIATE EARLY RELEASE"
 from a BOP FACILITY and the Court may issue a" DECLARATORY JUDGMENT" Order of
 MARSHALL"S RIGHTS and STATUS of an IMMEDIATE UNESCORTED FURLOUGH TRANSFER TO DALLAS,
 TEXAS {VOA - NOTE - EXH.-A, PAGE-A-2 - INFRA • • • MARSHALL NEEDS AT LEAST 30 DAYS
 IN RRC (HALFWAY -HOUSE) BEFORE HOME DETENTION] with satisfactory and Legal Dispos-
 ition of his LEGAL MATERIALS on Person and Unknown Storage or destruction.

                                                  E-3          FACTS:

                                                        ************
        2.        Qualifiers of: FINAL EXHAUSTION OF ADMINISTRATIVE REMEDY (#968975-Rl - Sent

  As" Sensitive" skipping BP-9 and" ABEYANCE" on BP-11) THAT THERE SHOULD BE CHARGES

  AGAINST BOP AND NAMED" OFFENDERS" ON CONSPIRACY OF: INTERFERING WITH LEGAL MAIL

  AND ACTIVITIES; GRAND THEFT; AND THEFT OF MAIL RELATING TO DESTRUCTION, RETALIATION,

  AND ESTOPPEL AT STATE AND FEDERAL ENCLAVES ON STATE AND FEDERAL OFFICIALS. SEE" COMP-
  ELLING CIRCUMSTANCES ", APPX.-D-10, and FOOTNOTES:                      \!Y"- V,- PAGES:_           20, 23_, AND 2~.
  -   RESPECTIVELY; PAGES: D-19 - ~ ; D-23 - D-24 - Witnesses on Sufficiency; D-25_-
  D-36; AND D-37 - 12=.2,Q_ -:- ALL INFRA. ALSO , SEE (E) (3) STANDARD OF,SpREVIEW, PAGE-27
 -- INFRA -- FOR             "DECLARATORY JUDGMENT" on" REQUIREMENT OF JUSTICE •• ~ OR END OF

 OF JUSTICE " in Fashioning an Appropriate Remedy upon GRANT. of Habeas Relief ..
  WRIT OF HABEAS CORPUS - 28 U.S. C.                §   2241 - "DECLARATORY JUDGMENT" ON TRANSFERRING ANP.
                                                                                               PAGE 1 OF 3
  LEGAL MATERIALS:
                                                        25 OF 161


FED.~.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 4 OF 60
                              PAGE _n.L.. OF --1.il_
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 66 of 156



 MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:      PAGE 75 OF 741
                 D.    PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
            d)        Issues Raised     END~OF-CASE: USDC#: 5-19-UV-03113-JWL - TOPEKA, KS--

APPEALED AND FILED ON DECEMBER 13, 2019 [ #193236 - USCAlO ), DENVER, CO.


                 e) Approximate date of filing lawsuit      JUNE 11, 2019
                                                            - --~-~~---------
                 f)   Approximate date of disposition DISMISSED ON AUGUST 26, 2019



                         D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

        1) Have you begun other lawsuits in state or federal court dealing with the same facts

           involved in this action or otherwise relating to the conditions of your imprisonment?

           Yes    [iJ NoO. If your answer if"Yes", describe each lawsuit. (If there is more than
           one lawsuit, describe the additional lawsuits on another piece of paper, using the same

           outline.)

                 a) Parties to previous lawsuit:

                      Plaintiffs: JONATHAN (JOE) MARSHALL; SR.

                    Defendants: MYRON L. BATTS (WARDEN et al); GREGG ABBOTT (ATTORNEY
                    OF TEXAS - et al)
                 b) Name of court and docket number l-16-CV-107-0 - USDC DISTRICT COURT

                       - NORTHERN DISTRICT - ABILENE, TEXAS 79601

                 c) Disposition (for example: Was the case dismissed? Was it appealed? ls it still

                      pending?) CASE DISMISSED ON .JULY 25. 2016 AND APPEALED IN USCA5

 , (FIFTH CIRCUIT).- #16-11409 AND APPEALED ON ABOUT SEPTEMBER 21, 2016 - ADDRESSED:

  600 S. MAESTRI PLACE, NEW ORLEANS, LOUISIANA 70130

                 d) Issues raised SEE USCA5// 16-11409- FIFTH CIRCUIT - NEW ORLEANS, LA
                               II           11
 IN EL RENO - CAMP~ SEE             INTRO        ,   P~GE 74 OF 741 - - 78 OF 741      -- HYl]A      e,


      XE-2 8/82                         CIVIL RJGHTS COMPLAINT § 1983
                                                                                                          4/5
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d} Issues raised:                PAGE 5 OF 60
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 67 of 156


  MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
  UNDER FED.R.CIV.P~ 65(a) - CIVIL RIGHTS COMPLAIN'.C - CONT'D:   PAGE~ OF __Z!!..._
                      D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                 d)        Issues Raised          (1~    PRETRIAL DETENTION:

       Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16                                                             Page 2 of 41 PagelD 76
  P.P.-71 OF 544
                     IN THE UNITED STATES DISTRICT COURT
           FOR 1HE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
PETI~TION-FOR-WRIT-OF-~AB~AS-CQRPUS-BY-A-PERSON IN-FEDERAL CLlSTODY:-
CONT ~ IJ;      FROM- TO. ~E- USED; PAGE 49 OF 58.    ~ U. OF 1;31

                 Note: li"yo11 nrpcalt:c.J more thnn once, attach an additional sheet or the sa111c si1.e ant.I l!i,c .111 tk
                 ini"nrll\alinn rcq11csteu above 111 411cstio11 No. I J. a through c. Do not write on the rcvcr;c nr p,ll!L"~

        14.      Stale CONCl~l:.L Y every gru11nd on which you claim that you an:- being held 1111law ( 11 11)
                 S11111111am:c bncllv the !"acts supporting each ground. 11· necessary, attach n single rogc behind thi:-:
                 page.


                 CAUTION: lfyo11 rail tn !iCt runh all grounds in this retition, you may he barred rrom prcscnlllll!
                 additionill grounds at a later date.                                                             '

       n.        Ground onc.    _Jfil:RE_AR_E_EROCEDURAL RIGHTS AVAILABLE TO A CONTEMNOR' s
   Gl~IL· CONIEMPJ- SANCTIONS-DESIGN. TO-ENfORCE.COMPlIANCE.WITH-STATE'S.COURT
   ROERS- FROM- APRIL- 22;. 1996 WITH IMPRISONMENT IN DALLAS COUNTY ,JAIL· (DC,J)
 AND.· ..•. ·.. THE. II. INFAMOUS_ CRIME " BY. THE FEDERAL GOVERNMENT'.S -**INDICTMENT AND
                                                                  1   it. . . . . . . . . . . _,.   <   ;::e:..J.    ...z,.   _, .. :z, ;A +s?KWP.131 ..   SW   _eµa:.:s::;::;v1-eswww>J9«R---


 THE -PUNISHMENT- BY- IMPRISONMENT IN [A] PENITENTIARY ON CONTINUING" CUSTODY"
                                                           0


 -- TODATE ~- VIOLATES. s!.11-AND gTh ADMENDMENTS - SOME NINETEEN (19) YEARS.
                Supflorting FACTS:        (Tell your story BRIEFLY without citing cases or lfi°w.                                                               'i'uu nn:
                                          CAUTIONED that you must stale facts, not conclusions, in !iurrort of'ynur
                                          grounds. A rule or thumb to follow is - who did e~rctly what                                                     10     v1ult11c
                                          your rights at what time or place.)

                 - ( .1 . ) .       P-R-E-T-R-I-A-l-- -D-E-T-E-N-T-I-0-N;
                                                          ************

    The re's ATTY GEORGE WHITE u,s i ng the ABOVE for a Civil ... contempt, when
(He] presided on ABOVE with priperty orders accrued at about $65,891.33
and there has been an Exhaustion Of Remedies available on'' CUSTODY'' -
"fODATE.      SEE ARGUMEN f ( 1), PAGES: -77 -· -8.0 (INFRA).                                                                       n     r-RQIJMD'(1 ) ·
                                                                                                                       T(J Et IJSf.tJ - · 'J ' n
   WR IT.- QF -_HABEAS - CClRPllS_-.,. - 28 - \J. £, C. - §_:11~1                                   -           -f ORM- · - - - _.:::._:-------'
                                                     ~ OF                                     _                                                                  16-11409.79
                                                                        544
  FED.R~CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
  LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 6 OF 60
                                PAGE_§!!_ OF 741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 68 of 156

                                                                                                                                 77
MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
UNDER FED.R.CIV.Pa 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:     PAGE _JJ_ OF E!._
                    D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
               d)        Issues Raised (2)    CONVICTION:
                                             ~- ----------------
       Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16                                  Page 3 of 41 PagelD 77
P.P.-72 OF 544
                    IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
PJTI[TION-FOR WRIT-Of-HABEAS-CORPUS-BY-A-PERSON IN-FEDERAL CUSTODY; ---
C::OtH~Di_      FROM-T0-2~-USED: PAGE 50 OF 58        ~ll. OF .,131
b.      GIWl-JNl},·TWO- - - : ·         INTERLOCKING·/ INEXJRIEABJ Y-HHERIWINEO SIAJE ·AND -
 F-E-DE-R-Al -CONV-I-C-T-ION-S- WERE- PROCfDURA~LY· BARRED- FRQM· EfDERAI ·· BEY-TEW. BUI ·_
 IF .Rf.V.I.E.WE-D- D.N. THE- MER-ITS, THEY WOULD
                                              -     NOT FAIL THE SAME CAUSE OF ACTION                                ~

 ~y A .COURT OF COMPfTEN:r- ,JIJ,.RlSOl~ll,,,QtLillLJ,R~ COttO[S,,,.OL""G,QUlH,S.;-2.,.,- 40 8,S ..
 HAVlNG A DALLAS ,WRISDICTION VERSUS THE AUSTIN'S CONVICTION WITH THE
 NEXUS OF. MAXIMUM. 3 YEAR SENTENCE VERSUS AUSTIN'S 18 YEAR SENTENCE.
                     -(~2-).   A-- -C-O-N-V-I-C-T-I-0-N:
      THERE WAS AN ADEQUATE FOUNDATION FOR ADMISSION OF JURISDICTION IN
 Q~lLAS_ COUNT'(_LJEXAS ON ABOUT MAY. 2006. SEE FOOTNOTE\!#/, .PAGE-85 ,
 (INFRA):
      • MARSHALL has been a resident of Dallas County; Texas from about
 MAY, 1973 --~~--'----
            TO THE PRESENT.
                                                      *************

        • In a Federal Trial in Dallas. Texas in ,1987 (f/CR3.-87-086T), MAR-
 SHALL was found Not Guilty On A conspiracy, and Guilty on 15 Counts of
 the ABOVE and sentenced to 15-Years-Imprisonment, paroled in 5 years, and
 completed a 10-Year-Parole in 2 Years (MAY, 1995, Instead of MAY, 2003).
        • After was a 1996 DCJ Incarceration/ Custody to APRIL, 2006 on
 Civil-Child-Support Contempt, .there's a Federbl Conviction In Austin; TX
 f#A06-CR-067-LY) where MARSHALL is entitled to COMP~ETE DISCHARGE on about
 NOVEMBER 19, 2009 instead of DECEMBER 1~, 2021. SEE ARGUMENT(2), PAGES:
.fil - 83 ( I NFRA) •                                                                                               _ ~ ,.        ( 2) :
    WR IT . QF . l:l /lJH~ A£ . CO Ri:> US . .,. . 2 8 . LI • S • C. . § : 2? 41 - - · FQRM -TO · ~ t · bl SF-.J) · · · "'R Q.J ND~--
                                                      .5 Q . OF . 544 -
                                                                                                                  16-11409.80

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 7 OF 60
                              PAGE -6.5..._ OF ...E!1_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 69 of 156



  MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")
  UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:       PAGE 78 OF 741
                 D.    PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                                                                                                                 --                --
                d)    Issues Raised                         (3)     A SENTENCE:
                                                            ------------------
        Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16                                              Page 4 of 41 PagelD 78
P.P.-73 OF 544
                     IN THE UNITED STATES DISTRICT COURT
           FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
_tETI tTION. FOR WRIT- Of. - HABEAS. CClRPUS- BY. A- PERSON IN -HJJERAL CUSTODY: · · -
CONT~ D;        FROM- TO. 2[. USED: PAGt 51 OF 58-              l?AGI: 7.3_ OF 1-31
---             --------- - - -                  --
c.. GIHJlJND,,.THREE - ·; -THE -MAXIMUM -PE.NALTY THALA SEJ.UENCT-NG .111DG-E- :MA-Y- :.:
  A_SSJ§.fi_A- DEFENDANT- -IS- Tlil;.:...§TAJ].l.J_QRY.:...~AX.UiU!i_fJ)R· IHE· OFEENSE·-RASL_S.OLE.'l:.
  ON. JHE. STATUTORY-ASSIGNMENT OF 26 U,S.C, 7212(0) [_JHR.1;,E., {3) YEARS l AND
                                                                            ~                                           '



  ~ B~:...~s_fiTE NC ~J-~.\:.~Ul8Il01!£.-F.JlR..l8-.-Y..EARS..,.l.!$ltlG_.J...,OJLll.OBE .CQJ11:ff~.u.L2 ) J
  WAS INAPPROPRIATE BECAUSE OF ,JURISDICTION
                             •-z   111                  a-
                                                 •e:M"T!I          :cr:,r
                                                                             SET SY.., · IHL
                                                                   ,e~,·,r·:s·a:·>:n~,....--,
                                                                                •t   o:       ·
                                                                                                CQiiST.ITUTION. CONrE-
                                                                                          n:nrrc ..


  RESS AND CASE- LAW FOR                     -
                                .... , RESIDENCY
                                        ,, . ,,,...,,., GRANTED BY THE.JlUJLCJEE' S lll.G,lil,._ ,. -·=                        .



   SuJ)pGrting.F-ACTS:                   (Do Not Argue Or Cite Low, .Just State The Specific
                                          Facts That Support Your Claim.) -
                     . ( -3-) - A-. -S-E-N-T-E-N-C-E:
     MARSHAtl POINTS FURTHER TO OTHER '' AFTERIMAGES ", FOOTNOTE o/, PAGE
 -3g (INFRA) FROM 1980 THROUGH 2006 WITH COUNTS~ 2 ~ uo-ASHAVTN(;A DAl"I AS
 JURISDICTION AND              TRIE·o
                          AND CONVICTED IN AUSTIN, TEx°Aso1v1s10N AND SEN=
 TENCEO ON FEBRUARY 16; 2007_AND RECEIVED A 216~MONTHS SENTENCE (18-YEARS)
 AND SERVING - TODATE.
 -_,-                 ,,,,    IM"1lt--




                                                                   *************
                Designating the proper venue under the circumstances pre-
           •ALSO"
 sented as the location where any defendant resides or where substantial
 part of the events occurred. "
      Th~ s INSTANT - ACTION starts as f INAL l.~llAUSTION. OF. [HIS] -ADMI NISTRAT,..
 IVE-REMEDY_(IESl on a filing of OCTQBER-08,·-201~ f'' WARDEN{ll - See Excerptsr
1Al?P.X,'"C,
      PAGES: C'" 2-
- - - ·------ --                         -   c.. 57
                                             --               (INFRA) ]                   and a ----
                                                                                                New .. Timely.,..Clock for HABEAS
                                                                                                                      .         -
 {1fi:8_   of about OCTQBER-08,-201~. SEE AR_GlJMENiffi, PAGES: 84 - .§.§ (INFRA}.
   WRIT
    .   - OF
                  ur.ocAs ·\:,roRJ?'lc_.,,.28-"
          . . , -!ll-U)\:.        1:-.a_
                                                 0   r: .§.2241-..,..f.QRM-TO-B[.IJS~JJ.,,..GRQ!-JNDS(3l:
                                              lcJ,d,\:,,   ----                              15-11409.ITT
                                                                  .51 . OF -544 ·

FED.R.CIV.P.· 65(a) - MOTION FOR TR.O AND.PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ..ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 8 OF 60
                                PAGE _M_ OF ___HL
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 70 of 156



MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION {"PI") -
                                                                                                                             79
UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:      PAGE _J§__ OF 7741
                     D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                d)        Issues Raised (4)             JAIL OR PRISON CONDITION:

       Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16                                 Page 5 of 41 PagelD 79
P.P.-74 OF 544
                          IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
1:,ET I tT I ON, FOR. WRIT. OF- - !:!ABE AS. CORPUS. BY. A- PERSON IN. F~DERAL ClJSTQDY: ...
CQtH~D;             .fROM-H>-E~-lJ£ED: PAGE 53 OF 58.                  !?AGE 74 OF 131

d.      GRQIJND-=-FOUR. . ;             P,ET-IT-IONER· HAS. SUFFERED PUNlITIYE-NATHRE. OE· . DISC re.:.
 llNARY SEGREGATJONi• JNCARCERATION!·AND·CONFINEMENT SEIIING·l~-BCJ AND_·
 BOP!S. GREATER. SECURITY-MANAGEMENT VARIBLE (MGTV) THAT VIOLATED BI~HT TO.
 ~LJE. PROCESS. AND. fR[[QQ~;,£.ROM ,QLLJ!l,,,,QR LJl;J.,U,.S,LJ~lrnP.!J]LSJiMENI,.. ANQ VJO!' ATFO ~--
 THE TEXAS. AND U.S •. CON~TITUTION, THE TEXAS MODEL ,JAIL STANDARDS, AND
 THE UNITED. NATIONS _U~J;.Y.~~-~AL DECLARATI OW OF HUMAN RIGHIS,~ l?~Gg;,,.88.
  £uRpGrting.F-ACTS; (Do Not Argue Or Cite Law, .Just State The Specific
                           Facts That Support Your Claim.) -
          · ( · 4- ) ·      <J . A- I · I::. - - - 0 -R- ·- P- - R- I . S - Q - N... G- ©- N-D- I -T. I - Q . N•,; £ ;
                                                         *************

         PRIMARILY, MARSHALL is entitled to hove" IMMEDIATE-RELEASE ~ ahd a
 "COMPLETE DISCHARGE" FROM ALL INCARCERATION IN THIS FEDERAL CASE or
STATE and FEDERAL MU~TIPLE SENTENCES. and a MORATORIUM ON ALL FURTHER PRO-
SECUTION BY STATE and FEDERAL AUTHORITORIE.S. Jn HABEAS ( STATE / FEDERAL)
 the above "De Facto Life-Sentence "with 0nreosonable determination of
 the FACTS: EXHAUSTION OF REMEDIES [ APPX.-A-, PAGES: A-2 - A-56 (INFRA) ]
 and FREED by the U.S. CONSTITUTION and TREATY (ABOVE·" Universal Declo~"
on Val~es Shared By All Humankind, . . . " ) create a liberty interest in
FREEDOM {FREEDOM IS NOT A PRIVILEGE) and the Petitioner has accrued more
:tt ha n an Y '' PR I VI LEGE '' f o r J AIt OR PR I SON CON DI TI ON S ond has a li be r t y
interests~ SEE ARGUMENT(4), PAGES: JE__ - ~(INFRA).~ PAGE-~8.
     WR IT . QF .JI fl, Bt AS -CQR PU s., -=- - 28 - lJ • £ • C• . § : 2? 41 -., . . F- 0RM -TQ - Bt · lJ SE D-.,. · GR QI.J ND ~~l:
                                                     -52 - OF -544 ·
                                                                                                              16-11409.82


FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 9 OF 60
                              PAGE'__§]__ OF _ill_
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 71 of 156

                                                                                                                                                         80
MOTION FOR TEMPORARY RESTRAINING ORDER { 11 TR0 11 ) AND PRELIMINARY INJUNCTION ("PI") -
UNDER FED.R.CIV.P~ 65{a) - CIVIL RIGHTS COMPLAINT - CONT'D:            ~ __!!Q_ OF __l!!_
                      D.      PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                 d)          Issues Raised          (5) A PRISON DISCIPLINARY PROCEEDING:

              Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16                               Page 6 of 41 PagelD 80

P.P.-75 OF 544       IN THE UNITED STATES DISTRICT COURT
                THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
                      FOR
  ,PETIETION-FOR WRIT-OF-HABEAS-CORPUS-BY-A-PERSON IN-FEDERAL CUSTODY: ...
  CQNT~ Di_     FROM- TO- BE -USED; PAGE 53 OF 58-     P-AGE: 75 OF 131
  ~-      GRQtJNIJ-=--:FIV-£ - ; A -"- .C.I-RCLE--Of.-.CONSPIRACY " SOME- -19- YEARS- Of- CON--- -
    TI.NU-I-NG -" CUSTODY- II.:. DC,J. .PUT MARSHALL- -I-N- MED-ICAL--SOLTTARY.,..CONf.INEMENT .
    FOR .6. MONTHS.; ..USE- .OF EXCESS FORCE AGAINST HIM WHILE BEING HELD IN DE- -
    TENTION.;. THE .GD.VfRNMENT- .( IRS) AND. THE DC,J ALLOWED SEVERAL-HUNDRED-DOLLARS
    OF STAMPS. AND MAil-lNG SUPPLIES TO BE STOLEN F.ROM MARSHALL BY DC,J' S INMATtS
    ~-URI.NG A .SEARCH/SE~{Y.~{:i:}Af!DBOP'S DENIAL OF "OUTSIDE-CUSTODY (CAMP) ",
                                                                               ··    t       ¥
                                                                                                   .:t!e:1rt   PN90Ct'"¥-rxMl'CN"l:""UM,..Z::'::h::tt::C"'72Z ~.-~.,_..




     Suppgrt i ng - FACTS:                   ( Do Not Argue Or Cite Law,· .Just State The Specific
                                               Facts That Support Your Claim.) - .
  · ( ·5 · ) ·             A· · - P. · R- I -S -0 - N- - -D. I -S -G. I - f? - l - I -N-A-R-Y- - - f? - R- Q - C- t -t: . D. I . N. G:
                                                             ***********

        The      U.S. SUPREME COURT'S recent recognition of an exception to the
 '' PRO(J:DlJRAf:.,,.DEFAlJlT..:RLllE "in HABEAS-CORP-Ll~-CASES could conceivably jus-
 tify reopening claims in Federal Court on State and Federal issues on a
 narrow exception that constitute this type of''                                            E~JJAORDINARY-CIRCUMST~
 ANCE
 --      ''    and the           FINAL-EXHAUSTION-ON-INMATES(S.ADMINISTRATIVE-REM[DIES,
                                 ---    - - - - ----------------                                                                                   .


 The Prison.Guards-And.Official was held in the 1990'S: Eigl:lth-Amr:idrer.lt.
 is.brooder.thon-~re.infliction.of.phYJical~ •.. For leaving lmXJte's cell safe
 and not in disarray.(Cites Onittedl. SEE ARGUMENT(5); PAGES: 90 -92 {INFRA).
   WRIT. OF. HAl3EAS- CQRPUS_ - -=- -28-!J, S. C•. § :.lI~1                         -,,. -J;QRM. TO, BE- IJStD--=- · GRQ!JND£( 5):
                                                        ..:.53...:. OF .§44-                                                       16-11409.83




  FED R CIV p 6S(a)    MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
     . •   • .                                   ·   ·                PAGE 10 OF 60
  LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised.

                                                      --
                                                      PAGE     68     OF _ML
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 72 of 156



 MOTION FOR TEMPORARY RESTRAINING ORDER {"TRO") AND PRELIMINARY INJUNCTION ("PI") -
                                                                                                  8l
 UNDER FED.R.CIV.P .. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:    PAGE 81  OF 741
                     D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                d}        Issues Raised (6)   PAROLE OR MANDATORY SUPERVISION:

          Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16          Page 7 of 41 PagelD 81
P.P.- 76 OF 5 44   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
 PETIETION-FOR WRIT-OF-HABEAS-CORPUS-BY-A-PERSON IN-FEDERAL CUSTODY: - - -
 CONT~D;      _FROM-TO-Br;_:.lJSED: PAGE -2! OF 58   PAGE 76 OF 131
 f,      GRO\JND~SIX. - -      THE-RE- -W-AS- NOT- AN-!' INFAMOUS CR-IME- ,,_ OE CIYH - cart: -
      TEMPT- SANCTION-WITH-IMPRISQNMENT -IN -DG.J-FROM ·APijJL -22,- -1996 ·JO ·MAY D9..:
      2003. [EIGHT(8)~CALENDAR-YEARS] WITH A FURLOUGH FROM MAY 09, 2003 TO THE
      PRESENT,. AND- HIE-'!. INF-AMOUS CRIME " .. ON AP,,RIL 1OJ 20.06 AN], IHE. ~W.NJSHMENT
      BY IMPRISONMENT-IN-[A] PENITENTIARY WITH 1 YEAR MANDATORY SUPERVISION
                                                                                            ,.....-
      DONE IN A.PENITENTIARY-~ ·-   -THAT .JURISDICTION ENDED ON NOVEMBER 19, 2009.
                                                .                                    ) ,..   ;~



      Suppgrting.FACTS:              (Do Not Argue Or Cite Law,- .Just State The Specific
                                      Facts That Support Your Claim.) -
      ( .6.)-         P-A-R-0-l-E-- -0-R. --M-A-N-D-A-T-0-R-Y- --S-U-P-E-R-V-I-S-I-0-N:
                                                    ************

       THE-SPECIFIC-FACTS-ON-ABOVE: The 10-Year Federal Parole ended in MAY,
1~95 instead of MAY, -2002; The State .,.Ci v i_l -:-Contempt ended with imprison-
ment (Commit~en! - Remanding a Defendant to prison) in Dallas County Jail
(.PIJ) to !1.f\Y-09,-2003 (8.,.Calendar-YErnrs) with FlJRlQIJG~ (A brief release
from prison, under HABEAS still counts as II CUSTODY 11 , while: Parole,
                       ---·--                      -----
Half wgy.,. House, or Home.,.Confinement does not count as II CUSTODY") . . .
          -                      ··•--·-'-------
continuation of             II
                                 CUSTODY,, (Im2r_tson,!!!ent) - AND A NOT,, INFAMOUS-CRIME"
On APRIL 1G, 200~ was the FEDERAL INDICTMEfiI, THE '' INF-AMQLlS:.~-~IMt: '' with
~Yea~~ imprisonment in a Federal-Penitentiary with ,.,.Year.Mandatory.
].!:!_P.~rvisio_8. witt.1 a Tot<Jl:Irnprisor:imel'.lt-:greater than .]9.,.Yeors_ - TODAT~!
               SEE ARGUMENT(6), PAGES: 93 - 9~ (INFRA).
   WRIT-OF-HABEAS-CQRPUS.7-28-U.S.C .. _.,____
                                       §.2241-~-FORM-TO,B~-US~O-~-GROWND16):
                                                                        ---
                                              .5.4. - OF -544 ·                    16-11409.84

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 11 OF 62
                              PAGE ---2.2.__ OF __Ill_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 73 of 156

                                                                                            (?rl.
 MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:    PAGE _g_ OF ..l.!!l__
                   D.   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
              d)        Issues Raised (7)    CREDITS:
                                     ~ -TIME
                                          --   --------------
        Case 1:16-cv-OO1O7-0 Document 1-1 Filed 06/14/16         Page 8 of 41   PagelD 82
 P.P.-77 OF 544
                   IN THE UNITED STATES DISTRICT COURT
          FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
JETIETION-FOR WRIT-OF-~AREAS-CORPUS-BY-A-PERSON IN-FEDERAL CUSTODY: -
 CONT~ D;     FROM- TO- 3t: -USED; PAGE 55 OF 58-    PAGE Z£ OF 544
 o,      }JROUNIJ,,.SEVEN · : MARSHALL MUST -R-E-C-E-IYE GREDII -EROM TIME SPENT- -TN- - - ·
      :" OF.F.IC'IAL DETENTION- ~'-PRIOR-TO-IHE-DAIE-IHE·,SE~IENCE-£0MMFNeES · [FROM
      APRIL- 22) 1996 TO- FEBRUARY 16, 2007]. THIS REQUIREMENI Aee1,1Fs "1HEIHER
      DETENTION. RESULTS- FRJ2~LJ1.lE.,J)FF~~SLFOR WHl~H l!iE...,.S.EfilEltCUAS itlEOSED :..
      OR.FROM.ARREST.ON.ANOTHER CHARGE AS LONG AS THAT TIME HAS NOT BEEN
      CREDITED. TO.SOME. OTHER.SENTENCE.
      Suppgrting.FACTS:         (Do Not Argue Or Cite Caw; .Just State The Specific
                                 Facts That Support Your Claim.)
                              -{-7.).   T-I-M-E---C-R-E-D-I-T-S;
                                            ***********
                                                                                      '
     MARSHAlC: Avers, Re-Instates, Or Incorporate by Reference as if Fully
 Set Forth Herein [ BOLD/ CAPS/ ITALICS AND UNDERLINED ( Emphasis Added) ]
 - ·-·--
    (6) PAROLE
            - -OR.-MANDATORY
                    - - - --SUPERVISION,
                              --           PAGE ~54 - '' A-TOTAL· IMPRISON,.--
                                           -----·
 MENT (AND-OR CONTINUED-~-IN-CUSTODY-~-GREATER-THAN-(>)-NINETEEN(19)-YEARS
 ~ {9DAT-~~~-. SEE COINTElPRO-\lY,- PAGE ~74; AND CONTEMPf'V/, PAGE ,.75 - INFRA.
     This imprisonment of -   - and Federal.
                           state       - - -Incarceratior:i
                                                --          with,the - EXHAUST-ii
                                                                         ---
1.Q.~.J)f-All-ADMINISTRATIVE-REMEDIES-OF- THE-FEDERAL-BUREAU-OF-PRISONS- (BQfl,
MARSHALL IS ENTITLED TO HAVE '' IMMEDIATE -RELEASE " - Incorporates By
Reference As If Fully Set Forth Herein -                  (4)-JAIL-OR-PRISON-CONDITION,
 PAGE~52; AND (5) -A PRISON-DISCIPLINARY-PROCEEDING; AND -(6)- -PAROLE-OR- .
~_NDATORY-SUPl:RVI~_;liON_, PAGESL .?]·" 2.!_. $EE j\RGUMENT(7), PAGES: _96 - 98 ·
   WRIT-OF-HAB[AS-CORPUS-T-28-U.S.C~-§-2?41-~-FQRM-TQ,BE-Ll£~D---GRQUNDi7):
          ------ .                             -
                                   -55 . OF -s;144 -
                                                                          16-11409.85
 FED.R.CIV.P: 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
 LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 12 OF 60
                               PAGE _z_o._ O F ~
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 74 of 156


                                                                                                                                                                                 83
MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
UNDER FED.R.CIV.Pa 65(a) - CIVIL RIGHTS, COMPLAINT - CONT'D:     PAGE 83 OF 741
                          D.       PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                     d)          Issues Raised (8)                        OTHERS - DISCRIMINATORY RACIAL/ CLASS- BASE ANIMUS:

       Case 1:16-cv-00107-O Document 1-1 Filed 06/14/16 Page 9 of 41 PagelD 83
 P.P.-78 OF 5 44      IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
PETIETION-FOR                           WRIT-OF-~ABEAS-CORPUS-BY-A-PERSON IN-FEDERAL
 -=-.:.....::...:::...~..:..c...._;--=...;.;c_;,.;..;c:....::....:._.:.;.;__;_;.;..;.::;..~;.__:;;,_.;;.;..;.:..~....;:;:.,,;~,,_,,:..,,;===-='-~-, .... .,. • .., .- CUSTODY:
                                                                                                                                                                        ,,. •• - ..
CONT~ D_;_                           FROM -HJ. Bf: - USED; PAGE ~ OF 58 -                                                                      PAGE 7& OF 131
h,             GIWlJND~EIGHT- ;                          -HlE-DC.J-AlJT~_ORJ.JIEli=JR,S*J:BO.S.ECUIORS•.:. !)EFENSE-- -.
      ATTORNEYS; .-JUDGES, -QFF IC !AL -ANIJ -AGENTS -GR -,illJAS I-OFF I Cl;f\l, ·AND -BY PROXY._:.
     THE-BRANCHES; -AGENCIES, BOARDS, AND COMMISSIONS, AND THE ELECTED AND             µ                                                                           ~


     APPOINTED- OFFICIAl -IN -,CHA.RB!;" OF ,l.8,£:H (" ,G>OVER~t1t]:lL. ~:..L MOT!YATED .BY .... · _
     "GENUINE ANIMUS-"-ENGAGED IN SELECTIVE AND VIND;~TIVE PROSECUTION WHICH
     DENIED MARSHALL-EQUAL-PROTECTION OF THE LAW AND VIOLATES DUE PROCESS.
     -                                                                                      ...

     Suppgrt i ng. F- ACTS; ( Do Not Argue Or Cite Cow,, .Just State The Specific
                                                Facts That Support Your Claim.) -
         (..8 .).              --0. T H -E- -R- -S- - D- -I- .S. -C- -R- -I- -M- -I- -N- -A -T .Q. -R -Y- .. -R- -A -C- -l -A l                                                 /.
                                       c.l'.,A,s.s. _.,._ .B.A-S-E-D-. -A-N:I.M-lJ-S:

                                                                              *************

                            est°
                 NS T I T U T I ONA L
                                         th
                                           A M E N D M E N T S:
      FIRST (-) THROUGH THE SIXTEENTH· ( ) [ EXECEPTIONS OF· 3 rd · 11th ·
   AND 12th ). See STATUTES, PAGE-27 (INFRA).                 .                                                                                            .::___i__    -             '




                                                      SP e c i f i c                                Treaty:
      THE UNITED NA TIO NS UN I VERSAL DE CLARA TI ON OF HUMAN RIGHTS, FOOTNOTE~
   PAGE-8~; AND APPX.-D, PAGES: D-45 - D~49 (ALL INFRA).
       The aboved is premised upon the allocation of damages to the AMERICAN
 BAR ASSOCIATION (ABA) and the STATE BAR. OF TEXAS with the ORGANIZATIONS                                                                             q                                   q

          11

 or MEMBER§-OF. HIE-BAR '' using '' ~ADGES-AND.INCIDENTS-OF-SLAVERY '' ~n;-
 STA TE AND FEOER_AL GOVERNMENT CANN,OT. T~UTl=l[lJLL Y. Sl=lOW. ACTUAL. TH REA TS_ OR
 ACTUAL lLlEGAL ACTION~. SEE Al~_{iUM_ENT(8}: PAGES: gg - 101 (INFRA;.
  WRIT-OF-_HABEAS-CORPUS-~-28-U.S,C •. §.2241-~-F-ORM-TO-BE-USED-~-GROUND(8):
                                  56 OF 544
                                                                          16-11409. 86
 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT
 LAWSUIT AND ADMINISTRATIVE RELIEF d) I         .                       D. PREVIOUS
                                  ,     ssues raised:                PAGE 13 OF 60
                               PAGE   71 OF 741
                                                                  ---                            --
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 75 of 156



MOTION FOR TEMPORARY RESTRAINING ORDER ("TR0 11 ) AND PRELIMINARY INJUNCTION {"PI")
UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:         PAGE J!L OF .Eu_
                      D.        PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                 d)         Issues Raised          END - CASE l:16-CV-00107-0 - ABILENE DIVISION

                       e) Approximate date of filing lawsuit ~--====--~---"".Y_,!._ll__
                                                              ON JUNE 03, 2016 _ _ _ _ __

                       f) Approximate date of disposition DISMISSAL ON ABOUT JULY 25, 2016                                  '\_Y'
\_1/MARSHALL       WAS IN TRANSIT FRO~ ~OUT JULY 05., 2016 TO AB_QUT .J:IJLJ 27, 2016.
                      CIVIL       RIGHTS       CCfMPLAINT § 198.3--

                                       D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

               I) Have you begun other lawsuits in state or federal court dealing with the same facts

                  involved in this action or otherwise relating to the conditions of your imprisonment?

                  Yes       W         NoO . If your answer if"Yes", describe each lawsuit. (Ifthere is more than

                  one lawsuit, describe the additional lawsuits on another piece of paper, using the same

                  outline.)           MARSHALL ATTESTS ADDITIONAL LAWSUITS USING A FACSIMILE OF OUTLINE:
SEE" INRTO        II   AND CONCLUSION: PAGES: 73 OF 741 - 119 OF 741                                        - ALL INFRA.
                           a) Parties to previous lawsuit:

                                Plaintiffs:    JONATHAN {JOE) MARSHALL; SR.

                                Defendants: SEE "[1] 11         -:--
                                                                       11
                                                                            [253} 111 , PAGES: 1 - 50 OF 741            {INFRA).

                                                                                              11                                 II
                           b) Name of court and docket number SEE ABOVE:                           (a) FIRST PETITION                 TO

          11                                               II
  ABOUT         (kk) T_!!IR'rl-SIX PETITION                     ID. ABOVE.

                           c) Disposition (for example: Was the case dismissed? Was it appealed? Is it still

                                pending?) SEE      II
                                                        INTRO    II
                                                                       AND CONCLUSION ID. ABOVE: PAGE-73 - PAGE-119

   NOTE EACH PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS CAN BE DOZENS OF FILINGS.

                       d) Issues raised PETITIONS, APPLICATIONS OR MOTION PROCEEDINGS THAT ABOUT
                                                                                     II            11
 ABOUT FOUR( 4) DECADES TURNED INTO A TRINITY. SEE                                        INTRO         ,   PAGE-7 4 (INFRA) •


                           e) Approximate date of filing lawsuit                 1984 [ #CA-3-84-0503F ] - PAGE-79 (INFRA).

                           f)    Approximate date of disposition 1984 TO THE PRESENT [ SEE CONCLUSION, PAGE-
                                  -                                                                                    llQ LINFRA).
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS '.,4/5
LAWSUIT AND ADMINISTRATIVE RELIEF, d} Issues raised:                PAGE 14 OF 60
                                                   PAGE _n__ O F ~
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 76 of 156

                                                                                                                                                          3!5
                            I
                            I
   Case 1:lE ~cv-00107-0                                         Document 1-8 Filed 06/14/16            Page 37 of 71      Page ID 478
                            i                                         r   AB -     T E MP L A           r   E ~     c o N r' n:        PAGE    J!L   oF_ 7 41
                            I
                        :I
                            I
                            I
                                                                                T AR - S HE E T                  0 N~ Y
                            I
                            I
                        ·I
                            I       •;:om
                                        3:                   PAGE:                           CITE:                             T A B: -
                        ·I. ul3:
                        ·I   I 0
      (15)               I 01
                         I     '-..
                                                            93    -       95                 93     -       95              115    -     117      ( 15)
                        I )>3
                       ·I ::0 fT1
                        I G')3;
                        I I 0
      ( 16)             I '-l                               96    -       98                 96    -        98              118   -      120      ( 16)
                       ·I     '-..




      ( 17)                                                 99    -       101                99    -        101             121   -      123     ( 17)

                                                                                U Ne O U NT E O P A G E
                        I '-.Cl
                        I :::00
                        I fTl:Z
                        1 r.n
                        I           r-tl
     ( 18)             lfTlC:
                       I "1•
                                                    102          -        105            102       -        105            124    -      127     ( 18)
                       I                I )>
                       I                     -0
                    I
                       I        •            -0
                                             X
     ( 19)          I                   I
                                                    A-A,A-R,A-C,A-1 - A-56 A-A, A-1 - A-56                                   128 - 186           ( 19)
                    I                        '-..
                    I               I )>
                    I    7J
                    I Gd -0
                                             X
     (20)          I
                   I                I                             B,B-R,B-1 - R-40                8, R-1 - B-40              187 - 228           (20)
                  ·I                         '-..


                  ·I
                    I               I        •
                                             -0
                    1n-u
                    I                        X
     ( 21 )       ·I
                   I
                                    I.
                                            '-..
                                                                 r:,c-c,c-1        - C-110    C, C-1             - C-110     229 - 340           ( 21 )
                    I I
                    I     -0
                                            •
                    I :.::l-0
                    I                        ><
     (22)           I
                    I
                                    I
                                            '-..
                                                        D.D-A,D-D,D-1 - D-49                  D, D-1 - D-49                  341 - 392          (22)


     (23)                                               E,E-A,E-E,E-1 - E-61                  E, E-1 - E-61                 393 - 456           (23)
                                I)>

                             .i-u
                           ' ><
                                            -0
                                                    F
                                                        '
                                                                            I AB    ~   s HEE I o N-L Y
     (24)                       ' , F-A.F-B,F-F,F-1 - F-41                                    F, F-1 - F-41                 457 - 501
                              -0
                                I           •
                            ul-0
                                            X
     ( 25)     I                I                   G,G-A,G-G,G-1 - G-36                      G, G-1 - G-36                 502 - 540           (25)
               1;'
                I       •V>-0


               I
                I
                I
                        ;IJ1)::,,
                        :,
                         03
                                            --<                                UNC Q UNI E D
              -1           orn
     (26)     I
               I ,                      ::Z
                                        -I
                                                    xxi                                      xxi                            541                 (26)
              I --1-1
              I f'Tl
              I :3: ':;O
                                        •                                                                                                       (27)
    ( 27)     I :-0 ('/)                            xxii - xxiv                              xxii - xxiv                   542 - 544
              I         r.
                                                                 16-11409.481
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 15 OF 60
                              PAGE _]_]_ OF 741
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 77 of 156

               Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16           Page 38 of 71 PagelD 479
                                                                                                              PAGE      ~         OF ....1.il_
      I N T HE UNI T E D S T AT E S D I S T R I C T C OUR T
       F O R T H E NO R T HE R N D I S T R I C T O F T E X AS
       P,P.-457 OF 544 A B I L E NE D I V I S I O N
                 N A ME              TAI3CE           OF      CONTENTS\YPAGE                                       NO,
/                                                                            --   _ _,,_   .,   •   •   •   ,:i.w~~.....-..


          1.       ~PP..~NDIX-£. (    11
                                            APPX.-1:_ ) --  COVER ............. F,F-A,.F·~B,F-F,F-1
          2.      SEE EXTENDED.,.TABL'.E>·OF--CONTENTS .................. F-8,F-F,F-1 - F-23
          3.      EXCERPTS OF q OMNIBLlS.,.MOTION (528.,.PAGES) q - ATT.#-A;
                  ATT.#-B; [ SEE APP.X,.,.C, PAGES: C.,.6 - C.,.7; AND ALSO,
                  NOTE: FORM, SEVEN- (7), PAGES: n_ - 23 (ALL INFRA) J
                  WITH NAMED APPEALS, MANDAMUS ANO §.2241 .......... F-24 - F-30
          4.      PETITION FOR WRIT OF CERTIORARI I~ THE U.S. SUPREME
                  COURT (SCOTUS) . . .. . .. .. .. .. .. . .. . .. .. . .. . .. . .. .. . F-31 - F-32
          5.      COMMUTATION/ CLEMENCY ........................... F-33 - F-34
                         ( CONTINUED-ON-PAGE.,.f..,.A (INFRA) ]


                APPEN~IX~F
      PHYSICAL PAGINATION             =      .32L        j.Q1_ ( INF RA) [ '' P'' = P-AGI: l
                                           G C O R A 1_ • C I T J_.§_;_ [F ,· F-A , F.,. B.- F-F , F-1 - F- 4 1               l
     £..L1 -~           F-41 _   =   P- i, . vii, 68, 79, 80, 92, 103, 104, A-8, A-1, C-1,
                                  , C-63, C-109
                                 ,_L~JLU I D_U A=t                 C)   Ll    S1 _
     CITE_PAGINATION / DESCRIPTION.                             CITE PAGINATION                     DESCRIPTION
    _1.   F,F-A,F-B,F-F,F-1 - F-41 = THE                     _2.    F-2 = P-69,70,F-B,F-4
          SAME AS GLOBAL (ABOVE)                             /CA.,.3.,.84-0503F -FIRST CIVIL RIGHTS
     /PETITIONS, APPLICATIONS OR MOTION                      LAWSUIT IN DALLAS AGAINST THE IRS;
     PROCEEDINGS THAT OVER 30-YEARS HAS                      _3. F-3 ~ P-69,91,F-B
    TURNED INTO A TRINiiY: //84-09218-Z;
                         1
                                                             /84-0912-Z - RETALIATION AND INTRUS-
    //CR3-87-086-f) AND //A06-CR-067-LY;                     ION INCLUDED IN DIVORCE IN JUNE 07, 1985;
                         [ CONTINUED - NEXT..-PAGE-(F'"A)-~INFRA)]
     APPENDIX•F-~,COMPLfTIONS- TO-FEDERAL COURTS-(DISTRICT-/-APPELLATE / SUP~
     REMEli STATE; OTHER-COLlRTS;-OR-AGENCIES-~ STATE-AND-FEDERAL-(-OVER-A-
     THIRTY-SIX-(i6.0R lHREE-DgCADES AND~1/2)-YEARS-PERIOD-FROM-1980'S TO
     PRESENT ]-AND-FAILURE-NOT-ANYWAY DUE-TO-F-AUlTS-OR-PART-OF-JOE-MARSHALL'S
    BEHAVIOR-•.!.:DILIGgNT-INDIGENT !. ""-PETITIONS-THAT-EQUAL-SEVERAl-HUND~
    RED qPLEADINGS"-""-~UNDREDS•OF•THOUSANDS~OF•WOURS~OF•TIME;-AND-HUNOREDS-
    OF-THOUSANDS.,.OF•DOLLARS~OF-EXPENSES;. - -PAGES-1 -OF-45-0F-F;F~A;F•B;F.,.F;
    ,=-1.-.f-41 - ....                                                1-6-11409.482
      FED.R.C:tV.P., 65(a) - - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
      LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                    PAGE 16 OF 60
                                                    PAGE __!_!±_ OF ___llL
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 78 of 156

            Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16              Page 39 of 71   PagelD 480   0,01--7
                                                                                           PAGE _JU.,_ OF        741
     IFN        THE UN IT ED ST ATES DI ST RIC T-C-0 UR T
             0 R T HE NOR T HE R N D I S T R I C T OF T E XAS
P .P .-458 oF 544                AB I L E NE D I V I S I O N
        ~     N A ME            r A s 1. E oJ. c o N r E N                    r.1..V r A. G E        N o.
                                                                                                 .......,._~

     _,1.       APf:ENDlX- ~- ( " APPX,-~ )               -  COVER .......... .' .. F-A
    _6.         MEMORANDA FINAL EXHAUSTION, AND FUTURE REMEDIES
                AND FILINGS . . . .. . . .. .. .. . . .. .. . .. .. . .. .. .. . .. . ... F-35 -     F-40
     7. APPENDJX.,.F ( '' APPX-F '  COVER -   1
                                                  )   -            CONT'D     .••.• F-41
    APPENDIX-F --CONT~D-FROM-PAGE-F {INFRA)·
                        [ CONT1NUEo:oN.PAGES: F~8. F-F-, F--1 {ALL INFRA) J



                        PPB
    PHYS I CAI. PAGINATION          =     457
                                                                          IX-F
                                                    2Ql_ (INFRA) [ "P ,, = PAGE ]
                                       G t O B A !_    C I T ,f:_~ [ F- i F- -A , F.,. B£F.,. F; F- T - F- 41
     F,F-1 -           F-41_
                       ---     =, P-SAME AS PAGE.,.F (INFRA)
                                                --·
                                 :I ·N n
                               =-====-·- I  V I D- U A L C l T    E_[:
                                                                =-===--
                                                          =c.::::=r--·-


    ilTI__PAG I NATI ON / DESCRIPTION.                          CITE PAGINATION / DESCRIPTION_--
   4.     F-5 = P-71                                            6. F-8 - F-22 = P-89
   /CA-3-88-2565-H - 1988 START OF MAR-                       /TRYING TO OPEN PORTAL TO A HABEAS
   SHALL'S ATTACK ON INTERLOCKING CON-                        CORPUS, CIVIL RIGHTS, OR FEDERAL
   SP IR ACY - SO.ME 35-YEAR S :- TODA TE; ·                  QUESTION(S) REVIEW OF PRISONER'S ORI-~
  .:. 5. F-6 ~- F:.. 18 = P- 71 , F:.. B; F:.. 41             GINAL ''CLAIMS OF c·o•NSTITUTIONAL ERROR, V
   /CIVIL RIGHTS COMPLAINTS FOR PRISON-                       _7, F-37 - F-40 = P-57             . *
  ER'S CIVIL RIGHTS AND/OR PRIVATE-CIT-                       /FUTURE FILING {WORK·dN-PROCESS) .~
  IZEN'S AFTER JUNE 08; 1994;
ALSO, SEE CLAIMS OF CONTITUTIONAL ERROR-OVER-31/2-DECADES-{SOME 35 YEARS),
APPENDIX, COVER ........ F-41 - CONTINUED ON PAGE-F.,.41 (INFRA).
~ 0 T E - PROLOGUE; PAGE-C-63; AND EP. I LOGUE, PAGE-·,.£..:. 109 (BOTH INFRA) .
 APPENDIX-F . .,.. COMPLtTIO.NS. :To-. i='EDERA·L:'co·u·RTS {0·1s't-1frEf"Tir'PElfATE. /. SUPP
 REME); STATE;-OTHER-COURTS;-OR-AGENCIES-~ STATE AND-FEDERAL [-OVER A
 THIRTYPSIX {36-0R THREE-DECADES-AND-1/2)-YEARS-PERIOD-FROM-1Q80~S TO
 PRESENT-J-AND-FAILURE-NOT-ANYWAY-DUE TO-FAULTS-OR-PART-Of.JOE-MARSHALL'S
 BEHAVIOR u-DILIGENT-INDIGENT-"-P.PETITIONS-THAT-EQUAL-SEVERAl-HUND-
                   p


 RED.nPlEADINGSn.P_~LJNDREDS.,.QF•THOUSANDS~OF-HOURS-OF-TIME; AND HUNPREOS-
 OF-THOUSANDS-OF -OOCLARS OF ~XPENSE;S ·: ·                                       16-1 ~4(A9.4~
FED-R-CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE. RELIEF, d) Issues raised:               PAGE 17 OF 60
                               PAGE _]!j_ OF ~
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 79 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16      Page 40 of 71 PagelD 481      ~ !J    ·
P.P.-459 OF 544                                                            PAGE 88 •; OF     741
                                  I N T HE
             SUPREME COURT OF UN IT ED -ST ATES
            P E T I T I O N F O R WR I T O F C E R T I O R A R I
     ~··----N .A M_E    '"" T. A B t E.    d F     CONTE NT S            P A. G ~     N O,
       1. .APPENDIX-fr~ ( "APPX.-l_") - COVER.............            FF
    _2.     ALL DEFINITIVE QUANTIFERS, CITES, AND INDICES/
    DESCRIPTIONS FOR" 528~PAGE70MNIBUS~M0TI0N "...........         FF-1
    _3.     COVER PAGE FOR." PETITION-FOR-WRIT-OF-CERTIORARI"
    Al:,PENDJX K, PAGES; ~_:l - K767 (INFRA) ON ABOUT AUGUST 20,
                 7




    AND SEPTEMBER 04, 2009 WITH "T0C" HEADER-NOTES.........        Fl
    =4.     ACL DEFINITIVE QUANTIFERS, CITES, INDICES AND
    DESCRIPTIONS ON fETITION.F0R-WRIT-OF-CERTIORARI
                        II
                                                           (ABOVE) 11


    ON STATE AND FEDERAL ISSUES............................      F-24



            AP$PEND°i'.X-F
    PHYSICAL PAGINATION       = ..3ll.2.
                                   ...,.,        -3JiZ.. (INFRA)
                               GLOBAL              CIT,.l.i;_
    . El.    -        .£.:24_ = P-A-'5-IFP, iv, v,vtii, X, xiii, 5, 19, 39, 40 - .
        ( Ef..Jf .,.1 , F1 - f.:..?.~ (INFRA) l
                              ..LlL..!LllL!L u A L C I T E s:
      ilIL_PAGINATI:ON l DESCRlP.T.lON .. ·          C:I'..TE PAGINATION      DESCRIPTION
  1. FF,FF-1,F1 - F~24 = P-20, P-35,                5. F-9 - F-11 = P-p
              39,                                    "STATE/FEDERAL GENERAL HABEASES";
    "JUDICIAL FILING/PROCEEDINGS FROM               6. F-19 = P-2
      ABOUT 1984 TO THE PRESENT";                    "84-:-9218-Z (STATE) & ·AQ6.,.CR-QB7:tY
 2. F1 - F-9 = P-27                                   (FEDERAU-OPINIONS / GROUNDS AS
    "STATE & FEDERAL COURTS: 1984-1999";              TO HABEASES; :RELIEF ... ECT,?;
  3. F-2 = P-38                                    7. F-19 - F-23 = P-2
     "FIRST CIVIL SUIT OF 1984 ON A S/S             "STATE & FEDERAL HABEAS-'TRINITY"';
      BY IRS [THERE HAS BEEN ABOUT FIVE 8. F-24 = P-FF, F1
      ( 5) RUl.:.E 41 l9J. SINCE . . MARCH 2002~';  "CITES & INDICES OF 'WRIT OF CERT.".
  4. F-8 =P'-6                              ,
    "REQUIREMENT OF A' FEDERAL CASE' FOR STATE ACTION [ HABEASES - -FOOTNOTE~,
 .!:AGES: L-21 - L-22 (INFRA)] ABOUT MAY 16, 1996";- SEE PAGE,,_F.,.2~· (INFRA).
   APPX.-F -.SUMMARY OF JUDJCIAC FILINGS/PROCEEDINGS, .,ECT.: PAGE 1 OF 26_
                                                                      HF-4 8409 .484
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 18 OF 60
                              PAGE ---1..&_ OF ...,HL
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 80 of 156

           , Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16    Page 41 of 71 PagelD 482
     P.P.-460 OF 544
                       FORMAL MEMORANDUM TO: THE EXECUTIVE BRANCH;
             THE LEGISLATIVE BRANCH; THE JUDICIAL BRANCH;· AGENCIES, BOARDS,
         AND COMMISSIONS; AND THE ELECTED AND APPOINTED OFFICIALS IN CHARGE OF EACH.
         ALL CITES ARE OF PAGES: _1_ OF 528 [ BOTTOM OF PAGE COUNT FOR NUMBERS]-
          101 OF 528; AA, .8.1_, A-2 ... to JJ, .JJ.., J-2 ... ECT ARE FOR THE BOTTOM
         RIGHT OF PAGINATION ON ATTACHMENT# A (ATT.# A)/ APPENDIX-A {APPX.- A)
         THROUG8 ATTACHMENT# J / APPENDIX-J.
                                     GLOBAL CITES:
         FF/_El - F-23      =    P-3, 4, 5, 7, 14, 31, 34, 39, 47, 71, and 95
                                 INDIVIDUAL                CITES:




         --      ~   ------------   _   _______:_   _________--'------
       CITE   PAGINATION     /    DESCRIPTION           CITE PAGINATION    / DESCRIPTION
        1.FF,F1 - F-23 = P-26,60, 64, 78 8. F-8 - F-16 = P-45 [Civil Rights,
          , BB [Individual APPX.~F]                          2255, 2241 and RULE 41.(gl]    '
       2. F-2 = P-39, 40 [IRS' sun 1984]             9. -F-9 = P-56 [State and Federal
       3. F-2 - F-8 = P-27                                   Continuing Conspiracy 1996]
           [Judicial Filing Mostly IRS]              10. F-11 - F-16 = P-56 [3:96-CV-3319]
       4. F-5 = P-39, 40 [ IRS" SUIT IN              11. F-15 = P-33, 37, 56
            CA-3-88-2565-H in 1988]                          [3:02-CV-949 -·Federal Court]
       5. F-6 ~ P-65 [BOP'S MEDICAL IN-              12. F-17 - F-18 = P-27, 41
            DIFFERENCE/CIVIL RIGHTS]                         [Judicial Misconduct Complaints]
       6. F-7 = P~65 [ HOP'S Suit moved             CONTINUED ON COVERSHEET, APPX;..:...:L.
            El Paso in 1994 - 95]
      ~7. F-8 = P-38, 54, 56                        PAGE~F:24 (INFRA).*** N-0-T-E
            [ Corpb j notion on Ci ~d l,,Ri_gh:t$ :1N THIS INSTANT-ACTION WOULD BE
              Joining State / federoi]
                                                   PAGE-F.,.41 (INFRA) * * *
       ATTACHMENT# F - INDEXES TO APPENDIX-F (JUDICIAL FILING):               PAGE FF OF 1
                                                                                  F-F

I   LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:
                                  PAGE _]J__ OF .iil_
                                                                          16-11409.485
    FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
                                                                        PAGE · 19 OF 60
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 81 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16                                      Page 42 of 71 PagelD 483
P.P.P-461 OF 544                                         IN THE                                               PAGE -9.0_ OF      7 41

                                  SUPREME COURT OF THE Uf,JITl::D STATES


                                    PETITION FOFl WHIT OF Cf.RTlOflARI
         NAME       TABLE OF CONTENTS                     PAGE N 0.
      1. APPENDIX-F (" APPX.-F ")......................        F1
     _2.  PETITIONS, APPLICATIONS (COMPLAINTS): .......... F-2 - F-23
       A. VERIFIED MOTIONS AND PLEADINGS /COMPLAINTS ... F-2 - F-19
      _B. PRE/ POST PETITIONS FOR WRIT OF CERTIORARI ... F-20 - F-23
        (5)    The Arguments for Certiorari appears overwhelminq, Petitioner
    is o " DI LT GENT IND I GENT " and shO\'m Due Di l i qence in REQUES T_IJi.0..:. Pre;.
    ceedinqs [ r -~-~ /\ppeal of Detention; Appeal of Convictions; Correct
    Sentencing; Return of Property on Search Warrants; Retu~n of Property
    on confiscation by the Dallas County Jail; Computer Forensic ~forks;
    Trial Discovery; vlitnesses . . . ECT. J completing to Federal courts
                   /:   T'""'?; 7:0~-~ w=·~~'-"          T--.,..--~
                  /i\~- L;.. , ~:ti~j,,,bif fi--~l J~!¾t~~ J\l ~)'o/ili Jhl'~
                                                             ~'l':'                          TX'
                                                                                               .' ./
             f
                                                         1
                  =•r '\                          .'•                 ~l',    -~
            . -         J. .. ~       ~ ~--    - ~.     -- - ,_         ··~   L.   --1   f     ~--   -.   - - -




                                                        F
                                                  [ SUP-RA - SCOTUS - WRIT-Of-CERT -
                                                    SOME 709-TABBED PAGES] -
                                                   ALSO, NOTE -PAGES:
                                                                 ---  40 - -45 (INFRA).
                        CONTINUED ON COVERSHEET~ APPX.-F~24, (INFRA)
    (District I Appe(Iate). Other C~~urt~.• or Agencies - State and Federal
    (Over a Twenty-Six (26) YEAR PERIOD from 1984 to Present of 2009] and
   fail11re not anyway due to faults or port of Joe Marshall 1s behavior -
   " DILIGENT _INDIGENT " ..................... , . . . . . . . . . . . . . 39
    APPENDIX-F:            THE UNDERLYING QUESTION(S)? [ JUDICIAL NOTICE in the
                           NATURE OF RULE 201 (d) with OVER TWENTY (26) YEAR HIS-
                           TORY - TODATE ] WAS A UNCONSTITUTIONAL BLENDING OF A
                           "CONTINUING ORGANIZED AND ONGOING ILLEGITIMATE ENTER-
                            PRISE ( INEXTRICABLY INTERTWINED - STATE/ FEDERAL )
                            INTERLOCKING DISCRIMINATORY CONSPIRACY - - IMPROPERLY
                            MOTIVATED BY DISCRIMINATORY PURPOSES AND RETALIATION
                            OF HARRASSMENT.AND INCARCERATION TO LAST AS DOCUMENTED
                            FOR THE PRISONER 1S NATURAL-LIFE ............ F1 - F-23
    APPX.-F - 23 PETITIONS THAT EQUAL SEVERAL-HUNDRED "PLEADINGS"- PAGE F1 -
    OF F-23 - - - " LITERALLY SEVERAL-HUNDRED PLEADINGS ... ECT. 11

                                                                                                                   F-1
                                                                                                                  16-11409.486
FED.R.CIV.P.! 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF~ d) Issues raised:                 PAGE 20 OF 60
                                              PAGE _BL OF _IU_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 82 of 156

            Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16             Page 43 of 71 PagelD 484   9'j
 P.P.f:462 OF 544
                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
     ~JVENS · " - I - RE TIJR N-OF-. !?ROPER TY . .,. . RUL t. 41 ( €)
                        n   P RE /       P OS T P E T I T I ON S               n

                    PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
      (a)        FIRST PETITION - NO.#: CA-3-84~0503f -
             (1)  NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DISTRICT)
            (2) NATURE OF PROCEEDING MOTION FOR RETURN OF PROPERTY PURSUANT
                   TO RULE 41(e) FRCP - SEE PAGES: 431 - 433, ATT.# 8 (INFRA).
            (3) GROUNDS RAISED Alleges exceeding scope of warrant in seizing
                 property which is irrelevant to scope of examination.
            (4) EVIDENTIARY HEARING         YES [X]       NO [ ]
            ( 5) RESULT SEE FOOTNOTE¥, PAGE-33 (INFRA) ·u* ACL PAGES ARE SUPRA                          ***
            ( 6) DATE OF RESULT JUNE 19, 1984 (\1/""JUNETEENTH)
      ( b)    APPEAL TO AN APPELLATE FEDERAL COURT.    YES [ ] NO [ X-]
          (1)   NAME OF COURT UNITED STATES COURT OF APPEA~S - FIFTH CIRCUif
          (2) CASE NUMBER -. ~UNKNOWN
                                  ~~-----
         ( 3) RESULT LACK OF PROSECUTION/ DISM.ISSAL WITHOUT PREJUDICE
         (4) DATE OF RESULT UNKNOWN
                               ~~'-=-'-'-'-'-------------
      ( c)    PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH,
        RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
           THIS INSTANT ACTION, CA3-88-2565-H (IBID., PAGES: 434 - 436; 437
           438 (Or 3:96-CV-01373) All INFRA - NOTE PAGES: 90 - 106 (INFRA).
      (d)     REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
       APPLICATION OR MOTION:
        WORK-IN-PROGRESS: Lock of money/ funds; Government's and Prosecut-
        orial's Offenses hos been prejudicial and constituted Misconduct . .
     (e) PEfITIONS OR APPEALS PENDINGS:
          THISjINSTANT ACTION; APPENDIXES, PAGES: 534 - 542; and§ 2255 in
         tJesterh District within One-Year time limitation on or before Jan. 08, 2009.
     {f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
      INADEQUATE OR INEFFECTIVE FOR RELIEF:
       State V Federal of over 26-Years of Misconduct .. Acknowledgement given
     Gij.UDG,INGLY -NOTE\1/'JUNETEENTH DATES in Above and other situations.
   VERIFIED§ 2241 - MOTION AND PLEADING: *** All-PAGES-ARE-SUPRA-IN WRIT
   OF HABEA~_J:Q.R,P:!l§ ***           ~ OF 557


                                                                                        fe-~ 1409.487
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 21 OF 60
                                      PAGE _EJ__ OF __liL
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 83 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16                Page 44 of 71 PagelD 485
                                                                                  PAGE __2L OF
                                                                                                   9:2
                                                                                                  741
P.P.-463 OF 544
                         IN THE UNITED STATES DISTRICT COURT      _
               FOR THE 256TH JUDICIAL DISTRICT OF DALLAS COUNTY, TEXAS
                  FAMILY DISTRICT COURT - CIVIL/ FAMilY / JUVENILE
     fl.f.f.ACMME-N-T- -AND-- -COMM ITME-N T --I-N -C.O.N TE-f!lP-f.
                       " P RE / P 0 S T P ET I T I 0 N S "
                   PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     (.b) ·     SECOND PETITION - NO.//: 84-09218-Z -
        (1) - NAME   OF COURT 2s&lb Judicial District Court Dallas County, Texas.
        (2)     NATURE OF PROCEEDING Divorce/Child-Support/Contempt/Retaliations
               - SEE - ATT.# 6, PAGES: 388 - 413 (INFRA).***ALL PAGES ARE SUPRA***
        (3)     GROUNDS RAISED (D.J (3). PAGE-34 (INFRA) Many of the CAUSES
               and EFFECTS of PLOTS: A - F - State, Federal and Locals.
        (4)     EVIDENTIARY HEARING       YES [XJ      NO [~]
        (5)     RESULT Treated Like a Non-Person (Incarceration /Dispossessed).
        (6)    DATE OF RESULT 1984 to Present
                                       --------------
     ( b)    APPEAL TO AN APPELLATE FEDERAL COURT.    YES [X]   NO [. ] --
          (1) NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DISTRICTV
          (2) CASE NUMBER SEE PAGES: 95 - 106-, PETITIONS 7 - 18 (INFRA).
         (3) RESULT mm., PAGES 388 - 413 or FOOTNOTE~ PAGE-26~ ·
          (4) DATE OF RESULT ---"----~-'--'-'--'~-------
                                1984 to PRESENT
      ( c) PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
        RESPECT TO THIS JUDGMENT IN ANY FEDERAL C0URT?***ALL PAGES ARE SUPRA***
          This Instant Action, IBID •. PAGES:398 - 405, and Petition-seven thru
   Petition-Eighteen and dozens of State Court actions . . .
     (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
       APPLICATION OR MOTION:
         WORK-IN-PROGRESS: Denied effective representation to raise claims
         during crucial moment o~Litigation - Harmful to my family interests.
     (e)     PET]TI0NS OR APPEALS PENDINGS:***ALL-PAGES-ARE SUPRA-IN HABEAS~**
            SEE ANSWER ON PAGE-89 (INFRA) and PAGES: 68 - 74 ALL INFRA: AND
         PETIT!0N(S) / INJUNCTIVE 0RDERS(S) FOR NUNC PRO TUNC / WRIT OF ERRORS.
     (f) WHY ~NY REMEDY BY WAY OF OTHER MOTI0N(S) OR JURISDICTION IS
       INADEQUAtE OR INEFFECTIVE FOR RELIEF:
         This i~ one of JUNETEENTH DATES where MARSHALL was wronged and grud-
       gingly acknowledged on o Parody on Black's Freedom day (June 19. 1985).
   :RIFIED § 2241 - MOTION AND PLEADING:
                                   90   OF 557
                                                                                          16-11409.488
                                                                                         F-3
        . CIV p . 65 (a) _ MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
  FED • R •  • .,                                        ·                PAGE 22 OF 60
  LAWSUIT AND 'ADMINISTRATIVE RELIEF, d) Issues raised.
                    Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 84 of 156

             Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16    Page 45 of 71 PagelD 48_6
 P.P.-464 OF 544                                                             PAGE _21_ _OF _1il_
                           IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
                                                               PAGE
                                                                 - -86- 01- -
                                                                            l ULJ-
       ItHHCTMENT. ON. INTl~Ji_NAL Rf:VE~!:!_LLAWS             -
                           ff   P RE I      P OS T P E T I T 1 0 NS     ff



                        PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
        (C)          THIRD PETITION    7·NO.#: CR3-87-086-T -
             ( 1)   NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DISTRICT)
             ( 2) . NATURE OF PROCEEDING SEE ATT.# 1, INDICTMENT, PAGES: 219 - 240;
                    ATT.# 2, JIC, PAGE-269, and_ATT.# 3, PAGES: 301 - 315 (INFRA).
             (3) GROUNDS RAISED SEE HABEAS, PAGES: 75-81 and all inferences
                    reolleged from Pages: 29 through 74 (ALL INFRA).
             (4) EVIDENTIARY HEARING           YES [X]     NO [ ]
            (5) RESULT Trial by jury No Guilt on 1 and 17; Guilty 2 - 16 CTS.
            (6) DATE OF RESULT       December 04 1987
         ( b) APPEAL TO AN APPELLATE FEDERAL COURT.       YES [X]    NO [ ]
            (1) NAME OF COURT USCA5 in New Orleans, Louisiana
            (2) CASE NUMBER           UNKNOWN
            (3) RESULT March• 17, 1989 AFFIRMING the Judgment of USDC
            (4) DATE OF RESULT
                                  - MARCH
                                     ---   17, 1989
                                             ~---------
       . (c)· PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
          RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
            THIS INSTANT ACTION, {A-3-84-0503-F, CA-3-88-2565-H, ATT.U 9, u WRIT
            OF CORAM NOBIS n -CA3:98-CV-2247-P [PAGE-470 (INFRA)], and 92 - 106.
       (d)  REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
        APPLICATION OR MOTION:
         WORK-IN-PROGRESS: Government/ IRS/ Prosecutorial Misconduct, and
          denied effective representation to rciise claims on appeal(s) .
   .   ( e)  PETjIT IONS OR APPEALS_ PEND INGS:
                     1
         IBID. , PAGE-89,         [THIS INST/1.f'H l\CTION, APPENDIXES, PAGES: 534 - 542;
      and o :§ 2255]. and onv Petitions/ Injunctive order(s) . . . ECT.
   (f) WHYi ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
    INADEQU~TE OR INEFFECTIVE FOR RELIEF:
     PROC~D~RAL DEFAULTS OF CONSTITUTIONAL CLAIMS IN 1·HE PAST AND A RATION-
     AL CONTINUUM FROM 1984 to PRESENT OF: PROPERTY, COMMERCE AND CONTRACTS.
 VERIFIED §, 2241 - MOTION AND PLEADING:
                                            91   OF   557

                                                                                     F-4
                                                                                    16-11409 .489
FED.R.CIV.P. :65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                 ·PAGE 23 OF 60
                                         PAGE _JU__ OF -1!!L_
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 85 of 156

      Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16       Page 46 of 71 PagelD 487
P.P.-465 OF 544                                                         PAGE~ OF        741

                        IN THE UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF TEXAS - DACLAS DIVISION
   PRISONER!S.CIVIL-RIGHT~-LAWSUIT.,.,..,. IRS ••• ECT-
                          " P RE /         P OS T P E T I T I ON S "
                  PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
   (d)       FOURTH PETITION - ·•flO~#: CA~3-88-2565-H -
      (1)     NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
      (2)     NATURE OF PROCEEDING TITLE 41 § 1983 - PRISONER - CIVIL RIGHTS,
              ATT.# *, DOCKET SHEET, PAGES: 434 - 436 (INFRA).
      (3)     GROUNDS RAISED CIVIL RIGHTS, ROBERT MANES (IRS' AGENT), IRS, AND
              CA-3-84-0503F OF DUNCAN: SIX UNKNOWN AGENTS AND THE USA.
      (4)     EVIDENTIARY HEARING        YES [ ]      NO [XJ
      (5)     RESULT WITHOUT PREJUDICE FOR FAILURE TO RAISE A CLAIM UPON.
      (6)     DATE OF RESULT -='--'---'-=-'----'-=c==-.--------
                                JULY 19 1989
   ( b)    APPEAL TO AN APPELLATE FEDERAL COURT.   YES[~]      NO [ J
      l r,
              •••••r          r,n.11n-,-                      ---   .
      /-1\             r\r-

             ~An~ ur LVUK!   USCA5 - NEW ORLEANS, LOUISIANA
     ( 2)    CASE NUMBER -.~ UNKNOWN
                               =~-----
     (3) RESULT FAILURE TO FILE BRIEF WITHIN TIME FRAME(EXTEN~ION REQ.)
     (4) DATE OF RESULT DECEMBER 29 1989
  ( c) J~REVIOUSLY FI.LED ANY PETITIONS, APPLICATIONS OR· MOTIONS .·WITH
    RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
      THIS ·TN STANT ACTION UNDER PAGES: 90 ~ 106 (INFRA L s·1:E ::'~ NAME ·OF
      ALL PARTIES :. IBID .. PAGES: 437 - 438 - INTERLOCKING CONSPIRACY.
  (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
   APPLICATION OR MOTION:
     Al I APPEALS HAS BEEN PROCEDURALS DEFAULTS WITH A CONTINUING ORGANIZED
     ONGOING ILLEGITIMATE ENTERPRISE - IMPROPERLY MOTIVATED BY ANIMUS{ES}.
  (e)      PETITIONS OR APPEALS-PENDINGS:
     THIS INSTANT ACTION, APPENDIXES, PAGES: 534 - 542; and IBID., PAGE-
     89 WI1H LEGISLATIVE HELP ON-PROPERTY, COMMERCE, AND CONTRACTS.
  (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
   INADEQUATE OR INEFFECTIVE FOR RELIEF:
     PERVADING AND CHARACTERISTIC APPROACH OR TREATMENT OR ILL WILL OR
     HOSTILITY UNDER ACTS AND COLORS OF STATE AND FEDERAL LAWS.
VERIFIED§ 2241 - MOTION AND PLEADING:
                                           -92_   OF   557
                                                                             F-5
                                                                     16-11409.490
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE - 24 OF 60
                               PAGE __JlL OF _li!_
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 86 of 156

      Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 47 of 71     PagelD 488    95
 P.P.-4.66 OF 544                                                        PAGE -2L_ OF _7_4_1


                      IN THE UNITED STATES DISTRICT COURT
              FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
  · MEDICAl-INOIFF-ERENGF.-SUIT-AGAINST-TME-BQP-.
                     n   P RE ;   Pos   r   P ETI TI     o Ns   n

                 PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
    (e)      FIFTH PETITION - N0.1,1: 3:94-CV-01175'- ·-c:·· -···.- •r-,.,.i.
        (1) · NAME OF COURT NORTHERN DISTRICT OF J!:J(i'S .(DALLAS DISTRICT)
        (2) NATURE OF PROCEEDING TITLE 42 § 1983 - PRISONER'S CIVIL RIGHTS -
               INDIFFERENCE TO PRISONER'S MEDICAL NEEDS; BOP (LA TUNA, TX/NM)
        (3) GROUNDS RAISED FEDERAL QUESTION - INDIFFERENCE T® PRISONER'S
               MEDICAL NEEDS - EIGHT AMENDMENT: $1,700,000.00 & JURY DEMAND.
        ( 4)  EV IDEN TI ARY HEAR ING    YES [ ]        NO [X ]
        (5) RESULT TRANSFERRED TO EL PASO. SEE NEXT-PAGE I PAGE-94(INFRA)]
        (6) DATE OF RESULT FEBRUARY 08. 1995
     ( bJ APPEAL TO AN APPELLATE FEDERAL COURT.      YES [ XJ ,. NO [ ]
      X1 j    NAME OF COURT   USCA5 - NEW ORLEANS. LOUISIANA        ·,
       (2)    CASE NUMBER ~UMEROUS / UNKNOWN
      . :(3) RESULT DEFAULTS/PROCEDURAL ERRORS OR IGNORED {MOSTLY FUND$)
         (4) DATE OF RESULT MULTIPLE DATES THROUGH PAGES: 94 --105 {INFRA)
     (c), P:REVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR- MOTIONS WITH
       RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
         THIS INSTANT ACTION: IBID. IN PETITION: FIRST - EIGHTEENTH.WITH THE
         MANTRA n INTERLOCKING CONSPIRACY" 1984 TO PRESENT.
     (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
      APPLICATION OR MOTION:
         IBip. IN PETITIONS: FIRST THRU FOURTH; PAGES: 89 - 92 - CONTINUING
        ON GOING ILLEGITIMATE ENTERPRISES WITH NUMEROUS BLOCKS I DEFAULTS.
     (e) PETITIONS OR APPEALS PENDINGS:
          IBID. IN PETITIONS: FIRST - FOURTHi PAGES: 89 - 92 (INFRA)

    (f)  WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
      IBID. IN PETITIONS: FIRST - FOURTH· PAGES: 89 - 92 (INFRA)

  VERIFIED§ 2241 - MOTION AND PLEADING:
                             Ji_ OF 557

                                                                             16-19
                                                                          409 .491
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND.ADMINISTRATIVE RELIEF~ d) Issues raised:                PAGE 25 OF 60
                              PAGE __fil_ OF 741
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 87 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16    Page 48 of 71 PagelD 489
  P.P.-467 OF 544                                                        PAGE .....2n_ OF      741

                     IN THE UNITED STATES DISTRICT COURT
           FOR THE WESTERN DISTRICT OF TEXAS - EL PASO DIVISION
  - MEDICAk-INDif~ERENCE-SUIT-AGAINST-THE-BDP-          PAGE 89 OF 104
                         n   P RE /     P OS T P E T I T I O NS "
                 PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     (f·) ,·SIXTH PETITION= ruLJJ. EP-95-CA-078
          1
                                                             •.-;,., ... ,      1
                                                                                -'   •·


        (1)   NAME OF COURT WESTERN DISTRICT OF TEXAS (EL PASO TEXAS}
        (2) NATURE OF PROCEEDING SAME PROCEEDING AS 3:94-CV-01175 THAT
              WAS TRANSFERRED - SEE Poge-93 (INFRA) - BOP'S MEDICAL INDIFF.
        (3) GROUNDS RAISED SAME IBID. PAGE-93: INDIFFERENCE TO PRISONER'S
              MEDICAL NEEDS -EIGHT AMENDMENT: $1,700,000.00 & JURY DEMAND.
        (4) EVIDENTIARY HEARING         YES [ ]      NO [X]
        (5) RESULT DEFAULTS/ PROCEDURAL ERRORS (MOSTLY FUNDS) ... ECT.
        (6) DATE OF RESULT UNKNOWN/ WORK-IN-PROGRESS (WIPl
     (b) APPEAL TO A~APPELLATE FEDERAL COURT.       YES [~]   NO [ ]
       (1 j    l'!AMt   ur   t,UUK I   USCA5 - NEW ORLEANS, LOUI SiANA                      ,. ·
       (2) CASE NUMBER NUMEROUS/ UNKNOWN·
       (3) RESU~T DEFAULTS/ PROCEDURAL.ERRORS (LACK OF FUNDS} I IGNORED"
       (4) DATE OF RESULT MULTIPLE DATES TO PRESENT (WIP)
     (c) PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS JUDGMENT IN ANY. FEDERAL COURT?
        IBID PAGE-93: THIS INSTANT ACTION· FIRST - EIGHTEENTH with the
      MANTRA" INTERIOCKING CONSPIRACY u 1984 TO PRESENT {RATIONAi CONTINUUM).
    (d)    REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,·
     APPLICATION OR MOTION:
        IBID. IN PETIT IONS: FIRST THRU FIFTH, PAGE.: 89-93.~-- -CONTINUING
      ON GOING ILLEGITIMATE E~TERPRISES WITH NUMEROUS BLOCKS? DEFAULTS.
    (e) PETITIONS OR APPEALS PENDINGS:
       IBID., IN PETITIONS: FIRST THRU FIFTH, PAGES: 89 - 93 (INFRA)

    (f)  WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
    INADEQUATE OR INEFFECTIVE FOR RELIEF:
     IBID, ABOVE IN (dl & (el - PROCEDURAL DEFAULTS OF CONSTITUTIONAL
     CLAIMS AND A RATIONAL CONTINUUM FROM 1984 TO PRESENT.
  VERIFIED§ 2241 - MOTION AND PLEADING:
                              -----9.!L OF 557

                                                                     ~ (5711409 .492
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 26 OF 60
                              PAGE _____HL OF _Ili_
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 88 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16           Page 49 of 71 PagelD 490   ?7
 P.P.-468 OF 544
                            IN THE UNITED STATES DISTRICT COURT
                   FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
    1983-PRIS0NE~~S CIVI~ RIGHTS /-HABEAS- •.. ECT       -PAGE
                                                            -- 90- OF 104
                  n P R E /   P O S T P E T I T I O NS n
              PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     (g)      .   SE._VU~rH PETJTIOt~ -~ NO~#: J:.96-GV---01373   -
       ( 1)    NAME OF COURT NORTHE-RN DISTRIO-.OF i'TXAS (J}ALlAS DIVISION)
        (2). NATURE OF PROCEEDING TITLE 4~ - 1983 PRISONER'S CIVIL RIGHTS/
                HABEAS CORPUS§ 2241 / FEDERAL QUESTION (S)
        (3) GROUNDS RAISED NUMEROUS CONTINUING VIOLATION OF PETITIONER'S
                RIGHTS . . . SEE" NAME OF ALL PARTIES n PAGES: 437 - 438.
        (4) EVIDENTIARY HEARING                     YES [ ]               NO [X]
        (5) RESULT DISMISSED WITH PREJUDICED - 28 U.S.C. § 1915(d)
        (6) DATE OF RESULT 09~10-1996
                               --------------
    ( b) APPEAL TO AN APPELLATE FE0ERAL COURT.                           YES [X] NO [ ]
        ( 1 ) NAME OF COURT      USCA5 - 'NEW ORLEANS LOU I SIANA
                                                            I

        (2) CASE NUMBER - .   #96-11219
                                ~-------                              '

        (3) RESULT APPEAL IS DISMISSED FOR WANT OF PROSECUTION/ FEES.
        ( 4)   DATE OF RESULT ---=0-=-3---=2=0_-_,_,19:. . : 9. ,_7_ _ _ _ _ _ _ __
    (c) PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
      RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
        IBID .. PAGE-93 - - PETITIONS: FIRST THROUGH EIGHiEEN: PAGES: 89 -
       106 (INFRA): MANTRA" INTERLOCKING CONSPIRACY", PAGE-416 (INFRA)
    (d). REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
     APPLICATION OR MOTION:*** All-PAGES-ARE-SUPRA***
          IBID., PAGE-93 - - ALL TO DO WITH LACK OF FUNDS/ INVOLUNTARY DIS-
         MISSAL - - PLAINTIFF DID RE~FILE SUIT: PAGES: 96 - 106 (INFRA).
    (e)      PETITIONS OR APPEALS PENDINGS:
       IBID., IN PETITIONS: FIRST THRU SIXTH, PAGES: 89 - gq (INFRA) - -
         STILL WORK-IN-PROGRESS - THIS ACTION.
    (f) WHY ANY REMEDY BY WAY OF OTHER M0TI0N(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
         IBID., ABOVE (e) - - THIS DISTRICT HAS A HABIT OF DEPARTING FROM
         PLEADING STANDARDS MANDATED 8Y FEDERAL RULES OF CIVIL PROCEDURE.
  VERIFIED§ 2241 - MOTION AND PLEADING:
                                      ]2__ OF 557
                                                                                      F-8
                                                                     16-11409.493
FED.R.CIV.P~ 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS.
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 27 OF 60
                               PAGE _fil_ OF __1!t1_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 89 of 156

      Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16          Page 50 of 71 Page ID ~91   Yf
 P.P.-469 OF 544                                                          PAGE 98    OF
                         IN THE UNITED STATES DISTRICT COURT -     --    --
              FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
   . · 22 h4
   §         _                                              PAGE 91 OF -
          ~ -- -PETITION-F-OR-WRIT-OF HABEAS-CORPUS (STATE)- -
                                                                       104
                                                                         -
                         " P RE /     P OS T P E T I T I ON S "
                   PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
    ( h)        EIGHTH PETITION       -   NO.#: 3:96-CV-03319
         (1)     NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
         (2)     NATURE OF PROCEEDING ... TITLE 28, § 2254 - PETITION FOR WRIT OF
                HABEAS CORPUS (STATE) - FEDERAL QUESTION
         (3)    GROUNDS RAISED STATE AND FEDERAL CONTINUING CONSPIRACY; THE
                COMPLETE FILE IN ABOVE COURT - SEIZED FROM PETITIONER BY IRS.
         (4)    EVIDENTIARY HEARING           YES [ ]      NO [x]
       (5)      RESU~T       N/A FAILURE TO EXHAUST AVAILABLE STATE REMEDIES
       (6)      DATE OF RESULT
                                     --~~----------
    ( b)  APPEAL TO AN APPELLATE FEDERAL COURT.     YES[~]    NO [ ]
       (1) NAME OF COURT     ;
                                 USCA5 - NEW ORLEANS~ LOUISIANA
      (2) CASE NUMBER       //97-10715
      (3) RESULT COA DENIED - PARTY IS NOT A PAUPER -MANDATED DENIED
      (4)   DATE OF RESULT -'---'-----'-=--=-.:....----------
                              12-24-1997
   ( c)   PREVIOUSLY. FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
       "MOTION FQR,NUNC PRO TUNC TUNC n (09-16~1999): IBID~. PAGE~93; •
         .           .   .       .                                           .

       ALL PETITIONS: NINTH THROUGH EIGHTEENTH; PAGES: 97 - 106 (INFRA).
   (d)    REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
    APPLICATION OR MOTION:~** Alb-PAG~S-ARE-SUPRA ***
      IBID., IN PETITIONS: FIRST THRU SEVENTH: PAGES: 89 - 95 (INFRA)
     STANDARD OF REVIEW DE NOVA --IRS & DJC CONFISCATED/SEIZED COMPLAINT.
   (e) PETITIONS. OR APPEALS PENDINGS:
       -IBID., PkGE·95 -- ALL iNVOLUNTARY DISMISSAL-TOLLING STATUTE ON
     WHERE PETITIONER REFILED COMPLAINT FOLLOWING ORDERS
   (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION rs
    INADEQUATE OR INEFFECTIVE FOR RELIEF:
      mm . ABOYF(e} - - El)TII ITY - DISMISSAL NOT A ADJUDICATION UPON
     MERITS - REIAi TTTON BY TAKING OF PLEADING BY DALLAS COUNTY JAIL.
 VERIFIED§ 2241 - MOTION AND PLEADING:
                               -9.L OF 557
                                                                    F-9

                                                                                 16-11409.494
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND-ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 28 OF 60
                               PAGE -----1!6_ OF
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 90 of 156

           Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16    Page 51 of 71   PagelD 492.           99
  P.P.-47 o OF 544     IN THE UNITED STATES DISTRICT COURT PAGE ---2.2.__                    OF~
             FOR THE NORTHERN DISTRICT OF TEXAS     DALLAS DIVISION
     HAR~AS-tQRPLlS-IN-GtNERAl- (STAT~-&-FEDERA~)
                         n   P RE /   P OS T P E T I T I O NS        n

                      PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
   .. ( i)         NINTH PETITION -    NO.#:   3:97-CV-02335                   -i·.    _.·



           (1)  NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
           ( 2) NATURE OF PROCEEDING HABEAS CORPUS IN GENERAL (STATE & FEDERAL)
                 WITH U.S. GOVERNMENT AS DEFENDANT - 28 U.S.C. §§ 2254, 2241
         (3) GROUNDS RAISED VIOLATION OF CONSTITUTIONAL RIGHTS -CONSPIRACY:
                HOLD PLEADING ABOVE MISSING TO PETITIONER - AVAILABLE ON-LINE.
        (4) EVIDENTIARY HEARING                                YES [ ]  NO [X]
        (5) RESULT N/A UNSURE WITH DISCRETION as§ 1983 FOR FRIVOLOUS
        (6) DATE OF RESULT EXPUNGMENT (10-08-1997) DISMISSED: 12-08-1997
     ( b) APPEAL. TO AN APPELLATE FEDERAL COURT.                       YES [ XJ NO [ l.
        (i) NAME OF COURT USCA5 - NEW ORLEANS. LOUISIANA
        ( 2 ) CASE NUMB ER --'L-/19'°-"8'---_,__10=-=0=5=---6_ _ _ __
        (3) RESULT ORDER /CERTIFICATE OF BAD FAITH DENYING /;FRIVOLOUS
        (4) DATE OF RESULT ENTERED 04-20-1998 (§ 1983)- -DENIED:09-17-1998
     {c)     PREVIOUSLY FILED AN~'PETITIONS, APPLICATIONS OR MOTIONS WITH
       RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
        THIS FILE HAS EXPUNGEMENT: SUSPENSE; SEVERAL FINDING "AND CONCLUSIONS:
        WITH FINAL DISMISSAL AS LATE AS 03-02-1999 and IBID., PAGE-93 & 96.
     {d)  REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
     APPLICATION OR MOTION: *** ALL-PAGES-ARE-SIJPRA ***
       OBJECTIONS RULE WITHOUT MERITS· INVOLUNTARY DISMISSAL, FEE PAYMENT
       FOR §1983 INSTEAD OF§ 2241 - NOT GIVEN SHORT AND PLAIN RELIEF.
    {e) PETITIONS OR APPEALS PENDINGS:
        IBID., PAGE-95, IN PETITIONS: PAGES: 89 - 96; OBJECTION OF RETALIA-
     TION AND REFUSAL OF LAW LIBRARY FOR FILLING WAS WITHOUT MERITS.
    (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
       IBID., ABOVE(e); DIMISSING AS MOOT TO PROCEED IFP AND DIRECTLY
      SAID: "NOT TO FILE MOTION TO PROCEED IFP - VOIDED COLLECTIONS?"
  VERIFIED§ 2241 - MOTION AND PLEADING:
                                _R_ OF 557

                                                                                  F-10
                                                                                      16-11409.495
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS CO~IPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                 PAGE 29 OF 60
                              PAGE ___!!I_ OF ___14L
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 91 of 156

        Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16      Page 52 of 71 PagelD 493               100
  P.P.-471 OF 544
                         IN THE UNITED STATES DISTRICT COURT
                FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
     VIOlATHJN.QF RIGHTS./.60NSPIRACY,...§.§.2254./.2241                PAGE 93 OF 104
                      0
                        P R E / P OS T P E T I T I ONS              0



                  PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     (j )      TENTH PETITION ' - · ·NO.#:   3: 98-CV-02247    -              ...   I   H ;.. f,   ,·;   '




        (1)    NAME OF COURT NORTHERN DISTRICT OF TEXAS <DAI I AS DIVISION~
       (2)     NATURE OF PROCEEDING TITLE 28; § 2254 / 2241 - PETITION FOR
               WRIT OF HABEAS CORPUS (STATE /FEDERAL) - GENERAL HABEAS.
       (3)     GROUNDS RAISED UNKNOWN - I OSI. TAKING OF RECORDS BY DAI IAS
               COUNTY .IATI (D.IC) and THE IRS - ABOVE PRQBABI Y El ECTRGNIC BCD
       (4)        EVIDENTIARY HEARING                        YES [ J   NO [x]
          ( 5) RESULT      WANT OF PROSFCIITION - SEE ATT. U 9, PAGES· 469 - 470
          { 6)   DATE OF RESULT ___,0'--'-1~-2=2~-.. . _19=9=9_ _ _ _ _ _ _ __
      ( b)     APPEAL TO AN APPELLATE FEDERAL COURT.                  YES [ X] NO [ ]
          (1) NAME OF COURT USCA5 - NEW ORLEANS. LOU1SIANA
          (2) CASE NUMBER ~    #99-10208
                                 ~~~-----
          {3) RESULT WANT OF PROSECUTION/ LACK.OF FUNDS" - DISMISSED
                          0



          (4) DATE OF RESULT LAST DATE= 03-10-2000
   . ( c)      PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
       RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
         PETITIONS. COMPLAINTS, PROTESTS. INJUNCTIVE ORDERS FOR NUNC PRO
         TUNC . . . ECT. IBID .. PAGES: 450 - 470 AND IBID .. PAGES: 93.96. & 97.
     (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
       APPLICATION OR MOTION:_*** AC~-PAGES-ARE-SUPRA ***
          CHECK THE A~OVE "EIECTRONIC RECORD" FROM· 09-23-1998 THRII
          03-10-2000 ON ABOVE TN .IISDC AND IISCA5 - NIIMEROIIS REQUEST TO PRESENT.
    (e) PETITIONS OR APPEALS PENDINGS:
        IBID .. PAGE-89 [THIS INSTANT ACTION, APPENDIXES. PAGES· 534 - 542;
        AND ATT.# 11, PAGES: 490 - 492 - - ALL INFRA/ ALL NORTHERN DISTRICT.
    (f) WHY ANY REMEDY BY WAY OF OTHER MOTTON(S) OR JURISDICTION IS
      INADEQUATE OR INEFFECTIVE FOR RELIEF:
     IBID     ABOVE - OR.IEf.TTQNS / CGMPI AINTS I PROTESTS NOT GIVEN THE SHORT
    AND     PLAIN RELIEF REQUIRED - Al I INYOLIJNTARYLY OR DEFAIII TED DISMISSAi S.
 VERIFIED§ 2241 - MOTION AND PLEADING:
                             98 OF 557
                                                                             FfJ-~ 1409.496
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 30 OF 60
                              PAGE _filL OF _liL
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 92 of 156

           Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16     Page 53 of 71 PagelD 494      f (j i
  P.P.-472 OF 544
                                                                           -  - - -741-
                                                                           PAGE 101 OF

                          IN THE UNITED STATES DISTRICT COURT
                 FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
     §    1983--.PRISQNER!S.CIVIL RIGHTS: USA,-TEXAS ... ECT PAGE 94 OF~
                         u   P RE /    P OS T P E T I T I ON S         u

                     PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     (k )         ELEVENTH PETITION· -       NO.//: 3:99-CV-01733 -
           (1)NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
          (2) NATURE OF PROCEEDING TITLE 42: § 1983 - PRISONER'S CIVIL
               RIGHTS: USA. TEXAS, STATE FEDERAL COURTS, IRS. BOP . . . ECT.
          (3) GROUNDS RAISED ASSERTED RETALIATION FOR PRIOR LAWSUITS AND
              GRIEVANCE PROCEEDING AGAINST ABOVE AND THE DPS AND DJC ... ECT.
          (4) EVIDENTIARY HEARING        YES [ J      NO [X]
          (5) RESULT DISMISSED W/0 PREJUDICE: FRCP(8);41(b); and FUNDS
          (6) DATE OF RESULT    12-30-1999
                                 -~_.c._____;_c...=....::.._ _ _ _ _ _ _ __




     (bl    APPEAL TO AN APPELLATE FEDERAL COURT.                            YES [X] NO [ ]
         (1)  NAME OF COURT USCA5 - NEW ORLEANS, LOUISIANA
       (2) CASE NUMBER /00-10122
                           ~--------
       ( 3) RESULT DISMISSED AS FRIVOLOUS, IFP DENIED AND SANCTIONS-WARNED
       { 4)   DA TE OF RESULT _____,0=9--1-'---"'3_-=-20=-=0c.. : :.O_ _ _ _ _ _ _ __
    (c)     PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
    · IBID., PAGE-.98 SAME NUMEROUS REQUESTS TO PRESENT: PETITION THE. FBI,
      WASHINGTON ON CIVIL RIGHTS - - LACK OF DISCOVERY I DUE PROCESS.
    (d)    REASON FOR NOT APPEALING FROM AQVERSE ACTION ON ANY PETITION,
      APPLICATION OR MOTION:-~** A~L PAGES-ARE-SUP.RA***
       CHECK THE ABOVE u ELECTRONIC RECORD" and THE u ON-LINE OR ELECT-
       RONIC RECORD OF PETITIONS: FIRST THRU EIGHTEEN - CATEGORICALLY DENIALS.
    (e) PETITIONS OR APPEALS PENDINGS:
       IBID., PAGE-98; MOST PETITION AND RELIEF WAS CONSTRUED OR VIEWED
       UNDER CIRCUMSTANCES TO BARR ANY FAVORABLE-TERMINATION •...
   (f} WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
        IBID., ABOVE - PRISONER HAD NO CONVICTION OR DURATION OF SENTENCE -
        ALL STATE OPPORTUNITIES AND ·FEDERAL HABEAS WAS VISITED - STILL DONE.
 /ERIFIED § 2241 - MOTION AND PLEADING:
                                11___ OF 557
                                                                              F-f~11409.497
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 31 OF 60
                                      PAGE    89   OF   741
                         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 93 of 156

                     Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 54 of 71    PagelD 495   JO 1
             P.P.-473 OF 544                                                          PAGE -1.0Z. OF lli_
                                    IN THE UNITED STATES DISTRICT COURT
                           FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
                                       -

                FEDERAL QUESTIONS-OR-ACTUALLY-GENERAC-HABEAS
                                 " P RE / P OS T P E T I T I ONS "
                             PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
11 ·   .-,     ff)-     TWELFTH PETITION - NO.#: 3:00-'-CV-00454 -1,-;
                    (1) NAME OF COURT NORTHERN DISTRICT OF TEX_AS ( DALLAS DIVISION)
                   (2) NATURE OF PROCEEDING MARKED TITLE 42; § 1983 - PRISONER'S
                         CIVIL RIGHTS UNDER FEDERAL QUESTIONS (ACTUALLY GENERAL HABEAS}.
                   (3) GROUNDS RAISED IBID., PAGES: 89 - 99; THE FEDERAL COURT ONLY
                          ALLOWED A CLAIM LAW LIBRARY DEFENDANTS AND LIMITED DISCOVERY.
                   (4) EVIDENTIARY HEARING                     YES [xJ         NO [ J
                   (5) RESULT SPEARS HEARING - REFERRED TO JUDGE LYNN FOR FURTHER PROC.
                   ( 6)  DATE OF RESULT -=05:;_-_,_1~9----==2=0=00::.. __ _ _ _ _ _ __
               ( b). : APPEAL TO AN APPELLATE FEDERAL COURT.                  YES [ XJ · . NO [ ]
                 '( i)    NAME OF COURT     USCA5 - NEW ORLEANS, LOUISIANA '-.r
                 ( 2)    CASE NUMBER II 02-10221 & 02-11013
                   (3) RESULT DISMISSED·" ... APPELLANT BAILED TO TIMELY PAY DKT. FEES"
                   (4) DATE OF RESULT 06-10-2002          and 07-15-2003
               ( c.) · PREVIOUSLY FILED· ANY PETITIONS, APPLICATIONS OR MOTIONS_ WITH
                 RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
                  SUPPLEMENTAL ON IRS' SEARCH/SEIZURE WARRANT (3:02~MJ-80) AND DCJ
                  CONFISCATION AND ALL OTHER PETITIONS: PAGES: 97 - 99: 101 - 105 (INFRA).
               (d)     REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
                APPLICATION OR MOTION: *** All PAGES-ARE-SUPRA***
                FIITTI UY / I ACK OF EIINOS OIIE TO IRS' AND DC.I SETZIIRES / CQNFTSCAITDN
                AND REIAi IATION· FIi ING AND NIIMEROIIS GRIEVANCES WENT          -      NOWHERE?.
               (e)   PETITIONS oi APPEALS ~ENDINGS:
                 IBID .• PAGE-98. MISCELLANEOUS RELIEF OF 03-03-2003 - PROBABLY UNDER
                 ELECTRONIC RECORD? - ALL STATE OPPORTUNITIES AND FEDERAL HABEAS
               (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
                INADEQUATE OR INEFFECTIVE FOR RELIEF:
                 IBID., ABOVE - STILL RETALIATION HARM; ALL DISCOVERY BY DALLAS
                 COUNTY JAIL (DCJ) AND LEGAL PETITIONS TAKEN BETWEEN THE IRS & DCJ.
             VERIFIED§ 2241 - MOTION AND PLEADING:
                                           100 OF 557
                                                                                         F-13
                                                                                           16-11409 .498
       FED,R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
       LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 32 OF 60
                                     PAGE_2.1_0F__Iil_
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 94 of 156

        Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 55 of 71   PagelD 496      1o3
 P.P.-474 OF 544                                                      PAGE 103 OF          741
                             IN THE UNITED STATES DISTRICT cnURT
                   FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
    §                                                   PAGE
        1923-~ U.S. -GOVERNMENT-/-TtXAS-/ CIRCUIT COURT -    96 OF -
                                                          - --
                                                                   104-
                   n P R E / P OS T P E T I T I ON S n
                     PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
   (m)    -tilJHlRTEENTH,PETITION - -NO.//;      3:00-CV-01150   ·-,;•f·.r.,,,,n:-1-1Lr1

        (1)   NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
        (2) NATURE OF PROCEEDING TITLED 42: § 1983 - PRISONER'S CIVIL
              RIGHTS - U.S. GOVERNMENT DEFENDANT (CIRCUIT JUDGE CARLOYN D.KING).
        (3) GROUNDS RAISED UNEQUAL TREATMENT TO ACCESS TO COURT - SEE ATT.# 9,
              PAGES: 451 - 459 (INFRA) - ALSO, PAGES: 104 - 105(TWO PETITIONS).
        (4) EVIDENTIARY HEARING         YES [ ]           NO [xJ
        (5) RESULT DISMISSED WITH PRE.lllDICE AS FRIVOLOUS (28 lJ.S.C. § 1915).
       ( 6) DATE OF RESULT ~O~S~-~18..__-_._2.....,00,,_,,0,___--'---------
   ( b) APPEAL TO AN APPELLATE FEDERAL COURT.           YES [X]        NO [ ]
       (1) NAME OF CQURT USCA5 - NEW ORLEANS, LOUISIANA
       (2) CASE NUMBER      #00-11059
                         ---------
       ( 3) RESULT WANT OF PROSECUTION TO TIMELY FILE A BRIEF
       (4) DATE OF RESULT 02-16-2001       & 04-23-2002
   (c)     PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
    RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
         IBID., IN ITEM#3 ABOVE, AND NOTE THE PETITIONS: PAGES: 102 - 105
     (INFRA)- - MAILED OVER 200 LETTERS FOR AID - IBID., PAGES: 451 & 455.
  (d)   REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
    APPLICATION OR MOTION:*** ALL PAGES-ARE-SUPRA***
     RETA! IATION OF BEING PUT IN MEDICAL ISOLATION FOR SIX(6) MONTHS FOR
    TB (TUBERCULOSIS) AND TAKING AWAY LEGAL PRIVILEGES AND EDUCATION WORK.
  (e) PETITIONS OR APPEALS PENDINGS:
       IBID., PAGE-98 - WANT ALL STATE OPPORTUNITIES AND FEDERAL HABEAS(ES)
    RE-VISITED AND APPEALS OF MONETARY PAYMENTS FROM 04-22-1996 - 04-21-2008.
  (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
   INADEQUATE OR INEFFECTIVE FOR RELIEF:
    IBID    ABOVE - MEDICAi TSQI AITON EOR "TB" WAS A RIISE          IJSED FOR
    PIINTSHMENT, CQNDTTTQNS OE MEDICAi TSO! ATION ARE VERY         DFPI QRARI E
:RIFIED       §   2241 - MOTION AND PLEADING:
                                    101 OF 557

                                                                           F-116-11409.499
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 33 OF 60
                              PAGE_.91_ OF _l4L
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 95 of 156

            Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 56 of 71 PagelD 497
                                                                                          Jo ~-
    P.P.-475 OF 544

                           IN THE UNITED STATES DISTRICT COURT
                  FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
       28 U.S.C. §.2254-~-CONSTRUED GENERALLY-FEDERAL
                        ff   P RE /   P OS T P E T I T I O NS        ff



                    PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
       (n)     FOURTEENTH fETITION :_ ~0:#: 3:02-CV-00949
           (1) NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
           (2) NATURE OF PROCEEDING TITLE 28; § 2254 - PETITION FOR WRIT OF
                HABEAS CORPUS {STATE) [SHOULD BE CONSTRUED GENERALLY FEDERAL, ALSO]
          (31 GROUNDS RAISED IBID. THROUGHOUT PETITIONS: FIRST - EIGHTEEN-
                ONLY ALLOWED ATT.# 6. PAGES: 398 - 405 [STATE ONLY).
          (4) EVIDENTIARY HEARING               YES [xJ   NO [ J
          (5) RESULT IBID., 398 - 405 AND PAGES· 407 - 408 (MOOTED)
                                      •-~2~D=D~3_ _ _ _ _ _ _ _ __
          ( 6) DATE OF RESULT _·_5~-~2=
      ( b) APPEAL TO AN APPELLATE FEDERAL COURT.         YES [ ] NO [X]
          (1) NAME OF COURT            N/A•
                              -------=-~-----------------
         ( 2) CASE NUMBER              N/A
         (3) RESULT                    N/A
         (4) DATE OF RESULT
                               - - - N/A
                                       --'-----------
      ( c) · PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR· MOTIONS WITH
       RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
         THIS INSTANT ACTION: AND PETITIONS: FIVE THROUGH EIGHTEEN; PAGES:
         93 - 106 {INFRA); and 05-15-2003 MEMORANDUM WITH PROPERTY RETURN.
      (d)   REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PET1TION,
       APPLICATION OR MOTION: !**All-PAGES-ARE-SUPRA***
            APPOINTED COUNSEL, THOMAS C. BARRON, WAS INEFFECTIVE AND WOULD NOT
       SUPPORT DISCOVERY [FRCP 41{g)] OR APPEAL, PETITIONER MADE REQUESTS?·
     (e) PETITIONS OR APPEALS PENDINGS:
          IBID., PAGE-98 - PROSECUTORIAL MISCONDUCT AND A TRANSFERENCE OF
      GUILT FROM MULTIPLE CONSPIRACIES UNDER SINGLE WHEEL CONSPIRACY.
     (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
      INADEQUATE OR INEFFECTIVE FOR RELIEF:
           IBID., ABOVE, AND [I] BELIEVE THE ABOVE ATTORNEY WAS PAID-OFF FOR
      POOR REPRESENTATION AND LITTLE WORK TO THE TUNE OF $4,644.00
   VERIFIED§ 2241 - MOTION AND PLEADING:
                                  102 OF 557

                                                                           F-1 ~6-11409.500
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI .ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
:I.AWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:               PAGE 34 OF .60
                                PAGE -----92__ OF ___H.L
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 96 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16        Page 57 of 71 PagelD 498          j ('t5
 P.P.-476 OF 544                                                           PAGE 105   OF   741
                                   IN THE UNITED STATES DISTRICT COURT
                     FOR THE NORTHERN DISTRICT OF TEXAS - DALLAS DIVISION
    § • 1ns2            nrj AN D.-- IR SI-S SE I ZURES -,; f~ RUl E -41 f g } - ]
         -a - .,) - .,. ~J \:, -
                                                                                  PAGE 98 OF~
                     n   P RE /     P OS T P E T I T I ON S            n

                PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
    (O)    ·FIFTHTEENTH PETITION - NO.// 3,02-"C,V-O1852 -
       (1)    NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DISTRICT)
       (2) NATURE OF PROCEEDING TITLE 42· § 1983 - PRISONER'S CIVIL RIGHTS -
               U.S. GOVERNMENT DEFENDANT - RETURN OF IRS' SEIZURE(RULE 41(g).
       (3) GROUNDS RAISED INJUNCTIVE AND RETRO-ACTIVE.LEGAL EFFECTS
              THROUGH A COURT'S INHERENT POWER - NUNC PRO TUNC / CORAM NOBIS.
       (4)    EVIDENTIARY HEARING                     YES [ ]   NO [X]
       (5) RESULT                    N/A
       (6)    DATE OF RESULT _ _____:N.:. !. _/_:_.:A_ _ _ _ _ _ _ _ __
    ( b)   APPEAL TO AN APPELLATE FEDERAL COURT.   YES [ ] NO [ XJ
       (1) NAME OF COURT _______:_:_~-------------
                                     N/A
       ( 2) CASE NUMBER              N/A
       (3)   RESULT                  N/A
       (4) DATE OF RESULT            N/A- - - - - - - - - -
                            ----
    ( c)   PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WI.TH ..
      RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
           THIS TNS'IANT ACTION AND Al I " PRC'/ POST-PETITIONS ~-.:I.O.llUEz.AL
       CORAM NOBIS / WR IT OF ERROR ( S)       and COURT REVIEW OF ,HIDGMFNT
    (d)  REASON FOR NOT APPEALING FROM ADVERSE-ACTION ON ANY PETITION, -
     APPLICATION OR MOTION: ***ALL-PAGES-ARE-SUPRA***
         ACCESS TO THE COIIRT WAS IINATTATNARI E - TRIED AN AMENDMENT OR RF-
      TROACUYE EEEECT    FIINDS AND COUNSEi NOT IN AGREFMFNT(05-15-2003) ~
    (e) PETITIONS OR APPEALS-PENDINGS:
         IBID , PAGE-98 - PROSECIITDRTAI MISCQNDIICT AND A TRANSFERENCE OF
     GUILT FROM Mil! TIPI E CONSPIRACIES UNDER SING! E WHEEi CONSPIRACY.
    (fl WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
   INADEQUATE OR INEFFECTIVE FOR RELIEF:
         ACCESS TO COURT (MEANINGFUL): INEFFECTIVE ASSISTANCE OF COUNSEL:
    AND PROSECUTORIAL MISCONDUCT SINCE 1984 TO PRESENT - - BIASES.
 VERIFIED§ 2241 - MOTION AND PLEADING:
                             103 OF 557

                                                                              F-16
                                                                     16-11409.501
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:·               PAGE. 35 OF 60
                                   PAGE - ~ - OF ---24.L
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 97 of 156

      Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16                 Page 58 of 71 PagelD 499             Jo tJ
P.P.-477 OF 544                                                                    PAGE 106   OF _1il_
                           IN THE UNITED STATES COURT OF APPEALS.
                     FOR THE FIFTH CIRCUIT - NEW ORLEANS, LA CIRCUIT
    JUD IC I Al - MI SCCJNDIJC T-AN_D - IH SA13Il: ITY. CQMP.lA IN {           . PAGE ..9.9.._ OF 104

                        n   P RE /      P OS T P E T I T I ON S                n

                     PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
  · (p). ,, ...   ;SIXTEENTH PETITION -       NO.//: 00-05-372-0012 - ·-',.
        (1)    NAME OF COURT    USCA5 - NEW ORLEANS, LOUISIANA
        (2) NATURE OF PROCEEDING JUDICIAL MISCONDUCT AND DISABILITY COMP-
               LIANT AND STATE COMMISSION ON JUDICIAL CONDUCT.
        (3) GROUNDS RAISED STATE AND FEDERAL OFFICIALS AND STATE AND
             FEDERAL APPELLATE COURTS FOR DENIAL OF" ACCESS TO THE COURTS"
        (4) EVIDENTIARY HEARING           YES [ J      NO [X]
        (5) RESULT RETALIATION, CONFISCATIONS AND SEIZURE OF PETITIONS.
       (6) DATE OF RESULT        FROM 1999 TO PRESENT
    ( b) APPEAL TO AN APPELLATE FEDERAL COURT.        YES [ ] NO [..XJ
       (1) NAME OF COURT                         N/A             ;
       (2) CASE NUMBER                NIA
       ( 3)   RESULT       .NONE
       ( 4)
                     ---,--------------------
              DATE OF RESULT ___N_/_A_ _ _ _ _ _ _ _ __
    (cl PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS· WITH
     RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
            THIS INSTANT ACTION AND ALL" PRE/ POST PETITIONS" TODATE AND
       REQUESTED INVESTIGATIONS OF FBI, DOJ, JUDICIAL AND JUDICIARY.
   (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
     APPLICATION OR MOTION:
        CIRCUMSTANCES OF PETITIONER AND POSTURE OF STATE AND FEDERAL COURTS
      NOT GIVING MEANINGFUL ACCESS. PROCEDURAL AND DEPRIVATION OF ALL RIGHTS.
   (e) PETITIONS OR APPEALS.PENDING£:
        IBID .. PAGE-98 - PROSECUTORIAL MISCONDUCT WITH ALL RETROACTIVE LEGAL
    EFFECT AND ANY AMENDMENT OR REVIEW TO COURT BY DIRECTIONS OR SUA SPONTE..
   (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
    INADEQUATE OR INEFFECTIVE FOR RELIEF:
       IBID, ABOVE AND THE INTEREST OF SEI ECTIVE INCAPACITATION AS GOAL
     OF "SYSTEMIC DESTRUCTION" AND INDEFINITE-INCARCERATION (STATE/FEDERAL).
 VERIFIED§ 2241 - MOTION AND PLEADING:
                                104 OF 557

                                                                                      F- 17 16-11409. 502
FED.R.CIV.P. 65(a)   MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. P~IOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 36 0 60
                                       ~ _-9.4_ OF       BL
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 98 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 59 of 71 Page ID 5J)O          10 7
 P.P.-478 OF 544            IN THE UNITED STATES COURT OF APPEALS JclAO~ 107                OF    741
                      FOR THE FIFTH CIRCUIT -- NEW ORLEANS, LA CIR"C1JTT--
    JlJDIGIAL-MISCONP_UCT-AND-DI_SABil.ITY-CQMPLAfNT                     PAGE 100 OF 104
                         11
                           P RE / P OS T P E T I T I ON S           11




                     PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     ( q)         SEVENTEENTH PETITION - NO.#: 00-05-372-0013 -
          (1 )  NAME OF COURT NEW ORLEANS, LOUISIANA (USCA5)
          (2)   NATURE OF PROCEEDING JUDICIAL MISCONDUCT AND DISABILITY COMP-
               PLAINT AND JUDICIAL COUNCIL FOR REVIEW ON TOTALITY OF ACTIONS.
        (3) GROUNDS RAISED STATE AND FEDERAL OFFICIALS AND STATE AND
               FEDERAL APPELLATE COURTS FOR DENIAL OF n ACCESS TO THE COURT n_
       (4)      EVIDENTIARY HEARING       YES [ J      NO [X]
        ( 5)    RESULT RETALIATION, CONFISCATIONS AND SEIZURE OF PETITIONS.
       ( 6)     DATE OF RESULT 1999 TO PRESENT
    ( b)     APPEAL TO AN APPELLATE FEDERAL COURT.    YES [ ] NO [ X]
       (1)        NAMt OF COURT   ____,__,__,'--'--'---------------
                                     NA
       ( 2)  CASE NUMBER ---~NL~A-~--
       (3)   RESULT               NA
       (4)   DATE OF RESULT - - ~NA- ' - - - - - - - - - - - -
    ( c)   PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
      RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
          THIS INSTANT ACTION AND. ALL PRE / POST-PETITIONS
                                            II
                                                                 TODATE AND
                                                                          11
                                                                               -


        REQUESTED INVESTIGATIONS OF FBI, DOJ, JUDICIAL AND JUDICIARY.
    (d)   REASON FOR NOT .APPEALING FROM ADVERSE ACTION ON ANY PETITION,
    APPLICATION OR MOTION:
          CIRCUMSTANCES OF PETITIONER AND POSTURE OF STATE AND FEDERAL· COURTS
       NOT GIVING MEANINGFUL ACCESS, PROCEDURAL AND DEPRIVARTION OF ALL.RIGHTS.
   (e) PETITIONS OR APPEALS PENDINGS:
        IBID.; PAGE-98 - PROSECUTORIAL MISCONDUCT WITH ALL RETROACTIVE LEGAL
     EFFECT AND ANY AMENDMENT OR REVIEW TO COURT BY DIRECTIONS OR SUA SPONTE.
   (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
    INADEQUATE OR INEFFECTIVE FOR RELIEF:
      IBID., ABOVE AND THE INTEREST OF SELECTIVE INCAPACITATION AS GOAL
     OF nSYSTEMIC DESTRUCTION" AND INDEFINITE-INCARCERATION (STATE/FEDERAL).
 VERIFIED§ 2241 - MOTION AND PLEADING:
                                105 OF 557

                                                                                   F-18
                                                                                      16-11409.503
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 37 OF 60
                              PAGE _TI_ OF --1.!u_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 99 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16        Page 60 of 71   PagelD 5Q1,   j 08
  P.P.-479 OF 544·           IN THE UNITED STATES DISTRICT COURT PAGE 108             . OF _zil_
                   FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
    WRIT OF HABEAS CORPUS                                                  PAGE
                                                                           - - -101
                                                                                 - OF -
                                                                                      104-
                          n   P RE /   P OS T P E T I T I ON S         n

                     PETITIONS, APPLICATIONS OR MOTIONS PROCEEDINGS:
     ( r)          EIGHTEENTH PETIT·ION · -   NO.//:   A06-CR-067-L Y / 8~,,.Q92HhZ. [ SDJC]
            (1 )   NAME OF COURT WESTERN DISTRICT OF TEXAS (AUSTIN DIVISION) ,
            (2)    NATURE OF PROCEEDING TITLE 28 U.S.C. § § 2254(0)(2000), 2241 -
                    PETITION FOR WRIT OF HABEAS CORPUS (STATE/ FEDERAL) - GENERAL.
        (3)        GROUNDS RAISED HABEAS RELIEF FOR A PERSON IN FEDERAL CUSTODY
                   WITH MULTIPLE TERMS OF IMPRISONMENT UNDER STATE AND FEDERAL.
        ( 4)       EVIDENTIARY HEARING         YES [ ]     NO [X]
        ( 5)       RESULT TNSTANT ACTION       NIA
        ( 6)       DATE OF RESULT  ____             A  ________
                                             _,_,_,_,_,___

     ( b)    APPEAL TO AN APPELLATE FEDERAL COURT. . YES [X]   NO [ J
        (1) NAME OF COURT USCA5, SEE• PETITION•, PAGES: o~ - 84 (INFRA)
        (2) CASE NUMBER #07-50294 - IBID., 83 - 84 ( THIS INSTANT ACTION)
        (3) RESULT PROCEDURES ERRORS, LACK OF FUNDS- EXH.-1- 9(112- 168).
        (4) DATE OF RESULT JANUARY 08, 2008 - SEE EXH.-8, 153 - 164 (INFRA)
     (c) PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR ;MOTIONS WITH
      RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
          THIS IS AN· INSTANT ACTION - THERE ARE INTERLOCUTORY,·• ANCILLARY,
        DIRECT APPEAL. AND§ 2255 - PROPERLY PERSERVED IN THIS ACTION.
    (d)     REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION,
      APPLICATION OR MOTION:
           INSTANT ACTION: NUMBER-ONE-CAUSE OF RECORDED RECORD ABOVE IS LACK
       OF FUNDS - - SEE APPENDIXES PAGES: 534 - 542 (INFRA).
    (e)     PETITIONS OR APPEALS PENDINGS:
         IBID., ABOVE (d) -WORK-IN-PROGRESS: DENIED EFFECTIVE FUNDS UNDER
      IFP & CJA; PROSECUTORIAL MISCONDUCT: AND NO MEANINGFUL ACCESS TO COURTS.
    (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
         IBID .. ABOVE AND THE ASSERTIONS FROM 1999 TO PRESENT OF JUDICIAL
     MISCONDUCT AND A DISABILITY COMPARED TO DEC. 12, 1941 -CIR. NO. 3591.
  VERIFIED§ 2241 - MOTION AND PLEADING:
                                  .lQ§_ OF 557

                                                                               F-19
                                                                                  16-11409.504
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 38 OF 60
                              -PAGE- -96 OF - 741
                                                -
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 100 of 156

       case 1:16-cv-00107-O Document 1-8 Filed 06/14/16                   Page 61 of 71 PagelD 502     l D9'
P.P.-480 OF 544    IN THE SUPREME COURT OF THE                       UNITED STATES PAGE 109 OF ____Bl_
                                WASHINGTON. D. C.
      PETITION FOR WRIT OF CERTIORARI                         PAGE_ QF _
                      u P RE /    P OS T P E T I T I p NS "
               PETITIONS:.. APPLICATIONS, OR MOTIONS_ EB_OCEEDINGS:
      (s)     NINETEENTH PETITION - NO.#: 08-CV-145-C
                                                       ,   , , 1·,        ;i:, ,.':

           (1)   NAME OF COURT NORTHERN DISTRICT OF TEXAS --·(ABILENE DIVISION)
                                                  '

          (2)    NATURE OF PROCEEDING 84-09218-Z / CR3-87-,Q86-T I A06-CR_-067-L¥:
                28 U.S.C. § § HABEASES; 42 U.S.C. et Seq. filip CIVIL RIGHTS.
          (3) GROUNDS RAISED PRIORITY OF CIVIL ACTIONS-28 U.S~C: §§ 1343,
               1657, 2241 et seq. FRCP, RULE 65, MANDAMUS, and SUPPLlMENTAL ...
         (4)    EVIDENTIARY HEARI~~/                 YES []                 NO []
         (5)· RESULT ___.!._..':::..'2.':~~--___:_--=~=======-===--
                          PENDING V
         (6) DATE OF RESULT APPENDIX-B. PAGES: B1 - B-18 on FRCP-65
      (b) APPEAL TO AN APPELLATE FEDERAL COURT.                         YES [X] NO [ ]
         (1)    NAME OF COURT USCA5 in NEW ORLEANS, LOUISIANA                                   \*/
         (2) CASE NUMBER         09-10050 - NOTE HABEAS \NOT I NCC ODED· I"N APP EA~ V
         ( 3)   RESULT . filSMISSED FOR WANT OF PROSECUTION
         (4) DATE OF RESULT -=M=A~Y=41,,;;;;,2~2=00=9~.-= . . . . . . · = = = = = ~ = = ~ = - -
     ( c) PREVIOUSLY FILtD ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
          YES -- WASHI~GTON, D. C., AUSTIN AND DALLAS, TEXAS A~~ AUSDC. State•·

     (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION.
     APPLICATION OR MOTION: WORK~IN~PROGRESSV
     (e)     PETITIONS OR APPEALS PENDINGS: SEE PAGES:                     £.:11. -   F-22 (INFRA)    \,1/
     (f)    WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF:
       filSTORY OF THE CASE FOR -THE PAST TWENTY-NINE i29J YEARS fNOW > 35 YEARS¾
        SEE FORM TO BE USED "'. APPEALS I Af TACHMEN TS: . 19. ~. 21 1 PA_Gfu 39. - 45 _
     PETITION FOR WRIT OF CERTIORARI - PRE/POST PETITIONS: PAGE l OF               (INFRA)
                - - - .
       ---------------- - . -     . . -   ~   .


       V' _V- P- D-A- f -E  - DISMISSED OM JJECEMBER-21,-2009 [SEE APPX.~B,
   PAGE~_;_ 8-2 - 8~20 ], DISMISSAL NOT KNOWN TO MARSHACC UNTI~ ABOUT AUG~
   YST 04~ 2010. ~ARSHALl WOUlO-HAVE-QEf.INITElY-F-ILED-AN-AP-P.EAl-ON. THE-
   HABEAS. yo. Tl:IE-uscAs. FILE AU. THE WAY -To THE SUPREME                          couRTONrHEi'N~
   JUNCTION. SEE F-ORM-TO-BE-USEIJ-~-APPEAlS, ATTACHMENT: FOlJR(4) - SIX.(6),
  .EP.GES: ~ - 20; ALSO SEE CIVIL DOCKET, PAGES; 8~21 ·-:- B~22 - ACL-INFRA.
                                      __ OF           ...                                    1j6:-.1ttf09.505

FED • R. CIV . P . 65(a) MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
                                                       ·   ·            PAGE 39 OF 60
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised.                              ·
                                   PAGE _!JJ_ OF .....lil_
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 101 of 156

       case 1:16-cv-00107-O Document 1-8 Filed 06/14/16 Page 62 of 71 PagelD 503                                j 10
P.P.-4 Bl,"OF. ,544  IN THE SUPREME COURT OF THE UNITED STATES PAGE HO OF 741
                                               WASHINGTON. D. C.
      PETITION FOR v/RIT_ OF CERTIORARI                                                         PAG~ __ OF
                       " P RE / P OS T P E T I T I ONS "
                             _........._   •          ----               .   • -   .==,,t.-..



                PETIT I~ L I ~JlQ~JlJUlQJ I ON S PR~]_:_
     (t)     TWENTIETH PETITION - NO.#: 09-CV-11
         (1) NAME OF COURT U.S.  .
                                      DISTRICT   --
                                                                     COURT FOR THE DISTRICT OF COLUMBIA
        (2) NATURE OF PROCEEDING 84-09218 I CR3-87-086-T I A06-CR-067-LY:
             28 U.S.C. § § HABEASES; 42 U.S.C. et ~fill . .i,_ 8ND _CIVIL RI_G.HTS.
        (3) GROUNDS RAISED PRIORITY OF CIVIL ACTIONS - 28 u~s.c. § § 1343,
             1657, 2241 et seq.; FRCP, RULE 65; MANDAMUS; AND SUPPLE!:lfNTAL ...
        (4) EVIDENTIARY HEARING                                YES [ ]             NO [~]
        (5) RESULT _TRA~SFERRED TO ABI~ENE, TEX~S -USD=C_ _ _ _ _ _ __
       ( 6) Df\ TE OF HE SULT _J=U=N=E-.:.0::..:::6~2=0:..:::.0.::.. 9_ _ _ _ _ _ _ _ _ _ _ __
    (b) APPEAL TO AN APPELLATE FEDERAL COURT.                                  YES (X] N O [ J
       ( 1) NM'IE OF COURT ___ US CA-DC - WASHINGTON, D. C.                                       -
       ( 2) CASE N.UMBEH     09-5025 - NOTE HABEAS NOT° INCLUDED IN APPEAL,
       (3) RESULT. APRIC 28, 2009 AGREED.WITH USDC ON HABEA~ PETITION
       (¼) DATE OF RESULT APRIL 28, 2009 WITH TRANSFER ON JUNE 06, 2009
    (c) PREVIOUSLY FILEb ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
    RESPECT TO THIS JUDGMENT IN ANY fEDERAL COURT?
        YES - AUSTIN, DA~LAS. AND AB Il'.ENEJ, JEX~S . . .

    (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION.
    APPLICATION on MOTION:
       WOHK-IN-PROGRESS - LACK OF flJ.NQ.S HAS CAUSED PETITIONER PROBCEMS.

    ( e)        PETITIONS OR APPEALS PENDINGS:                                                            V
               SEE PAGES: F-22 - F-23 - NOTE U-P.-D-A...:T-E, PAGE:_2Q (INFRA)

    (f) WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR JURISDJC'fION IS
    INADEQUATE OR INEFFECTIVE FOR.RELIEF:
         HISTORY AND ALWAYS SEEMS LIKE NO MEANINGFUL ACCESS TO COURTS
   SEE. FORM TO BE USED - APPEALS, ATTACHMtNTS: 19 -·21, PAGES: 39 -45 (INFRA)
      .z   -                                                                                     .



   f.ETITION FOR WRIT OF ~EF<TIORARI - PRE/POST PETITIONS: ..,,PA.GE 1 .9L
                                   OF_~

                                                                                                      F-21


                                                                                                      · 16-11409.506
 FED.R.CIV.P. 65(a)   MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
 LAWSUIT AND ADMINISTRATIVE RELIEF, d) Is&u:es rais~d:               PAGE, 40 OF 60
                                               PAGE
                                               ~···--
                                                      98     OF   -741
                                                                     -
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 102 of 156
                                                   ·                                                             411
       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16 Page 63 of 71 PagelD 504 1 LL
P.P.-482 OF 544     IN THE SUPREME COURT OF THE UNITED ST/1TES PAGE 111 OF 741
                                             WASHINGTON. D. C.
      PETITION FOR   WRIT               ..    -
                                  OF CERTIORARI
                                              ~•
                                                                            PAGE                          OF
                            " P R E / P OS T                P E T I T I O NS "
                     PETIT I oNs~l11.£0 TJJ) Ns.L.~o R rurr!Q~CE EQll!§5. :_
       (u)         TWENTY-FIRST PETITION - NO.#:            09-CV-100
           (1)     NAME OF COURT NORTHERN _DISTRICT OF TEXAS _(_ABILENE DIVISION)
           (2) NATURE OF PROCEEDING 84-09218-Z / CR3-87-086-T / A06-CR-67-LY:
                28 U.S.C. § § HABEASES;
                                   =       =
                                             42 U.S.C. et seq. AND CIVIL RIGHTS.
          (3) GROUNDS RAISED EXACT SAME PETITION - - TRANSFERED FROM THE U.S.
                llISTRICT COURT FOR THE DISTRICT OF COLUMBIA (WASHINGTON, D. C. )
          (lJ)    EVIDENTIARY HEARING              YES [ ]           NO [X]
          ( 5) RESULT __ PENDING WITH 08-CV-145-C on PAGE F-20
         ( 6) DATE OF HE SULT JUNE 06 2006
                                    ---'-~~:_i_.:=-=--------------
     ( b) APPEAL TO AN APPELLATE FEDERAL COURT.                 YES [ ] N O [ J
         (1} NAME OF COURT                     NA
                                  ---,.,---___:~-----------~~
         ( 2) CASE NUMBER _ _ _ __.'..!_NL.:.,/A~------------
         ( 3} RESULT
                          =~-------"N~A------'~---------
        (4) DATE OF RESULT
     ( c) PREVIOUSLY FILEri ------------------
                                   ANY PETITIONS. APPLICATIONS OR MOlIONS WITH
    RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
               SAME AS 08-CV-145-C -~ FICED SIMUCTANFOUSCY IN USDC-DC AND LATER
         TRANSFERRED TO USDC-ABICENE AND GIVEN ABOVE NUMBER, THEN CHANGED BACK.
    (d) REASON FOR NOT APPEALING FROM ADVERSE ACTI6N ON ANY PETiiroN.
    APPLICATION OR MOTION·                   ·                              .·
                  SAME AS 08--C'/~145-C ON PAGE-F-20 (INFRA). SEE u,p DAT E\1/,
                     .   .   •.     c;::.;             ~.               ~.   •   •   ,



       PAGE-E-21 <IME8Al .. NEYEB 1t9IIEJJD, ON f~E DISMISSAL STATUS?
    (e}      PETITIONS OR APPEALS PENDINGS:
                                                    SAME as 08-CV-145-C

    H)   ~my ANY REMEDY BY ~vAY OF OTHER f'iOTION(Sl OR- ,1ur11sD-i-1:-noN rs
    INADEQUATE OR INEFFEc·rrvE FOR.RELIEF:
             SEE 08-CV-145-C - SEE FORM TO BE USED - APPEALS, ATTACHMENTS:
     FOUR(4) - SIX(6), PAGES: 15 - 20- (INFRA)        -          ...         -

    PETITION FOR \~RIT OF CERTIORARI - PRE/POST PETITIONS:                               f 1.,\GE   1    OF
                                                   OF----

                                                                                                        F-22

                                                                                                         16-11409.507
 FED.R.CIV.P. 65{a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
 LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 41 OF 60
                                PAGE-2.2_:_ OF __I4L
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 103 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16      Page 64 of 71 PagelD 505                   f j ;;L
 P.P.-483 OF 544                                                                 PltGE 112 OF         741 ·'
                         IN THE UNITED STATES DISTRICT COURT- -
                FOR THE WESTERN DISTRICT OF TEXAS - AUSTIN DIVISION
     WRIT OF HABEAS CORPUS - 28,Jl~.C._j.22~~                              PAGE___ OF
                          " P RE/    P OS T P E T I T I ONS·                11



                              & \J.
                     PET JTI ON S• pCA_T ION$. ~ ~1QJ I ON S~.sTuJJ.lli\ ~-
       ( V)        TWENTY-SECOND PETITION - NO.#: 09-CV-35-LY
            (1} NAME OF COURT WESTERN DISTRICT OF TEXAS (foUSTIN ~!VISION)
            (2) NATURE OF PROCEEDING MOTION TO VACATE SENTENCE-~-SEE FQRM-TO BE
                  _USED. ~-~~E~~Si-ATTACHMENT. THREEU,)i·-PAGE~J       0
                                                                              :..~14. (INF-RA}
                                                                           ~~...




           (3) GROUNDS RAISED -SEE-l\!WVE.AT-PAGE~J...:~_:_-_14;· CQIJNT.QNE(1).-
                   COUNT TWENTY-EIGHT(28): A - Z, AA AND BB - ACL INFRA.
           ( 1·1) EVIDENTIARY MEARING                  YES [ ]         NO [X]
          15} RESULT qPROCEDURAl~D~FAULTq BECAUSE OF DIRECT APPEAC (07-50294)~
          (6). DATE OF RESULT APRIL 24, 2010 - SEE PAGE-9 (INFRA)
     ( b) f-lPPEAL TO AN APPELLATE FEDERAL COURT.                  YES IX ] N () [ J
          (1} NAME OF COURT UNITED STATES COURT OF APPEALS FOR THE FIFTH CIR.
          (2} CASE NUMBER 10-50439 (USCA5)                                 ·------
         ( 3) RESULT . DEJHED COA IN U£CA5 ·_.,.      I/       PROCEDURALLY-DEFAUL'.TED         I/.

         (LI)     DATE OF RESULT      MAY 10, 20i1.:-.SEE PAGE-34 (INFRA)
    ( c) PREVIOUSLY FILED ANY PETITIO~S. APPLICATIONS OR MOTIONS WITH
    RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT?
        .lli--.EAG.E.S.: ,E._-19 - F~22.':""'."'.NQTE-A-F-EDERAC CASE THAT GOES BACK AS FAR
   AS SEPTEMBER 10, 1996 [3:96-CV-~01373, PAGE-F-8] - ACC INFRA.
    (d) REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION.
    APPLICATION OR MOTION:WORK~IN.,.PROGRESS-AND-THERE.HAS-REEN-A-lACK-OF FUNDS.
    (e)     PETITIONS OR APPEALS PENDINGS:.SEE-PAGES:-F.,.24-.,.-F.,.41 (INF-RA - •·•·

    (f)    WHY ANY REMEDY BY WAY OF OTH~R MOTION(S) OR JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR. RELIEF: . AROVE.§. 2255 ,- -BECAUSE-.OF- · PROCEED-
    I NG .NOH])_ QN. PAG[-,-f. .,.20. (IJf RA). AND COITTIN!:!_ING FEDERAL· GASE F-0.R- 2_1 YEARS,
                                                                                      O



   ·--'----"          -

       -~ THERE ARE THE AP-PENDICES-OF-F-: PAGES: F-~l - SCOTU$, AND PART OF
   THE FIRST PETITION FOR WRIT OF CERT [ NINETEEN-(1~J, PAGES: _39 - 40 l;
   AND PAGES: F-~6 AND F~F ARE PART OF JUDICIAL FILING AND ON ABOUT THIS
   AUGUST-20L.2009 WITHABOVE FINISHING ABOUT MAY-10,-.2011 AIJ~-THE-ABQVE
   F-ROM-(v) (4)-=-(f) WAS PENDING LIKE PAGES: f-,-20 - f.:22 AND NOTED WITH
   THE U-P-D.A-T-E\:1/.
                                 . . . . OF - · - -                  F-23
                                       ·-----     --                                      '16-11409. 508
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 42 OF 60
                              PAGE _!QQ__ OF --1.il_
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 104 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16 · Page 65 of 71 PagelD 506                          ji3
                          ·IN THE UNITED STATES DISTRICT COURTS:
     FOR THE      255TH JUDICIAL (STATE - DALLAS); WESTERN (AUSTIN); AND NORTHERN
 P.P.-484       OF 544         DISTRICT - DALLAS DIVISION            RAGE 113 OF                             741
      .                                                        PAGE      OF
     OMNIBUS-MOTION- (528,.PAGtS) - - M0IHFIC/\TI0NS ••• ECT -"- ---    -----
                   11 PRE/ P-0 ST          P-E-T-I-T-I-0-N S"
               PETIT~ APPLICATIONS ,~--OR MOTIONS PfWCEEDINGS i
     (w)      TWENTY-THREE PETITION - ." OMNIBUS MOTION ( 528-PAGtS )- §§. 3582"
            (1 l    NAME OF COURT: 256.!Jl .JUDICIAL DISTRICT.--Df.,llAS C0UNTY 1 TtX~
                    WESTERN DISTRICT-OF TFXAS (AUSTIN-DIVISION); AND-NORJHERN DIS-
                    TRICT OF TEXAS (DALLAS-DIVISION) WITH L'.EGISlATIVE.- JUDICII/\L
                    AND-EXECUTiVE BRANCH;-AGENCIES;-BOARDS-AND COMMISSIONSi AND:
                    ECECTED-AND-APPOINTED OFFICIAlS-IN-CHARGE OF-EACH - EIGHTEEN
                    (18).NAMED'.ENTITIES •.
            (2)      NATURE OF PROCEEDING FORMAL MEMORANPUMTO A~I.. AROVE. SEE THIS
                   _ INSTANT AC.TIONL.PAGES; .21 . .,..23-AND-NOTJNG-PAGE.,.27 . .,...,. All Hlf:__RA.

            (3)     GROUND RAISED NATURE-ANP-CIRCUMSTANCES-OF-OFFENS[.ANP-HISTORY
                    OF OFFEMSi.AND-HISTORY AND-CHARACTFRISTICS--.HIGHEST-PRIORITY                              ~
                     THE HffSTIMABlE. GIFT OF FRFf::DOM ON AROIJ T. NOVEr1BER 20. 290R __
                    /\ND AU~ON FlJRLOIIGH OF -llP\11/\Rf.l- OF -5. iJAYS- TO- VISIT AIU MG 91-
                    ~YEAR-OLO MOTHER .,. SE~TE!lCE \i/\S AN UNLA~IF!IL COMOINATJ.ON(CIVIL
                    AMO CR H\BIA( f1A TTF RS) . SEE. PAGES; . 2f:i . .,. 30. ( INFRA) •.
          (Q)   EVIDENTIARY:HEARING       YES [ ]            NO [ ]
         (5)    RESULT   SEE PAGES: F-2G - F-29 (INFRA)
         ( 6)   DATE OF HES UL r       SEE SAM!: /\S /\ROVE
      (b)     APPEAL TO AN APPELLATE FEDERAL COURT.         YES .[X] NO [ l
         (1)    NAME OF COURT          SEE SAME AS /\ROVE
         (2)    CASE NUMBER-          SEE .SAMt AS /\ROVE
         (3)    RESULT                SEE SAME AS AR0VE. ·
         ( 4)   DATE OF RESULT        SEE SM1E .f,S M"IOVE
      (c)     PREVIOUSLY FitEo ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS .JUDG~ENT IN ANY FEDERAL COUR.T?
    .REE 3:02-CV-00949, PAGE-F-15; AND PAGES: F-19.,. F-25 {ALL INFRA) . .
     (d)   REASON FOR Not APPEALING FROM ADVERSE AETION ON ANY PETITION.
    APPLICATION OR MOTION: HAS- MOT-GIVrn. THE 0PP0RHl~LITY ,.. · SEE /\PPX. -r., .
     B,81 - l3-20; Al~SO SEE F-25 -- F-29 - AU_INFRA.---·_ _ _ _ __
      (e)      PETITIONS OR 'APPEALS PENDINGS: SEE PAGES: F-25 - F~28 ARE 4
       APP EA C PENDING E.BJlfUlli.QY.,_E__._El'.!J_S_tlAN.DAllil.S_JJJL · PA GF -E - :SJU.;_l\.LSfl..._..
       SEE PAGE -38 - ALLJ!y.EfilL _ _____:.._ _ _ _ _ _ _ _ _ __
      (f)      WHY ANY.REMEDY ilY WAY OF,OTHERMOTION(Sl Of{ .JURISDICTION IS
    JNADEQUATE 0[1 INEFFECTIVE FOR RELIEF: ONLY AVENUE AFTER 3 DECADES OF
     PA s T c LA 1Ms oF co Ns r IT u rr oNA L AN IL1:Wt1AiiJll.GfilS..J..Ol.'.AII aN sEC ll?J?.E.A Ls ,, ,
    Y.1\.GE.S : 21 - 38..JLUJI.ER AII DS U.E.illilJiLEJ:llUill / CO UR TS ABOVE ...:- fl.L.L..lliEE A:
    WRIT OF HABEAS CORPUS - PRE/POST PETITIONS: PAGE.1 .OF,                                  -------t-5"-11409. 509
                                           __ OF__                                          F-2!1            .
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 43 OF 60
                                         PAGE _lilL OF _l!tL
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 105 of 156

        Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16                         Page 66 of 71       Page ID 507       1- i ~
  P.P.-nss OF 544                                                                                  PAGE 114      OF    741
                              IN. THE UNITED STATES COURT OF APPEALS--. - - -
                        FOR THE FIFTH CIRCUIT               .   - .
                                                                               ~. NEW           . -·
                                                                                                      ORLEANS, _LA ( USCA5)
                                                                                                                   PAGE
                                                                                                                   -  f t - OF
                             P R E / LQ.:.Ll
                             11                                                               11
                                                                                   P -E-T I -T I -O- N-S
                       PETITIONS, APPLICATIONS, OR MOTIONS PROCEEDINGS:
      ( X)           TWENTY-FOUR PETITION - NO~#: 10-50439 -
             (1 )    NAME OF COURT WESTERN DISTRICT OF TEXAS (AUSTIN DIVISION)
             ( 2)    NATURE OF PROCEEDING 28 U.S.C. § 22-5-5 -- //-1-:09-CV-35-LY 81ilL
                    .SEEKING CERTIF1CATE OF APPEALABIL1TY (COA) IDN USCA5.
            (3)      GROUNDS RAISED SEE PAGES: 9 - -14 ( INFRA) - MOTION UNDER _
                      28 U.S.C. § 2255 ~ TOTAL OF 2g CLAIMS.
            ( 4)     EVIDENTIARY HEARING                                           YES [ ]                      NO [X]
           ( 5)      RESULT PROCEDURALLY DEFAULTED - SEE PAGE~34 (INFRA).
           ( 6)     DATE OF RESULT .-:M. :.:.A.:. :. Y_1.:. .:0:. .i_;: . :20:. .:.1. :. 1_ _ _ _ _ _ _ _ _ __
       ( b)       APPEAL TO AN APPELLATE FEDERAL COURT.                                                        YES [X] NO [ ]
           (1 )     NAME OF COURT FIFTH CIRCUIT COURT OF APPEALS - USCA5.
           (2)      CASE NUMBER _____;_;~.:::.....:...::--=----------------
                                    10-50439
           ( 3)     RESULT COA DENIED. SEE PAGE-34 (INFRA).
          ( 4)      DATE OF RESULT _.:.M.:.:. :A.:_Y......:1..::.0..?.-,....::::2:...:_0.:.....11:_.__ _ _ _ _ _ _ __
       ( C)       PREVIOUSLY FILED ANY PETITIONS, APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS .JUDGMENT IN ANY FEDERAL COURT? SEE-MANDAMUS, -PAGES:
      37 - 38 AND SCOTUS, PAGES: 41 - 45 (INFRA).

      (d)    REASON FOR NOT APPEALING FROM ADVERSE ACTION ON ANY PETITION.
                                  1




     APPLICATION OR MOTION: SEE (c) .ABOVE --THERE WERE-APPEALS, -PAGES: 37
       - 38, AS WELL AS PAGE-34 - ACL INFRA. -·

      (e)    PETITIONS OR APPEALS PENDINGS:
           ALL ARE DONE, BUT NOTE, PAGE.:34 WITH REINSTATEMENT IIPID ,JUI Y 21_)
       2011: AND PAGES: 37 - 38 ~- ACL IrtFRA.                                 . -----·
      (f)    WHY ANY REMEDY BY WAY OF OTHER MOTION(,S) OR .JURISDICTION IS
    INADEQUATE OR INEFFECTIVE FOR RELIEF:
         THERE HAS NEVER BEEN A FULL MER I TI DUS ACCOUNT! NG OF THE ISSUEUN
    PAGES: 9 - 14 OR ANY CONSTITUTIONAL -ERROR SINCE IHE APBI1 -, 2QQ6._~·
     INDICTMENT. SEf APPX.-E, -A06-CR.,..Q67LY, -PAGES: E..-29_.,. E.,..34 (INFRA).
    WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS: -PAGE-1 -OF
                                                           OF
                                                                                                             F-25

                                                                                                       16-11409.510
FE,p.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LA~SUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                 -PAGE 44 OF 60
                                            PAGE _Jfil_ OF _liL
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 106 of 156

      Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16    Page 67 of 71 PagelD. 508
                        IN THE UNITED STA TES COURT OF APPEALS                  ..
                                                                                      1{5
                                                                                      -.
                  FOR THE FIFTH CIRCUIT -- NEW ORLEANS, LA (USCA5)
P.P.-486 OF 544                                                    PAGE 115   OF ___llL
       RETURN-OF-PROPERTY-[-RU(E 41(Q) -1-AFTER-AND-BEFQRE-THE-IRS / GOVgRN'MT
       MOTION-F-OR-OESTRUCTION OF-EVIDENGE(1995-~ 2006)              PAG~ _      OF
                       "PRE/ P-0-S I PE-TIT IONS"
                   PETITIONS, APPLICATIONS, OR MOTIONS PROCEEDINGS;
     ( y )        TWENTY.,.FI.VE- PF.TITION - NO,Q: 10-:-50616 .
        . (1)     NAME OF COURT WESTERN DISTRICT OF TEXAS (AUSTIN DIVISION)
          (2)     NATURE OF: PROCEEDING -'fOMNIBUS .MQTION'~--IO •. :. (.w), .PAGE-F-24.,
                   DEALING -WITH -RETACIATiON ANO .RETURN .OF PROPERTY-~ R. 41(g).
          (3)    GROUNDS RAISED ENTITIES' FRAUD~ EXCEEDING SCOPE .OF IRS'
        SEARCH/ SEIZURES (2001 AND 2006) AND .CACK OF .DUE PROCESS.
          ( 4) . EVIDENTIARY HEARING          YES [ ]           NO [X)
          (5)    RESULT                              N /-A - .
         ( 6)    DATE OF RE SUL f                    N / A-
      ( b)     APPEAL TO AN APPELLATE FEDERAL COURT.           YES [X ] NO [ )
         (1)     NAME OF COURT f IE TH CIRCUIT COURT OF APPEACS - USCA5
         (2)     CASE NUMBER -10-50616
                                   - - - - - - - - ~ - - ·- - - - - - -
         (3)     RESULT _.SEE APPX.-E, PAGES: f-20 - E~2B .(INFRA)
         ( 4)    DATE OF RESULT JU.NE 14, 2010
                                    -~=-======="'===---~~
      (c)      PREVIOUSLY FILED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
    RESPECT TO THIS .JUDGMENT IN ANY FEDERAL COURT?
              SEE NO.#: 3:02.-CV-0.1852, PAGE-F-16, (OJ FIFTHTEENTH. PETITION
      ( INFRA) AND LO.CAL APPOINTMENT BY COURT - PAGE.-F~l5. ( INFRA)
     (d)      REASON FOR NOT APPEALING FROM ADVERSE AGTION ON ANY PETITION~-
    APPLICATION OR MOTION:
           AC.CESS TO THE :COURT WAS lJNAT-TAINABLE-. WITH- APPOINTED COUNSEL AND
    NOT IN AGREEMENT ON ABOUT MAY .15, 200.3 AND FOR- 2006. SEE .(.e) BELOW ..
     (e)      PETITIONS OR .APPEALS PENDINGS:
         SEE -P-~GES: 35 ~- ~a (INFRA), - .P-ROSECUTOR·I·Al M-ISCONDIICT ANO A TR~NS-
 _E1RENCE OF. GUILT FROM MULTIPLE CONSPIRACIES (SlNGLE WH~EkOE CQNSl:l8.8.CY).
     (f)      WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR .JURISDICTION IS                -
   INADEQUATE OR INEFFECTIVE FOR RELIEF:                                         .
           NEED RETROACTIVE EFFECTS OF: MEANINGFUL ACCESS TO COURT: INEFFECT-
    ASSISTANCE OF COUNSEL; AND PROSECU-TORJAL MISCONtiUCT SINCE 1984 TO THE
  PRESENT - BIASES. SEE APPX.~E, PAGES: E~35 ~ E~61 (INFRA).                           -
   WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS: PAGE-1 -OF -·.
                                   OF
                                                                               F-26
                                                                           16-11409.511
FEO.R.CIV.P. 65{a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIRF ~• dJ Issttes raised:             PAGE 45 OF 60
                                 PAGE_!Ql_ OF ..Et!_
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 107 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16     Page 68 of 71 PagelD 509   jj h
 P.P.-487 OF 544                                                      PAGE 116 OF    741
                                                           --
                       IN fHE UNITED STATES COURT OF APPEALS
                 FOR THE FIF fH CIRCUIT - NEW ORLEANS, LA ( USCA5)
      COURT'S-EMPOWERMENT-Tb-AFFECTIVE-DISORDERS WHICH-EFFEGTIVE~Y-LOWERS
     _POST.,.SENH:NCING-ASSESSMENT(§§3582-/ 3553./:FRE 201) fillil;. _OF_._
                        "P-R-E / P-0-S-T PETITIONS"
                    PETITIONS, APPLICATIONS, OR MOTIONS PROCEEDINGS:
     ( z}          TWENTY-:-SIX PETITION. - NO.I/: _10-:-50668 .
           (1)    NAME OF COURT WESTERN DISTRICT OF TEXAS (AUSTIN DIVISION)
           (2)    NATURE OF PROCEEDING . ~OMNIBUS MOTION~-ID.: -(w), .PAGE-,-F-24,
   DEACING WITH MOD. § §.3582 I 3553_AND QIMMEDIATE RELEASEQ ..
           (3)    GROUNtiS RAiSED SEE PAGES: 21 .- 30 (INFRA) WITH ABOVE,VENUE
   SENTENCE QALREADY S~RVED~ AND QCOMPLETE DISCHARGEQ. - -
          (4)     EVIDENTIARY HEARING                          [ ]          NO [X]
          (5)     RESULT                                       -A
          (6)     DATE OF RESULT ----...J-L-~.____ _ _ _ _ _ _ _ __
       ( b)     APPEAL TO AN APPELLATE FEDERAL COURT.                     YES [ X] NO [ J
          (1}     NAME OF COURT EIEIH CIRCUIL.COURT OE AP-PEALS - USCA5
          ( 2)    CASE NUMBER ~1-'-"'0'---..::;._50=6~6=8_ _ _ _ _ _ _ _ _ _ _ _ __
          (3)     RESULT.· DENIED ON BULLIED NARROW. STATUTES AND RECIEF.
          (4)     DATE OF RESULT. AUGUST 22 1 2010                  . -- · - - -- ·
      (c)      PREVIOUSLY FILED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
    RESPECT TO TH IS .JUDGMENT IN ANY FEDERAL COURT?
          THIS JUDGEMENT )S MULTIPLE STATE AND-FEDERAL: STATE# 84-9218-Z; ANO
   fEDERAC# A-06-CR~067-LY AS FEDERAL CASE FROM PAGES: F-8 ~ F-26 (INF~A).
      (d)      REASON FOR NOT APPEALING FROM ADVERSE AUTION ON ANY PETITION.
    APPLICATION OR MOTION:
            THERE HAS BEEN APPEALING SINCE ABOUT SEPT.- 10~ 1996~ SEE PAGE-F:8;
   _G-1 DISCUSSION, PAGE~79; AND (Yl~ (eJ, PAGE~F-26 AND. (e). BELOW~
     (e)       PETITIONS 0~ .APPEALS PENDINGS: SSE PAGES: F-35 - F-40 (INFRA) .. ,
            THIS IS A WOBK-IN-PROCESS. SEE-G-8 STANDARD OF- REVIEW, DISCRIMINA-
    TORY R:ACIAL / CLASS BASE ANIMUS [ARG, (8)], PAGES: -100 ,..101 ( INFRA) L.
     (f)       WHY ANY REM~DY BY WAY OF OTHER MOTION(S) OR .JURISDICTION IS-
   INADEQUATE OR INEFFECTIVE FOR RELIEF:
           RESTATES: {g) - (y) ON (f); PAGES~ F-8 -F-26 AND REPEATS AND RE-
   ALLEGES THE ACCEGATIONS WITH INCORPORATION BY REFERENCE AS. IF FULLY.
   SET FORTH HEREIN ~-ALL INFRA, - -                               . · - --- · - -
   WRIT OF HABEAS CORPUS - PRE/POST P.ETITIONS: -PAGE-1 -OF- --
                               - - OF                                           F-27
                                                                   "       16-1'1409.512
FED.R.CIV.P. 65(a) - MOTION FOR TRo' AND P.I ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                  PAGE 46 OF 60
                                PAGE   ~    OF ----1.!t_L
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 108 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16   Page 69 of 71 PagelD 510   jj 7
P.P.-488 OF 544

                         IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT -- NEW ORLEANS, LA(USCA5)
                                                                      PAGE      OF
                          "P R.E / P-0-S-T P-E-T-I T-I-0-N-S"
                      PETITIONS, APPLICATIONS, OR-MOTIONS-PROCEEDINGSt
      (aa)           TWENTY~SEVEN-PFTITION - NO.#: 10~10726 - -
          ' (1 )     NAME OF COURT NORTHERN DISTRICT OF TEXAS (DALLAS DIVISION)
            ( 2)     NATURE OF PROCEEDING ''OMNIBUS MOTION'! ID.:. (w), PAGE-F-24,
      WRIT OF ERBOR CORAM NOBIS COLLATERAL ATTACK ON CASE NO.,#: CR3-87-086-T.
            (3)     GROUNDS RAISED GOVERNMENT/ IRS /-PROSECUTORIAL MISCONDUCT. AND
  ...JlEN I ED EFFECTIVE REPRESENTATION AT TR I AL -AND ON -APPEAL ON ABOVE.
            (4)     EVIDENTIARY HEARING         YES [ ]            NO [X]
            (5)     RESULT NOT NOTIFIED IN USDC-DALLAS-ON MAGISTRATE'S ORDERS.
            (6)     DATE OF RESULT -----1.l.--'-..L.L----------~
       ( b)      APPEAL TO AN APPELLATE FEDERAL COURT.            YES .[X] NO [ ]
           (1)      NAME OF COURT FIFTH CIRCUIT COURT-OF APPEAlS---USCAS              __
           (2)      CASE NUMBER 10-10726- (NOT AWARElJNTIL APPEAL OF USDC//.3:10-CV-1239-U. ·
           (3)      RESULT __.NEVER GIVEN BRIEFING,.-SCHEDULE-IN USCA5-·SEE._P-AGE-.2_9.
           ( 4)     DATE OF RESULT AUGUST 26-, 2010 .
       ( c)
                                     -~-----'------------
                 PREVIOUSLY FILED ANY PETITIONS. APP(ICATIONS OR MOTIONS WITH
     RESPECT TO THIS ,JUDGMENT IN ANY FEDERAL COURT?
                 · SEE PAGE-27 AS A FEDERAL CASE . . ,. . ( z), (c) - INFRA.

    (d)    REASON FOR NOT APPEALING FROM ADVERSE AETION ON ANY PETITION.
   APPLICATION OR MOTION:
          SEE (z-), (.d), PAGE-F-27 (INFRA)-,

    (eJ       PETITIONS OR APPEALS PENDINGS:
             SEE (z), (e) , PAGE-F-27 CINFRA).

    (f)   WHY ANY REMEDY BY WAY OF OTHER MOTION(.S) OR ,JURISDICTION IS
  INADEQUATE OR INEFFECTIVE FOR RELIEF:                                   ..
          SEE (z). (1:). PAGE-F-27 {INFRA) .. THIS HAD TO BE A WRII OF E8ROR
   CORAM NOB IS COLLATERAL Aff ACK ON -C-ASE NO.#: CR3 ..:37-035.1y A-S VERY ME f-
   ICULOUS RAISED ANO-SERVED-ON-DALLAS-USDC-IN "OMNIBUS MOTION".
  WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS: -PAGE-1 -OF- --- - -
                                      OF
                                                                             F-28
                                                                            16-11409.513
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE47 OF 60
                              PAGE --1QL OF __14.L_
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 109 of 156

       Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16             Page 70 of 71 Page ID 511   j jg
P.P.-489 OF 544
                      IN-THE.UNITED-STATES-COURT OF-APPEALS PAGE 118. oF 741
                FOR THE FIFTH CIRCUIT -- NEW ORLEANS, LA (USCA5)            --
      PETITION FOR WRIT-OF-MANDAMUS---HIT A ROAD-BLOCK.ON FUNDS-FOR PENDING
      APPEACS-IN THE-JU0ICIARY (STATE-/ FEDERAL) WITH NEED-OF APPEALS.,..,_
     FOUR (4) RELATED TO CAUSE 0F-ACTI0N(0UTYTO-PERF0RM) PAGE_ OF
                          "P R-E / P.o.s.T P-E-T-I T- I-0-N-S"
                      PETITIONS; APPLICATIONS, OR MOTIONS-PROCEEDINGS:
     (bb)           TWENTY~EIGTH.PETITI0N - MANDAMUS - UNASSIGNED-NUMBfR
          . (1)      NAME OF COURT USCA5 - NFW 0RLEANS 1 LOUISIANA
             (2)     NATURE OF PROCEEDING ''OMNIBUS MOTION" ID., -(w) i PAGE-24 -
     IFP ON 4 NAMED APPEALS NUMBERS. SEE-PAGES: -35 - 38 (INFRA)
             (3)    GROUNDS RAISED MARSHALL·HAD A CLEAR RIGHT TO-RELIEF: USCA5
    HAD A DUTY TO PERFORM-ACT IN QUESTION: AND NOT OTHER ADEQUATE REMDY AVAILABLE.
             (4)    EVIDENTIARY HEARING          YES [ ]             NO [X)
             (5)
             (6)                 ____
                    DATE OF RESULT                N/ A
                                              _:_:___.:__;_,;___   __________
                    RESULT NEVER GIVEN USCA5 NUMBER-OR-BRIEFING-SCHEDULE.

       (b)        APPEAL TO AN APPELLATE FEDERAL COURT,             YES [X] NO [ J
             (1)    NAME OF COURT FIFTH CIRCUIT COURT OF APPEALS - USCA5~
            (2)     CASE NUMBER _NEVER ASSIGNED FOR. 28 U.S.C. § § .1361 & 1651.
            ( 3)    RESULT .. Latter A11 owed Nu;nber. s: . 10-50439 AND 10"'-50688 -· '•:ONl~Y.
            (4)     DATE OF RESULT MAY 27, 2010 TO AUGUST.26, .2010.
      (c)        PREVIOUSLY FILED ANY PETITIONS. APP(ICATI0NS OR MOTIONS WITH
    RESPECT TO THIS .JU0GMENT IN ANY FEDERAL COURT?
              IN ABOVE APPCICATI0NS OR MOTION W8S AN "ALL WRIT ACT REQUEST" -
   j0M~ is8~PAGES IS BEST DEFINED IN "FORM", "APPEALS", PAGES; ~7 - ~a_(INFR~i.
      ( t:l)     REASON FOR ~__9T APPEAL I NG FROM ADVERSE ACTION ON ANY PETITION.
   APPLICATION OR MOTION:                                          .
          NEVER ASSlGNED NUMBER ON MANDA~US-WITH THE ROAD BLOCK ON FUNDS ON:
   #10-50439; #10-50616; #10-50668; AND.#10-10726 FOR NEED OF AP~EACS -
     (e)         PETITIONS OR APPEALS PENDINGS:
           ALL THE ABOVE IN (d) AND WAS ·wAIIJNG QN THE PERFECTION OF § 2241 ./
   FRCP R. 65- IN ABICENE; TX USDC - NOT KNOW ING IT HAO BEEN DE.NIED. ---·
     (f)         WHY ANY REMEDY BY WAY OF OTHER M0TION(S) OR ,JURISDICTION IS
   INADEQUATE OR INEFFECTIVE FOR RELIEF:
             AS A MANDAMUS ALC-ACTI0N WAS CRIMINAi ·OR QllASI-GRIMINAI. AND                 ~
  MARSHACL HAD A CCEAR RIGHT TO RECIEF IN STATE AND FEDERAL COIIRTS;__ __
  USCA5 HAD A DUTY TO PERFORM ACT ... AND NOT OTHER ADEQUATE REMEDY ...
  WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS: PAGE-1 OF -
                                              OF
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D,. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 48 OF 60
                                 PAGE __lQ_§_ OF ..1i!_
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 110 of 156

          Case 1:16-cv-00107-O Document 1-8 Filed 06/14/16      Page ?1 of 71       PagelD 5~2   1l 7
                                                                                                  ;! ()


    P.P.-490 OF 544                                                  PAGE 119 OF ____Ill_

                             IN THE SUPREME COURT OF THE UNITED STATES
                                          WASHINGTON, D. C.                         .
           FIRST PETITION FOR WRIT OF CERTIORARI ON DENIAL-OF-HABEAS-INJUNCTION
          ~---------------                          _
           our oi: lJSCAd)C-AND-USCA5-"" AUG~Jsr .._,__
                                        .;.::....;:.~    __
                                                      1 .2009__          PAGE. _       OF
                            n P R.E / P-0-S-T      P-E-T-I T I-0-N-S"
                        PETITIONS, APPLICATIONS, OR MOTIONS-PROCEEDINGS;
         (cc)          TWENTY-:-EIGTH-PETITION - § 2241 l FRCP R-. 65
             . (1)     NAME OF COURT U.S. SUPREME COURT fSCOTUS)
               (2)     NATURE OF PROCEEDING TRANSFER FROM D-.C. TO ABitENE, TX. ON
      § 2241 / FRCf R. 65 ON ABOUT ACY. 02,. 2008. SEE APPX.-B, PAGES: B2~ B-20.
'
I              (3)     GROUNDS R~ISED_ 509-TABBED PAGES, OBSERVING RUCE.OF SCOTUS -
I    SEE ''FORM'', ''APPEA~S:", PAGES: 39 - 40 WITH .QUESTION(S) PRESENTED.·
               (4)    EVIDENTIARY HEARING          YES [ ]          NO [X] *ABOVE PAGES INFRA*
               (5)    RESULT REJECTED-ON BOTH TRYS AS ~JURISDICTIONACCY OUT-OF-TIME~.
              (6)     DATE OF RESULT AUGUST 20 1 2009-AND-SEPTEMBER-04 2009     1

           ( b)     APPEAL TO AN APPELLATE FEDERAL COURT.          YES .[~] NO [ ]
              (1 ) NAME OF COURT sco.rus FROM I ISCA-D-C - A,ND ·-IISCA5              -
              (2)     CASE NUMB~R UNASSIGNED SCOTUS ~UMBER1(09·10050jTX & 09-5025,D.C.)
              (3)     RESULT HE.IECTEQ ON BOTH· IRYS AS -".JIJRISDICTIONAl'I Y-OUT-QE-TIME''.
              ( 4)    DATE OF RESULT . AIIGIIST.20; 2009 AND· SEPTEMBER 04 i 2009
          (c)       PREVIOUSLY FILED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
        RESPECT TO THIS .JUDGMENT IN ANY FEDERAL COURT? WAS.TRYING TO MANDATE A
       fAVORABEE HABEAS AND/OR CIVIL RIGHTS INJUNCTION IN USDC AND USCA-DC;
       Ai'JD USDC-ABILENE AND USCA5 WHILE TRYING TO EXECUTE COLLATERAL AT~0-~~S,
          (d)      REASON FOR NOT APPEALING FROM ADVERSE ACTTION ON ANY PETITION.
       APPLICATION OR MOTION: M~RSHALl-IN-WAITING-~O ,PERFECT THE ABOVE(§ 2241 -
       1 :08-CV-145).IN USDC-ABILENE ... NOT KNOWING.THERE.WAS A DENIAL UNTIL ABOUT
       AUGUSf 04, 2010. SE~ APPX.-B, PAGES: .B-2 -.8~20; .AND.PAGES: .1·5 __ 20.
         (ej       PETITIONS Ok APPEALS PENDINGS: 1:0B~cv~145-IN-ABILENE; THE END
       EXECUTION OF DIRECj APPEAL (#07-50294-"" USCA5); -AND.§ 2255 IN USDC-
      AUSTIN (#1;09-CV-35-LY). SEE PAGES: 9 - 14 - ALL INFRA.
         {f)       WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR ,JURISDICTION IS
       INADEQUATE OR INEFFECTIVE FOR REtIEF~-At'-THIS-TIME-FROM APRIL 22t 1996
      TO NEW INDICTMENT (#A06-CR--067~LY),. TRIAL, -AND GUitTY VERIDICT; ATT~MPTED
      APPEALS THAT WAS DEFAULTED (NOT PURPOSELY - PRO SE). SCOTUS WAS THE
      ONLY OP TIO NS OF -HABEAS RELIEF. SEE PAG t-40 AND . PROLOGUE -- ALL INFRA.
      WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS: PAGE-1-0F
                                                OF
                                                                               16-1~4f98.515
    FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
    LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 49 OF 60
                                   PAGE -10L.,,_ OF     741 _
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 111 of 156

        Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16           Page 1 of 58 PagelD 513        110
 P.P.-491 OF 544                                                          PAGE 120 OF 741
                          IN THE SUPREME COURT OF THE UNITED STATES-
                                          WASHINGTON, D. C.
     SECONP-PfTITION - iNCORPORATION-OF-THE FIRST-PfTITION-[.£Till THINKING
     HABfAS.PENDING.(§.]241 . .,. 1 ;08-=-CV-=-145.~-ABILENE, TX.}-WITH-THE-" PROCED~
     URAC-=-D_EFAULT- '.' -AND '.' -OMN_IB_LlS-MOTION-- '-'i....:.A_N_lfT~IRD-E_El)TION- ~ IiJC(JRPO-R~
     ATI ON "· EX fRAORO INA RY. WRIT. AND AN EXIT - F-ROM. JUD I CI ARY -SYSTEM._...,..._ DEC-=-
    fi:1~ER · 13, · 2011 . TO. ABQIJT. MARCH -20, . 201 ~.                        _PI\_GE ___· OF·--
                          " P-R E / P-0-S-T P-E-T-I-T-I-0-N-S"
                      PETITION,S, APPLICATIONS, OR MOTIONS-PROCEEDINGS:
      (dd)          TWENTY-=-N INE. PETIT ION - 2!JS!.. WRil Of. CER.T. - 1 N-RE; -MARSHALL
            (1)     NAME OF COURT U. s.. SUPREME COURT ( scorns .
            ( 2)    NATURE OF PROCEEDING 1N .RE: JO-NA THA-N- MARSHALL;. SR .. ; KNOW-ING
                    . ·-   •   1·                                                             .


   THIS WOULD BE EXIT FROM THE .JUD.IC I.A.RY. SYSTEM. AF.T.E.R EXTRAORD.I,NARY WRIT:
           (3) GROUNDS RAISED 709-TABBED PAGES. W-ITH .QUESTIONS PRESENTED
  PAGES: 42 - 43 (SUPRA PAGl::-40 -IN CERT.); .PAGE-:-45.AND PAGE-:-F:-32-ALL INfRA.
           (4)      EVIDENTI~RY HEARING          YES [ ]            NO [X]
           (5)      RESULT AGAIN---REjECTED AS "JlJRISDICTIONALLY-OUT-OF~TIME·.
           (6)      DATE OF RESULT JANUARY 10, 2012 AND-MARCH 12,-2012
        (b)       APPEAL TO AN.APPELLATE FEDERAL COURT.           YES I J NO [XJ
           (1)      NAME OF COURT SCOTUS FROM lJSCA5 AND-USCA-DC ~ PAGES: 39 - 40.
           (2)      CASE NUMBER UNASSIGNED scorns (SEE PAGES: 41 & .45 - LOWER.COURTS)
           (3)      RESULT 4 TIMES IN 3 YEARS ~JURISD'NALLY OUT-OF-TIME• BY CLKS.
           (4)      DATE OF RESULT. JANUARY 10. 2012 AND·MARCH-12, 2012
       ( c)      PREVIOUSLY '.F IL:ED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
     RESPECT TO THIS JUDGMENT IN ANY FEDERAL COURT? -THE-HABEASES WJTH #84-
    J218-Z AND.OA06-CR-067-LY. WAS THE PROLOGUE (PAGE~C-=-63) AND WITH THE
    "OMNIBUS MOTION'' MAKING A TRINITY.WITH CR-3-::87-:-(fa6.,.f. SEE PAGE-F-32 _( INFRA)
       (d)       REASON FOR NOT APPEALING FROM ADVERSE AGTION ON ANY PETITION ..
    APPLICATION OR MOTION: SEE-EPILOGUE, APPX.~C, PAGE-C-109,. THERE.WERE
    ACWAYS.APPEALS.(NQ.0: 96-11219; 07-50294i -09-5025~ 09-10050; 10-JOZ26;
    10-50439; 10-50616, AND 10-50668 - ONLY NOT APPEAi ON ·ACTION N'ar AWARE.
       (~1       PETITIONS OR .APPEALS PENDINGS:-AS-OF-DECEMBER-13 1 .2011 AND.
   _JANUARY·/ MAR.CH 2012 THERE WERE '·NO MORE JUDICIARY -PENDING •. _. __fill..__'"·'
     .JUDICIARY PENDING WHILE DURING COMMUTATION, SEE ·PAGES: F-33-34 (rn£RA}.
       (f)       WHY ANY REMEDY BY WAY OF OTHER MOTION(.S) OR ,JURISDICTION IS
    INADEQUATE OR INEFFECTIVE FOR RELIEF: MARSHALL HAS DONE-A COMPREHENSIVE
     CAMPAIGN WITH VER:Y CITTCE· HELP EXCEPT PIECEMEAL AND HAS SPENT TEN..:Qf-
   THGUSANDS-OF DOLCAHS IN IINTMBIIRSED CIVIL AND CRIMINAL LITIGATION THE~. UN-
CONSTITUTIONAL CIRCUMSTANCES-OR VIOCATION NEEDS AN UNCONDITITIONAL HABtAs.
    WRIT OF HABEAS CORPUS"'" PRE/POST PETITHJNS: PAGE-1-0F- ..... 16 -.11=4-~· 5: 6
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 50 OF 60
                              PAGE_!..Q!!_OF_lil_
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 112 of 156

       Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16                                                                          Page 2 of 58 PagelD 514
P.P.-492 OF 544                                                                                                                       PAGE ---12.L O F ~
                                      I N T HE
                 S U P R E ME C O U R T O F U N I T E D S T A T E S
                P E T X T I O N F O R WR I T O F C E R T. l O R A R I

                                          J.N THE UNITED STATES COURT OF APJ>EALS

                                                                       FOR THE FIFTH .CIIlCUlT

                                                 FO-R THE DISTRICT OF COLUMBIA CIRCUIT


   ,N,. Q,, .# =· 96.,.11:219; f07T50294; . #09'.!"5025; #09,""10050;
           ·jJ~o.zlQff§;•- ... ~ i ; ,~19~§f§;. :A ·N ·n ~io:.~QJ;es,
        ).~N•=!<,.J~ _E:., .~~~~~-.R.. ~.. A T _H A.. N ....11_,A. =~-•-~rH~-~ b,,~_:, ,_,s,..B~:.E'
        1

      ,:


                                                           JONATHAN ,MARSHALL, SR.·.                                                                           .
                                                           aka Joe,  Petitioner.
                                                           v.
                                                             UNITED STATES OF AMERICA,
                                                               et al.,                                 Respondents.

                               APPEAL FROM··11IE UNITED STATES DlS'fkICT COURT.·
   ~!i~·.~~~rr.~ ~~~P..~~.lli~:I~~B.~~.~. •119~Itl~~~-~ z. .~~~~i~R.N. ~ n,rsrrt1cT~
                       !/.ASH I.NGTONi, Di ..Ci . ~ , DI STR-I CT. Of. COlUMB
                            • 1s11:,,.u   :;.11.a~l..:Mlr7r11A •
                                                                                            IA
                                                                       ,,..,.~,,_i.,.t .. _.,_o,"
                                                                       ·*"*••i.u:.       ':u,1,. 1~   ! ' . . ,.~   ,._,   11 ~ ' " · " ·   •• ;. 11




       ~~.:..8=:, ~.,l~- :,_,.N;..QhdLi .               ~~q~.Q.~g:llrl~-- £B1.~§..l.r.!1JJJ&~:t( :':AP6-~CR~oai~1~-Y

            APPENDICE':(
              ---~---    ·: ~                                N.--- =-- --------- - - - ----:--:--- ___ ..;_ ---·----~- - - - - - ---

                           .A:               ~m
                     """'' .,,_ ·~•;C••lr.'.. '.
                                                 .
                                                                   .
                                                     ' % " I L .. ,,ids.         •
                                                                                     .
                                                                           3i!tru?. Wl4t         '
                                                                                                      JONATHAN.·('JOE) MARSHALL:; SR.
                                                                                                      REG. NO.#: 1-70110 - 077
                                                                                                      FEDERAL Y.0RRECTJ0NAL INSTITUTION
                                                                                                      1900' SIMLER, AVENUE
                                                                                                      DIG SPRING; TEXAS: 79720
                                                                                                    . PROCEEDING P-R-0        sE
                                                                                                    [ IN, PfWPHIA PERSONA 1~
     PET[TION Fon WRIT. OF CERTIORARI
                                                                                                 - -C-0 V-E R s·'H-E'-E T;-PJ\GE ·1 OF ·1
                                                                             JLQ__ ·OF 709                                                             F--32
                                                                     16-11409.517
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF., d) Issu~s raised:               PAGE 51 OF 60
                              PAGE --1..0.9_ OF --1.!!L
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 113 of 156

       Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16    Page 3 of 58 PagelD 515
P.P.-493 OF 544                                                 PAGE 122    OF    741
                       IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
      PETITION FOR WRIT OF CERTIORARI                    .!:./lfil; __ OF
                         "PRE/ P-0 ST P E-T I-T-I-0-N-S"
                     PETITIONS, APPLICATIONS, OR MOT°tONS PROCEEDINGS:
       (ee)         THIRTY-PETIT!ON        - COMMUTATION OF -SENTENCE
            (1)     NAME OF 'COURT OFFICE OF .PARDON ATTORNEY - WASHINGTON, D. C.
            (2)     NATURE dF PROCEEDING A_PPLICANT FOR .P.RESID.ENT'.S EXECUTIVE
    CLEMENCY POWER T~A~ INCLUDES THE AUTHORITY .TO COMMUTE, OR REDUCE SENTtNCE.
            (3)    GROUNDS ;RAISED THIS WAS A FE.DERAL CASE A TRINITY: 84-9218-Z;
    CR3-87-086-T AND A06-CR-067~CY WITH CONTINUING "IN G@STQDY" - 17-YEARS.
            (4)    EVIDENTIARY HEARING        YES [ J           NO [X)
            (5)    RESULT NO WORD SINCE FILING ON APRIL 30, 2013 OTHER THAN REC'D.
           (6) DATE OF RESULT             N/ A
        ( b)
                                   ------'--'---'-'-------------
                 APPEAL TO AN APPELLATE FEDERAL COURT.         YES [ ] NO [
           (1)     NAME OF COURT               N/ A
           ( 2)    CASE NUMBER    ~--------------
                                               N / A
           (3)     RESULT JNOW THAT APPCICATION WAS RECEIVED/ PENDING
           (4)     DATE OF RESULT. ABOUT JUNE, 2013                                  _
        (c)     PREVIOUSLY FILED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
      RESPECT TO THIS .jUDGMENT IN ANY FEDERAL COURT?
     , N O :{ E - INORDff R TO QUA LI FY OR: HAVE APPL I CATi ON PROCESSED THERE CAN
                        '                                       .                 -
     . BE NO PENDING ~ITIGATION. IN ANY COURT AS TO CONVICTION OR SENTENCE.
       (ci)     REASON FO~ NOT APPEALING FROM ADVERSE ACTION ON ANY p~~ITio~.
     APPLICATION OR MdTION:
                       SEE (cl ABOVE
      SEE PAGE~F-34, FiLED WITH CLEMENCY PROJECT ON MAY 06, 2014.
       (e)      PETITIONS ~R APPEALS PENDINGS:
                                     SEE (c) ABOVE                                __
           THIS. INSTANT ~CTION DISQUALIFY MARSHALC FROM COMMUTATION OR CLEMENCY.
       (f)      WHY ANY RE:MEDY BY WAY OF OTHER MOTION(S) OR ,JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF: S~E-PAGES:-·46 --47; -AND ALSO,
       SEE APPX.-D, PAGES: D-33 - 0-39 ~ ALL INFRA. ON APPlICATION THERE'S
       A SHOWING OF TH~ INDEXING AS TO EVER~WORD ON EXHIBITS, RECORDS, -
    BRIEFS-AND VOLUMES OF SOME 1,149.,.COUNfED PAGES-AND 59-UNCOUNTED PAGES.
    WRIT OF HABEAS CORPUS~ PRE/POST PETITIONS; PA&~-1 -OF-. -. - .
                                    OF
                                                                                 F-33

                                                                           16-11409.518
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS.
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 52 .. OF 60
                                PAGE _llQ__ OF   __z!i.L
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 114 of 156
                                                                                      ) ") "2
       Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16   Page 4 of 58 PagelD 516     J   <"'-,"")

 P.P.-494 OF 544                                               PAGE 111_ OF ..l!!l_
                       IN THE UNITED STATES DISTRICT COURT
             FOR THE NORTHERN DISTRICT OF TEXAS - ABILENE DIVISION
      PETITION FOR WRIT OF C~RTIORARI                    f.fili~ __. OF
                      " P· R E /   ~LI .     P -E-T -I -T I -0 -N-S "
                       PETITIONS, APPLICATIONSt OR MOTIONS-PROCEEDINGS:
       ( ff)          TH I RTY .,.ONE PETITION - - CtEMENCY PROJECT _2014
             (1) NAME OF COURT .BUREAU OF -PRISONS (BOP.) JRUL]NCS SURVEY
                            1


             (2)      NATURE. OF PROCEEDING COMMUTATION OF. .SE-NTEN.CE WITH .ATTORNEY
    TO ASSIST WITH CLEMENCY -PETITION OR SELECTIO.N OF. F .C.1. .BIG.. SPRING.
             ( 3)    GROUNDS RAISED INCORPORATED BY REFERENCE APPLICATION OF
    APRIL 30, 2013. SEE PAGES: F-33 AND PAGES: 46 - 47 -- ALL INFRA.
             ( 4)    EVIDENTIARY HEARING                        YES [ ]       NO IX]      •
            (5)      RESULT ON ABOUT MAY 2016 TOLD TO RELY ON MYSELF FOR RELIEf_.
            (6)      DATE OF ·RESUL f MAY 20l6                             .
         ( b)      APPEAL TO ;AN APPELLATE FEDERAL COURT.                    YES [ ] NO rx ]
            (1)      NAME OF (OURT                                  N / A-
            (2)      CASE NUMBER                                    N / A
            (3)      RESULT ..fIEt'D WAS CROWDED - NOT ENOUH ATTORNEYS TO GO AROUN_D.
            ( 4)     DA TE OF RES ULT ~M8......,Y'--·=-20~1_,,_6_ _ _ _ _ _ _ _ _ _ _ __
        (c)       PREVIOUSLY FILED ANY PETITIONS. APPLICATIONS OR MOTIONS WITH
      RESPECT. TO THIS JUDGMENT   I
                                           IN ANY FEDERAL COURT?
         NOT ·E - INOREPER TO QUALIFY OR HAVE _APPLICATION .PROCESSED THERE CAN·
       BE NO PENDING ~ItIGATION IN ANY COURT AS TO _CONVICTION OR SENTENCE.·
        (d)       REASON FOR NOT APPEALING FROM ADVERSE AETION ON ANY PETITION,
      APPLICATION OR MOTION:
                   SEE (c) ABOVE AND (d) BELOW~ ALSO SEE APPX.-D, PAGES: D-33. - -D-39;
         THIS INSTANT ACTION DISQUALIFY MARSHALL FROM COMMUTATION OR CLEMENCY.
       (eJ        PETITIONS DR APPEALS PENDINGS:
                                         ~EE (c) ABOVE - IHE Ju&rcrARY ON CONVICTIOlt.
        OR SENTENCE HAS BEEN BARE SINCE ABOUT MARCH 12, 2012 IN JUDICIARY~.
                        1



       (f)        WHY ANY REMEDY BY WAY OF OTHER MOTION(S) OR .JURISDICTION IS
     INADEQUATE OR INEFFECTIVE FOR RELIEF: NOTE (f}, PAGE-F-33 (INFRA).
      MARSHALL HAS ABANDON HIS CLAIM WITH THE' EXECUTIVE BRANCH AND HAS OPEN
      THE PdRTAL IN THE JUDICIARY TO A HABEAS CORPUS OF PRISONER'S ORIGHIAL
        CLAIMS OF CONSTITUTIONAL ERROR FOR AN UNCONDITIONAL -HABEAS COR~
     WRIT OF HABEAS CORPUS-~ PRE/POST PETITIONS: -PAGE-1 -OF-
                                      OF                                      F-34

                                                                          16-11409.519
FED.R.CIV.P.' 65{a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D.     PREVIOUS
LAWSUIT AND ADMINISTRATiVE RELIEF, d) Issu~s raised:                 PAGE     53 OF . 60
                                PAGE _ll_L OF _lR
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 115 of 156

        Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16                                        Page 5 of 58 PagelD 51~               j') ~
 P.P.-495 OF 544              IN THE U.S. DEPARTMENT OF .JUSTICE PAGE 124 OF 741
                                  FEDERAL BUREAU OF PRISON~
                                   F.C.I. BIG SPRING; TEXAS
                                                                       .
   JJATE; - ·APRIL'. -1-5 ,-.2014    c:;.o.v.~-R~S.H.~-l~•T         l?AGE . ·1 - OF - - -


          Nar11c                                                                  Prisoner Number

          .JONATHAN· MARSHALL; SR. AKA;                                            ··REG1 NO;//:. 17040 - 077
          .JOE MARSHALL


          Plnccc,rCl'llrllrrnirnl       FCI BIG SPfUNG, BIG SPRING, TEXAS
                                        1900       SIMLER AVENUE - ~IG SPRING, TEXAS 79720
                                                                                                                     ----~
    ,JONATHAN (.JOE) MARSHA~L; SR. ,·                                      *
                                                                           *      U.S. DEPARTMENT OF .JUSTICE
                  REQUESTER;                                               -/,


                  - V S -           ,                                      * P-R-0-G-R-A-M- · -S-T-A-T-E-M-E,N-T:
                                                                           ** NUMaER: 5050,49· DATE~ AUGUST-12i-2013
   MYRON L. BATTS - WARDEN, F.C.I.                                          * COMPASSIONATE RE(EASE / REDUCTION IN
    BIG SPRING; TEXAS;                      *
    CHARLES E. s_AMUELS ,· ,JR. _.DIRECTOR,-: SENTENCE PROCEDU R~} FOR IMPLEMENTATION
                                                                                                            0
   FEDERAL BUREAU ·OF PRISONS (BOP);                                       >,s.w,s.c. ·U -~s02(G:)(1) (A) ,ANDA205(q}
               RESPONDENTS.                                                *
       .lillllJilION. IN, SENTrnLtillJU                                    ;_ f_&JJ~RAl -~UR&:AW ·OF-· PRISONS, (BOP-)_.
                                    **********************************.

         Compass~onate
             .
                         Rele.ase/Reductiun
                               . .    .    ..
                                              in Sentence:
                                               .      .   ~'    '   . ..                '   .   .,_   ·-·   ''       '




           Procedure$ for imph.~1nentation of 18 U.S.C"
                · ·-§§ 3582(c)(1)(Af and 4205(g)      ··
                   P-R-E-l I-M I-N-A-R-Y-. -S-T-A-T-E-M-E-N-T:
          INITIATION-OF-REQUEST-~.EXTRAORDINARY-OR-~OMPE(lING-CIRCUMSTAN(ES -- .
    UNDER_ THE ABOVE WHERE THERE ARE PARTICULAR EXTRAORDINARY OR COMPEl~I_ING
    CIRCUM~TANCES FOR MODIFICATION OR REDUCTION OF SENTENCE BASED UPON A
    INTERVtNING POST-SENTENCE A~SESSMENT OF VENUE (JURISDICTION) OF A.( L~
    26.u.s.c .. §.7206(2) [INTERNAl::-REVENUE'-CODE - ·Ta.u:s.c .. §.3237(b)~l ~
              I                                                 .                                                .                .   -




    OF HISiSENTENCE TO" A(READY-S~RVED" AND SUB,/ECTED TO" CQMrLETE-OIS~
    CHARGE~" ON ABOUT N0VEMBER-20£-2009.
   18.LJ.S.0, .§.§.3582fG)(1 )(A)-7.EXTRAORDINARY-OR .. tOM~ELLING-CIRCUMSTANCES -
   COVERSHEET: - - - PAGE-'1.            OF .1 - . -                                                                         F-35 ·
                                                               .. - OF .. - .
                                                                                                                         16-11409. 520
FED.R.CIV.P~ 65(a)   MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 54 OF 60
                                                   PAGE _____!g_ OF __1il_
         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 116 of 156

       Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16                               Page 6 of 58 PagelD 518                12...S
P.P.-496 OF 544      IN HjE U· S, DEPARTMENT OF .JUST ICE PAGE 125 OF 741
                         ~EDERAL BUREAU OF PRISONS        -   -      --
                          F.C.I. BIG SPRING; TEXAS
   DATE: -~PRil 1-5, 2014 C.Q,V,E,R,S,H,E,E,T               PAG(   1 OF- -

           Nn111c
          .JONATHAN M.ARSHAlL; SR. - Al<A;
          .JOE MARS.HA(!~  ____   __:_,___   _________
                                                                             Priso11c( Nwul.Jcr
                                                                                  REG~,NO.#: 17040 - 077                      ]
                              FCI ~IG SPRING, BIG SPRING, TEXAS                                                                   ]
                              1900 SIMLER AVENUE~ BIG SPRING, TEXAS 79720
                                                                                                                   -
  .JONATHAN       (.JOE)MARSHAtL; SR.,·                    *               U.S. DEPARTMENT OF .JUSTICE
                     REQUESTER;                            *
                                                            *
                                                           * P.-R-0-G-R-A-M- --S-T-A-T-E-M-E-N-T;
              ,.. V S -
                                                           _.*    NUM2ER: 5050,49                     DATE:· AUGIJST-12u~013
                                                             11
  MYRON L. BATTS - WARDEN, F.C.I.       *
  BIG SPRING; TEXAS;                    * COMPASSIONATE RELEASE/ REDUCTION IN
  CHARLES E. SAMUELS,· .JR. _ DIRECTOR,-: SENTENCE PROCEDURES FOR IMPLEMENTATION
  FE DER Al BUREAU OF PR I·SONS (BOP) ; *                    OF
                RESPONDENTS.            : 1s_.u.s.c, .§§ -~sB2(c)(1 )(A) ,ANQ,420~(g)_
     .B.E.Jl1lillQN. IN, S ~ , (!RlSl                      ;       f.J]J&:RA( · 2WRtr:AlJ ·Of· P.RISONS. ( BQP-).
                           i*~*******************************
      ·cohipassion~te
        .. .       .  -
                        R-ele_a·se/Redu.ction
                               .     - .  ·--- - .
                                             ..   .
                                                   in· Sentence;
                                                      .    .       .          .      . ..                 ".




                  Proced~res ror _lmpl'ementation of ;18. U.S.C.
                         §§ 3582( c)(1 )(A) and 4205(9)
                   P-R-E-l 1:M-I-N-A-R-Y----S-T-A-T-E-M-E-N-T;
        REQUEST -BASED- ON. NQN..,.MED I CAl . CIRClJMSTANCES.  ElOERl Y- INMATES: c.       -.-e- -


   OTHER-EbERLY-INMATES. INMATES AGE 65 OR OLDER WHO HAVE SERVED THE GREATElt
   OF 10 YEARS OR 75% OF THE TERM OF IMPRISONMENT TO WHICH THE INMATE WA-S
   SENTENCtD. AT THE BEGINNING OF THE DAY ON OCTOBER-19, .2014, THE REQUEST-
   ER WILLI BE 65 YEARS OLD,· ABSENT AN APPROPRIATION FROM APRIL-22, 1Q9G TO
              I


   THE PRE~ENT (SOME 18 YEARS) WITHOUT SATISFYING THE· YEARS OR PERCENTAGE
   TO WHICH MARSHALL WAS SENTENCED TO 18 YEARS. OF IMPRISONMENT ON FE13RUAHY
              I

   16i.2007.AND WILL NOT SATISFY THE GREATER OF 10 YEARS OR 75 PERCENT.
  18-Ll.s.cl .§§.3582(c) (1) (A) .. -NQN.,-MEDICAL-J:IRClJMSTANCES-"'" :H.IJERL.Y--INMATES--=-
              1                                                        •                                       •



  COVERSHEIET; .. -PAGE .1. OF -1 - . - .                                        F-36
              I

              I                              . ,_
                                                .._.      OF      ~                                                16-11409.521
FED.R.CIV.Pi 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
            I
LAWSUIT AND iADMINISTRATIVE RELIEF, d) Issues raised:               PAGE 55 OF 60
                                        PAGE _ill__ OF __llL
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 117 of 156

                                                                                                      · f.58 PagelD 519
                                                                                                                                i:lb
                                                      I
       Case 1:16-cv-00107-0I ft}cfltufuEiJitil-rtD F.9~                             ~e~4m~nftt5Jr 7..cBurn  PAGE 126 OF __I_li_
      497 oF 544     ·     FOR THE NORTHERN              DISTRICT OF TEXAS -
P.P.-                                    , ABILENE       DIVISION
                                              '
                                             G:O•V-f.R .. -S-H-tt-tt-T
                                                      I                         -            ..,.


      ,JONATHAN MARSHACL; SR,                 ,
    NAME (Under which you were convicted)
                                                                                                PETITIO,'\ FOR
     REG. NO.//: 17040 - 077                                                                    COi\li\ION L,\ \V
   PRISON NUMBER                                                                        . \\'JUT.Of H.-\DE..\S COl{PUS
                                                      I                                        DY A Pl:HSON IN
   _f:_   CI      BIG SERING,: BIG SPfUiNG                I
                                                              TEXAS                           FEDER.\L CUSTODY
   PLACE OF CONFINEMENT/ADDRESS
     1900 SIMLER AVENUE                                                              U,"-ilTED STATES DISTHICT CCUIZT
                                                                                             FOR THE D1STHJCT OF
   JIG SPRING. TEXAS 79720                                                                            ABILENE
                                                                                     .... " . -' ....................... ., ......--.
                                                                                                             ;




    ~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~~--------~--------------                                                                   .
                                                  .'                       **
    __JD.NJU.Hl:\N. (.JOE_) MARSHA~~,                                      *
                                                                           t         CIVIL      ACTION
    f ULL NAME                                                             !.
                     PETITIONER;                                           t . NO. II:
                                                                           *
                                                                           *
                 - V S -                                                   *
                                        *                                  *
    MYRON-L,-BATTS - WARDEN OR CURRENT:** Case Number ( To be surplicd by
                                          Clerk, United States District
                      .        .      *
    WARDEN OF FCI BIG SPRING, TEXAS OR% Couz:-t)
                                 .
    ANY BOP, USA - HAVING CUSTODY;     . t*
            '                           * P8TITION fOR WRIT Ol•' 111\DE:i\S
    CHARLES'.E,-SAMUE(S 1 JR, - DIRECTOR: CORPUS BY A PERSON IN
          '             .               *
   FEDERAL BUREAU OF PR I SONS (BOP) , ! fEDERAL CUSTODY 28 u.s.c_
   OR ANY DIRECTOR OR.' BOP PERSON HAV-:* § 2241
   ING CUSTODY·AS DIRECTOR OF BOP; !*
                                        .    .                       *
   GRtG-ABBOT - ATTORNEY GENERAC OF                                  t*
                                                  I                  'Ir
   THE STATE OF TEXAS; OR ANY ATTORN-t
   EY GENERAL (A.G.) STATE OF TEXAS t*
   OR PERSON HAVING CUSTODY;            f
           I·                    I      t
  ERICJH,-HO~DtR,.JR - ATTORNEY GEN-:
  ERA~ OF THE USA, OR ANY A.G,: OF i
           '
  THE UNITED  STATES OF AMERICA/; PER-£*
  SON HAVING CUSTODY;                  :
               RE:Si POND ENT S.              '-              · ;*                           --
                                       ***************************
                                              I      ,




                                                                                                                        F-37
                                                                                                                    16-11409.522
                 !                 .          '                                                     RIGHTS COMPLAINT - U.    PREVIOUS
    R CIV p; 65(a) - MOTION FOR 'l'RO AND PI ON C~VI~-                                                              PAGE 56    OF 60
FED. .   .          TRATIVE RELIEF,, d) Issues raise ·                                                 _
LAWSUIT AND ADMINIS               ·.        OF 741
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 118 of 156
   P.P.-498 OF 544
          Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16
                                                                                                                           PAGE 127 OF 741
                                                                                                                       Page 8 of 58 PagelD 520
                                                                                                                                                                              J'l, 1,     1

                                                                                                                          P A-G-E               1         0 F          _5_.
  I CLAIM FOR DAMAGE,
    INJURY, OR DEATH
                                                            INSTllUCTIONS: Please read carefully lhe instructions on the reverse side and
                                                            supply information requested on both sides oflhis fonn. Lise additional sheet(s) if
                                                            necessary. See reverse side for additional instructions.
                                                                                                                                                                FORM APPRDROVF.J:1
                                                                                                                                                               0MB NO.
                                                                                                                                                                1105-0008
                                                                                                                                                               EXPIRES 5-3 I-OS
        Submit To Appropriate Federal Agency:                                                             2. Name, Address of claimant and claimant's personal representative, if
       BI/RE Ati OF pRIS QNS                                                                              any. (See instruc//ons 011 reverse.) (Number, street, Cit)•, Stale and Zip Cnde}
       SOUTH CENTRAL REG IONA.I_ OFF I CE - TORT BRA.NO ,JON.ATHAN (,JOE) MARSHAi_!_; SR.
      311 ~.L1s' MARINE
                  ARM En FORCFS
                         FORCES RESERVE
                                   nRIVE     COMPI_EX                'FREEGn~·E.
                                                                            . RANio.    - E70CT40IO~Ap77I
                                                                                 _ lie? 6RR1 _  .. 11 - N"TITIIT
                                                                                                           ,) ..
                                                                                                                 Io~,
                                                                                                                    ,
       GRAND PRAIRE .. TEXA.S .. 75051                                 1900 SIMLER AVE.; BIG SPRING, IX.
   3.TYPEOF~MPLOYMENT        , 4.DATEOFBIRTH 15.MARIT.AL STATUS 16.DATEANDDAYOFACCIDENT. I 1.TlME(1,M.ORP.M)     r97tl
     OMIL1TARYMc1v1L1AN        tn 1Q-1q/Ja       ~r,u:;f'i:-     MAR 2007-APR. ?.0131                P.f'L
   8. Basis of Claim (State in detail the known/acts and'Circw1istances attending the damage, injury, or deaJI~ identifying persons and property involve,{, the
                                               The above C1a i mant ,· 0 Federal I nmote at
        place ofoccurrmce ond the cause /hereof} (Use additional pages ifnecwa,y.)

    - . F.C.I. BIG SPRING in Big Spring, Texas from about MARCH, -2007 to the last
        dote of incident about APRib-30, .2013 [7.Plus(+)~YfARSl · tn: 6ne State Court;
        3 Fe_derol Court$ in' 3 Texas C1 t1@s; · New Orleans-,0,--:--• nd Washington, D. C.
        from Lowl?r-Courts-To-The..:..S~prnme.Court to c~allerige my Prison.Sentence 0nr)/
        Or myTonv1ct1on in a Time y manner, . . While BOP'S Counselors and Orf1c10L
        calleo"lJNTRUM" Denied "Cm:itrolled~F-orms" or Delayed th~se FORMS that
       caused me 1o's of--, ,-DoITTaf~Dol l ors in 'EXTRA LITIGATION EXPENSES AND DELAYS
 r.;-9'';--;--;;::-:-c~:-=-==:-::-::--=-=-=c:c---~---~P~no~r~E~R~TY~DA~MA~G~E,____ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _ _
   NAME AND ADDRESS OF OWNER, IF OTHER THAN CLAIMANT(Number, slreel, cily, Stole, and Zip Code)

                                                         N/ A
t-;:;-;~:;-;-;-====::-=-:::::::=:,--:-:-c-:c:-.,,.--l.L....L_JQ___ _ _ _ _ _ _ _ _:___~=-=-=:-=-==c:-:-:--:-:-=-:..,-:c--:-:-:-:c-==:---::c--- -----
  BRIEFLY DESCRIBE THE PROPERTY, NATURE AND EXTENT OF DAMAGE AND THE LOCATION WHERE PROPERTY Ml, Y BE !J:ISPECTJ,D. (See
   /11s1111c/1011so11 reverseside)     SEE    .fil~QiJ11iijlJ.!i>ilL.UllL 1,· j,· 2;                               f.@JNQTES:              \1/ \,1/"\Y';                   AND
   PAGES: -3 - ~-5 (INF-RA
   -~--             ---- -:IN      CLAIM)-NOT[
                              THIS ---
                            - --          ---       ;
                                                                                                   ~    "SUPRA" - IN THIS TfXT OR ·CONTENT.
  10.                                  PERSONAL INJURY/WRONGFUL DEATH
  ST,ATE NATURE AND EXTENT OF EACH INJURY OR CAUSE OF DEATH WHICH FORMS THE BASIS OF THE CLAJM. JF OTHER THAN CLAIMANT, STATE
   'AMEoF1N1uREDPERsoNoRDEcEDENT    ;,IJNIT~T~AM" 1/sed BQP~£-PGM..-£TAT~MT - 5800.§.314 ["OUT~
         GO ING"'MAI I~" aver 1,3. QIJNCf:: £; CONTROlU])..-f.QRM"] And/Or II F-RP~ R[F-lJSAld ;;--where___ _
                                                                        11


         these procedures for moiling out t~gg}.,.Work ·_ WRONG~Y - caused defoys of
          several days or more [Two(2) Weeks rs Not-Unheard Of] causing the Inmate
  11.
                                •
         10' S of 1 ; nn' c: nf nn l l nr c: in FXTRA FXPENSFS ANn TIME with DEFAUl 'TS.
                                                                        WITNESSES
                                       NAME                                                            ADDRESS/Number s/reel, citv. State, and Ziv·Code

        1.     MR. TOMMY HAl'E (UNIT-MGR)   1900                                         SIMLER AVE. BIG SPRING, TEXAS 79720
        2.     MR. WILLIAM G. PUTNICKI(CLK) 200                                          W. EIGHTH ST.; RM# 130, AUSTIN; TX. 78701
        3.     MR. CHARLES FU~BRUGE III-CLK 600                                          S. MAESTRI PLACE, NEW ORCEANS, LA. 70130
        4.     MR. WILCIAM K. SUTER (CllRK) ONE                                          FIRST ST.; N.W.,· WASHINGTON, D. C. 20543
  12. /Se, lnstruclions 011 reverse)                        AMOUNT OF CLAIM/i11 dollars)
  12a. PROPERTY DAMAGE                           12b. PERSONAL INJURY             12c. WRONGFUL DEATH                                        12d, TOT AL (Fa;/111~ to .,pecify mny
                                                                                                                                             co11uforfei/11re ofyour righls.) ·
        $500,000,00                                $150,000,00                                          N/ A                                $650,000.00
rl~C~E~R~Tl~F~Y~T~HA~T~T=H=E~A~M~O~U~N-T_O_FJCL_A_l_~1-C_O_V_ER_S_O_N_L_Y_D_AMA_G_E_S_A_NJD_IN_J_UR_l_ES_C_A_U~S~EDC,--:IlY~T=H=E~A~C~C=1o~E~N=T7AB~O~V=E~A~N~D~A~G=R~EE~•l~'O,;---·--
  ACCEPT SAID AMOUNT IN FULLSAT!SFACTION AND FINAL SE1TLEM.ENT OF THIS CLAIM
  13a, SIONA TURE OF CLAIMANT (See inslr~ctions on reverse side.)                                                 I   13b. Phone number of signatory     I.JA~~T-i ~~-C2'(}l         LJ

                        CIVIL PENALTY FOil PRESE:NT!NG                                                 CnIMINAL PENALTY FOR PRESENTING FRAUDULENT
                                FRAUDULENT CLAIM                                                               CLAIM OR MAKING FALSE STATEMENTS
   The claimant shall forfeit nnd pay lo !he United Slates the sum of not Jess than $5,000       Imprisonment for not more than five years and shall be subjecl to a fine of nol less
 and no! more thnn S10,000, plus 3 limes the amount of damages suslained by the               lhan S5,000 and not more than $10,000, plus 3 times lhe amount of damages
 United Slates, /See JI U.S.C, 3729.)                                                         sustained bv U,e United Slates. (See 18 U.S.C.A, 287.)
 95-108                                                NSN 7540-00-634-4046                                                        STANDARD FORM 95 (Rev. 7-85)
 Previous editions not usable                                                                                                      PnESCRIIlED DY DEPT. OF .JUSTICE
                                                                                                                                    28 CFR 14.2



                                                                         PAGiE - 1 - OF , 5
                                                                                                                                                           F-38



                                                                     16-11409.523
FED.R.CIV.P~ 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT   D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE" 57 - OF 60
                                                                  PAGE _115              OF        741
           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 119 of 156

      Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16                     Page 9 of 58 PagelD 521
P.P.-499 OF 544                                                                      PAGE      128 OF     ...1!iL
                                     IN THE UNITED STATES DI.STRICT cou~ -
                                      FOR THE NORTHERN·DISTRICT OF TEXAS
                                               DALLAS DIVISION
                                             C OVE R S HE E T
                                                                Prisoner Nwnbcr
                                                                                     -
        Na111c


         JONATHAN (JOE) MARSHALL; SR.                           17040 - 077
      ~.



                        -
        rlncc l>f Ct•r1li11crnc11I
                                     FCI BIG SPRING, BIG SPRING, TEXAS
                                     1900 SIMLER AVENUE - BIG SPRING, TEXAS 79720
                                                                                                                          I
      COMPLAI~T -              "§ .. 7933 "AND"     BIVENS~/          n   CASES" OR" CONTROVERSIES "
         COMP~ A I N-T /.JURY                                 ~-R-I-A-L           -D E-M-A-N D-E-D
                              CIVIC - -R-I-G HTS                   C 0-M P-l A INT
    ------------- .---------------------------------------------------------
     JONATHAN {JOE) MARSHAtl; SR.,                       _ ** p ~IS O.N E-R              r    S      AND/ OR
                    P(J\INTIFF;                           *    p RI Y-A T-E..,.,.,.·C-I TI Z-E N-S
                                                          *
       AND          INVOLUNTAR~ PLAINTIFF\¥.: J lJ.R IS D-I-C-T-I ON                                      INVOKED:
     SOCIAt SECURITY ADMINISTRATION                       :        42       U. S. C. . § 1 9 8 3
                 (SSA),                                   *
     THE UN'ITED STATES OF AMERICA\}/                     *          B. I. V E. N S . -V·             S I X
                  (USA),                                  :UNKNOWN- NAMED AGENTS
     THE STATE OF TEXAS (TEXAS) .                \Y:'     * 0 F F E D. B U R E A U O F
                                                          * NARCOTIC                     s,    4 0 3 U.       s.    3   s·s
                  : V S -                                 :            ~~ - ("     1" 9-7     1 )
    'I. INTERNA~ REVENUE SERVICE (IRS),                   *
        I/19,P-19, I//14,P-:22, I//19(!");                *CASES /-C.O .NT RO V-E RS IFS
                                                          *
  _2. DEPT. OF THE TREASURY(TREASURY},*                                              AND
                                         *
      I//6,P~18, I//9,P-19, I//14, P-22; *C-I VIL                                 RIG 1-1 TS . . . EC T
   3. RRENDA HEENEY, SPECIAL AGENT OF **                                  J LI -R Y           T R I A I_
      THE IRS (S/A),                  *
           ,                          *                                      DEMAN-D-ED
   4. JOHN, CORMEL rus; IRS' S/A,     *
   5. ANN TIMMINS, IRS' S/A,                             *_-_.-_-_-_-_ _ _ __
       Il/10, P-19, I//14, P-22; I//20, P- 37;: VsEE FOOTNOTE, PAGE-,-6 (INFRA)
  COMPLAINT - "§ 1983" / ~'BIVEMS'" / "CONTROVERSIES" - COVER:                                    PAGE 1 OF .. ~.;__.
                                                1   OF
                                                                                                         F-39
                                                                                                     16-11409.524
FED.R.CIV.P~ 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 58 OF 60
                                            PAGE _ll6_ OF     ~
Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 120 of 156
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 121 of 156

       Case 1:16-cv-00107-O Document 1-9 Filed 06/14/16                                                 Page 11 of 58 PagelD 523
 P.P.-501 OF 544                                                                                          PAGE          130 OF             741
                       [N        TIIE            UNITEO        Sf!\ fES  DISfRICf                                        CUUHT
                        F On           r HE         N O R T H E R N DISTf!!Cl OF                                        TEXAS
                                                      ABILENE        UIVJSION
                       ----~,..l)Jj_E____ T I\           [J I_   E      OF         C_Q_JLLl.N T s\VLA                   G_E _____)I_O ..
                       _1.  f!.PPEND.!Ll ( "APPX,-F ) - COYER                                                         Hl
                      /\PPENDIX·f --CONf!D FflOM~[::f= (Itfffl/\) j ..•.......•••

                                               [ CONfINUED-ON-PAGES: Fen, F•f,              LJ      (ACL INFRA) J




                             APPENDIX-F
                      PIIYSIC/11. P!\GINATIOtJ "            1157        -        501    ( INFR/\)   [ .'.'J:''   =   P/\GE J
                                                        G LO         n ii   I_    CI.LI..~ [F.-F-/\;F-B.-F-F;F-1 - F-'<I
                      .r- ,F_-_!_ --   F-41        = p -SAME AS PAGE -F (INFRA)


       C-L A IMS                  OF              CONS-TI r UT ION AL                                                          ERROR
               0-V ER                  3       1/2  DEC A.DES- . (SOME 35                                                YEARS):

                YEAR- -NA M-E          PAGINAfION / DESCRIPTIOP                    YEAR     NAME PAGINATION/ DESCRJPTION
             (fl) 198q -CA84-0503F              = P-69,70,71,B-3              2009 - 1:09-CA-35-LY = P-3,9 - 14,
                                                                                  (0)
                /P-F-2 - LAWSUIT IN fll\l_l_l\S A11AINST rm: IflS;                     34,42,R-6,B-15
                (R) 1984 • TRINITY~ SEE 1. 184•9218-Z,                P-F,23 - § 2255 MOfION TO VACl\fF IN AUST.
                              P-R-R( INFR/1)·-    -----              (R)2010 - OMNIBUS MOTION (528-P~GES) =
                (Cl 1987 - Tfl!NITY - ffCR3•87•086-T ~ P-4,                  P-?.1 ,23,33,36, 101
               lfi,23,33,36.39,42,44,45,50,70,74,75,99
                                           0
                                                                     /P-F-24 - Cl.AIMS OF CONSTITUTIONAL ERflOR;
               /P-F-4 - 17-COIJtHS IRS' INDICTMENT (nLSl; {S) 2010; l/10-50439 = P-9,37,38,41,45
               (0) 1988 - Cll-88-25fi5-H ~ P-71                      /J.'-F--25 - APPEAL §. 2255 TO USCA5(0-ABOYE);;
               /f-F-5 - L/\HSUIJiOF INTERLOCl('r, CONSPIR/\CY; (T) 2010 - l/10~!306l6 = P-37,38,41,45
             _(El 1994 - 3:94-CV-01175 = P-71 ,B-3,B-9              /P-F--26 - APPEAL FOR PROPERTY RETURN;
              /P-F•~ - LA1'1S111T ON BOP(INOIFFER-MEnICAU; (U) 2010 - f,/10-50668 = P-36,37,38,45
              [F) 1995 - E-P-95-C/\-078 = P-71 ,0-3,R-29                         /E.£::2Z -
                                                                                   APPEAl ON MOD. j§ 3582./-3553;
              /P-F-7 - ABOVE ThANSFERRED TO Et.: PASO DIV; ('·Jr 2010 - //10-10726 = P-37,33,38,41 ,45
              {G) 1996 - TRIN(TY -SEE (B) ABOVE;                     /P-F--28 - WRIT OF CORAM NOBIS, DLS, TX.
              /P-~-3 - DIVORCE/ CHILO-SUPPORT/CONTEMPT; {W) 2010 - 3:10-CY-1239-L = P-33,IH,B-5
              (ll) 1996 - 95-CVs01373 = P-97,B-IJ                   /SAME USDC-0LS FOR l/3:87-Cfl-085-f;
             /P-F-8 - MAKES CHILO-SUPPORT FEDERAL CASE; fX) 2010 - MANDAMUS= P-36,37,38
             ( I) 1996 - 96-11219 = P-41, 45, 8-4                   /P-F -29 - 4 NAMED APPEAL NUMBERS IN USCA5;
             /P-F-32 - APPEALED TO scorus ON ABOVE;:.               (Y) 2010 - 1 :08-CV-145 = P-38
             (J)    2002 - 3:02-CY-01852 = P-35                     /P-F-30 - NOT 11NOWING THERE WAS A DENIAL;
             /P-F-16 - RETURN SUIT ON SEIZED PROPERTY;              (Z) 2009 - 1ST WRIT OF CERT. = P-39,40
             (K) 200G - TRINITY+ SEE _2. ,7A06-CR-067 /P-F-31 - D.C. &'-USC-AS ON RULE 65(§2241);
                           -LY, P-fl-B ( INFRA)                     (llfl)    2010 • 2ND ~ 3RD CERT. ~ P-41 - 45;
            /P-F-19 - 43-COUIHS INDICTMENT IN AUSTIN;              /P-F-32 - FILING "CERT·S" UNflL JAN. 2012;
             (L) 2007 - 07-50294 = P-3,5,7,8,10, 11,               (BB) 2013 - COMMUTATION= P-46,47.D-36 ...
                            11j,41,G4,C-63,C-109                   /P-F-33 - SOME 1, 149-PAGES EXITING JUDIC.;
             /P-F-32 - APPEAi_ OF /\06-Cfl-067-LY(SCOTIJS); (CC) 2014 - CLEMENCli PflOJECT = P-48
             (11) 2008 - l:08-CV-145 = P-4,18,19.72,              /P-F-3'1 - SPECIAI_FORMSFOfl ON-LINEREO.;
                             ll-7,B-20,ll-21,8-29,C-63             (DD) 2014 - llOP'S..Rl..S. ~ 326-PAGES
            IP-F-20 - PROLOGUE OF THE HAREASES                    /P-F-35 - F-36 - WARDEN(l) & (2) EXH.
            (:N) 2009 - 1:09-CV-11 • P-15 - 17,19,               ON ABOUT APR. 2016(SEE APPX.-C,EXCEPTSl;
             :           . ll-7,fl-20,8-29                        (EE) 2016 - rHJS INSTANT ACTION= P-57
           1;r-z1 - ~ HITH HAREAS IN D.C,;                       /P•F•37 - 544-PAGES OF $ 2241 ..• ECT;
            (p) 2009 ·- 09-1~050 • P-32,39,41 ,45                \FF) 2016 - CASES/ CONTROVERSIES• P-
           /J'-F-32 - APPEAL OF RULE 65 TO SCOTIJS;                                 57 - 58,
           (P)       2009 - 09·;5025 = P-39,41,13-7              /P-F-38- F-40 - HABEASf:S ~ MEMORANDA
           /P-F-32 - APPEAL' OF RULE 65 (TX) TO SCOTUS; OF FUTUflE Fll!NG(HORK-IN-PROCESS);

 APPEND IX ~f ( "APPX. -F '' ) - COVER ........................... 1~-~ )10~~~
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
LAWSUIT AND ADMINISTRATIVE RELIEF, d) Issues raised:                PAGE 60 . OF 60
                                                                                                                                                 .
                                                    PAGE --1.!_!L OF __1il_
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 122 of 156
           CIVIL         RIGHTS      CONSPIRACY § 1 9 8 3 --                                                                           131
                                                                       PAGE 131 OF 741
 MOTION FOR TEMPORARY RESTRAINING ORDER ( 11 TR0 11 ) AND PRELIMINARY IN.IBNC~( 11 P I ~
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT -CONT'D:
                 PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF - CONT'D:
                      D.
           d)   Issues Raised CONCLUSION:
    The issue presented here falls squarely with the purview as required for the Court's

 Subject-Matter Jurisdiction with ISSUES of Nationwide Importance, that can be des-

 cribed as one of the most far-reaching, mistaken (I know I am Black, And I believe I

 should be FREE!) - Schemes ever proposed to alter an American-Citizen:' s established                             0




 Constitutional Rights from 1980 1 S to the End-Of-His-Natural-Life ••• To Date • • •

 About: _'Forty(40)-Years or Four(4)-Decades.

      The ABOVE starts on PAGES~                 59     -    63        OF        741 -    §    2241; PAGES:            63     -   Z2     OF

 ~ -- §
                                                                                                     11           11
                  2241 (JUNE,--2016); PAGES:                74     -        78    OF     741    --        INTRO        ;    and PETIT-

 IONS, APPLICATIONS OR MOTIONS PROCEEDINGS, PAGES: ....J.:L - ___!_!!!._ OF                                 ___lg_]_ '[__.(~)      'FIRST

 PETITION - (z) TWENTY-SIX PETITION; and (Aa) TWENTY-SEVEN PETITION - !bout to (kk)
                                                                                                                                  11
 THIRTY-SIX PETITION] -- ALL INFRA.NOTE -- UPPER-RIGHT-HAND-CORNER, ~ -                                                                P.P.-
                                   II                        11
 71 OF 544   11
                      'l:6 about        P..f.-501 0F 544          Are PAGEIDD of 544-PAGES OF l:16-CV-00107-0

 - i 2241 OF JUNE, 2016, ID. AT 63 -                        72    OF 741           (INFRA). -- SUMMARY - BELOW:

         CASE-AT-HAND -- TRINITY - A GROUP OF THREE(3) CLOSELY RELATED MEMBERS:

     LOWER COURTS STATES: 25~ FAMILY COURT (SDJC), STATE'S APPELLATE COURT (DALLAS,
TEXAS); HIGHEST STATE COURT: TEXAS SUPREME COURT (AUSTIN, TEXAS) on several occass-
ions. LOWER FEDERAL COURTS (USDC): EL PASO, DALLAS, AUSTIN, ABILENE, TEXAS; TOPEKA,
KS; and WASHINGTON, D. C•• FEDERAL APPELLATE COURTS (USCA): NEW ORLEANS, LA (USCA5);
WASHINGTON, D. C. CIRCUIT (USCA-D.C.); and DENVER, CO (USCAlO). HIGHEST COURT: THE
UNITED STATES SUPREME COURT (SCOTUS) - Several times since about 1999 on both State's
and Federal Cases (USDC'S in MAY 1996 - 2012). COMMUTATION OF SENTENCE - OFFICE OF
PARDON ATTORNEY - WASHINGTON, D. C. (APRIL 30, 2013), and CLEMENCY PROJECT 2014 -
Both applica~ion for President's E:x:ecutive Clemency Powers: To Commute Or Reduce
             I
Sentence. CO~ASSIONATE RELEASE/ REDUCTION IN SENTENCE PROCEDURES FOR IMPLEMENT-
ATION - 18 U.S.C. § § 3582(c) (1) (A) AND 4205(g) - BOP - EXTRAORDINARY OR COMPELL-
                  '
                  1




ING CIRCUMSTANCES (APRIL 15, 2014); ALSO, 18 U.S.C. §§ 3582(c)(l)(A) - NON-MEDICAL
CIRCUMSTANCES - ELDERLY INMATES •. CLAIM FOR DAMAGE, DEATH, OR INJURY - BOP'S DELAYS
causing InmaFe MARSHALL lO'S-OF-1,000'S-OF-DOLLARS in Extra Litigation Expenses of
Delays, Time with Defaults.    · ·
             ,               SEE C,. CAUSE OF ACTION,. PAGE: 51 . .,. . 58 OF 741 (INFRA).
CASESi 8~'!'9218'!'Z(STATE); CR3.'!'87~086'!'T AND AO~CR!lo7'!'t'i ('BO:r'H .~EDERAL).
        -                                          •'                      -- -~-                                                      ~~



 FED.R.CIV. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - D. PREVIOUS
 LAWSUITS AND. ADMINISTRATIVE RELIEF, d) Issues Raised - CONCLUSION:      PAGE 1 OF 1
                                               PAGE
                                               - -- 119
                                                      - OF -741
                                                              -
                    Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 123 of 156

                                                                  IN                              THE            PAGE   OF
                                                UN I T E D S T AT E S                             DI S T R I CT COUR T
                                            F OR T HE DI S TR I CT                                0 F  TOPEKA,      KANSAS
(
                                                      PAGE:                               CITE:                             TAB:


       (1)

    ··-- -

       (2)
             ren
                       ~
                       0
                       1-rj


                    14'1
                                  ..
                                                  :(



                                                      1
                                                          -

                                                           -
                                                              A
                                                                  xi


                                                                  2
                                                                                         i


                                                                                          1
                                                                                               -

                                                                                               - 2
                                                                                                  A
                                                                                                      xi
                                                                                                             .

                                                                                                                        13
                                                                                                                            2
                                                                                                                                      1
                                                                                                                                      -

                                                                                                                                      -
                                                                                                                                              12


                                                                                                                                              14
                                                                                                                                                           (1)



                                                                                                                                                           (2)
                    I-'
                    ~
                    00
                                                                         TAB        -         S HE E T            0 NL Y
                    w
                                       .   ..                            . ..                                                                   ·-
        -.          t::1
                              >
                                                  3        -      50                     3     - 50                         15 -              62
                                                                                                                                                               . . ,.



                 I
       (3)                                                                                                                                                 (3)


                    en

       (4)
                       C")
                                                  51 -            58                    51    -       58                  63      -           70          (4)
              ~~
              ~ en
              Htz:I                                                     UNCOUNTED                           PAGE
              0
              !21 0
                       1-rj
                                                                                                                                          -   ...          .     ..

       (5)
             §5
              c:l H
                                                 59       -       119                   59    -       119                 71      -           131         (5)

              HO
              ~~
              ~
      (6)     ~~
                                                120       -       121               120       -       121              132        -           133         (6)
             ;jen                                                       TAB     -            S HE E T            0 NL Y
             H
             tz:I~
             1-rj
                                                                                                                                                     )
      (7)    ~~                                 122       -       123               122       -       123             134        -            135         (7)
             ~~
             !21 en
             en
                      C")

      (8)    l!;~                               124       -       132               124       -       132             136       -             144         (8)
             ~        en
             H tz:I
             io':'d ..
      (9)

             :1
             H~
             tz:I
             1-rj
                     t::1
                                                133       -       134
                                                                        UNCOUNTED
                                                                                    133       -       134
                                                                                                        PAGE
                                                                                                                      145       -         146             C9> I


                                                                                                                                                                  _I
                                                                                                                                                                      II




    (10)
             1-rj tz:I
             0
                                                135       - . 148               135           -       148             147       , .       160            (10)

             ;~
                     C")




                              FED.R:CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
             --..H
                              § 1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):
             ~i                                                                           PAGE 1 OF 2
                                                                        PAGE
                                                                        - --    - OF - -
                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 124 of 156
                                                                                                                                          131
               MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
               UNDER.FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:    PAGE~ OF _ill_

                          1) I have previously sought informal or fonnal relieTfrom the appropriate administrative

                               officials regarding the acts complained of in Part C Yes W No D. If your answer is

                               "Yes", briefly describe how relief was sought and the results. If you answer is "No",

                               briefly explain why administrative relief was not sought.

                   YES - MAR!iHALL'S COMPLAINT EXHAUSTED HIS ADMINISTRATIVE REMEDIES REGARDING,_TBE

                ISSUES IN .!HIS CIVIL RIGHTS COMPLAINT : A'FTACHED AND CITED - BP8 ½'S; BP-9' S; BP-10' S;

               AND BP-11 'S - ATTACHMENT-0NE(l)-A__ - ATTA.€HMENT-FIVE(5)-E [RESPECTIVELY ]                                     nCLAIMS
               IN AN OPERATIVE COMPLAINT " ••• SOME                 478 - PAGES -- ALL INFRA.

                                                          2) REQUEST FOR RELIEF

                         1) I believe that I arr: entitled to the following relief:

                   The IMMEDIATE ACTION        oii DEFENDANTS: "[l]" - "[20]", PAGES: 1                             OF   741    - PAGE:

                                                     II
               8 0~ 741 W:ith " Court Forms               to Named DEFENDANTS [ TWENTY (20) ~- a TEMPORARY RE-

                                                                                               II
              STRAINING ORDER AND PRELIMINARY INJUNCTION to ensure                                  LEGAL ACTIVITIES, INMATE"


              and STOP IMMEDIATELY! TACIT AGREEMENT/ CONSPIRACY/ ERRONEOUSNESS with" BOP";
                                                               II                II                       II
              " POLICYMAKERS "; " BAR ENTERPRISES                   or the             GOVERNMENT     on the QUESTIONS OF .
- - '.i--:
                                                                                                                            <
             APPLYillG . UJil?AIR GROUNDS. OF, LITIGATION: FIRST             ~        THE RETURN OF--.!!• BOX-4 ,, AND-" -nox-5           "
              £01c ''__LAW.SU:I:T nin Brown-Folder. See PAGE 49 OF 741 -                            50     OF 741 (INJlRA) ~
                                                                                           y        O F        P E R J U R Y:
                 D E C L A R A T I O N· U N D E R p E N A L T
                                        rtify, Verify, Or State) under Penalty Of Perjury that the
                    [!], Declare (Or Ce
                                                 UNSWORN_ DECLARATION - Is a verified AFFIDAVIT for
               Foregoing is True and Correct -             ~~===-=-~----
                                          OSPECTIVE RELIEF for an Incarcerated Person -- 28 U.S.C.
               AFFIRMATIVE ACTION for PR
                                                           I] accept any construing of this submiss-
               § 1746 (18 U.S.C. § 1621). In Addition, [-
                                                       · hment under 18 U.S.C, §. 1001 AND 3571.
               ion of a Federal Document as to any punis                    . . .. .
                                   [ CONTINUED ON NEXT-PAGE 121 OF 741 (INFRA)]
                                                                                                                -



             FED.R,CIV.P. 65(a) _ MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - FORMAL RE- 5
                                         - FOR§ 1983 AND BIVENS ACTION:           PAGE 1 OF 2
             LIEF AND REQUEST FOR RELIEF
                                                   CIVIL RIGHTS COMPLAINT                  9l YtU
                   XE-2 8/82
                                                          --
                                                           PAGE     120 OF ....I4.L
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 125 of 156
                                                                                                                                 113
     MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND
                                                                 PRELIMINARY INJUNCTION ("PI")
     lJNDEif FED• R. Cl;V. P. 65 ( a) CIVIL RI GHTS COMPLAINT
                                                                   CONT'D:   PAGE~ OF _l!!_
(    2~ REQUEST FOR RELIEF - CONT'D:              PAGE -1..._ OF 2
     ~ ___JUNE_----=2='5·'---=-·__;2;:.:0::.:2=0

           ENCLOSED                        /         ATTACHMENT:
               1.    FED.R,CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT
           -    §   1983 AND BIVENS ACTIONS, PAGE _l_ OF ~ - 134 OF --1!t.l_;
               2.      DECLARATION IN ~UPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE
       ~
               135 ...OF ·- __1il__ - - - OF -741
                                      148      --;
               3.    PLAINTIFF'S MOTION FOR TRO AND PI, PAGE 149 OF                             ...1.!±1- - 167 OF   ....ill_;
               4.
               BRIEF IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE                                      168 OF
       ____Iil_ - _lg_ OF 741 ;
                                                             ·-                                             -
      5.  MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, .
     PAGE _ill_ OF ____lA.L - _ll8 OF -14.L;
               6.    PLAINTIFF'S ORDER TO SHOW CAUSE AND TRO ON CIVIL RIGHTS COMPLAINT
       -        §   1983 AND BIVENS ACTIONS, PAGE 199 OF----1!!..L - .....2.0.6. OF --1.!tJ_;
        7 . APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT BY
       A PRISONER, PAGE · 207 OF _ill__ - ...2.26.. OF ...J!u_;
               8.    CERTIFICATE OF SERVICE ("COS"), PAGE 227 OF                             m__;
(       9. CLERK'S LETTER, PAGE_!_ OF -1.il_; TABLE OF CONTENTS(" TOC ")/INFO~
       PAGE _i._ OF ___Ili_ - vi OF _l!tL; ATTACHMENT-ONE(l)-A - ATTACHMENT-FIVE(5)-E,
       PAGE vii OF ....H.!_ - xi OF ----1!!..L; LEGENDS OF FOOTNOTES, PAGE xii OF ..1!u._
       - xiv OF ~ . MOTION / TEMPLATE, PAGE ~ OF ..l!ll._ - - xvi OF -1.il_ AND .

      COVERS / TEMPLATES ~ ~ OF __lil__ -                               _,!_   OF ...l!iL • ALSO., ·NOT~ CU.:RlC' S LETTER,
       .                     -                   '




      B OF ---1!!L - - ALL INFRA.

                               N / A
                        Signalure of Al1orn ey (if any)                          ~lff::xtll!f//4
                                                                                  JONATHAN (JOE) MARSHALL; SR.
                               N / A                                              REG. NO.II: 17040 - 077
                                                                                  USP LEAVENWORTH - SATELLITE CAMP
                                                                                  P.O. BOX 1000
                               N / A                                              LEAVENWORTH. KS 66048
                                                                                  PROCEEDING    PRO
                                                                                                -  - -.Sf.E
                                                                                                          -
                               N / A                                                [ IN PROPRIA PERSONA]
                       (Attorney's full ad dress and tele ph one numbe r)

                                             E ND OF
                       FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS
                                      COMPLAINT - § 1983.

    FED.R~CIV. P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - FORMAL RE- S
    LIEF AND REQUEST FOR RE~IEF . - FOR § 1983 AND~.l .U~~ -ACTION:       PAG~ 2 OF 2

                XE-2 8/82                                 CIV IL RIGHT S COMPLA INT§ 198 3
                                                                  PAGE _121       OF   741
                                                                  - ----
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 126 of 156

                                                                                     IN            THE             PAGE
                                                  UNITED   S T AT E S                              D I S T R I CT -  - - - - OF
                                                                                                                  COURT                                      --
                           -                  FOR  THE D I S T R I CT                              0 F   TOPEKA,      KANSAS

(
                                                        PAGE:                              C IT E:                              TAB:
                   C"'ll ~

    ..     (1)    §~
                   C/l ~
                            0
                                                        i   -
                                                                A
                                                                    xi                    i    -
                                                                                                   A
                                                                                                       xi
                                                                                                              .
                                                                                                                                2
                                                                                                                                          1
                                                                                                                                          -   12
                                                                                                                                                                   (1)


         ··-                           ·•·


           (2)           c.o,

                         >--
                                                        1   -        2                    1        -    2                      13         -    14
                                                                                                                                                                   (2)
                         ~
                         00
                         w
                                                                           TAB       -        S HE E T                0 NL Y
                                             ·-                                                                                                --   -
           -.
           (3)
                         t:;;
                         tlj
                                   '                    J   -       50                    3    - 50                             15 -          62
                                                                                                                                                                   .,_.


                                                                                                                                                                  (3)
                                                                                                                                                                           ,.




                         i
                         C/l



          (4)               n                       51 -            58                   51    -       58                  63         -       70                  (4)
                  ~~
                  ~tr.I
                  ~         tlj
                                                                          UNCOUNT E D                        PAGE
                  !210
                            ~
                                                                                                                  -                                               -- .




(
          (5)
                  i~
                  ~H
                  HO
                                                   59       -       119                  59    -       119                 71        -        131                 (5)


                  ~~
                  ~
          (6)     ~~
                                                  120       -       121              120       -       121                132        -        133                 (6)

                 -~~                                                       TAB       -         S HE E T               ONLY
                  H tr.I
                  ~-
                  tlj ~
                                                                                                                                                    /'        -
                  >        t::d
          (7)     ~n~                             122       -       123              122       -       123                134        -        135                 (7)
                  ~ ~
                  ~ tr.I
                  C/l
                    n
                                                                                                                                                                               l
          (8)     ~~
                  ~ tr.I
                                                  124       -       132              124       -       132                136       -         144                 (8)
                  Htzj
                 0
                  z: - ~
          --         .            --

          (9)    ~~                               133       -       134          133           -       134                145       -         146                 (9)

                 ~~                                                       UNCOUNTED                         PAGE
                 ~ ~
                 ~
                    t:;;
                                                                                                                                                         -          .     --
         (10)    ~t::I
                 on                               135       -       148          135           -       148                147       •..       160             (10)

                 ;~
                 .....,H
                  "dO
                 H !21
                                   FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                                   § 1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):      PAGE 1 OF 2
                                                                                 -
                                                                          PAGE            OF
                                                                          - ----               --
             Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 127 of 156



   JONATHAN MARSHALL; SR.
                                                                                               DATE: JUNE 25, 2020
   (Name)
   REG. NO.#: 17040 - 077
   REG. NO.#: 17040 - 077
   (Institution Register No.)
  USP LEAVENWORTH - SATELLITE CAMP
  P.O. BOX 1000, LEAVENWORTH, KS 66048
   (Current Mailing Address)

                                       UNITED STATES DISTRICT COURT
                                        FOR THE DISTRICT OF KANSAS

    JONATHAN MARSHALL; SR.            , Plaintiff                        CASE NO. _ _ _ _ _ _ _ _ _ __
   (Full and Correct Name) A/K/ A _ JOE MARSHALL                                                (To be supplied by the Clerk)



                         vs.

 MS. N. C. ENGLISH, et al, DEFENDANTS,                                         CIVIL RJGHTS COMPLAINT
                                                                              PURSUANT TO 28 U.S.C. 1331
 [2] -    [ 253 ] , PAGE LOF. 74i Defendants

 - 50     OF 741 -       ALL INFRA.

                                                           A. JURISDICTION

         1) JONATHAN MARSHALL; SR.                                      , is a resident of    TEXAS (DALLAS)
                                         (Plaintiff)                                    (State of residency prior to
                                                                                        incarceration)

             who presently located at USP LEAVENWORTH - SATELLITE CAMP, P. 0. BOX 1000,
             LEAVENWORTH, KANSAS 66048                    (Mailing address or place of confinement.)



         2) Defendant      MS. N. C. ENGLISH - INDIVIDUAL & OFFICIAL                                  is a resident of
                                  (Name of first defendant) CAPACITY (I/0)

            USP LEAVENWORTH, P.O. BOX 1000, LEAVENWORTH, KS 6604sand is employed as
                                         (City. State)


                 __R___:cWc::..:ARD==EN=--=--0=-=F::..._:U=S'-"'P--""L=EA=VENW~=O,,_,,R""TH~----------' and may be
            _F_O_RME
                                         (Position and title, if any)

            located at __UNKN
                         __     _ _ _ _ _ _ _ _ _ _ _ _ . At the time the claim(s) alleged
                             O_WN
                               (Address for service of process)

            in this complaint arose, was this defendant acting under the color of state law? Ye{i] Ne[]

           If your answer is "Yes", briefly explain: SEE [.!] 2) DEFEND.ANT, PAGE                              1       OF 741   ,

 CIVIL RI~HTS COMPLAINT§ 1983                          -   INFRA.
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANTS:
A. JURISDICTION / PLAINTIFF / DEFENDANT:                      PAGE 1 OF 1    1
  XE-2 (F)                        CIVIL RIGHTS COMPLAINT (28 U.S.C. §1331)
                                                       PAGE 122         OF~
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 128 of 156


         3) Defendant MR. J. DYER - INDIVIDUAL CAPACITY (I)
                                                                                                          PAGE       ___D.2._ OF _ill__     i 35
                                                                                                                    is a resident of
                                   (Name offirst defendant)

               LEAVENWOµB., KS 66048 (1300 METROPILITAN AVENUE)                                           , and is employed as
                                   (City, state)
               CAMP ADMINISTRATOR/ UNIT MANAGER
               P.O. BOX 1000, USP LEAVENWORTH, LEAVENWORTH, KS·   . and may be loc-ated at
                          (Position and title, if any)       66048

                           _ _O_R_TH~,_L_EA~VENW~=O=R=TH=''--"'K=S_6=6=0=4~8~-------· At the time the
               _U_S_P_L_EA_VENW
                                                          (Address for service of process)

               claim (s) alleged in this complaint arose was this defendant acting under the.color of state
                                                                                              FEDERAL-
               law? Yes[!] No            D.         If your answer is "Yes", briefly explain: OFFICIAL (F/0) --

  SEE [21 3) DEFENDANT, PAGE . 2                            OF     741 ,     CIVIL RIGHTS COMPLAINT § 1983 - ©N,.
  11                                                                                                       11
       TANDEM-CONTINUING-INTERLOCKING .•. CIVIL RIGHTS CONSPIRACY                                               -    INFRA.

            (Use the back of this page to furnish the above information for additional defendants.)
                     [ SEE PAGES: _l_ OF --1.il_ -- _:1Q__ 0F. 741 -- ALL INFRA J
         4) Jurisdiction is invoked pursuant to 28 U.S.C. §1331(3). (Ifyou wish to assertjurisdiction
          · under different or additional statuses, you may list them below.)

        SEE    11
                     § 1983   11
                                   (28 U.S.C.            § 1343 / 42 U.S.C. § 1983), PAGE-2, and any ACT OF

 CONGRESS providing for the PROTECTION OF CIVIL RIGHTS - NOTED IN SUPPORT:                                                          A   -

                                                                                    11                                 11
 COURT'S.,SUBJECT-MATTER JURISDICTION," MOTION                                           ,   PAGES: 151    154;             BRIEF",

   171     -    174       ; " MEMORANDUM ",                186     -   189 --       ALL INFRA.

                                                         B. NATURE OF THE CASE
 CONT'D FROM B.             N A T U R E                  O F       T H E         C A S E, PAGE-2 OF                     -- INFRA:
        l) Bneny state the background of your case:

       MARSHALL (PLAINTIFF) stress the Case-In Point of close to FlliJR(4)-DECADES as

a PRIVATE CITIZEN'S and a PRISONER'S CIVIL RIGHTS CQMPLATNT..:..frrnn the early 1980-' S

To The PRESENT with Pro Se Federal Court's Complaint.;,'Eonms· PAGE 1 OF                                                    741 -

 227 OF' 741              [INFRA] for Damages against STATE and FEDERAL DEFENDANTS [ PAGE l-

OF 741         50 OF 741           (INFRA>) ] under a FED.R.CIV.P. 65(a) - MOTTON FOR A TEMPORARY

RESTRAINING ORDER {TRO) AND PRELIMINARY INJUNCTION (pl) WITH JURY TRIAL DEMAND

                                                   II
QN FUR~R            II
                         KIND OF RELIEF                 IN A CIVIL RIGHTS CONSPIRACY COMPLAINT
FED.R.CIV. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - DEFENDANT/
JURISDICTION/ B. NATURE OF THE CASE:                            PAGE 1 OF 1
                                                                                                                                    2
  XE-2 (F)                           CIVIL RIGHTS COMPLAINT (28 U.S.C. § I 331)
                                                        PAGE _lll OF            741
                                        Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 129 of 156
                                                                                                                                                                                                                  1
                                                                            IN                                THE            PAGE   OF
                                                           UNI T E D S T AT E S                               D I S T R I CT COUR T                        --
                                                       FOR  THE    DISTRICT                                   OF    TOPEKA,     KANSAS


                                                              PAGE•.                                 CITE·            .                   TAB·             .
                          nH
                                                                                                                          .
                         I!
                                                                      A                                       A                                        1
               (1)                                                                                                                                                                                       (1)
                                                              i   -       xi                         i    -       xi                      2        -       12
                          C/l l'z:j
    ·-      .. .                                ··•·


               (2)                                                    -                                                                                                                                  (2)
                                 co,
                                 ~
                                                              1            2                         1    -       2               13               -       14
                                \0
                                00
                                 l.;J
                                                                                     TAB        -         S HE E T            ONLY
                                                                                 .   -                                          -                              ·--

                                 t::,       '                 3   -       50                                                                                                                             --
                                                                                                     3    - 50                            15 -             62
               (3)

                                 I~                                                                                                                                                                      (3)


                                 C/l


               (4)
                         ~~
                                                          51 -            58                    51        -       58                 63            -       70                                            (4)
                         H en
                         Htzj                                                   UNCOUNTED                               PAGE
                         ~o
                         0
                                    l'z:j
                                                                                                                                                                            -                     --


(
              (5)
                         §c= 5
                          H
                                                         59       -       119                   59        -       119                71            -       131                                           (5)

                         HO
                         ~~

              (6)        ~~                             120       -       121                  120        -       121           . 132              -       133                                           (6)

                         ~~
                         H C/l
                                                                                TAB        -         S HE E T             0 NL Y
                         tzj H
                         l'z:j


              (7)        ~~                             122       -       123                  122        -       123               134            -       135 .                                       (7)
                        ~~
                        ~ C/l
                        C/l                                                                                                                                                 ~
                                   n
              (8)       ~
                        'H
                                   E;C/l                124       - . 132                      124        -       132               136            -       144                                         (8)
                        H tzj
                        io         l'z:j                                                                                                                                    J.
         - ·----   --

             (9)        ~~                              133       -       134        133 - 134
                                                                                UNCOUNTED    PAGE
                                                                                                                                    145            -       146                                         (9)

                        ~- ~
                        H 1-3
                        tt:I
                        l'z:j
                                  t::,
                                                                                                                                     .    . -· ·               .   -~   .        -   -   ..   .   --·-        -
         (10)
                        l'z:j l:'z:1                    135       -       148                  135        -       148               147        -- 160                                             (10)
                        ia ;
                        ~H                  FED.R. CIV .P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                        ,H
                        '"d 0               §      1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):                                        PAGE 1 OF                         2
                        Hlz:

                                                                                PAGE                 OF
                                                                                - -- -                    --
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 130 of 156
                                                                                          PAGE   136    OF   741
                                                       C. CAUSE OF ACTION

       I) I allege that my claims arise under the following constitutional provisions or laws of the

                United States and that the following facts form the basis for my allegations: (If necessary

                you may attach up to two additional pages (8 1/2" x 1 I") to explain any al legation or to

                list additional supporting facts.)

                D) (1) Count IV: THE HIGHER-LEVEL OF AUTHORITY{IES) HAVE BEEN NOTIFIES__ OF BOP~S

   STAFFS OF CRIMINAL OFFENSES AND CRIMES WITH VIO'.EATIONS OF: STATUTES/ REGULATIONS/

    CONSTI'f[CTIONAL ISSUES/ ACTS OF CONGRESS/ TREATIES ..• OR JUST .•. 11 RULES-OJ.1.-LAW".


                   (2) Supporting Facts: (Include all facts you consider important, including names of

                   persons involved, places and dates. Describe exactly how each defendant is involved.

                   State the facts clearly in your own words without citing legal authority or argument.):

       THE OBJECT OF THIS CONSPIRACY HAS BEEN ACCOMPOLISHED BY BOP'S STAFF OF CRIMINAL

   OFFENSES AND CRIMES AGAINST MARSHALL OF GRAND THEFT, THEFT OF MAIL BEJ,ATING _TQ DE

    STRUCTION, RETALIATION AND ESTOPPEL. GO TO ATTACHED, 1) D) (1) - COUNT IV, PAGES: 125

    - 126 OF 741 -- BOTH INFRA.


                 E) (I) Count V:         NEPOTISM, DESPOTISM, ABSOLUTISM OR " ALL IN THE FAMILY " WITH

THE JUDICIAL SYSTEM [ ABA / STATE BAR OR                      II
                                                                   BAR ENTERPRISES   II
                                                                                          J - APPEAL#: 16 11409

RECONSIDERATIONS - USDC#: l:16-CV-107-0 - KAFKAESQUE AFFECTS SENTENCE AND CONVICTIONS.

                   (2) Supporting Facts: APPEAL / RECONSIDERATION - USCA5/I 16-11409 WAS CONFIS-
           II            11
CATED IN         BOX-4        OR   II
                                        BOX-5   11
                                                     ARE THE 30 - PAGE BRIEF, TABBED AND BINDED WITH REQUIRED

AND OPTIONAL PAGES THAT MAKES UP 70-PAGE APPELLANT'S BRIEF - 28 U.S.C. § 2241.

 GO TOATTACHED, l)E)(l) - COUNT V / (2) SUPPORTING FACTS, PAGE-127                                     128 OF 741 INFRA.

            F) (]) Count VI:              CIVIL RIGHTS COMPLAINT -- HERE, MARSHALL, ALLEGES THAT                   THE

DEFENDANTS COMMITTED ...CONTINUED ON PAGE 129 OF 741                        (INFRA) . . .

FED.R.CIV. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION ""' D.) (1); E) (1); AND F) (1) COUNTS AND SUPPORTING F~CTS: PAGE 1 OF 2 3
   XE-2(F)                 CIVIL RIGHTS COMPLAINT(28 U.S.C. §1331)
                                     PAGE _l2!L OF ___Hl_
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 131 of 156
                                                                                                                                                                                               137
                                                                                                                                      PAGE 137 OF 741
                                                                                                                                      - - - - - ---
      CI VI L                R I GHT S                      COMPLAINT                                                ( 2 8         U. Sc. § 1 3 3 1) --
1)       . D)( 1)   COUNT     IV    / ( 2)  SUPPORTING       FACTS:
          ~-~--------------.:...----:..---=----------------"--"-..:;._
                                                       C.         C A U S E                           O F           A C T I O N:

          MARSHALL using ATTACHED: l)D)(l) - COUNT IV                                                                      / (2) SUPPORTING FACTS on C.                                                CAUSE

  OF ACTION Restates PAGE 124 , PARAGRAPH (,r): .!2.J>) (1) - COUNT IV                                                                                                    in coming before

      this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER ( 11 TRO                                                                                          11
                                                                                                                                                                      )    AND PRELIMINARY

      INJUNCTION ( 11 PI                11
                                             )     using DEFENDANTS:                        11
                                                                                                 [!] 11        -
                                                                                                                    11
                                                                                                                         [20] 11 under RULE 65(a), FED.R.CIV.P.

  for filing a COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                                                                                         §        1983 AND BIVENS-ACT-
                                                                                                          II                                                    II
  IONS. MARSHALL, Further, addresses in the                                                                    OPERATIVE COMPLAINT                                        with NAMED:
  11                           11            11                   11       11                    11       11                        11                     II                     11              II
        DECLARATIONS                ;              MOTIONS             ;            BRIEF             ;        MEMORANDUM                   ;    and            ORDERS                 •    SEE        CAP-
            11
  TION           ,    NAMED DEFENDANTS:                     11
                                                                 [_!] 11        -
                                                                                    11
                                                                                         [20] 11 • FURTHER, The ALLEGATIONS and ADDITIONAL

  SUPPORTING FACTS are NAMED: ATTACBMENT-ONE(l)-A; ATTACBMENT-TW0(2)-B; ATTACBMENT-

  THREE(3)-C; ATTACBMENT-FOUR(4)-D; and AtTACHMENT-FIVE(S)-E -- ALL INFRA.

         Above is noted actions from about FEBRUARY, 2018 and-MARSHALL attempts to have a

 constitutionally protected right, protected liberty interest and BOP has no complete

 or absolute discretion that MARSHALL enjoys a statutory or constitutionally protect-
                                                                                                          II                       II
 ed right, or entitlement to and files this                                                                        COMPLAINT                requesting a Formal INDICT-

 MENTS and ARRESTS for interfering with: LEGAL MAIL and ACTIVITIES; GRAND THEFT - A

 Non-Violent Felony; and THEFT of MAIL relating to DESTRUCTION, RETALIATION, and

 ESTOPPEL at USP LEAVENWORTH - CAMP by UNIT TEAM [MR.DYER - Camp Administrator/

 Unit Mgr; MR. J. BAILEY - Case Manager; MR. T. RAWLS - COUNSELOR; and MR. B. BODERICK

 - Case Manager] and the authority of WARDEN - MS. N. C. ENGLISH on Constitutional
                                                                                                                                                II                           11
 and Criminal Felony Actions [ Collectively referred to as                                                                                           OFFENDERS                    ]         on about

 JUNE      13, 2018 to on or after WEDNESDAY, JANUARY 22, 2019.
                                                                                                                                                                 11                    11
         Conspiracy by BOP'S STAFF of Criminal Offenses and Crimes --                                                                                                     BOX-4             and
 11                  11
       BOX-5              are the last Two(2) boxes of BOXES:                                                       1      -   5        [       After a threat by Coun-
                                                  11
 selor MR. T. RAWLS:     That all my Legal-Materials will be called II CONTRABAND 11
                        [ CONTINUED ON NEXT-PAGE 126 OF 7,4,lL (INFRA) ]
  FED.R.CIV.P. 65(a) -_MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
.!CTION - D}(l) COUNT IV AND (2) SUPPORTING FACTS - ATTACHED 2-PAGES:    PAGE 1 OF 2 3
                                                                       PAGE _JZ5_ OF __lil_
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 132 of 156



 MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:                                     PAGE           138       OF 741
1)        D)· (1) COUNT IV   /   (2) SUPPORTING FACTS - CONT'D:                           PAGE     2        OF        2

(Like on about MAY 28, 2018 by EL RENO CAMP - "ERE", If I didn't stop bothering them

about a Legal-Locker". ]. BOX-1 was mailed off-sight on about JANUARY 08, 2019 at

about 33.6 LBS; BOX-2 and BOX-3 was mailed off-si_te on about JANUARY 17, 2019 at

about 37.2 LBS and 35.6 LBS - Respectively." BOX-4 "was confiscated by CASE-MAMA.GER

MR. BAILEY, saying that" [HE] was going to throw in trash?. This was WEDNESDAY,

JANUARY 24, 2019; "box-5 "was confiscated, Also, to be called" CONTRABAND" to be
                                                      11       11           11
"Shredded" Or" Thrown in the trash?                        •        BOX-4        and" BOX-5 "has not been seen

since WEDNESDAY, JANUARY 23, 2019 - TO DATE - more than a year. NOTEi ATTACHMENT-

TW0(2)-B, PAGES:          F-13   -   F-20; and ATTACHMENT-THREE(3)-C, PAGES:                                14        OF        30        -
                                                                                                       11                  11
__1Q_ OF .lQ_ -- ALL INFRA. ALSO, N O T I C E: C. CAUSE OF ACTION in                                        §    1983

A)(l) - COUNT-I/ (2) SUPPORTING FACTS THROUGH(--) A)(l) - COUNT-III, PAGES:                                                          58

OF .....liL - ..2!!_ OF -1i!_ -- ALL INFRA.

          ALL OF THE ABOVE [ PAGE-124 -         126    OF           741   ] has been presented to Higher-Level

Authorities, As well As, BOP'S STAFF through the BUREAU OF PRISONS' ADMINISTRATIVE

REMEDY PROCESS [ BP-8½ - Directly to STAFF an" INFORMAL RESOLUTION" - Nothing Ach-

ieved; BP-9 FORM - Utilizing a form directly to the WARDEN - Nothing Achieved; BP-10 -

Appealed to REGIONAL DIRECTOR - DISSATISFIED; Then, BP-11 - FINAL APPEAL to the CENT-

RAL OFFICE - utilizing a BP-11 FORM. AND, NOW, NOTED [ ,1-2, PAGE~ OF                                                            741          ]
     II
as         OPERATIVE COMPLAINT(S)    11
                                          under Court's Forms and Standardized Forms for PRO-SE-

LITIGANT under both CIVIL RIGHTS COMPLAINT [ 28 U.S.C.                             §   1343(3); 42 U.S.C.                  §    1983;

and 28 U.S.C.       §   1331 - BIVENS ACTIONS) for STATE and FEDERAL DEFENDANTS' ACTIONS

on a PRISONER, DETAINEE, and a PRIVATE-CITIZENS from the 1980'S To The PRESENT. SEE

"DECLARATIONS", PAGE-135 -                148   OF    741           -- ALL INFRA       -- EMPHASIS ADDED.

                         ***E ND OF       COUNT - I V * * *
 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
 ACTION - D) (1) COUNT IV AND (2) SUPPORTING FACTS - ATTACHED 2-PAGES: PAGE 2 OF 2 3

                                           PAGE ___!lL OF             741
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 133 of 156


                                                                                                                                                       PAGE 139                       OF__IAL
                                                                                                                                                       - ----
CI VI L                       RIGHTS        COMPLAINT                ( 2 8  u. s. c. §                                                                                                1 3 3 1 )
1)         _E.,_)_..,.e.(_1---=-)__C_O_U_N_T__V_...:./__(;:.._2_)~_S_U_P_P_O_R_T_I_N_G__F_A_C_T_S:
                                                   C.         CAUSE                                       OF                ACTION:

            MARSHALL using ATTACHED: l)E)(l) - COUNT V                                                                                 / (2) SUPPORTING FACTS on C.                                           CAUSE

 OF ACTION Restates PAGE 124 , PARAGRAPH C,I): l)E) (1) - COUNT V                                                                                                                in coming before

     this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER ( 11 TRO                                                                                                  11
                                                                                                                                                                             )        AND PRELIMINARY

 INJUNCTION ( 11 PI                 11
                                         )    using DEFENDANTS:                                 11
                                                                                                     [!] 11             -
                                                                                                                             11
                                                                                                                                  [20] 11 under RULE 65(a), FED.R.CIV.P.

 for filing a COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                                                                                                 §        1983 AND BIVENS-ACT-
                                                                                                                  II                                                   II
 IONS. MARSHALL, Further, addresses in the                                                                             OPERATIVE COMPLAINT                                       with NAMED:
 11                                      11                   11       11                            11           11                          11                  II                      11             II
          DECLARATIONS";                      MOTIONS              ;            BRIEF                     ;            MEMORANDUM                  ;    and            ORDERS                  •   SEE        CAP-
             11
 TION             ,   NAMED DEFENDANTS:                 11
                                                             [!] 11         -
                                                                                     11
                                                                                          [20] 11 • FURTHER, The ALLEGATIONS and ADDITIONAL

 SUPPORTING FACTS are NAMED: ATTACHMENT-ONE(l)-A; ATTACHMENT-TW0(2)-B; ATTACHMENT-

 THREE(3)-C; ATTACBMENT-FOUR(4)-D; and ATTACHMENT-FIVE(5)-E -- ALL INFRA.

            Above is noted action on APPELLANT'S BRIEF submitted on about JANUARY 25, 2017

 under 28 U.S.C.                §    2241, #l:16-CV-107 [SEED.                                                                PREVIOUS LAWSUITS AND ADMINISTRATIVE

 RELIEF, PAGE .12._ OF __B_!_ - _11_9_ OF                                                        741                   {INFRA) ] filed in N,D. OF TEXAS -

ABILENE DIVISION on about JUNE 03, 2016 with a timely RECONSIDERATION filed on about
                                              II                                                                                  11
 FEBRUARY 05, 2018 on                              COMPELLING CIRCUMSTANCES                                                            [   ATTACHMENT-ONE(l)-A, PAGE-A-26
                                                               II                                                      II
 (INFRA) ), And NOTED the                                              SMOKING-GUNS                                         on about DECEMBER 07, 2018 [ FOOTNOTED:

o/ - \V,                    AFFIDAVIT, PAGE _7_ OF                                        115                 -        12         OF ___!_!2_ -- RESPECTIVELY, at ATTACH-

MENT-ONE(l)-A) BUTTRESSED, by DECEMBER 20, 2017 [ DEFENDANTS: MS. K. FREEMAN·~

 (
     11
          [10)); MR. N. GAMBEL - ( 11 [.!_!) 11 ) ; DR. AVRITT - RDAP COORDINATOR - ( 11 [15) 11 ) ; AND

with authority of DR. WELLS - ( 11 [&_) 11 )                                                )         on FRAP [ RULE 23(a)) - TRANSFER OF CUSTODY

PENDING REVIEW in Court Of Appeals, I.D.:                                                                         ATTACHMENT-ONE(l)-A, EXH.-B OR ATT.# B,

PAGES:                B-2   -   B-7           -- ALL INFRA.
                                                                                II                                                                       II                      II                            11
            Marshall, Points, Further to                                              COMPELLING CIRCUMSTANCES                                                and                     SMOKING-GUNS

                          [ CONTINUED ON NEXT-PAGE 128 OF 741 (INFRA))
FED.R.CIV.P. 65(a) - ~QTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION -;;.:,E) (1) COUNT ,.:X AND (2) SUPPORTING FACTS' - ATTACHED 2-PAGES: PAGE 1 OF 2 3

                                                                   PAGE J 27                                  OF            741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 134 of 156

 MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")                                                              j $Lt[)
 UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:   P-4.Glil MQ_ OF BJ_
 1)        E) (1) COUNT V / (2) SUPPORTING FACTS - CONT'D:                                   PAGE     2         OF     2    --
                                                                                                                                     11
with SUPPORTING FACTS against STAFF OF EL RENO (ERE): MS. FREEMAN - UNIT MGR. -                                                           [10)";
                                         11
MR. N. GAMBEL - CASE MGR. -                   [_!!)"; MR. LEPRID - COUNSELOR - "[13)"; MS. TURNAGE -

CASE MGR. - "[12)"; MR. WATSON - R                    &     D RECEIVING OFFICER - "[16)"; MR. TOWER - R                                   &    D
                                                                                                               11
SYSTEM MANAGER - "[17)"; AND TW0(2) JOHN DOES MAILROOM OFFICERS ...,.                                               [18) 11 AND "[19)"

on about FEBRUARY 05, 2018 and MAY 25, 2018. SEE ATTACHMENT-ONE(l)-A, EXH.-A, PAGES:

 A-2        -    A-11 ; AND PAGES:       A-19     -         A-27       using FOOTNOTES: \1/and                     o/,      PAGES: _2_ OF

 115        -    8   OF    115    -- ALL INFRA.

       MARSHALL, RESTATING OR" GOING-BACK" TO EXH.-A, PAGES:                                      A-1          -     A-27    - TACIT

AGREEMENT/ CONSPIRACY/ ERRONEOUS RENDITION: [CONTRADICTIONS/ QUESTIONS OF ESTOP-

PEL J -- "POLICYMAKERS" and" BAR ENTERPRISES                                11
                                                                                 ["GOVERNMENT" J Analysis: This

EVIDENTIARY SUPPORT, being diligent, NOTING" BOP" or" GOVERNMENT" in apply-

ing unfair grounds of litigation on EQUITABLE DEFENSES from about NOVEMBER, 2009 -

TO DATE - I.D.: ATT.# A - COVER, PAGE-A-1, ATTACHMENT-ONE(l)-A -- ALL INFRA.

       MARSHALL, BRINGS IN DEFEND.ANTS:                    'T!.J" -    "[20)" and          using BIG SPRING, TEXAS (LOW)

"[24)"          - "[33)" [ SEE DEFENDANTS, PAGE _2_ OF _li!_ -                              12   OF     741          ], NOTING:

MR. McCORMICK - Retired Correctional Officer, EL RENO CAMP (ERE), OK would be an

analysis of FOOTNOTES:             ,_y_~,         PAGES:           7    -   15        OF ___!!i_, CERTIFICATION -- AFFIDA-

VIT OF TRUTH - ATTACHMENT-ONE(l)-A -- ALL INFRA.

      MARSHALL, RESTATES - E) (1) COUNT V, PAGE                         ~        OF _li!_: " NEPOTISM, DESPOTISM,
 ABSOLUTISM OR• ALL IN THE FAMILY• with the JUDICIAL SYSTEM [ ABA / STATE BAR OR
BAR ENTERPRISES           II
                               J ••• KAFKAESQUE AFFECT SENTENCE[S] AND CONVICTIONS."
                                                                                                                                     II
      MARSHALL uses the FINAL EXHAUSTION OF ADMINISTRATIVE REMEDIES AND RAISES THE                                                            ISM 11

and several claims of bad faith and intentional misconduct on the PART OF:                                                   THE   BOP'S
                                                                                 II                   11
STAFF, BAR ENTERPRISES and JUDICIAL MISCONDUCT (OR                                    GOVERNMENT           )   with EVIDENTIARY

and SUPPORTING COMPONENTS incorporating EXTERNALIZED FACTS/ EXPLANATIONS -                                                   11
                                                                                                                                  COMPLAINT            11


      II                                              II
and        COMPELLING CIRCUMSTANCES ., as                   SMOKING-GUNS         11
                                                                                      --   ALL INFRA / SUPRA.
                             E ND OF
                               ***         COUNT - V * * *
 Ji'ED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
           -             -
 ACTION - .·EXl) COUNT V· AND (2) SUPPORTING FACTS- ATTACHED 2-PAGES: PAGE 2 OF 2 3

                                                PAGE 128           OF __l4L
          Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 135 of 156

                                                                                        PAGE 1!tL__ OF          741
CONT'D: FROM F) (1) COUNT VI; PAGE 124 - 741                            (INFRA)
  CIVIL RIGHTS VIOLATIONS THAT FALLS SQUARELY WITH PURVIEW AS REQUIRED FOR TH_E

  COURT'S ~UBJECT-MATTER JURISDICTION WITH ISSUES OVER CIVIL RIGHTS ACTIONS.

              (2) Supporting Facts: [ EXHAUSTION OF REMEDIES ON TACIT AGREEMENT / CONSPIR-

  ACY: ("GOVERNMENT") ) "[T]O                     RECOVER DAMAGES OR TO SECURE EQUITABLE OR OTHER

  RELIEF UNDER ANY ACT OF CONGRESS PROVIDING FOR THE PROTECTION OF CIVIL RIGHTS.

  GO TO ATTACHED, l)F(l)                 COUNT VI        / {2) SUPPORTING FACTSa PAG~-130 - 131 PF 741
  - INFRA-
                         D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF

      1) Have you begun other lawsuits in state or federal court dealing with the same facts

          involved in this action or otherwise relating to the conditions of your imprisonment?

          Yes    W     No O        . If your answer is "Yes", describe each lawsuit. (If there is more than
          one lawsuit, describe the additional lawsuits on another piece of paper, using the same

        outline.) SEE D. PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF, CIVIL RIGHTS
  COMPLAINT § 1983, PAGES~        59 ~F ...1il_ - ..l.l2._ OF 741 -- ALL INFRA.
            a) Parties to previous lawsuit:

                     Plaintiffs:     JONATHAN (JOE) MARSHALL; SR.

                     Defendants: "[l)" - "[253)", PAGE 3 - .50 OF 741 - INFRA.

                b) Name of court and docket number FACSIMILE ON PAGE-59 - 119 OF 741 - PREVIOUS

                     LAWSUITS AND ADMINISTRATIVE RELIEF - INFRA.

                c) Disposition (for example: Was the case dismissed? Was it appealed? Is it still

                     pending?)       SAME AS b) FACSIMILE FROM "c) - f)" , PAGES: 59 OF 741

                      - 119 OF 741 -- ALL INFRA.

                d) Issues raised        NOTE SAME AS b).

                e) Approximate date of filing lawsuit _N!,!.'O~TE!,M. _-"S'.£!AME£""-__,A~sL-!.bl.J_)_._._ _ _ _ _ _ __

                f)   Approximate date of disposition ~N_O_T_E_S_AME
                                                                 __AS
                                                                    __b~)_._ _ _ _ _ _ _ __

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF .•. /
 )(1) COUNT AND SUPPORTING FACTS/ D. PREVIOUS LAWSUITS....       PAGE£ OF..2 4

   XE-2 (F)                        CIVIL RIGHTS COMPLAINT (28 U.S.C. § 1331)
                                               PAGE      129      OF _2il_
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 136 of 156
                                                                                                                                     PAGE 142               OF 741
CIVIL                     RIGHTS                      COMPLAINT                                         ( 2 8          u. s. c.                  §        1 3 3 1) --
lt    F)           ( 1)            COUNT                   VI           /      ( 2)
      ~-___,._-=-~-..;::_..:;__,.:__::.;.._::...____;___;:.,.___,__.>a.......,;:::........<_---::.___;_SUPPORTING
                                                                                                          _:;_...;::__;_;_..;::_..:;__;;.:,_,.:___FACTS:
                                                                                                                                                  ____;___;:__::.,...


                                               ~            CAUSE                         OF            ACTION:

       MARSHALL using ATTACHED: l)F)(l) - COUNT VI                                                             / (2) SUPPORTING FACTS on C.                             CAUSE

OF ACTION Restates PAGE 129 , PARAGRAPH (,[): l)F) (1) - COUNT VI                                                                                    in coming before

this Court upon a MOTION FOR TEMPORARY RESTRAINING ORDER ( 11 TRO                                                                           11
                                                                                                                                                 )    AND PRELIMINARY
                                                                                                        11
INJUNCTION ( 11 PI                 11
                                        )    using DEFENDANTS:                  11
                                                                                     [!) 11        -         [20) 11 under RULE 65(a), FED.R.CIV.P.

for filing a COMPLAINT under the CIVIL RIGHTS ACT, 42 U.S.C.                                                                           §   1983 AND BIVENS-ACT-
                                                                                              II                                           II
IONS. MARSHALL, Further, addresses in the                                                          OPERATIVE COMPLAINT                               with NAMED: •
                                                           11                        11
11
     DECLARATIONS";" MOTIONS                                    ;   "BRIEF                ;   "MEMORANDUM"; and" ORDERS". SEE" CAP-

TION      11
               ,   NAMED DEFENDANTS: "[!) 11                        -   "[20]". FURTHER, The ALLEGATIONS and ADDITIONAL

SUPPORTING FACTS are NAMED: ATTACHMENT-ONE(l)-A; ATTACHMENT-TW0(2)-B; ATTACHMENT-

THREE(3)-C; ATTACHMENT-FOUR(4)-D; and ATTACHMENT-FIVE(5)-E -- ALL INFRA.
      The above noted action with sufficiency to justify Statutory or Equitable Tolling
                                                                                                                      II                             11
 Back-As-Far-As                    FOUR(4) DECADES. The attitude of the                                                         GOVERNMENT                (STATE AND FEDER-

 AL) deserves a little explanation that justiciability expresses deprivation of

 MARSHALL'S clearly established Constitutional Rights from 1980'S to the End-of-His-

 Natural-Life • • • •                          MARSHALL             need to end this mood ["BADGES AND INCIDENTS" OF

 SLAVERY II] on CONSTRUCTIVE INNOCENCE • • • NOT THE PERPETRATOR OF A REAL CRIME •
                                                                               II                                          11
 • • • HAVE SUBSTANTIVE CLAIM TO LIFT                                                 PROCEDURAL-BAR                            ;   And invalidation with

 HECK V. HUMPHREY, 512 U.S. 477 (1994).

       MARSHALL, RESTATES and ORGANIZES, C. CAUSE OF ACTION, F)(l) COUNT VI - "CIVIL
                                   II
RIGHTS COMPLAINT                             AT: PAGE-124 and PAGE-129 OF                                      741     -- NOTING - THIS IS THE
11                   II
     LAWSUIT              THAT NEEDED TO BE FILED SINCE THE THE CONFISCATION OF LEGAL MATERIALS

IN " BOX-4 " and                        II
                                             BOX-5    11
                                                           WITH THE ONLY COPY OF FOOTNOTE \;_Y, which would have

been filed about JANUARY, -2020 THAT IS NOW: IMMEDIATE ACTION on, the DEFENDANTS:
"[,!_]" - "[20)" as FED.R.CIV.P. 65(a) and 65(b) (1) [ALSO, SEE BACKGROUND / INTRO-

DUCTION, "[,!,) 11             -   "[253) PAGE-49 -                     ~            O F ~ J EMPHASIS ADDED ;:::,_ ALL INFRA.
                       [ CONTINUED ON NEXT-PAGE 131 OF 741 (INFRA) )
,Jill.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION - ·F) (1) COUNT VI AND (2) SUPPORTING FACTS - ATTACHED 2-PAGES: PAGE 1 OF 2 3 / 4 ,
                           Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 137 of 156

MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI")                                                         l lf3
UNDER FED.R.CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:                                                      PAGE~ O F ~
1)          F) (1) COUNT VI.                        /     (2)   SUPPORTING FACTS - CONT'D:                      PAGE   ~   OF   2   --
 -   ...+   -    -     -    -   -
                                                        IN THE UNITED STATES DISTRICT COURT
                                                         FOR THE NORTHERN·DISTRICT OF TEXAS
                                                                  DALLAS DIVISION
                                                                 COVE RS HE E T
                                                                                                           II                                        11
     NOTE -- THERE WAS ONLY ONE(l) FULL ORIGINAL (BELOW) OF                                                     COMPLAINT" OR" LAWSUIT

                     NAME:                                                              I 17040 -
                                                                                         PRISONER NUKBER:
                      JONATHAN (JOE) MARSHALL; SR.                                                  077                             I
        APPROXIMATELY 4 78-PAGES - THE ONLY FULL ORIGINAL WAS CONFISCATED IN BOXES: 4                                                    & '~.


                     rlnLCL1((.",,,1f"111c111c11I   FCI BIG SPRING, BIG SPRING,                   TEXAS
                                             - 1900 SIMLER AVENUE - BIG SPRING, TEXAS 79720                                                 j
                COMPLAINT - "                       §.   1983 " AND   II
                                                                            BIVENS " / " CASES " OR " CONTROVERSIES ,,
                      COMPLAINT /.JURY T-R-I-A-L ·D E-M-A-N D-E-D
                           CIVIC .. R.r G H-T s C o.M P-l A INT
                ------------ .---------------------------------------------------------
                JONATHAN (JOE) MARSHAtL; SR.,                                    . ** f_~ IS O.N E-R r S A N.D / OR
                        PU\INTIFF;                                                 : PR IV-A T.E.,.,.,.-C-I TI Z-E N-S
                     AND            INVOLUNTAR'. PLAINTIFF\3/,: J lJ.R IS D-I-C-T-I ON                                      I NVOKEJJ:
             SOCIAt SECURITY ADMINISTRATION                                        :       42       U.S.        C. . § 1 9 8 3
                                           (SSA),                                  *
            THE UNITED STATES OF AMERICA \y"                                       *
                                                                                               B-I VE-NS . -V.             SIX
                        (USA),                                                     : UNKNOWN- NAMED AGENT                                        s
            THE STATE OF TEXAS (TEXAS).                               W'           * 0 F FED. BUREAU OF
                                                                                   * NARCOTICS, 4 0 3 U.S. 3 8·8
                     : V S -                                                       :                ~(    ';"97    1 )
        'I. INTERNAL REVENUE SERVICE (IRS),*
         I/19,P-19, I#14,P<22, I//19(l); *CASES /.CONT RO V-E RS IE S
                                           *
     _2. DEPT. OF THE TREASURY(TREASURY),*                                       AN n
                                           *
         I#6,P~1~ I#9,P~9, 1#14, P-22; *CIVIL                            RIGHTS                              EC T
                                             ..::.....;:.:.__:._.:.:..-=-___;~:..._::..~.-:..-_:c__.:~---=--=--.::.._.;_


      3. BRENDA HEENEY, SPECIAi_ AGENT OF **                       J U-R Y              T R I A I_
         THE IRS (S/A),                                                           *
                                                                                  *                 D FM A N-D:E D
     _4. JOHN CORNELIUS, IRS' S/A,                                                *
     _5. ANN TIMMINS, ms' S/A,                                                    * _-_.-_-_-_-_ _ _ __
                 I//10, P-19, I//14, P-22; I//20, P- 37;: \YsEE FOOTNOTE, P-AGE .,.6 (INFRA)
     COMPLAINT - "§ 1983" / "BIVEMS" /                                     11
                                                                                CONTROVERSIES" - COVER:                PAGE 1 OF~~~-
                ***     END     OF    COUNT       - VI    ***
FED.R.CIV.P.65(a)  MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - C. CAUSE OF
ACTION~ F)(l) COUNT VI AND (2) SUPPORTING FACTS - ATTACHED 2-PAGES: PAGE 2 OF 2 3 / 4

                                                                PAGE 131         OF
                                                                -  --                  -741-
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 138 of 156

                                                    E. ADMINISTRATIVE RELIEF

                     1) Have you presented all grounds for relief raised in this complaint by way ofBP-9,

                               BP-10, and BP-11 grievances? Yes [i] No D·

                    2) If your answer to (1) is "Yes", state the date of disposition, result and reasons given

                               for the administrative decision SEE ATTACHMENTS: ONE{l)-A; TWO(2)-B; ___ THREEJ3)-C;
                                                                II                                           11
         ___ F0UR(4)-D; AND !,'.IVE(n)-E: PART OF                    CLAIMS IN AN OPERATIVE COMPLAINT             --       ~,L INFRA.

                    3) If your answer to (1) is "No", list each ground not fully presented through the

                           administrative grievance process and explain why it was not --~N~/~A~---

                                                         N / A

                    4) Describe all other procedures you have used (such as tort claim or Parole

                           Commission administrative appeals procedures) to exhaust administrative remedies as
                                                           II                                           11
                           to each issue raised.   ABOVE         CLAIMS IN AN OPERATIVE COMPLAINT             [   SEE ENCLOSED

     /     ATTACHMENT, PAGE 134- OF."L4..L
                                 ,.,. .
                                           } _,__ is now before
                                                              -----
                                                                    the Court for PRELIMINARY REVIEW

ACTION and upon a PRELIMINARY INJUNCTION with the return of THE ONLY FULL COPY OF
11                   11
     LAWSUIT               [   :SEE DEFENDANTS: _PAGE-49 - 50 OF 741 and COUNT VI, PAGE 130 OF 131 OF

741 ] THEN, THE PLAINTIFF WILL FILE THE CIVIL RIGHTS COMPLANT                                 EMPHASIS ADDED. --

      UNDER 28 U.S.C. § 1915A under FED.R.CIV.P. 65(aJ and 65(b)(l) for IMMEDIATE

                    CASE-IN-POINT - The ADMINISTRATIVE EXHAUSTION requirement of PRISON LITIGAT-

ION REFORM ACT OF 1995 ("                    ~      ") with Follow-Thru of BP-Bi,         fil=2,    BP-10 and BP-11

on the EXHAUSTION REQUIREMENT (More Specific On Habeas) MUST_be done before anything

can be brought into the Courts. MARSHALL started this request or trying since about

JUNE, 2018 { With qualifiers of As-Far-Bac_!c As OCTOBER 15, 2012. SEE EXH.-B, PAGES:

B-2_ - B-7 (INFRA) } -- NOTING QUALIFIERS OF: FINAL EXHAUSTION OF ADMINISTRATIVE

REMEDY (#964369-Fl - Al) ON" MANIFEST INJUSTICE" ON ADEQUATE ACCESS TO MY LEGAL

MATERIAL; TACIT AGREEMENT/ CONSPIRACY ON STATE AND FEDERAL OFFICIALS SINCE ABOUT

APRIL 22, 1996 WITH NEED TO EXERCISE JUDICIAL POWER ON LAW AND EQUITY.


     FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS - E.                               ADMINISTRATIVE
                                                     i
 RELIEF/                  F.     REQUEST FOR RELIEF:                                        PAGE 1 OF 1
                                                                                                                       5
         XE-2 (F)                        CIVIL RJGHTS COMPLAINT (28 U.S.C. § 1331)
                                                   PAGE~ OF         741
                            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 139 of 156

                                                                                           IN             THE              PAGE     OF
                                                      . UNITED   s TAT E S                                                -  -
                                                                                                          D I S T R I C T COURT        --
                                                   FOR   THE  DI S T R I CT                               0 F   TOPEKA,       KAN S A S

    (
                                                             PAGE:                               CITE:                                 TAB:
                      n       H

           (1)       ij!
                      C/) ~
                              0
                                                             i   -
                                                                     A

                                                                         xi                      i    -
                                                                                                          A

                                                                                                              xi
                                                                                                                        .
                                                                                                                                       2
                                                                                                                                                1
                                                                                                                                                -   12
                                                                                                                                                                       (1)


        --- -                           ·•·   .

           (2)                                                   -                                        -                                                            (2)
                           co,

                           ~
                                                             1            2                      1             2                      13        -    14
                           \0
                           CtJ                                                   TAB       -         S HE E T               0 NL Y
                           w
                                                  ..                                                                                                 .   -
                                    ,

           (3)
                           t::,
                           tij                               J   -       50                      3    - 50                             15 -         62                 ~




                                                                                                                                                                       (3)
                                                                                                                                                                           -   '• •




                          IC/)




           (4)
                     ~~
                                                         51 -            58                    51     -       58                      63    -       70                 (4)
                     1-3      C/)                                               UNCOUNTED                           PAGE
                     Htzj
                     0
                     !ZlO
                              ~
                                                                                                                            -                                    -



    (
           (5)
                     §i
                     C::lH
                                                        59       -       119                   59     -       119                     71    -       131
                                                                                                                                                                      (5)

                     HO
                     ~~
                     ,rj                                                                                                          '
           (6)       ~~
                                                       120       -       121               120        -       121                132        -       133               (6)

                     ~~
                     Hc:t.l
                                                                               TAB     -   S HE E T                 0   NL Y
                     ~H

          (7)        ~;
                     ~~
                                                       122       -       123               122        -       123                134       -        135               (7)
                     !Zlc:t.l
                     Cl)
                                                                                                                                                                               ..
                             n
          (8)       l!; ~
                    1-3 C/)
                                                       124       -       132               124        -       132                136       -        144               (8)
                     H tzj

        - -·- ·--
                    io      ~       .   -

          (9)       ~~                                 133       -       134               133        -       134                145       -        146               (9)

                    ~~
                    Hl-3
                                                                               UNCOUNTED                       PAGE
                    tij
                    ~
                                                                                                                                                         .. ..



        (10)
                    >'Id tzj
                    on
                            t::,
                                                       135       -       148               135       -        148               147        --       160              (10)
(
                    ;~
                    ....._H
                     "'d 0
                     H Z:
                                    FED.R~CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                                    § 1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):      PAGE 1 OF 2
                                                                                                                                                                                '

                                                                                PAGE             OF
                                                                                - - -· -              --
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 140 of 156

 MOTION FOR TEMPORARY RESTRAINING ORDER ("TRO") AND PRELIMINARY INJUNCTION ("PI") -
                                                                                                                             1~5
 UNDER FED.R.CIV.P_. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D:  PAGE 145 OF     741


                                                          F. REQUEST FOR RELIEF

                  5) I believe that I am entitled to the following relief:

           .{1)       MARSHALL with TRO to persuade the JUDGE(S) to sign the " ORDER ", P~g;__

     201     Of        741     -        205    OF   741     and SCHEDULE a HEARING and IMMEDIATELY serve the

 " ORDER " [ I.D.: PAGE-201 -                             205    OF     741        } PERSONALLY on the ADVERSED PARTIES:

 "[_!}" - "[20}",                  11
                                        DECLARATION ", PAGE           ~            OF _Ii!_ - ___!]i_ OF _Ii!_ with enough

 time to permit the Court to Schedule a PRELIMINARY INJUNCTION ("PI") HEARING. SEE

 "ORDER TO SHOW CAUSE", PAGE-199 -                                    206     OF     741       and FULL ACCESS [ WITH THIS
                                                                                                           11
 LAWSUIT} THE IMMEDIATE REPOSSESSION OF" BOX-4 "AND" BOX-5                                                      AND THE BROWN-

 FOLDER: 2½"             X    11½"       X    10½" - EMPHASIS ADDED - ALL INFRA.

           (2)        MARSHALL will gleam from PAGES: _!_;                           i     -    xi ; _1_ - __]]2_;     xii   -

     xvi;         a     - _£_;AND__!!__ -- ALL OF 741-PAGES -- using the SELECTED-PAGES in
11
     ORDER TO SHOW CAUSE" [ PAGE-204 -                                205     OF     741       } to be served on DEFENDANTS:

"[_!}" - "[20}" by United States Marshals on service of a PRISONER PROCl!:ElJING IN

FORMA PAUPERIS (IFP), PAGE-207 -                                226    OF     741        • • • TOTAL-PAGES OF: MOTION-(ONE)

= 83-PAGES                   [ I.:D.: PAbE-204 } , PLUS (+) MOTION-(TWO) =                             103-PAGES • • • TOTALED
           186-PAGES TIMES (X) TWENTY(20) = TOTAL-OF                                 3,720       PAGES [ I.D.~ PAGB-204 -

     205     OF        741    } -- ALL INFRA              -- TO BE SERVED IMMEDIATELY -- EMPHASIS ADDED.

                                                                      p E N A L T y              O F    p E R J U R Y:
  DECLARATION              UNDER
                                       Or State) under Penalty Of Perjury that the
    [I], Declare (Or Certify, Verify,
     -                         - UNSWORN DECLARATION - Is a verified AFFIDAVIT for
Foregoing is True and Correct
                                                           t d Person -- 28 U.S.C.
AFFIRMATIVE ACTION for.PROSPECTIVE RELIEF for an Incarcera e                   .
                                             accept any construing of this submiss-
§ 1746 (l 8 U.S.C. § 1621). In Addition, []
                                          !
 ion of a Federal Document as to any punishment under 18 U.S.C. § 1001 AND 357L
                  [ CONTINUE ON NEXT PAGE 134 OF 741    (INFRA) }
                             65(a) _ MOTION FOR TRO AND PI ON CIVIL RIGHTS - E. ADM:I:tUSTRATIVE
     FED.R.CIV.P.                                                             PAGE 1 OF 2
     RELIEF / F.              REQUEST FOR RELIEF:                                           5
                                              CIVIL RIGHTS COMPLAINT (zS U.S.C. § 1331 )
      XE-2 (F)
                                                           -    - -
                                                           PAGE 133 OF 741
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 141 of 156
                                                                                                               / f t;.6
     MOTION FOR TEMPORARY RESTRAINING ORDER("TRO") ,!\lID PRELIMINARY INJUNCTION ("PI") -
     UNDER FED.R~CIV.P. 65(a) - CIVIL RIGHTS COMPLAINT - CONT'D: PAGE 146 OF 741 -
                                                                                                   - -··
    F.         REQUEST FOR RELIEF~.:..~ coNT'D:                          PAGE    2   OF   2   --
    DATE:           JUNE    25, 2020




      ENCLOSED                         /        ATTACHMENT:
          1.     FED.R,CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT
      -    §    1983 AND BIVENS ACTIONS, PAGE _l_ OF -1.?t.,t_ - 134 O F ~ ;
       2.    DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE
     ___J]i OF _ i l l - 148 OF _liL;
     · 3. PLAINTIFF'S MOTION FOR TRO AND PI, PAGE 149 OF --1!!:_L - 167 OF --1!!l_;
        4. BRIEF IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE 168 OF
         741 . - ___l!!L OF 741 ;
     5. MEMORANDUM OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI,
    PAGE 183 OF _ll!L - ...12H, OF __I4L;
        6. PLAINTIFF'S ORDER TO SHOW CAUSE AND TRO ON CIVIL RIGHTS COMPLAINT
       - § 1983 AND BIVENS ACTIONS, PAG~  199 OF___Iil_ - _106.. OF --1.41_;
         7. APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT BY
       A PRISONER, PAGE 207 OF _fil__ - 226 OF _l_li_;
           8. CERTIFICATE OF SERVICE {"COS"), PAGE 227 OF _I!iL;
(
           9. CLERK'S LETTER~ PAGE _!_ OF 741 ; T ~OF CONTENTS (" TOC ") / INFO                                       V
          PAG~ _l:.__ OF __lll__ - vi OF ____li_L; ATTACHMENT-ONE(l)-A . :. ATTACHMENT-FIVE(5)-E,
          PAGE vii OF --14..L - xi OF __liL; LEGENDS OF FOOTNOTES, PAGE xii OF _B.L
          - xiv OF         741, MOTION / TEMPLATE, PAGE ~ OF _.]!tl_ , - xvi OF 741· ;AND
     COVERS / TEMPLATES,                    a     OF 741 -        __!_    O F ~ • ALSO, NOTE CLERK'S LETTER,

     _!_ OF         74:l . - - ALL INFRA.
                            N / A
                     Signatu re of Attorney (if any)
                                                                                   JONATHAN (JOE) MARSHALL; SR.
                            N/ A                                                . REG. NO.If: 17040 - 077
                                                                                   USP LEAVENWORTH - SATELLITE CAMP
                            N      A                                               P. 0. BOX 1000
                                                                                  _LEAVENWORTH. KS 66048
                                                                                 PROCEEDING   PRO
                          N/ A                                                                -  - -SE
                     (Attorney 's full add ress and telephone numbe r)             [ IN PROPRIA PERSONA]
                                              END     OF
                       FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS
                               COMPLAINT - "BIVENS ACTIONS"
          FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS - E. ADMINISTRATIVE
          RELIEF / F. REQUEST FOR RELIEF:                               PAGE 2 OF 2
                                                                                                                      5
            XE-2 (F)                            CIVIL RIGHTS COMPLA INT (28 U.S.C. § I33 1)
                                                         · PAGE -~34: OF .._H..L
                         Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 142 of 156

                                                                                  I N            T HE             PAGE    OF
                                                UN I T E D S T A T E S                           D I S T R I C T C OU R T
                                            FOR  THE . DISTRICT                                  OF    TOPEKA,       KANSAS


                                                   PAGE·           .                    CITE•            .                 TAB:



                 r
                 n          1-3
                                                           A                                     A
         (1)                ~
                                                                                                              .                      1
                                                                                                                                                         (1)
                 Cl.l >-:rj
                            0
                                                i · -          xi                       i    -       xi                    2     -            12


         (2)                                           -                                                                                                 (2)
                         co,

                         I-'
                                                   1           2                        1     -      2                   13      -                14
                         ~
                         00                                             TAB       -         S H E E T             ONLY
                         w
                                                                                                                                                  ·-
                                   ,
                         t:,
                                                J      -       50                                                                -                           ..



                     ;
                         trj                                                            3     - 50                         15                 62
         (3)                                                                                                                                             (3)



                         Cl.l



                                                               58                            -                                   -
                 ~~
         (4)                                    51 -                                   51            58                  63                   70        (4)
                 1-3        Cl.l                                       UNCOUNTED                         PAGE
                 Htrl
                 0
                 zol'zj
                                                                                                                                         ·-   -    -



'   (
         (5)
                 §ij
                 c::::lH
                                               59      -       119                     59    -       119                 71      -            131
                                                                                                                                                        (5)

                 HO
                 ~~

         (6)     ~~                           120      -       121                    120    -       121             132        -             133       (6)

                 ~~                                                           -                                                                                           I
                                                                       TAB             S H E T               ONLY
                 H
                                                                                                                                                                  .J
                            Cl.l
                 trj        1-3
                 l'zj



         (7)    Q;                            122      -       123                122        -       123             134        -             135       cn l
                ~~                                                                                                                                                    I

                lz:        Cl.l
                Cl.l
                           C"l
         (8)    l=; ~                         124      -       132                124        -       132             136        -             144       (8)
                1-3 Cl.l
                H trj                                                                                                                                                 I
                iol'zj
         -- .                                                                                                                                                         J

         (9)    ~~
                ~ ,0
                                              133      -       134                133        -       134             145        -             146       (9) 1
                                                                       UNCOUNTED
                ~~
                                                                                                      PAGE
                                                                                                                                                                      I
                H 1-3
                trl
                t-.::1
                                                                                                                                                        ·-            I
                     t:,
        (10)
                l'zj trl                     135       -       148                135        -       148             147        --            160      (10)


                :i
                -.....H
                ""d 0
                HZ
                                       FED.R~CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT -
                                       § 1983 AND BIVENS ACTIONS - MOTION/ TAB-TEMPLATE(ONE):      PAGE 1 OF 2

                                                                        PAGE            OF
                                                                        - -- -               --                                                                   D
            Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 143 of 156



                                           I N     THE              PAGE 147 OF                      741
               UNITED  S T A T E S                 D I S T R I C T COURT
           FOR  THE  DISTRICT                      OF    TOPEKA,      KANSAS
   JONATHAN MARSHALL; SR.,                        *                               DATE:     JUNE   25, 2020
            PLAINTIFF;                            *
                                                  * CIVIL               RIGHTS             COMPLAINT-
            -   V S -                           *             P R I S O NE R ' S           A ND I O R
 [_!_1    MS. N. C. ENGLISH - FORMER
                                                *
                                          WARDEN*              PR IV A T-E..,.,...C-I TI Z E N-S
AT USP AND LVN CAMP, KS;                           *          JURISDI-C-T-ION                    INVOKED:
                                                   *
 [_~1     MR.   J. DYER - CAMP ADMINISTRATOR       *
                                                  /*            • 4 2   U. S. C.     §         1 9 .8 3;
 UNIT MANAGER, LVN CAMP, KS;                      *             •   B I V E NS      -V.        S I X
 []1      MR.   J. BAILEY - CASE MANAGER -
                                                  *           UNKNOWN- NAMED AGENTS
                                                  *            0 F FED. BUREAU OF
LVN CAMP, KS;                                     *
 [!!:1          RODERICK - CASE MANAGER -
                                                  *           NARCOTICS, 4 0 3 U. S. 3 8 8
          MR.
                                                   *                 ( 1 9 7 1 ).
LVN CAMP, KS;                                       *                                      '
 [JJ      MR.   T. RAWLS - CORRECTIONAL
                                                   ** •      C A S E S / C O N T R O V. E R' S I F S;
 COUNSELOR, LVN CAMP, KS;                         **                             AND
 [&1      DR. WELLS - RDAP COORDINATOR -         * •CIVIL RIGHTS          E C T;
LVN CAMP, KS;                                    *
                                                 *       J U R Y T R I AL
 [11  JOHN DOE - REGIONAL COUNSEL/           DIR-*
ECTOR - REMEDY COORDINATOR - KANSAS CITY*                                D E M A N D E D- "
                                                  *- - - - - - - - - - - - - - - - - - - - - - - -
KS;                                               * fl C I V I L        R I GH T S             C O N S P I R A C Y:
[1!1  MR. B. GRELICK - WARDEN OF EL               *
RENO CAMP AND MEDIUM, (ERE), OK;
                                                  **           This MATTER comes before the Court upon
 [21      MS. K. ZOOK - A/W OPERATION - EL        ** a MOTION FOR TEMPORARY RESTRAINING ORDER
RENO CAMP (ERE), OK;                              * (" TRO ") AND PRELIMINARY INJUNCTION (" PI ")
[101 MS. K. FREEMAN - CAMP UNIT MANA-             ** using DEFENDANTS: "[_!1" - "[201" under RULE
GER, EL RENO CAMP {ERE), OF;                      * 65(a), FED.R.CIV.P. for filing a COMPLAINT
 [!!1     MR.   N. GAMBEL - CASE MANAGER, EL      *     under the CIVIL RIGHTS ACT, 42 U.S.C.              §   1983
                                                  *
RENO CAMP (ERE), OK;                              * and BIVENS-ACTIONS [ SEE ABOVE]. MARSHALL
 [121     MS. TURNAGE - CASE MANAGER, EL          * address in the        II
                                                                               OPERATIVE COMPLAINT" with
                                                  *
RENO CAMP (ERE), OK;                              * named" DECLARATIONS",                  "MOTIONS",
                                                        11                            II
_[_!_3]   MR.   J. LEPRID - CORRECTIONAL          *          BRIEF"," MEMORANDUM           and." ORDERS".
COUNSELOR, EL RENO CAMP {ERE), OK;                *
                         CO!TINUED NEXT-PAGE, PAGE136 OF 74l(INFRA)

FED.R.CIV.P. 65(a) - MOTION FOR TRO AND P~ ON CIVIL RIGHTS COMPLA~~T - § 1983 AND
BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRE~IM-
INARY INJUNCTION: - CAPTION:                                        PAGE 1 OF 14

                                   m        135    OF        141.
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 144 of 156


                               IN THE UNITED STATES DISTRICT COURT                             1 t;J;
                                FOR THE DISTRICT OF TOPEKA KANSAS
       DECLARATION IN SUPPORT OF TRO AND PRELIM            ,         ~ ~ OF ~
       CIVIL RIGHTS COMPLAINT   CONT'D:         INARY INJUNCTION UNDER FED.R.CIV.P. 65(a)
       CONT I D - CAPTION FROM PAGE 135 OF 741          SECOND - This MATTER comes before
        ll4]     - -~-                              t~i;I C~urt is the PRELIMINARY INJUNCTIO.,N
               MR. McCORMICK - RETIRED CORRECTION-* (       ) - FED.R.CIV.P. 65(b)(l) where
        AL COUNSELOR, EL RENO CAMP (ERE), OK;     * MOVANT (MARSHALL) has provided verified
        [ 15] DR. AVRITT - RDAP COORDINATOR,     * COMPLAINT{$) that set forth in deta 1·1
                                                  *
                                                 * the Immediate and Irreparable Harm that
       EL RENO CAMP (ERE), OK;
                                                 * would result if 11 [_!] 11 - 11 [7] 11 are not
        [16] MR. WATSON - R & D RECEIVING OFF- * Enjoined by Returning: THE-CONFISCATED
       ICER, CAMP AND MEDIUM, EL RENO (ERE), OK;: .LEGAL MATERIALS IN II BOX 4 11 AND
                                                                11   II
        [17]        MR. TOWER - R & D RECEIVING OFF-
                                              *               BOX-S   AND A BROWN FOLDER MARKED AS
                                                            11        11
       ICER / INMATE SYSTEM MANAGER, CAMP AND *               LAWSUIT • FURTHER, SEE ORDER TO SHOW
                                              *             CAUSE AND TEMPORARY RESTRAINING ORDER,
       MEDIUM, EL RENO (ERE), OK;             *             PAGE-201 OF 741 - 206 OF 741 __
       [18] JOHN DOE - MAILROOM OFFICER - CAMP:             INFRA. To obtain a PRELIMINARYlNJUN-
      AND MEDIUM - EL RENO (ERE), OK;       *               ~ . The Plaintiff Must Established:
      [19] JOHN DOE - MAILROOM OFFICER_ CAMP*               (l) A sub st antial likelihood that it
      AND MEDIUM - EL RENO (ERE), OK;       :              will eventually prevail on the merits;
                                            *               (2) Irreparable injyry unless the PI
                    AND
                                            *              issuesl;I. (3) That the threatened injury
      [20] JOHN DOE - REGIONAL COUNSEL FOR  *              outweighs whatever damage the proposed
      BOP - OKLAHOMA.                       *             PI may cause Defendantsl;I_ And (4) That
                                           **              the PI, If issued, will not be ad-
              DEFENDANTS.                  *              verse to public interest. - FEDERAL
                                                       * PRACTICE & PROCEDURE§ 2948 (1995).
                                          *************~*************            --       -_-_-

TO .-THE - HONORA-B:LE-- JIJDGES: OF . SAJD -COURT~
           The above CAPTION of DEFENDANTS with attached additional PAGES [ See PAGES: _1_
    O F ~ - PAGE: _JL_ OF ...JAL, ITEMS: 11 [_!] 11 - 11 [20] 11 ]are a :'facsimile11 of II Court-
     Rorms II for a TEMPORARY RESTRAINING ORDER (TRO) AND A PRELIMINARY INJUNCTION {PI)
    _[. RULE 65(a), FED.R.CIV.P. ] under CIVIL RIGHTS ACT, 42 U.S.C. § 1983 and II BIVENS-
    ACTIONS with invocations of JURISDICTION and additional STATUTES FOR:
[
       -
      11
         e1: al - Enj.oins Defendants; Appellee, Or Respondents and All-Affiliated Entities,
     Agents, Representatives, Employefs, And Other Persons Acting, Or Purporting To Act,
      On Their Behalf Or in Active Concert Or Participation WITH THEM ... (EMPHASIS
    ADDED)     II    J.
      DEC LARA TIO N IN SUPPORT OF PLAINTIFF' S
    MOTION  FOR A TEMPORARY   RESTRAINING ORDER
                          A N D   P R E L I M I N A R Y   I N J U N C T I O N --
                        CONTINUED
                         - . -- .. -
                                     NEXT-PAGE,
                                        . .
                                                PAGE 137 01=7 741 (INFRA)
                                                .                       .

    FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS CClMPLAINT - § J~8.3 AND
    BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
    INARY INJUNCTION: CAPTION:                                            PAGE 2 OF 14

                                         ~     136   OF   741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 145 of 156


                                    IN                      THE             PAGE 149 OF --1!!1_
                   UNITED   S T AT E S                      D I S T R I C T C OUR T
                FOR THE   DISTRICT                           OF    TOPEKA,     KANSAS

   DEC LARA TIO N IN SUPPORT  OF PLAINTIFF' S
 MOTION   FOR A TEMPORARY   RESTRAINING  ORDER
         AND  PRELIMINARY  INJUNCTION-

 JONATHAN MARSHALL; SR. STATES:

       1.        I am the Plaintiff in this Case. I make this DECLARATION IN SUPPORT OF PLAIN-

 TIFF'S MOTION FOR A TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION to ensure

 "LEGAL ACTIVITIES, INMATE" _AND STOP IMMEDIATELY! - TACIT AGREEMENT/ CONSPIRACY/
                                          11                                                      II
 ERRONEOUSNESS with " BOP ";                   POLICYMAKERS '.';     " BAR-ENTERPRISES                 or the " GOVERN-
           II
MENT            on the QUESTIONS OF APPLYING UNFAIR GROUNDS OF LITIGATION [EMPHASIS ADDED]~

       2.         AS SET FORTH IN THE COMPBAINT IN THIS CASE [ SEE ENCLOSED/ ATTACHMENT,

PAGE        148     OF ---1!!.L - "ALL OPERATIVE COMPLAINT               11
                                                                              ],   I was (Have Been) while chall-

enging my'· II CONTINUED-CUSTODY               II:   CIVIL-CONTEMPT IMPRISONMENT [ DALLAS COUNTY JAIL

 (DCJ) - EIGHT(8)-CALENDAR-YEARS, FURLOUGHED_- To Date - (Alleged Contemnor - State

~    Child-Support) ]; Federal Prison Sentence(S) and Conviction(S) --                                 11
                                                                                                            TRIPLE-SEC-

RET INCARCERATION"                   INEXTRICABLY INTERTWINED - STATE and FEDERAL INCARCERATION

from APRIL 22, 1996 TO THE PRESENT - Some Twenty-four(24) (+) YEARS.

       3.        The ABOVE in ITEM:        1 and _1_ have used CONTRADICTIONS/ QUESTIONS of Un-

constitutional and Criminal-Felony Actions ~o cause delays and estoppel to cause me

lO'S of 1,000'S-Of-Dollars in EXTRA LITIGATION EXPENSES [Of-My-Costs] and DELAYS

with YEARS of Illegal-Incarceration on Child-Support (STATE) and Taxes (FEDERAL).

See ATTACHMENT-ONE(l)-A, CERTIFICATE OF SERVICE and CERTIFICATION - AFFIDAVIT OF

TRUTH, PAGES: _7_ OF --1..!2_ - __!L OF --1..!2_ with FOOTNOTES:                         V- o/-- ALL INFRA.
      4.        MARSHALL brings the ABOVE and this MATTER before the Court upon a MOTION

FOR A TEMPORARY RESTRAINING ORDER ( 11 TR011 ) AND PRELIMINARY INJUNCTION ("PI") using

                                                                                           -- ;.;; ALL INFRA .
                    11
DEFENDANTS:              [1]" - "[20] in CAPTION, PAGES:
                                                    135                       -
                         -       -       ---- - - - - -                           -136
                                                                                    -    OF 741
    FED.R.CIV.P. 65(a)   MOTION FOR TRQ AND PI ON CIVU, RIGHTS CQMPT,AINT - § 1983 AND.
    BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM
    INARY INJUNCTION:                                                    PAGE 3 OF 14
                                               PAGE 137      OF    741
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 146 of 156


DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                              PAGE · 150 OF     741
                                                                                                                                                         iSO
JONATHAN MARSHALL; SR. STATES - CONT'D:                                                    PAGE      2        OF __!L

       5.         MARSHALL maintains that due to the confiscation of his Legal Documents, Speci-
                                                  II           11
fically:               11
                            BOX-4    11
                                           and         BOX-5         with a BROWN-FOLDER - Which was a Work-In-Process

to this          II
                       LAWSUIT" [ SEE EXCERPTS:.PAGE                                  50     OF      741        and PAGE     116          OF   741

TOTAL ABOUT 478-PAGES) forcefully taken (With Almost an assualt) BY: MR. J. BAILEY

- CASE MANAGER - "[})"; MR. B. RODERICK - CASE MANAGER - "[1.J''; MR~ T. RAWLS - CORR-

ECTIONAL COUNSELOR"[~)"; MR. J. DYER - CAMP ADMINISTRATOR/ UNIT MGR - "[l)"; and

the authority of WARDEN - MS. N. C. ENGLISH - "[.!) 11 on about JANUARY 23, 2019 is an
                                                                                                      II
ESTOPPEL to filing this" LAWSUIT" or" COMPLAINT                                                               by BOP'S STAFF at USP LEAVEN-

WORTH - CAMP.
       6.             MARSHALL stressing the Case-In-point of CIVIL RIGHTS CONSPIRACY (IES) • • •

-- PRIVATE-CITIZEN/ PRISONER/ CONTEMNOR / and DETAINEE of close to FOUR(4) DECADES

would appear that a TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION are nece-

ssary to immediately and sufficiently protect any Due Process rights on Constitution

                                    l st ;        4 th ;       ~ ;              ~ ;         7 th ;         8th ;    9 th ;       1~;           1~
and Amendments:
 14.!:!!:;            1s.!:!!:; and            1~ with 42 U.S.C. §§ 1982, 1983, 1985, and 1986; BIVENS CLAIMS;

and FEDERAL TORT CLAIMS ACT including a Life-Alternating-Injury (INMATE ACCillENT COMP-

ENSATION CLAIM) may afford to Plaintiff, and that :immediate relief is necessary to

ensure that the status quo can be maintained pending final judgment in this CASE.

       7.         On Information and Belief, and the Restating of ITEMS:                                                     1   - _§_, PAGE-137 -
                                                                                                                    II
 138        OF        741     and Documents submitted with THESE" MOTIONS                                                and later identified and
                                      II                             II         II                       11
explained in THESE                         DECLARATIONS                    or        AFFIDAVITS               [ITEMS:    8   - ..]L, PAGE-139 -
                                                                II
 148        OF        741     ) that there is a                           TANDEM-CONTINUING-INTERLOCKING/ INEXTRICABLY-IN-
                                                                                                                                 11
TERWINED STATE AND FEDERAL AUTHORITIES ON                                             CIVIL RIGHTS CONSPIRACY.                        •   SEE C. CAUSE
OF ACTION, COUNTS:                         I     - ____!!!_, PAGE-51 -                 58     OF     741        AND FOOTNOTES: ~ ;               \Y;
\1/;        AND        \r. -- ALL INFRA.
 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND.PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
 BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
 INARY INJUNCTION:                                                   PAGE 4 OF 14

                                                           PAGE            138 OF           741
              Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 147 of 156

                                                                                                                                 151
DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                              PAGE 151    OF   741
JONATHAN MARSHALL; SR. STATES - CONT'D:                         PAGE   3     OF       12

       8.     Contrary to BOP'S DIRECTIONS OF: The Constitution; Statutes; Regulations.

[ " MOTION ",. PAGE-151 -             154     O F ~ ; " BRIEF", PAGE-171 -                           174    O F ~ ; AND

"MEMORANDUM", PAGE-186 -                189    OF   741    -- ALL INFRA}; Or Well-Established-Admin-

istrative-Practices [ NAMED: ATTACBMENT-ONE(l)-A - ATTACBMENT-FIVE(5)-E -- ALL INFRA};

and despite my repeated requests over Two(2)-Years [ About since FEBRUARY 04, 2018 },

Over about a Year-And-Half(½) [ About MAY 28, 2018 J; Or over a Year [ About since

JANUARY 23, 2019 }. [11, have not seen ••• Or had any access to [MY} Legal Documents;

SPECIFICALLY:" BOX-4" and" BOX-5 "with the BROWN-FOLDER - Which was a Work-In-

Process ( SINCE ABOUT OCTOBER, 2012) to this" lawsuit" or the" COMPLAINT"

TOTAL ABOUT 478-PAGES - SINCE ABOUT JANUARY 23, 2019 • • • OR OVER A YEAR.
                                                                             11
       9.    Contrary to the Court's Directions - I. D. :                         •   •    •   COURT FOR PRELIMINARY RE-

VIEW UNDER 28 U.S.C.        §   1915A, which requires the Court to screen prisoner complaints
and filter out non-meritorious claims • • • ". [I}f? MARSHALL is allowed" PLAINTIFF'S

APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT BY A PRISONER ON CIVIL

RIGHTS COMPLAINT -      §   1983 AND BIVENS ACTIONS", PAGE-207 -                               217   OF     741    ; and

"PLAINTIFF MOTION TO PROCEED IN FORMA PAUPERIS (IFP) ON TEMPORARY RESTRAINING ORDER

ON CIVIL RIGHTS COMPLAINT -             §   1983 AND BIVENS ACTION", PAGE-218 -                            226    OF       741   ?

This" COMPLAINT" is NOT before the Court for preliminary review 28 U.S.C.                                              §    1915(A)

(a) • • • But as stated in the CAPTION, PAGE-135 -                         136        OF       741: This MATTER comes

before the Court upon a MOTION FOR TEMPORARY RESTRAING ORDER ("TRO") AND PRELIMINARY
                                 11
("PI") using DEFENDANTS:              [_!}" - "[20}" under RULES: 65(a) and 65(b)(l), FED.R.CIV.P.

under filing and Enjoining by Returning: THE CONFISCATED LEGAL MATERIALS IN" BOX-4                                                   11



      II
AND        BOX-5 "AND A BROWN-FOLDER MARKED AS" LAWSUIT". SEE ORDER TO SHOW CAUSE AND


TEMPORARY RESTRAINING ORDER, PAGE-201 -                   206    OF    741        -- ALL INFRA.
FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM
INARY INJUNCTION:                                                   PAGE 5 OF 14,

                                            PAGE    139 OF       741
                  Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 148 of 156


DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65{a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                              ~ 152       OF ~
JONATHAN MARSHALL; SR. STATES - CONT'D:      PAGE 4 OF 12

      10.         If the ABOVE ITEMS:        5    - _2_, PAGE-138 -   139   OF   741; And Movant MARSHALL

has provided" Verified Complaint(S)" [ CONCLUSION - ENCLOSED/ ATTACHMENT, PAGE-147

-    148     OF     741     ] that set forth in detail the IMMEDIATE and IRREPARABLE HARM; and

PLAINTIFF (MARSHALL) has established results to obtain PRELIMINARY INJUNCTION [ SEE

PAGE-135 -          136     OF   741   - And NOTE        - "ORDER", PAGE-224 OF       741 -- ALL INFRA],

AND IF THIS COURT DOES NOT IMMEDIATELY FILE A PRELIMINARY INJUNCTION [ EMPHASIS ADDED]

REQUIRING THE DEFENDANTS: "[!]" - "[20)" [SEE" ORDER", PAGE-201 -                          205   OF   741   ],

IT WILL FALL FOR THE PLAINTIFF TO FILE AN IMMEDIATE APPEAL, AS WELL AS THE COURT TO

ARRANGE:          (A)     An Appealable "ORDER(S) "to the UNITED STATES COURT OF APPEALS for

the TENTH CIRCUIT [ DENVER, CO (USCAlO) ]; and                  (B)   The ABEYANCE on the CIVIL RIGHTS

COMPLAINT and with TOLLING on EQUITABLE DEFENSES with a continuing and on-going ILLEG-

ITIMATE ENTERPRISES of about FOUR(4)-DECADES ( 1980'S TO THE PRESENT).- EMPHASIS ADDED

     . SEE FOOTNOTES: ~ -              .\;1/ ,   PAGE-52 - 22.,_ OF ~ -- ALL INFRA.

       11.    MARSHALL, Restates under Sworn Affidavit, and restressing the Case-In-Point

of CIVIL RIGHTS CONSPIRACY (IES) [ I.D.: ITEM// 6, PAGE                 ~        OF. 741   - INFRA ] with

the DEFENDANTS:"[!]"               -   "[253]" as a design on this matter before the Court on the

District Court's Forms and access to Standardized Forms taken from the Federal Judie-

ial Center and a PRISONER'S SELF-HELP LITIGATION MANUEL with the compilation and re-

search since about OCTOBER, 2012 until confiscation by DEFENDANTS [ "[!]" - "[.?.]"

at LVN CAMP, KS] about JANUARY 23, 2019. There are NO copies of this" LAWSUIT"

and MARSHALL (Plaintiff) will suffer Irreparable Harm ("the continuing deprivation of

Constitutional Rights Constitutes Irreparable Harm - Emphasis Added - Citation Omitted")

• • • And failure not anyway due to faults or part of JOE MARSHALL'S behavior --

"DILIGENT-INDIGENT". SEED.                   PREVIOUS LAWSUITS AND ADMINISTRATIVE RELIEF, PAGE-59
-     119 OF 741 -- ALL INFRA.
    FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
    BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
    INARY INJUNCTION:                                                   PAGE 6 OF14

                                            PAGE     140 OF   741
                     Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 149 of 156

                                                                                                                                       JSJ
DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                              PAGE .!21_ OF    741
                                                                                     PAGE 5       OF
JONATHAN MARSHALL; SR. STATES - CONT'D:                                              - ---             -12-
                                                                                                                       II                    11
       12.          On information and belief, I have experienced an abuse by the                                           POLICYMAKERS
                                                                  11
 and    II
              BAR ENTERPRISES"[" GOVERNMENT                            )        NEGLECTED or CONVENIENTLY MISINTERPRETED;

wheter it was Mere Indifferent or Intentional Fraud, MARSHALL has been cheated out

of LIFE, LIBERTY AND PROPERTY - EMPHASIS ADDED.

        13.          MARSHALL maintains and bring this matter before the Court as relevant and

 sufficient that the              II
                                       GOVERNMENT   II
                                                         with TACIT AGREEMENT/ CONSPIRACY/ ERRONEOUS

RENDITION were abridging and violating Constitutional Rights, Privileges or Immun-

 ities of a U.S. CITIZEN of LIFE, LIBERTY and PROPERTY to end enormous legitimate:

Economic, Political, Social and Commercial Applications/ Operations of JOE MARSHALL

 or [h]is ALTER EGO - WIZARD SERVICES. SEE FOOTNOTE\Yv: PAGE-52 - ~ O F ~ - INFRA.

        14.          On information and belief, I have experienced as noted in ATTACHMENT-ONE(l)

-A, EXHIBIT A, ATTACHMENT, (A) TACIT AGREEMENT/ CONSPIRACY/ ERRONEOUS RENDITION,

PAGES:             A-1   -   A-27: COMPELLING CIRCUMSTANCES on delays[" GOVERNMENT") - CON-

TEMPORANEOUS MEMORANDUM on USDC'S, USCA'S OR BOP STAFF • • • ECT. using FOOTNOTES:

·o/; o/; 'o/; ~ ;since                 about 2008; and            o/since about MAY,                     2018 and action with STATE

and FEDERAL to about APRIL 22, 1996. NOTE - DEFINITIONS OF:                                                   \1/ - \Y--      SEE

 CERTIFICATE (COS) and CERTIFICATION/ AFFIDAVIT OF TRUTH, PAGES:                                                7 OF        115    -   12

 OF -1-.!2_, ATTACHMENT-ONE(l)-A and EXHIBIT D ATTACHMENT -- ALL INFRA.

             15.     MARSHALL maintains that these DEFENDANTS has been operating in a hidden

 and usually injurious way [ SEE ABOVE - ITEM# 13 J and are identified and explained
                                                                           11
 in the " DECLARATIONS " AS DEFENDANTS:                                         [25)" - PAGE-10; "[66) - PAGE-20; "[76)" -
                                                                                            11
 PAGE-24; "[78] 11           -   PAGE-24; "[78] 11       -       PAGE-24; AND                    [248)" - PAGE-47 OF    741       -- ALL

 INFRA -- And restating ITEM#:                   12          -         14         (ABOVE) As-Early-As of JANUARY 17, 2014.

 ALSO, SEE ATTACHMENT-ONE(l)-A, EXHIBIT D ATTACHMENT, PAGE-D-33 -- ALL INFRA.

 FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND.
 BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-.
 INARY INJUNCTION:                                                   PAGE 7 OF 14

                                               PAGE 141                         OF    741
                                               - ----
                       Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 150 of 156


pECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                              PAGE 154 OF 741
JONATHAN MARSHALL; SR. STATES - CONT'D:                                                       PAGE        6        OF .....1L
                                                                                                                                II                               11
        16.            On information and belief, I experienced abuse by                                                                  COINTELPRO                   -    THE

 COUNTERINTELLIGENCE PROGRAM of the FBI - From the early 198O'S To The Present, the
                                                                         II
 IRS (CID) initiated a                           II
                                                      PROGRAM                  that the FBI used in the late 196O'S called
 11
      COINTELPRO          II
                               A PROLOGUE/ CONSPIRACY that goes back against JOE MARSHALL (MARSHALL/

PLAINTIFF) FOR OVER ABOUT FORTY(4O)- YEARS OR FOUR(4) DECADES - TO DATE. EMPHASIS

ADDED. SEE FOOTNOTES:                            ~ AND ~                             PAGE-52 - _1L O F ~ - INFRA - RESPECTIVELY.

        17.        MARSHALL maintains and bring this matter before the Court as relevant and

 sufficient that                II
                                      COINTELPRO                  11
                                                                              THE COUNTERINTELLIGENCE PROGRAM of the FBI - from

 the early 198O'S To The Present, the IRS (CID) - run by the IRS, there was always
                                                                                                                                                            II
willing assistance of STATE and FEDERAL EMPLOYEES or AGENTS; mostly the                                                                                               STATUS
                                                                  II
QUO     II
             or   II
                       WHITE-MAIN-STREAM                               of AMERICA to end Enormous Legitimate: POLITICAL,

ECONOMIC, SOCIAL AND COMMERCIAL APPLICATIONS OF JOE MARSHALL (WIZARD SERVICES).

 SEE WIZARD SERVICES/ JOE'S MARSHALL'S COMPANIES, PAGE-52 - --2]_ OF                                                                                  741             - INFRA.

        18.            CONTRARY to Rules-Of-Law [ ITEM/I 6, PAGE~ OF                                                            741            AND A-COURT'S

 SUBJECT-MATTER JURISDICTION, B.                                              NATURE OF THE CASE, PAGE                   i                OF    741        AND             123    OF
                                          11             11                                                   11             11
~ , RESTATING:                                 MOTION         ,        PAGES:        151   - ~;                     BRIEF            ,     PAGE __!l!_ -                    174;
        II                           11
 AND         MEMORANDUM                   ,    PAGE~ -                         189    OF   741       -- ALL INFRA) on knowledge, be-

 lief and actions MARSHALL avers for the past FOUR(4)-DECADES as a Private-Citizen,
                                                                                                                                     II                                           11
 Contemnor, Detainee, Prisoner, MARSHALL, is entitled to have                                                                              Immediate-Release
                                                                                                     II                                               II
 from all incarceration in this FEDERAL CASE OR A                                                         COMPLETE DISCHARGE                                from ALL IN-

 CARCERATION ON STATE AND FEDERAL MULTIPLE SENTENCES and a MORATORIUM ON ALL FURTHER

 PROSECUTION by STATE and FEDERAL AUTHORITIES.

         19.           MARSHALL maintains there should be Provisional Remedy, In The First In-

  stance of $500,000.00 To about $1.5 MILLION DOLLARS to MARSHALL to cast doubt on
 FAIRNESS of the STATE atid FEDERAL PROCESSES. SEE PAGES-59 - 119                                                                              OF     741         - ALL INFRA.
      FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT   § 1983 AND
      BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
      INARY INJUNCTION:                                                   PAGE 8 OF 14

                                                                       PAGE
                                                                       --·      --   142 OF      741
                 Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 151 of 156
                                                                                                                                 1SS
 DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a)                                                   ~
 CIVIL RIGHTS COMPLAINT - CONT'D:                                     PAGE -1.2L OF 741
JONATHAN MARSHALL; SR. STATES - CONT'D:       PAGE _7_ OF ......12.__ --
        20.     I cite the factors that are relevant and sufficient - CASE-AT-HAND - TRINITY -
                                                                   11                                                 11
A GROUP OF THREE(3) CLOSELY RELATED MEMBERS,                            UNION OF THREE(3) INTO ONE                         :   (1)

84-09218-Z (STATE - CHILD-SUPPORT);                    (2)   CR3-87-086-T;                       AND   (3)   A06-CR-067-LY (BOTH

FEDERAL - TAXES) - that goes back against JOE MARSHALL (MARSHALL/ PLAINTIFF) FOR

ABOUT FORTY(40)-YEARS OR FOUR(4)-DECADES - TO DATE. EMPHASIS ADDED.

      21~     MARSHALL maintains and bring this matter before the Court as relevant and

sufficient that the PROCEDURAL HISTORY of this CASE [ CAUSE or CONTROVERSY] span a

period of more than 39-years ( 1980'S - Close To Four(4)-Decades) - TO DATE - the

Hundred-And-One-Percent (101%) of which is described in CASE-AT-HAND with require-

ment of PRISON LITIGATION REFORM ACT OF 1995 ( 11 PLRA                             11
                                                                                        )       on the EHAUSTION REQUIREMENT
                                                  II                          II
with Substantive Claim to lift the                     PROCEDURAL-BAR                   and invalidation with HECK V.

HUMPHREY, 512 U.S. 477 (1994) on the TRINITY-CONTINUING-INTERLOCKING/ INEXTRICABLY-

INTERTWINED STATE AND FEDERAL AUTHORITIES ON CIVIL RIGHTS CONSPIRACY WITH A" CONT-
                        II
INUING--CUSTODY              FROM ABOUT APRIL 22, 1996 TO THE PRESENT -- OR ABOUT 24-YEARS.

       22.     ON information, belief and actions, MARSHALL chose to follow the BOP'S

FOUR-STEP GRIEVANCE PROCESS [ SEE 28 C.F.R.                       §§    542.10 - .19] with Segments [ I.E.

ABOVE] referring to Past Grievances and ADMINISTRATIVE EXHAUSTIONS/ REMEDIES:

(i)     BP-8½ - ATTEMPT AT INFORMAL RESOLUTION;                        (ii)   BP-9 - INSTUTIONAL (WARDEN);

(iii) BP-10 - REGIONAL;              AND   (iv)    BP-11 - NATIONAL (CENTRAL) - NOTING - From

ITEM# 20 -       21     - ABOVE and starting from about DECEMBER 07, 2018 initiating the

CAPTION, PAGE-135 -            136    OF   741    for the full matter of a MOTION FOR TEMPORARY RE-

STRAINING ORDER ( 11 TRO ") AND PRELIMINARY INJUNCTION ( 11 PI") using DEFENDANTS:"[_!]"

- "[20]" • • • I.D.: at              135   and PRELIMINARY INJUNCTION(" PI") - FED.R.CIV.P.

65(b) (1)              I.D.: at      136   for RETURNING: THE CONFICATED LEGAL MATERIALS IN " BOX-4                                      11


                 11                                          II               11
AND " BOX-5           AND A BROWN-FOLDER MARKED AS                LAWSUIT          •        -    EMPHASI_§ _ADDEl) _-- Af.I.~J:NFRA.

   FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
   BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S. MOTION FOR TRO AND PRELIM-
   INARY INJUNCTION:                                                    PAGE 9 OF 14

                                             PAGE__lli__ OF             741
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 152 of 156


~I.ARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
CIVIL RIGHTS COMPLAINT - CONT'D:                             PAGE . 156 OF 741
JONATHAN MARSHALL; SR. STATES - CONT'D:                                     PAGE           8            OF          12

       23.         Contrary to BOP'S RULES/ REGULATIONS with the claims arising under the follow-

 ing Constitutional Provisions or Laws of the United States that form the basis for my

allegations the Higher-Level-Of-Authority(IES) have been notified of BOP'S STAFF OF

CRIMINAL OFFENSES              and CRIMES with violations OF: STATUTES/ REGULATIONS/ CONSTITUT-
                                                                                                                         11                    II
IONAL ISSUES/ ACTS OF CONGRESS/ TREATIES • • • OR JUST • • •                                                                  RULES-OF-LAW          over

TW0(2) YEARS-AGO. EMPHASIS ADDED.
                                                                                                         11
       24-         MARSHALL maintains that DEFENDANTS:                           11
                                                                                      [!] 11        -         [253] 11 had knowledge about

State and Federal Criminal Offenses and deliberately withheld it from authorities

Obstruction Of Justice - A Crime - Not to mention Conspiracy To Commit Federal Crimin-
                                                                                               11                                                          11
al Offenses and Crimes •                       SEE AMENDMENT-FOUR(4)-D,                                 DECI.ARATION - AFFIDAVIT OF TRUTH                       ,


 PAGES:          A-14   -     A-28    Executed on MARCH 18, 2019 with BP-9 to WARDEN and DATED on

 JULY 18, 2019 (PAGE _1_ OF                       42[75] ) with CONTINUATION-PAGE (PAGE _2_ OF                                             42[75] );
       11                             11
 and        _   REJECTION-NOTHm            ,    PAGE   -2!!._   OF   79    (Or        -2!!._    Of _li!_) about AUGUST 20, 2019,

 DATED: AUGUST 15, 2019. ALL INFRA.
       25.         On Information and Belief, MARSHALL avers the Object Of This Conspiracy has

been accompolished by BOP'S STAFF of Criminal Offenses and Crimes against MARSHALL OF:

Grand Theft, Theft Of Mail relating to DESTRUCTION, RETALIATION and ESTOPPEL with about

the First-Transfer from BIG SPRING, TX (LOW) on about JULY 05, 2016 with the DEFENDANT(S)
 (NAMED I.E.: MS PATTON -                  11
                                                [31] 11 ) was instrumental in DELAYS or ESTOPPEL ON MERITED-
LITIGATION [ NOTE - PAGE-10 -                          12       OF   115   - AMENDMENT-ONE(l)-A] with the continuance
                                                                                                                                11
at EL RENO, OK - CAMP WITH MR. McCORMICK -                                 11
                                                                                [14] 11 and MR. LEPRID -                             [13] 11 with quest-
ionable supplies and money on MS. FARRINGTON - CLERK AT USCAS - 11 [77] 11 on the OPENING
                                                                                                               II                II
 BRIEF OF APPELLANT on about $150.00 in supplies and the                                                            Eating-Up         of cost of

 costs (Postage and Copies) about $500.00. SEE AMENDMENT-ONE(l)-A, EXHIBIT B ATTACH-

 MENT, PAGES:           B-6     -    B-14         -- ALL INFRA.

         -
   FED.R.CIV.P. 65 ()
                    ~
                         MOTION F.OR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
   BIVENS ACTIONS . DECI.ARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM
                                                                         PAGE 10 OF 14
   INARY INJUNCTION:
                                                       ~~OF                       741
                Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 153 of 156



 DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) -
 CIVIL RIGHTS COMPLAINT - CONT'D:                              PAGE 157 OF ..E!l_
JONATHAN MAR.SHALL; SR. STATES - CONT'D:                                           PAGE       9   OF      12
        26.    MAR.SHALL maintains and bring this matter before the Court a Fraud-Syndrome
                                                                      II                                       II
 OF: NEPOTISM, DESPOTISM, ABSOLUTISM OR                                     ALL IN THE FAMILY                          with the JUDICIAL SYS-
                                                                                                                                    11           11
 TEM [ I.E. : AMERICAN BAR ASSN. (ABA) -                              11
                                                                           [245] 11    /   STATE BAR OF TEXAS -                          [244]         OR

 11   BAR ENTERPRISES          11   -   11   [249] 11 ,   11
                                                               [251]" -     11
                                                                                 [252] 11 , PAGE~ OF _74_1_ AND _PA_G_E _4_8_

 OF     741   ~- ALL INFRA] - APPEAL#: 16-11409 - RECONSIDERATIONS - USDC: l:16-CV-107-0

 - KAFKAESQUE AFFECTS SENTENCE AND CONVICTION.                                         SEE about DECEMBER 20, 2017 - RULE 23
 (a} - TRANSFER OF CUSTODY {"Help prevent the kafkaesque specter of supplicants wander-
 ing endlessly from one jurisdiction to another • • • " - RUMSFELD V. PADILLA, 542
 U.S. 426 (2004) - ATTACHMENT-ONE(l)-A, PAGES: B-2 - B-9 and at B-5 - ALL INFRA.

        27,    MARSHALL cites the factors that are relevant and sufficient and bring this
                                                                                                                       II                         II
 matter before the Court                        on DEFENDANTS:             11
                                                                                [!]"   - "[20) 11             on            SMOKING-GUNS               or

 "COMPELLING CIRCUMSTANCES" as early as FEBRUARY 05, 2018 (TRYING TO MAIL BEFORE

 JANUARY 16, 2018), FOOTNOTE                         \7':        ATTACHMENT-ONE(l}-A, PAGE-A-26 - INFRA - SPECIFIC
                                                                                                  11          11                             11             11
 ALLY, DEFENDANTS: MS. FREEMAN - "[10]"; MR. GAMBEL -                                                  [11]        ;   AND JOHN DOES              [18)

 AND "[19] 11      --   ALL AT EL RENO {ERE), OK • • • AND ALL INFRA.

        28.     MARSHALL cites the factors that are relevant and sufficient and bring this

 matter before the Court: APPEAL/ RECONSIDERATION - USCA5#: 16-11409 was confiscated

  in" BOX-4 "OR           II    BOX-5          11   are the 30-PAGE-BRIEF, TABBED and BINDED with required and

  optional pages that makes up 70-PAGE APPELLANT'S BRIEF - 28 U.S.C.                                                            §   2241.

       29.    On   Information and Belief [ FACTUAL AND PROCEDURAL GROUNDS] that the DEFEND-

ANTS [ NAMED and UNNAMED ] -· [W] ere aware of MARSHALL I S Work-In-Process requesting: Mon-

etary Damages, Temporary Restraining Order (TRO) / Injunctive Relief, Exepedited Dec-

laratory Relief, and Putative Class-Action on IRS allegations surrounding about 2,000

Individuals between the time period of middle 1980 1 s to the present with the FIRST

CIVIL LAWSUIT [BROWN-FOLDER] filed in FEDERAL COURT{S) about YEARS 2020 - 2021.

      FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT   § 1983 AND
      BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM. _
      INARY INJUNCTION:                                                   PAGE 11 OF 14 •

                                                          1Afill_ ..li.L_ OF           7 41
                   Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 154 of 156

                                                                                                                                             158
DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 6S(a) -
    CIVIL RIGHTS COMPLAINT - CONT'D:                                                                               PAGE -15lL         OF --1.tf.1_
JONATHAN MARSHALL; SR. STATES - CONT'D:                                                    PAGE    10   OF   -12-
       30.        Together, these defendants need a ". PI " to ensure the Return~:.oF: THE CONFIS-

CATED LEGAL MATERIALS IN" BOX-4 "AND" BOX-5 "AND A BROWN-FOLDER MARKED AS" LAW-
                                                                                                                                        II
SUIT". This requests had been asked in person by the Plaintiff Marshall and                                                                  Operat-
                                  11
ive Complaint(S)                             since JANUARY, 2019 or about Sixteen(16)-Months. MARSHALL HAS NOT
                                                                                                                                             11
SEEN THIS INFORMATION SINCE ABOUT JANUARY 23, 2019. SEE ATTACHMENT-THREE(3)-C,                                                                     COMP-

LAINT: CONSPIRACY BY BOP STAFFS OF CRIMINAL OFFENSES AND CRIMES -- PAGE-1 -                                                             9         OF   30

- DATED about FEBRUARY 11., 2019. ALSO, SEE NARRATIVES AND SUPPORTING EXHIBITS, PAGE-10

-     30     OF    30       - -EMPHASIS ADDED -- ALL INFRA.

       31.        MARSHALL alleges that [H]E cannot file [h]is CIVIL RIGHTS COMPLAINT without
                                                                                                              11                 11
the" Return Of: THE CONFISCATED LEGAL MATERIALS IN" BOX-4                                                          AND" BOX-5          AND THE
                                                    II                    11
BROWN-FOLDER MARKED AS                                   LAWSUIT               •••   RESTATES ITEMf/ 11., PAGE.~ OF __1i!_ •••
                                                            11
NO COPIES OF THIS" .LAWSUIT                                      (UNFINISHED) -- SEE CAPTION, PAGE-135 -                   136         OF         741;

DEFENDANTS., BACKGROUND/ INTRODUCTION., PAGE-49 - _iQ_ OF _li!_; AND C. CAUSE OF ACTION,

ATTACHED: l)F(l) - COUNT VI/ (2) SUPPORTING FACTS, PAGE-130 - -1l!_ OF                                                          741      - EMPHASIS

ADDED -- ALL INFRA.

       32.        As NOTED at ITEM// 9, [ PAGE ___!12__ OF __1i!_ J ••• THERE CANNOT BE A CIVIL

RIGHTS COMPLAINT - HERE, MARSHALL., alleges that the Defendants committed Civil Rights

violations that falls squarely with purview as required for the Court's Subject-Matter

Jurisdiction with issues over Civil Rights Actions in coming before. this Court using

DEFENDANTS:         11
                         [!) 11    -
                                             11
                                                  [20) 11 under RULE 65(a) and 65(b)(l) for filing a COMPLAINT under
                                                                                                                            II
the CIVIL RIGHTS ACT, 42 U.S.C.                                       §    1983 and BIVENS ACTIONS address in the                 OPERATIVE-

COMPLAINTS" [ SEE ENCLOSED/ ATTACHMENT, PAGE __M!!_ OF __Ii!_ - file on the same Cal-

endar-Day J. And restating the                                   II
                                                                          COMPLAINT   II
                                                                                           is after the ABOVE [ ITEM//: _2!!_ - -1!_                     J
AND MARSHALL
         -~~-
             REVIEW THE DEFENDANTS
                            ---
                                   RETURN OF MATERIALS WITH "ERE' S" STATUS 0:[ MATERIAL
                                       ---   --




    KEPT OR DESTROYED DURING TRANSFER TO 11 LVN" ON ABOUT MAY, 2018. EMPHASIS ADDED.
      FED.R.CIV.P. 65(a) - MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
      BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM
      INARY INJUNCTION:                                                    PAGE 12 OF 14.

                                                                      PAGE       146 OF      741
               Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 155 of 156

DECLARATION IN SUPPORT OF TRO AND PRELIMINARY INJUNCTION- UNDER FED.R.CIV.P. 65(a) -
                                                                                                            ts9  .
CIVIL RIGHTS COMPLAINT - CONT'D:                                          PAGE       159       OF   · 741

JONATHAN MARSHALL; SR. STATES - CONT'D:                 PAGE ...ll_ OF _!1_
                                         CONCLUSION:
      33.     SUMMARY - For the reasons set forth in the FED.R.CIV.P 65(a) - MOTION FOR TRO

AND PI [ FED.R.CIV.P. 65(a) AND 65(b)(l) ] ON CIVIL RIGHTS COMPLAINT -                     §   1983 AND BE-

VINS ACTIONS with this MOTION: DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR A

TEMPORARY RESTRAINING ORDER AND PRELIMINARY INJUNCTION - Facts put before the Court

and sworn       in Declaration under Penalty Of Perjury with documents submitted with this

MOTION and identified and explained in the Declaration (MOTION), The Plaintiff is en-

titled to a TEMPORARY RESTRAINING ORDER requiring the DEFENDANTS: "I!]" - "[20)"                            to

RETURN: THE CONFISCATED LEGAL MATERIALS IN" BOX-4 "AND" BOX-5 "AND THE BROWN-FOLDER

MARKED AS" LAWSUIT" and need arrangement for an examination and plan of the Substant-

ive Claims OF:       (A) Stop The Conspiracy By BOP'S Staffs Of Criminal Offenses and Crimes;
(B)       Return of Stamped And Addressed actions for Mailing of final Agencies' Denial for

TORTS [ BOP, DOJ, IRS, STATE OF TEXAS, U.S.A., AND JUDICIAL MISCONDUCT AND DISABILITY];
(C)       Status and reasoning and answers of Regional Counsels on any destruction. And to

PRELIMINARY INJUNCTION requiring the DEFENDANTS [ I.D.: PAGE-135 -                   136       OF   741     ]
TO CARRY OUT THE PLANTIFF'S PLAN FOR FIRST CIVIL LAWSUIT filed in FEDERAL COURT OF
FACTUAL AND PROCEDURAL GROUNDS OF FORTY(40)-YEARS OR FOUR(4) DECADES - TO DATE.
      34.     For the foregoing reasons, the Court should GRANT Plaintiff's Motion IN ALL

RESPECTS -- ALL INFRA -- EMPHASIS ADDED.

          DEC LARA TIO N              UNDER         PEN ALTY         OF       PERJURY:
            [!], Declare (Or Certify, Verify, Or State) under Penalty Of Perjury that the

      Foregoing is True and Correct - UNSWORN DECLARATION - Is a verified AFFIDAVIT for

      AFFIRMATIVE ACTION for PROSPECTIVE RELIEF for an Incarcerated Person -- 28 U.S.C.

      §   1746 (18 U.S.C.    §   1621). In Addition, [!] accept any construing of this submiss-

      ion of a Federal Document as to any punishment under 18 U.S.C.             §   1001 AND 3571.
                            [ 80NTINUED ON NEXT-PAGE 148 OF 741       (INFRA) ]

FED.R.CIV.P. 65(a) - MOTION FOR TROAND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
BIVENS ACTIONS - DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
INARY INJUNCTION - CONC~USION / DECLARATION UNDER PENALTY OF PERJURY: .HGE 13.. OF14

                                      PAGE   147   OF   471
                      Case 5:20-cv-03190-SAC Document 1 Filed 07/16/20 Page 156 of 156

DECLARATION IN SUPPORT OF TR0 AND PRELIMINARY INJUNCTION UNDER FED.R.CIV.P. 65(a) - -
CIVIL RIGHTS COMPLAINT - CONT'D:                              ~...ll.Q_ OF -7 4l                                                    1bO
JONATHAN MARSHALL; SR. STATES - CONT'D:                                     PAGE   ___g_   OF   12
                                                         CONCLUSION:



    E N C L O S E D              /        A T T A C H M E N T:
         1.     FED.R,CIV.P. 65(a)..;.. MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT
    -     §    1983 AND BIVENS ACTIONS, PAGE _1_ OF                         ~       -   _1,34 . OF ~ ;
         2.         DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE
         135 _ OF ___lit!_ - ...li.8... OF --E!!_;
         3.     PLAINTIFF'S MOTION FOR TRO AND PI, PAGE                            149 O F ~ -           167 O F ~ ;
         4.     BRIEF IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI, PAGE                                 168         OF
         741 · - ~ OF __l_il_
                            _;
    5.         MEMORANDUM    OF LAW IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PI,
   PAGE        183 OF     741    -       198 OF ~ ;

         6.     PLAINTIFF'S ORDER TO SHOW CAUSE AND TRO ON. CIVIL RIGHTS COMPLAINT
    -     §    1983 AND BIVENS ACTIONS, PAGE                     199 0F..1!!.__ -       206 O F ~ ;
         7.     APPLICATION TO PROCEED WITHOUT PREPAYMENT OF FEES AND AFFIDAVIT BY
    A PRISONER, PAGE             207 OF ...H!_ -                 226 OF ~ ;
         8.     CERTIFICATE OF SERVICE ("COS"), PAGE                         227 OF        741 ;
         9.     CLERK'S LETTER, PAGE _!_ OF                      7 41 ; T ~OF C;;;;TS (" TOC               11
                                                                                                                )   /   I~O   o/,
    PAGE_!.._ OF ........1!u__ -         vi        O F ~ ; ATTACHMENT-ONE(l)-A - ATTACHMENT-FIVE(5)-E,
    PAGE        vii     OF _liL -             xi    OF     741 ; LEGENDS OF EOOTNOTES, PAGE                'Xii         OF __l!L
   ::-        xiv    OF ~ • MOIB~@N·. / TEMPLATE, PAGE ~ OF __H_L_- - ·xvi                                OF        741 ' AND
   COVERS / TEMPLATES,               a        OF     741     -     r    OF     741      • ALSO, NOTE CLERK'S LETTER,
  _.!!__ ·OF- - 74-1 -- ALL TNFRA.



         DATED:            JUNE 25 , 2020                                     JONATHAN (JOE) MARSHALL; SR.
                                                                              REG. NO.#: 17040 - 077
                                                                              USP LEAVENWORTH - SATELLITE CAMP
                                                                              P.O. BOX 1000
                                                                              LEAVENWORTH. KS 66048
                                                                              PROCEEDING           PRO
                                                                                                   - -    -SE
                                                                                   [ IN PROPRIA PERSONA]

                                                            E N. D
                                                           OF
                                DECLARATION IN _·SUPPORT OF PLAINTIFF'S MOTION
                                     :· FOR TRO AND PRELIMINARY INJUNCTION •
 FED.R.CIV.P,. 65(a)   MOTION FOR TRO AND PI ON CIVIL RIGHTS COMPLAINT - § 1983 AND
 BIVENS ACTIONS    DECLARATION IN SUPPORT OF PLAINTIFF'S MOTION FOR TRO AND PRELIM-
 INARY INJUNCTIO~ ,. CONCLUSION / ENCLOSED / AT~ACHMENT:              PAGE 14 OF 14

                                                     PAGE    148       OF    741
